Exhibit 10.2

EXECUTION VERSION

Published CUSIP Number:   69865XAM8,

69865XAN6, 

69865XAP1   

$480,000,000

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

among

THE PANTRY, INC.,

as Borrower,

THE DOMESTIC SUBSIDIARIES OF THE BORROWER

FROM TIME TO TIME PARTIES HERETO,

as Guarantors,

THE LENDERS PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

ROYAL BANK OF CANADA,

as Syndication Agent,

and

BANK OF AMERICA, N.A.,

BMO HARRIS FINANCING, INC.

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK

NEDERLAND”, NEW YORK BRANCH

and

SUNTRUST BANK,

as Co-Documentation Agents

Dated as of August 3, 2012

WELLS FARGO SECURITIES, LLC,

BMO CAPITAL MARKETS,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS, LLC,

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

ARTICLE I DEFINITIONS

     1     

Section 1.1

  Defined Terms.      1     

Section 1.2

  Other Definitional Provisions.      41     

Section 1.3

  Accounting Terms.      41     

Section 1.4

  Time References.      42     

Section 1.5

  Execution of Documents.      42   

ARTICLE II THE LOANS; AMOUNT AND TERMS

     42     

Section 2.1

  Revolving Loans.      42     

Section 2.2

  Term Loan Facility.      44     

Section 2.3

  Incremental Facilities.      46     

Section 2.4

  Letter of Credit Subfacility.      48     

Section 2.5

  Swingline Loan Subfacility.      52     

Section 2.6

  Fees.      54     

Section 2.7

  Commitment Reductions.      55     

Section 2.8

  Prepayments.      55     

Section 2.9

  Minimum Borrowing Amounts and Lending Offices.      59     

Section 2.10

  Default Rate and Payment Dates.      59     

Section 2.11

  Conversion and Continuation Options.      60     

Section 2.12

  Computation of Interest and Fees.      60     

Section 2.13

  Pro Rata Treatment and Payments.      62     

Section 2.14

  Non-Receipt of Funds by the Administrative Agent.      64     

Section 2.15

  Inability to Determine Interest Rate.      65     

Section 2.16

  Yield Protection.      66     

Section 2.17

  Illegality.      67     

Section 2.18

  [Reserved].      68     

Section 2.19

  Taxes.      68     

Section 2.20

  Indemnification; Nature of Issuing Lender’s Duties.      72     

Section 2.21

  Mitigation Obligations; Replacement of Lenders.      73     

Section 2.22

  Compensation for Losses.      74     

Section 2.23

  Cash Collateral.      75     

Section 2.24

  Defaulting Lenders.      76   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     79     

Section 3.1

  Organization; Qualification; Good Standing; Subsidiaries; Etc.      79     

Section 3.2

  Authorization of Borrowing, Etc.      80     

Section 3.3

  Financial Condition.      82     

Section 3.4

  No Material Adverse Change; No Restricted Payments.      83     

Section 3.5

  Title to Properties; Collateral Locations.      83     

Section 3.6

  Litigation.      84     

Section 3.7

  Taxes.      84     

Section 3.8

  Contractual Obligations; Restrictive Agreements; Material Contracts.      84
    

Section 3.9

  Governmental Regulation.      85     

Section 3.10

  Securities Activities.      85     

Section 3.11

  Employee Benefit Plans.      85   



--------------------------------------------------------------------------------

 

Section 3.12

  Broker’s Fees.      86     

Section 3.13

  Environmental Protection.      86     

Section 3.14

  Employee Matters.      87     

Section 3.15

  Solvency.      87     

Section 3.16

  Matters Relating to Collateral.      87     

Section 3.17

  Related Agreements.      88     

Section 3.18

  Disclosure.      88     

Section 3.19

  Permits.      89     

Section 3.20

  Indebtedness.      89     

Section 3.21

  Intellectual Property.      89     

Section 3.22

  Investments.      90     

Section 3.23

  Insurance.      90     

Section 3.24

  Anti-Terrorism Laws.      90     

Section 3.25

  Compliance with OFAC Rules and Regulations.      90     

Section 3.26

  Compliance with FCPA.      91   

ARTICLE IV CONDITIONS PRECEDENT

     91     

Section 4.1

  Conditions to Closing Date and Initial Loans.      91     

Section 4.2

  Conditions to All Extensions of Credit.      96   

ARTICLE V AFFIRMATIVE COVENANTS

     97     

Section 5.1

  Financial Statements and Other Reports.      97     

Section 5.2

  Corporate Existence, Etc.      102     

Section 5.3

  Payment of Taxes, Claims and Other Obligations; Tax Consolidation.      103   
 

Section 5.4

  Maintenance of Properties; Insurance.      103     

Section 5.5

  Books and Records; Inspection Rights.      104     

Section 5.6

  Compliance with Laws, Etc.      104     

Section 5.7

  Environmental Review and Investigation, Disclosure, Etc.      105     

Section 5.8

  Hazardous Materials Activities; Environmental Claims/Violations.      107     

Section 5.9

  Additional Guarantors.      108     

Section 5.10

  Pledged Assets.      108     

Section 5.11

  Matters Relating to Additional Real Property Collateral.      109     

Section 5.12

  Use of Proceeds.      111     

Section 5.13

  Post-Closing Covenant; Further Assurances.      112   

ARTICLE VI NEGATIVE COVENANTS

     113     

Section 6.1

  Indebtedness.      113     

Section 6.2

  Liens and Related Matters.      115     

Section 6.3

  Investments; Joint Ventures.      117     

Section 6.4

  Contingent Obligations.      118     

Section 6.5

  Restricted Payments.      119     

Section 6.6

  Financial Covenants.      120     

Section 6.7

  Restriction on Fundamental Changes, Asset Sales and Acquisitions.      121   
 

Section 6.8

  Sales and Leasebacks.      124     

Section 6.9

  Sale or Discount of Receivables.      125     

Section 6.10

  Transactions with Shareholders and Affiliates.      125     

Section 6.11

  Disposal of Subsidiary Capital Stock; Formation of New Subsidiaries.      125
    

Section 6.12

  Conduct of Business.      126   

 

2



--------------------------------------------------------------------------------

 

Section 6.13

  Restrictions on Certain Amendments; Senior Debt Status.      126     

Section 6.14

  Fiscal Year; State of Organization; Accounting Practices.      127     

Section 6.15

  Management Fees.      127     

Section 6.16

  Reserved.      127     

Section 6.17

  Maximum Consolidated Capital Expenditures.      127   

ARTICLE VII EVENTS OF DEFAULT

     128     

Section 7.1

  Events of Default.      128     

Section 7.2

  Acceleration; Remedies.      131   

ARTICLE VIII THE AGENT

     132     

Section 8.1

  Appointment and Authority.      132     

Section 8.2

  Nature of Duties.      133     

Section 8.3

  Exculpatory Provisions.      133     

Section 8.4

  Reliance by Administrative Agent.      134     

Section 8.5

  Notice of Default.      135     

Section 8.6

  Non-Reliance on Administrative Agent and Other Lenders.      135     

Section 8.7

  Indemnification.      136     

Section 8.8

  Administrative Agent in Its Individual Capacity.      136     

Section 8.9

  Successor Administrative Agent.      136     

Section 8.10

  Collateral and Guaranty Matters.      138     

Section 8.11

  Bank Products.      138   

ARTICLE IX MISCELLANEOUS

     139     

Section 9.1

  Amendments, Waivers and Release of Collateral.      139     

Section 9.2

  Notices.      143     

Section 9.3

  No Waiver; Cumulative Remedies.      145     

Section 9.4

  Survival of Representations and Warranties.      145     

Section 9.5

  Payment of Expenses and Taxes; Indemnity.      145     

Section 9.6

  Successors and Assigns; Participations.      147     

Section 9.7

  Right of Set-off; Sharing of Payments.      151     

Section 9.8

  Table of Contents and Section Headings.      153     

Section 9.9

  Counterparts.      153     

Section 9.10

  Severability.      154     

Section 9.11

  Integration.      154     

Section 9.12

  Governing Law.      154     

Section 9.13

  Consent to Jurisdiction and Service of Process.      154     

Section 9.14

  Confidentiality.      155     

Section 9.15

  Acknowledgments.      156     

Section 9.16

  Waivers of Jury Trial.      157     

Section 9.17

  USA Patriot Act Notice.      157     

Section 9.18

  Resolution of Drafting Ambiguities.      157     

Section 9.19

  Continuing Agreement.      157     

Section 9.20

  Press Releases and Related Matters.      158     

Section 9.21

  Appointment of Borrower.      158     

Section 9.22

  No Advisory or Fiduciary Responsibility.      158     

Section 9.23

  Responsible Officers.      159     

Section 9.24

  Amendment and Restatement.      159     

Section 9.25

  Intercompany Debt.      160   

 

3



--------------------------------------------------------------------------------

ARTICLE X GUARANTY

     160     

Section 10.1

  The Guaranty.      160     

Section 10.2

  Bankruptcy.      161     

Section 10.3

  Nature of Liability.      161     

Section 10.4

  Independent Obligation.      162     

Section 10.5

  Authorization.      162     

Section 10.6

  Reliance.      162     

Section 10.7

  Waiver.      162     

Section 10.8

  Limitation on Enforcement.      164     

Section 10.9

  Confirmation of Payment.      164     

Section 10.10

  Release of Guarantor.      164   

 

4



--------------------------------------------------------------------------------

Schedules   Schedule 1.1-1   Form of Account Designation Letter Schedule 1.1-3  
Material Contracts Schedule 1.1-4   Existing Letters of Credit Schedule 1.1-6  
Commitments Schedule 1.1-7   Form of Bank Product Provider Notice Schedule 1.1-8
  Departing Lender Schedule Schedule 2.1(b)(i)   Form of Notice of Borrowing
Schedule 2.1(e)   Form of Revolving Note Schedule 2.2(d)   Form of Term Note
Schedule 2.5(d)   Form of Swingline Note Schedule 2.8(a)   Form of Notice of
Prepayment Schedule 2.11   Form of Notice of Conversion Schedule 3.1-1  
Jurisdictions of Incorporation/Organization Schedule 3.1-2   Subsidiaries;
Capital Structure Schedule 3.2(b)   Conflicts with Contractual Obligations;
Consents Schedule 3.5(b)   Real Properties Schedule 3.5(c)   Locations of
Collateral Schedule 3.7   Tax Assessments Schedule 3.11   ERISA Schedule 3.17  
Related Agreements Schedule 3.21   Intellectual Property Schedule 3.23  
Insurance Schedule 4.1-1   Form of Secretary’s Certificate Schedule 4.1-2   Form
of Solvency Certificate Schedule 5.9   Form of Joinder Agreement Schedule 5.13  
Mortgaged Properties Schedule 6.1   Indebtedness Schedule 6.2   Liens
Schedule 6.3   Investments Schedule 6.4   Contingent Obligations Schedule 6.8-1
  Existing Sale and Leaseback Transactions Schedule 6.8-2   Permitted Sale and
Leaseback Properties Schedule 9.6   Form of Assignment and Assumption

 

5



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of August 3, 2012, among
THE PANTRY, INC., a Delaware corporation (the “Borrower”), those Domestic
Subsidiaries of the Borrower as may from time to time become a party as a
“Guarantor” hereto (individually a “Guarantor” and collectively the
“Guarantors”), the several banks and other financial institutions as may from
time to time become parties hereto (individually a “Lender” and collectively the
“Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto and Wells Fargo Bank, National
Association (successor-by-merger to Wachovia Bank, National Association), as
administrative agent, are parties to that certain Third Amended and Restated
Credit Agreement dated as of May 15, 2007 (as amended and modified prior to the
date hereof, the “Existing Credit Agreement”);

WHEREAS, the Lenders have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions hereinafter set forth;

WHEREAS, in connection with the refinancing of the Existing Credit Agreement in
accordance with the terms hereof, the Borrower has requested that the Lenders
make loans and other financial accommodations to the Borrower in the amount of
$480,000,000, as more particularly described herein; and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Credit Agreement, terms defined in the preamble to this Credit
Agreement have the meanings therein indicated, and the following terms have the
following meanings:

“Accepting Lenders” shall have the meaning assigned to such term in Section 9.1.

“Account Designation Letter” shall mean the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1-1.



--------------------------------------------------------------------------------

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.9.

“Additional Loan” shall have the meaning set forth in Section 2.3.

“Additional Mortgage” shall have the meaning set forth in Section 5.11(a).

“Additional Mortgage Policy” shall have the meaning set forth in
Section 5.11(a).

“Additional Mortgaged Property” shall have the meaning set forth in
Section 5.11(a).

“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Credit Agreement and any successors in such capacity.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Agreements” shall mean, collectively, all employment agreements,
consulting agreements, and any other agreements, documents or arrangements
between any Credit Party and any of its Affiliates, executive officers,
directors, shareholders or any Affiliates of any such officers, directors or
shareholders.

“Agent Parties” shall have the meaning set forth in 9.2(d).

“Agents” shall mean the Administrative Agent, Royal Bank of Canada. as
syndication agent and Bank of America, N.A., BMO Harris Financing, Inc.,
SunTrust Bank and Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank
Nederland”, New York Branch, as co-documentation agents.

“Agreement” or “Credit Agreement” shall mean this Fourth Amended and Restated
Credit Agreement, as amended, modified, amended and restated, extended, replaced
or supplemented from time to time in accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate. Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with

 

2



--------------------------------------------------------------------------------

members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error)
(A) that it is unable to ascertain the Federal Funds Effective Rate, for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms above or (B) that the Prime
Rate or LIBOR no longer accurately reflects an accurate determination of the
prevailing Prime Rate or LIBOR, the Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Alternate Base Rate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in any of the foregoing will
become effective on the effective date of such change in the Federal Funds Rate,
the Prime Rate or LIBOR for an Interest Period of one (1) month. Notwithstanding
anything contained herein to the contrary, to the extent that the provisions of
Section 2.15 shall be in effect in determining LIBOR pursuant to clause
(c) hereof, the Alternate Base Rate shall be the greater of (i) the Prime Rate
in effect on such day and (ii) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. “Alternate Base Rate Loans” shall mean Loans that bear
interest at an interest rate based on the Alternate Base Rate.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable Level then in effect, it being understood that the
Applicable Margin for (a) Revolving Loans that are Alternate Base Rate Loans
shall be the percentage set forth under the column “Alternate Base Rate Margin
for Revolving Loans,” (b) Revolving Loans that are LIBOR Rate Loans and the
Letter of Credit Fee shall be the percentage set forth under the column “LIBOR
Rate Margin for Revolving Loans/Letter of Credit Fee”, (c) the portion of the
Term Loan consisting of Alternate Base Rate Loans shall be the percentage set
forth under the column “Alternate Base Rate Margin for Term Loan,” (d) the
portion of the Term Loan consisting of LIBOR Rate Loans shall be the percentage
set forth under the column “LIBOR Rate Margin for Term Loan” and (e) the
Commitment Fee shall be the percentage set forth under the column “Commitment
Fee”:

 

Level

  

Consolidated Total Leverage Ratio

   Alternate
Base Rate
Margin
for
Revolving
Loans     LIBOR
Rate
Margin
for
Revolving
Loans/
Letter of
Credit
Fee     Alternate
Base
Rate
Margin
for Term
Loan     LIBOR
Rate
Margin
for
Term
Loan     Commitment
Fee  

I

   ³ 4.75 to 1.00      3.50 %      4.50 %      3.50 %      4.50 %      0.50 % 

II

   ³ 4.25 to 1.00 but < 4.75 to 1.00      3.25 %      4.25 %      3.50 %     
4.50 %      0.50 % 

III

   ³ 4.00 to 1.00 but < 4.25 to 1.00      3.00 %      4.00 %      3.50 %     
4.50 %      0.50 % 

IV

   ³ 3.75 to 1.00 but < 4.00 to 1.00      3.00 %      4.00 %      3.25 %     
4.25 %      0.50 % 

V

   ³ 3.25 to 1.00 but < 3.75 to 1.00      2.75 %      3.75 %      3.25 %     
4.25 %      0.50 % 

VI

   < 3.25 to 1.00      2.50 %      3.50 %      3.25 %      4.25 %      0.50 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Borrower the quarterly financial information and
certifications required to be delivered to the Administrative Agent and the
Lenders in accordance with the provisions of Sections 5.1(a), (b) and (c) (each
an “Interest Determination Date”). Such Applicable Margin shall be effective
from such Interest Determination Date until the next Interest Determination
Date. Notwithstanding the foregoing, the initial Applicable Margin shall be set
at Level II until the financial information and certificates required to be
delivered pursuant to Section 5.1 for the first full fiscal quarter to occur
following the Closing Date have been delivered to the Administrative Agent, for
distribution to the Lenders. If the Borrower shall fail to provide the financial
information and certifications in accordance with the provisions of
Sections 5.1(a) and (c), the Applicable Margin shall, on the date five
(5) Business Days after the date by which the Borrower was so required to
provide such financial information and certifications to the Administrative
Agent and the Lenders, be based on Level I until such time as such information
and certifications are provided, whereupon the Level shall be determined by the
then current Consolidated Total Leverage Ratio. In the event that any financial
statement or certification delivered pursuant to Section 5.1 is shown to be
inaccurate (regardless of whether this Agreement or the Commitments are in
effect when such inaccuracy is discovered), and such inaccuracy, if corrected,
would have led to the application of a higher Applicable Margin for any period
(an “Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Borrower shall immediately (i) deliver to the Administrative
Agent a corrected compliance certificate for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected compliance certificate, and (iii) within three (3) Business Days of
demand therefor, pay to the Administrative Agent for the benefit of the Lenders
the accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 2.13; provided that any
non-payment as a result of any such inaccuracy shall not constitute a Default or
an Event of Default pursuant to Section 7.01(a) to the extent paid in accordance
with the provisions of this definition, and such amount payable shall be
calculated without giving effect to any additional interest payable on overdue
amounts under Section 2.10 if paid promptly on demand as provided herein. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Sections 2.10 and 7.1 and other of their respective rights
under this Agreement.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

 

4



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean WFS, BMO Capital Markets, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, RBC Capital Markets, LLC and SunTrust Robinson Humphrey,
Inc., as joint lead arrangers and joint bookrunners.

“Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of the Borrower or any of its
Subsidiaries whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include (a) the sale, lease or transfer of assets
permitted by Sections 6.7(a), (b) and (e) or Section 6.8 (with respect to Real
Property Assets acquired after the Closing Date only) hereof, (b) any Recovery
Event or (c) any issuance by the Borrower of its Capital Stock.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee under Section 9.6(b) (with the consent of
any party whose consent is required by such Section), and accepted by the
Administrative Agent, in substantially the form of Schedule 9.6 or any other
form approved by the Administrative Agent.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management Services; (b) products under any Hedging Agreement; and
(c) commercial credit card, purchase card and merchant card services; provided,
however, that for any of the foregoing to be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.13(b), the
applicable Bank Product Provider must have previously provided a Bank Product
Provider Notice to the Administrative Agent which shall provide the following
information: (i) the existence of such Bank Product and (ii) the maximum dollar
amount (if reasonably capable of being determined) of obligations arising
thereunder (the “Bank Product Amount”). The Bank Product Amount may be changed
from time to time upon written notice to the Administrative Agent by the Bank
Product Provider. Any Bank Product established from and after the time that the
Lenders have received written notice from the Borrower or the Administrative
Agent that an Event of Default exists, until such Event of Default has been
waived in accordance with Section 9.1, shall not be included as “Credit Party
Obligations” for purposes of a distribution under Section 2.13(b).

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under

 

5



--------------------------------------------------------------------------------

the Credit Agreement or (b) such Person is a Lender or an Affiliate of a Lender
on the Closing Date and the Bank Product was entered into on or prior to the
Closing Date (even if such Person ceases to be a Lender or such Person’s
Affiliate ceases to be a Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Schedule 1.1-7.

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Sections 7.1(f) or
7.1(g).

“Borrower” shall have the meaning set forth in the first paragraph of this
Credit Agreement.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close; provided, however, that when used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Lease” shall mean any lease of property, real, personal or mixed, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Capital Stock” shall mean (a) in the case of a corporation, Capital Stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
Capital Stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash” shall mean money, currency or a credit balance in a Deposit Account.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory

 

6



--------------------------------------------------------------------------------

to (a) the Administrative Agent and (b) the Issuing Lender or the Swingline
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar denominated time deposits, certificates of deposit, Eurodollar time
deposits and Eurodollar certificates of deposit of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of $500,000,000
or (ii) any bank whose short-term commercial paper rating at the time of the
acquisition thereof is at least A-2 or the equivalent thereof from S&P or from
Moody’s is at least P-2 or the equivalent thereof from Moody’s (any such bank
being an “Approved Bank”), in each case with maturities of not more than 364
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by any domestic corporation rated
A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements with a term of not more than thirty
(30) days with a bank or trust company (including a Lender) or a recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States of
America, (e) obligations of any state of the United States or any political
subdivision thereof for the payment of the principal and redemption price of and
interest on which there shall have been irrevocably deposited Government
Obligations maturing as to principal and interest at times and in amounts
sufficient to provide such payment, (f) money market accounts subject to Rule
2a-7 of the Investment Company Act of 1940 (“Rule 2a-7”) which consist primarily
of cash and cash equivalents set forth in clauses (a) through (e) above and of
which 95% shall at all times be comprised of First Tier Securities (as defined
in Rule 2a-7) and any remaining amount shall at all times be comprised of Second
Tier Securities (as defined in Rule 2a-7) and (g) shares of any so-called “money
market fund”; provided that such fund is registered under the Investment Company
Act of 1940, has net assets of at least $500,000,000 and has an investment
portfolio with an average maturity of 365 days or less.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i)

 

7



--------------------------------------------------------------------------------

the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Change of Control” shall mean (a) any Person or “group” shall have acquired or
hold “beneficial ownership,” directly or indirectly, of, or shall have acquired
or hold by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
or control over, Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 35% or more of the combined voting power of
all Voting Stock of the Borrower or 35% or more of the economic interests of the
Borrower, (b) the Continuing Directors shall cease for any reason to constitute
a majority of the members of the board of directors of the Borrower then in
office or (c) a “Change of Control” as defined in the Senior Note Indenture, the
Senior Subordinated Convertible Note Indenture or the indenture or other
documentation pursuant to which any Subordinated Indebtedness or unsecured
Indebtedness permitted under subsection 6.1(f) is issued shall have occurred. As
used herein, “beneficial ownership” and “group” shall have the meanings provided
in Rule 13d-3 and Rule 13d-5, respectively, of the Securities and Exchange
Commission under the Securities Exchange Act of 1934.

“Closing Date” shall mean the date of this Credit Agreement.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other collateral from time to time securing the Credit Party Obligations;
provided that there shall be excluded from the Collateral (a) any account,
instrument, chattel paper or other obligation or property of any kind due from,
owed by, or belonging to, a Sanctioned Person or Sanctioned Entity or (b) any
lease in which the lessee is a Sanctioned Person or Sanctioned Entity.

“Commitment” shall mean the Revolving Commitment, the LOC Commitment, the Term
Loan Commitment and the Swingline Commitment, individually or collectively, as
appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.6(a).

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.

“Commitment Period” shall mean the period from and including the Closing Date to
but not including the Revolving Commitment Termination Date.

 

8



--------------------------------------------------------------------------------

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

“Communications” shall have the meaning set forth in 9.2(d).

“Confidential Information” shall have the meaning set forth in Section 9.14.

“Consolidated Capital Expenditures” shall mean, as of any date of determination
for the four (4) consecutive fiscal quarter period ending on such date, all
expenditures of the Credit Parties and their Subsidiaries on a Consolidated
basis for such period that in accordance with GAAP would be classified as
capital expenditures, including, without limitation, Capital Lease Obligations,
of the Credit Parties and their Subsidiaries net of the amount of (i) any
reimbursement payments made to the Credit Parties or any of their Subsidiaries
by any third parties in connection with any such expenditures, and (ii) any sale
and leaseback transaction proceeds received by the Credit Parties or any of
their Subsidiaries from any third parties in connection with any such
expenditure to the extent such proceeds are applied in accordance with
Section 2.8(b), in each case, to the extent that such expenditures have actually
been made by the Credit Parties or any of their Subsidiaries for such Fiscal
Year. The term “Consolidated Capital Expenditures” shall not include (a) any
Permitted Acquisition or (b) expenditures financed with the proceeds of Capital
Leases and purchase money Indebtedness permitted by Section 6.1(c).

“Consolidated EBITDA” shall mean, for any period, the sum of (a) Consolidated
Net Income for such period, plus (b) an amount which, in the determination of
Consolidated Net Income, has been deducted for (i) Consolidated Interest Expense
for such period, (ii) total federal, state, local and foreign income, franchise,
value added and similar taxes for such period, (iii) total depreciation expense
for such period, (iv) total amortization expense for such period, including but
not limited to amortization of leasehold improvements and amortization of
goodwill, organization costs and other intangibles, (v) Transaction Expenses in
an aggregate amount not to exceed $13,500,000, (vi) fees and expenses incurred
in connection with any secondary offering of the Borrower’s Capital Stock and
similar capital events (including, without limitation, debt and equity
issuances), and (vii) non-cash compensation expenses arising from the issuance
of stock, options to purchase stock and stock appreciation rights to the
management of the Borrower, plus/minus (c) an amount which, in the determination
of Consolidated Net Income, has been deducted (or added as the case may be) for
other non-recurring non-cash items (excluding reserves for future cash charges)
decreasing or increasing Consolidated Net Income, minus (d) non-cash charges
previously added back to Consolidated Net Income in determining Consolidated
EBITDA to the extent such non-cash charges have become cash charges during such
period (to the extent included in the calculation of Consolidated Net Income),
all of the foregoing as determined on a consolidated basis for the Credit
Parties and their Subsidiaries in conformity with GAAP.

“Consolidated EBITDAR” shall mean, for any period, the sum of (a) Consolidated
EBITDA for such period plus (b) Consolidated Rent Expense.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Coverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Pro Forma EBITDA for the four
consecutive Fiscal Quarter period ending on or immediately prior to such date of
determination to (b) Consolidated Interest Expense for the four consecutive
Fiscal Quarter period ending as of the last day of the Fiscal Quarter of the
Borrower ending on or immediately prior to such date of determination.
Notwithstanding the foregoing, for purposes of calculating the Consolidated
Interest Coverage Ratio for the fiscal quarters ending September 27,
2012, December 27, 2012 and March 28, 2013, Consolidated Interest Expense shall
be annualized during such fiscal quarters such that (I) for the calculation of
the Consolidated Interest Coverage Ratio as of September 27, 2012, Consolidated
Interest Expense for the fiscal quarter then ending will be multiplied by four
(4), (II) for the calculation of the Consolidated Interest Coverage Ratio as of
December 27, 2012, Consolidated Interest Expense for the two fiscal quarter
period then ending will be multiplied by two (2) and (III) for the calculation
of the Consolidated Interest Coverage Ratio as of March 28, 2013, Consolidated
Interest Expense for the three fiscal quarter period then ending will be
multiplied by one and one-third (1 1/3). For purposes of the computations in
clauses (I), (II) and (III) above, the Consolidated Interest Expense for the
fiscal quarter ending September 27, 2012 shall be computed by measuring actual
Consolidated Interest Expense from the Closing Date through September 27, 2012
(the “Stub Period”), dividing such amount by the number of days in the Stub
Period and then multiplying such daily amount by ninety-two (92).

“Consolidated Interest Expense” shall mean, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of the Credit Parties and their Subsidiaries
on a consolidated basis, accrued during such period (whether or not actually
paid during such period), with respect to all outstanding Indebtedness of the
Credit Parties and their Subsidiaries, including Letter of Credit Fees and net
cash costs under Hedging Agreements (excluding any mark-to-market adjustments
related to any Hedging Agreements), but excluding, however, any amortization or
write-off of deferred financing costs, any prepayment penalties with respect to
any issuances of Indebtedness and any amounts referred to in Section 2.6 payable
to the Administrative Agent and the Lenders on or before the Closing Date.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Credit Parties and their Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP;
provided that there shall be excluded (a) the income (or loss) of any Person
(other than a Subsidiary of the Borrower) in which any other Person (other than
the Borrower or any of its Subsidiaries) has a joint interest, except to the
extent of the amount of cash dividends or other distributions actually paid to
the Borrower or any of its Subsidiaries by such Person during such period,
(b) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries or such Person’s assets are acquired by the Borrower
or any of its Subsidiaries, (c) any after-tax gains or losses attributable to
asset sales of any Pension Plan, (d) the cumulative effect of any adopted
accounting change included in the current Fiscal Year’s income statement and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net non-cash extraordinary losses.

 

10



--------------------------------------------------------------------------------

“Consolidated Pro Forma EBITDA” shall mean, for any consecutive four Fiscal
Quarter period, without duplication, (a) Consolidated EBITDA for such four
Fiscal Quarter period, plus (b) for any Material Acquisition consummated during
such four Fiscal Quarter period, (i) EBITDA of such acquired business determined
as though such business were acquired as of the first day of such period by the
Credit Parties and their Subsidiaries, plus (ii) the amount of any historical
extraordinary or nonrecurring costs or expenses or other verifiable costs or
expenses that will not continue after the acquisition date (including without
limitation excess owner/management compensation), plus (iii) any reasonable
operating expenses (including, without limitation, allocated general and
administrative expenses) to be eliminated and any costs savings resulting from
the inclusion of such acquired business under existing contractual arrangements,
in each case that are (A) certified pursuant to an Officer’s Certificate as
reasonably likely to occur within one year after such acquisition, (B) supported
by reasonable facts, (C) not duplicative of eliminated operating expenses and
cost savings previously recognized and (D) are approved by the Administrative
Agent minus (c) for any Material Disposition occurring during such four Fiscal
Quarter period, EBITDA attributable to such disposition as though such
disposition occurred as of the first day of such period by the Credit Parties
and their Subsidiaries.

“Consolidated Pro Forma EBITDAR” shall mean, for any consecutive four Fiscal
Quarter period, without duplication, (a) Consolidated EBITDAR for such four
Fiscal Quarter period, plus (b) for any Material Acquisition consummated during
such four Fiscal Quarter period, (i) EBITDAR of such acquired business
determined as though such business were acquired as of the first day of such
period by the Credit Parties and their Subsidiaries, plus (ii) the amount of any
historical extraordinary or nonrecurring costs or expenses or other verifiable
costs or expenses that will not continue after the acquisition date (including
without limitation excess owner/management compensation), plus (iii) any
reasonable operating expenses (including, without limitation, allocated general
and administrative expenses) to be eliminated and any costs savings resulting
from the inclusion of such acquired business under existing contractual
arrangements, in each case that are (A) certified pursuant to an Officer’s
Certificate as reasonably likely to occur within one year after such
acquisition, (B) supported by reasonable facts, (C) not duplicative of
eliminated operating expenses and cost savings previously recognized and (D) are
approved by the Administrative Agent minus (c) for any Material Disposition
occurring during such four Fiscal Quarter period, EBITDAR attributable to such
disposition as though such disposition occurred as of the first day of such
period by the Credit Parties and their Subsidiaries.

“Consolidated Rent Expense” shall mean, for any period, all cash rent expense of
the Credit Parties and their Subsidiaries on a consolidated basis for such
period, as determined in accordance with GAAP.

“Consolidated Senior Secured Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt (other than Subordinated
Indebtedness and unsecured Indebtedness) as of the last day of the Fiscal
Quarter of the Borrower ending on or immediately prior to such date net of cash
and Cash Equivalents (but only to the extent such cash and Cash Equivalents
shall not be subject to any Lien in favor of a third party other than Permitted
Encumbrances permitted pursuant to Section 6.2(a)(i)) in excess of $40,000,000
on the

 

11



--------------------------------------------------------------------------------

balance sheet of the Borrower as of the last day of such Fiscal Quarter to
(b) Consolidated Pro Forma EBITDA for the four consecutive Fiscal Quarter period
ending on or immediately prior to such date of determination.

“Consolidated Total Adjusted Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) Consolidated Total Debt as of the last day of
the Fiscal Quarter of the Borrower ending on or immediately prior to such date
net of cash and Cash Equivalents (but only to the extent such cash and Cash
Equivalents shall not be subject to any Lien in favor of a third party other
than Permitted Encumbrances permitted pursuant to Section 6.2(a)(i)) in excess
of $40,000,000 on the balance sheet of the Borrower as of the last day of such
Fiscal Quarter plus an amount equal to eight (8) times Consolidated Rent Expense
to (b) Consolidated Pro Forma EBITDAR for the four consecutive Fiscal Quarter
period ending on or immediately prior to such date of determination.

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the Credit Parties and their Subsidiaries other than (a) Letters
of Credit to the extent undrawn, (b) customary indemnification obligations
entered into in connection with an asset sale, a Permitted Acquisition or
Development Property Expenditure permitted under this Agreement and
(c) customary purchase price adjustments based on differences between estimated
assets or liabilities at closing and subsequent final determination of such
assets or liabilities following closing, in each case determined on a
consolidated basis in accordance with GAAP.

“Consolidated Total Leverage Ratio” shall mean, as of any date of determination,
the ratio of (a) Consolidated Total Debt as of the last day of the Fiscal
Quarter of the Borrower ending on or immediately prior to such date net of cash
and Cash Equivalents (but only to the extent such cash and Cash Equivalents
shall not be subject to any Lien in favor of a third party other than Permitted
Encumbrances permitted pursuant to Section 6.2(a)(i)) in excess of $40,000,000
on the balance sheet of the Borrower as of the last day of such Fiscal Quarter
to (b) Consolidated Pro Forma EBITDA for the four consecutive Fiscal Quarter
period ending on or immediately prior to such date of determination.

“Consolidated Working Capital” shall mean, at any time, the excess of
(i) current assets (excluding cash and Cash Equivalents) of the Credit Parties
and their Subsidiaries on a consolidated basis at such time over (ii) current
liabilities (but excluding the current portion of any long-term Indebtedness) of
the Credit Parties and their Subsidiaries on a consolidated basis at such time,
all in accordance with GAAP.

“Contingent Obligation” shall mean, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of that Person (a) with respect to
any Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(b) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(c) under Hedging Agreements. Contingent Obligations shall include (i) the
direct

 

12



--------------------------------------------------------------------------------

or indirect guaranty, endorsement (otherwise than for collection or deposit in
the ordinary course of business), co-making, discounting with recourse or sale
with recourse by such Person of the obligation of another, and (ii) any
liability of such Person for the obligation of another through any agreement
(contingent or otherwise) (A) to purchase, repurchase or otherwise acquire such
obligation or any security therefor, or to provide funds for the payment or
discharge of such obligation (whether in the form of loans, advances, stock
purchases, capital contributions or otherwise) or (B) to maintain the solvency
or any balance sheet item, level of income or financial condition of another if,
in the case of any agreement described under subclauses (A) or (B) of this
sentence, the primary purpose or intent thereof is as described in the preceding
sentence. The amount of any Contingent Obligation shall be equal to the amount
of the obligation so guaranteed or otherwise supported or, if less, the amount
to which such Contingent Obligation is specifically limited.

“Continuing Directors” shall mean the directors of the Borrower on the Closing
Date and each other director, if in each case such other director’s nomination
for election to the board of directors of the Borrower is recommended by a
majority of the then serving members of the board of directors.

“Contractual Obligation” shall mean, as applied to any Person, any provision of
any Capital Stock issued by that Person or of any material indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Hedging Agreement” shall mean any convertible note hedge
transactions entered into for the purpose of hedging equity or other risks, and
not for speculative purposes, in connection with the issuance of any
Subordinated Indebtedness convertible into equity of the Borrower pursuant to
its terms and permitted pursuant to Section 6.1(f).

“Copyright Licenses” shall mean any written agreement naming any Credit Party as
licensor and granting any right under any Copyright including, without
limitation, any thereof referred to in Schedule 3.21.

“Copyrights” shall mean (a) all registered United States copyrights in all
Works, now existing or hereafter created or acquired, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright office including, without limitation, any thereof referred to
in Schedule 3.21, and (b) all renewals thereof including, without limitation,
any thereof referred to in Schedule 3.21.

“Credit Documents” shall mean this Credit Agreement, each of the Notes, any
Joinder Agreement, the Letters of Credit, any Assignment and Assumption, the LOC
Documents and the Security Documents and all other agreements, documents,
certificates and instruments delivered to the Administrative Agent or any Lender
by any Credit Party in connection therewith (other than any agreement, document,
certificate or instrument related to a Bank Product).

 

13



--------------------------------------------------------------------------------

“Credit Party” or “Credit Parties” shall mean any of the Borrower or the
Guarantors, if any, individually or collectively, as appropriate.

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Guaranty, the Security Documents and all provisions
under the other Credit Documents relating to the Collateral, the sharing thereof
and/or payments from proceeds of the Collateral, all Bank Product Debt.

“Debt Issuance” shall mean the incurrence of any Indebtedness for borrowed money
by any Credit Party or any of its Subsidiaries (excluding, for purposes hereof,
any issuance by the Borrower of its Capital Stock or any Indebtedness of the
Credit Parties and their Subsidiaries permitted to be incurred pursuant to
Section 6.1 hereof).

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum and (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable to LIBOR
Rate Loans plus (C) 2.00% per annum, (b) when used with respect to Letter of
Credit Fees, a rate equal to the Applicable Margin applicable to Letter of
Credit Fees plus 2.00% per annum and (c) when used with respect to any other fee
or amount due hereunder, an interest rate equal to (A) the Alternate Base Rate
plus (B) the Applicable Margin, if any, applicable to Revolving Loans that are
Alternate Base Rate Loans plus (C) 2.00% per annum.

“Defaulting Lender” shall mean, subject to Section 2.24(b) any Lender that,
(a) has failed to (i) fund all or any portion of its Loans within two Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent or any Issuing Lender or Swingline Lender
in

 

14



--------------------------------------------------------------------------------

writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Lender, the
Swingline Lender and each Lender.

“Departing Lender” means each “Lender” under the Existing Credit Agreement that
does not have a Commitment hereunder and is identified on the Departing Lender
Schedule hereto.

“Departing Lender Schedule” means Schedule 1.1-8 hereto, which schedule
identifies each Departing Lender as of the Closing Date.

“Deposit Account” shall mean a demand, time, savings, passbook or like account
with a bank, savings and loan association, credit union or like organization,
other than an account evidenced by a negotiable certificate of deposit.

“Development Property” shall mean real property acquired by the Credit Parties
for the purpose of developing and constructing one or more operating stores.

“Development Property Expenditure” shall mean any expenditure in order to
acquire or develop a Development Property by the Credit Parties, other than as
part of a Permitted Acquisition.

“Disqualified Capital Stock” shall mean, with respect to any Person, Capital
Stock of such Person as to which (a) the maturity, (b) mandatory redemption or
(c) redemption,

 

15



--------------------------------------------------------------------------------

repurchase, conversion or exchange at the option of the holder thereof occurs,
or may occur, on or prior to the date that is six months after the Term Loan
Maturity Date; provided, however, that such Capital Stock that would not
otherwise be characterized as Disqualified Capital Stock under this definition
shall not constitute Disqualified Capital Stock solely as a result of provisions
thereof giving holders thereof the right to require such Person to repurchase or
redeem Capital Stock upon the occurrence of a “change of control” occurring
prior to the Term Loan Maturity Date, if (i) such repurchase obligation may not
be triggered unless an Event of Default under this Agreement also arises and
(ii) no such repurchase or redemption is permitted to be consummated unless and
until all Credit Party Obligations (other than inchoate indemnification and
Reimbursement Obligations) shall have been satisfied in full.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office with the Administrative
Agent; and thereafter, such other office of such Lender as such Lender may from
time to time specify to the Administrative Agent and the Borrower as the office
of such Lender at which Alternate Base Rate Loans of such Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“EBITDA” shall mean for any business acquired by the Credit Parties and their
Subsidiaries, “Consolidated EBITDA” as defined herein substituting references to
such acquired business for references to “the Credit Parties and their
Subsidiaries” as used in such definition.

“EBITDAR” shall mean for any business acquired by the Credit Parties and their
Subsidiaries, “Consolidated EBITDAR” as defined herein substituting references
to such acquired business for references to “the Credit Parties and their
Subsidiaries” as used in such definition.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing and so long as the Primary Syndication of the
Loans has been completed as determined by WFS, the Borrower (each such approval
not to be unreasonably withheld or delayed); provided that the Borrower shall be
deemed to have approved any such Person unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof. Notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries or (B) any Person holding Subordinated Indebtedness
of the Credit Parties or any of such Person’s Affiliates or (C) any Defaulting
Lender (or any of their Affiliates).

 

16



--------------------------------------------------------------------------------

“Employee Benefit Plan” shall mean any “employee benefit plan” as defined in
Section 3(3) of ERISA which is, or within the prior six (6) years was,
maintained or contributed to by the Borrower, any of its Subsidiaries or any of
their respective ERISA Affiliates.

“Engagement Letter” shall mean the letter agreement dated as of June 25, 2012
addressed to the Borrower from the Arrangers, as amended, modified or otherwise
supplemented.

“Environmental Claim” shall mean any written investigation, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any governmental authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (b) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” shall mean any and all current or future statutes,
ordinances, orders, rules, regulations, guidance documents, judgments,
Governmental Authorizations, or any other published requirements of Governmental
Authorities relating to (a) environmental matters, including those relating to
any Hazardous Materials Activity, (b) the generation, use, storage,
transportation or disposal of Hazardous Materials, or (c) occupational safety
and health, industrial hygiene, land use or the protection of human, plant or
animal health or welfare, in any manner applicable to the Borrower or any of its
Subsidiaries or any Facility, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601
et seq.), the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §136
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the
Oil Pollution Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or
supplemented, any analogous present or future state or local statutes or laws,
and any regulations promulgated pursuant to any of the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.

“ERISA Affiliate” shall mean, as applied to any Person, (a) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member. Any former ERISA Affiliate of the
Borrower or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Borrower or such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of the
Borrower or such Subsidiary and with respect to liabilities arising after such
period for which the Borrower or such Subsidiary could be liable under the Code
or ERISA.

 

17



--------------------------------------------------------------------------------

“ERISA Event” shall mean (a) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (b) the failure to meet the minimum funding
standards of Section 412 of the Code with respect to any Pension Plan (whether
or not waived in accordance with Section 412(c) of the Code) or the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the distribution of a notice of intent
to terminate or the actual termination of a Pension Plan pursuant to
Section 4041(a)(2) or 4041A of ERISA; (d) the withdrawal by the Borrower, any of
its Subsidiaries or any of their respective ERISA Affiliates from any Pension
Plan with two or more contributing sponsors or the termination of any such
Pension Plan resulting in liability pursuant to Section 4063 or 4064 of ERISA;
(e) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which constitutes grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (f) the imposition of liability on the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or it is insolvent pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (h) the occurrence of an act or omission which could give rise to the
imposition on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of material fines, penalties, taxes or related charges under
Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Employee Benefit Plan; (i) the assertion
of a material claim (other than routine claims for benefits or for a qualified
domestic relations order) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Pension Plan to qualify for exemption from taxation under Section 501(a) of the
Code; or (k) the imposition of a Lien pursuant to Section 430(k) of the Code or
pursuant to ERISA with respect to any Pension Plan.

“Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

 

18



--------------------------------------------------------------------------------

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Excess Cash Flow” shall mean, with respect to each Fiscal Year for the Credit
Parties and their Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated EBITDA for such period minus (b) Consolidated Capital
Expenditures actually made by any Credit Party or Subsidiary for such period to
the extent not financed with the proceeds of Indebtedness minus (c) Scheduled
Debt Payments made during such period minus (d) Consolidated Interest Expense
actually paid in cash by a Credit Party or Subsidiary for such period minus
(e) amounts actually paid in cash in respect of total federal, state, local and
foreign income, value added and similar taxes for such period minus
(f) increases or plus decreases in Consolidated Working Capital for such period
from the same period in the prior Fiscal Year minus (g) cash paid during such
Fiscal Year as consideration in connection with a Permitted Acquisition to the
extent such cash paid has not been previously deducted in calculating Excess
Cash Flow for a prior Fiscal Year pursuant to clause (h), minus (h) cash to be
paid as consideration in connection with a Permitted Acquisition to the extent
such Permitted Acquisition will not be financed with the proceeds of
Indebtedness and to the extent a Credit Party has entered into a letter of
intent during such Fiscal Year with respect to such Permitted Acquisition;
provided that, if such letter of intent (or the purchase agreement with respect
to such Permitted Acquisition) is terminated or if such Permitted Acquisition is
not consummated, the Borrower shall promptly prepay the Loans and/or Cash
Collateralize the LOC Obligations in an amount equal to such cash to the extent
required by, and in accordance with the terms of, Section 2.8(b)(v), minus
(i) without duplication of any amounts that increase Consolidated Working
Capital, the amount of all non-cash gains, income and credits included in
calculating such Consolidated EBITDA.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient, (a) Taxes imposed on or measured by the Recipient’s net
income (however denominated), franchise Taxes imposed on the Recipient, and
branch profits Taxes imposed on the Recipient, in each case, (i) by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located or (ii) as
the result of any other present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document), (b) in the case of a Lender, U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Lender pursuant to a law in
effect on the date on which (i) such Lender becomes a party hereto (other than
pursuant to a request by the Borrower under Section 2.21(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.19, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.19(g) and
(d) any Taxes imposed under FATCA.

 

19



--------------------------------------------------------------------------------

“Existing Credit Agreement” shall have the meaning set forth in the Recitals
hereto.

“Existing Letters of Credit” shall mean the letters of credit described by date
of issuance, amount, purpose and the date of expiry on Schedule 1.1-4 hereto.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

“Facilities” shall mean any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased or operated by the Borrower or any of its Subsidiaries or any of
their respective predecessors or Affiliates.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Financial Plan” shall have the meaning set forth in Section 5.1(l).

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to any Security Document, that (a) such Lien has
priority over any other Lien on such Collateral other than any Permitted
Encumbrances having priority by operation of law over the Liens purported to be
created pursuant to the Security Documents and (b) such Lien is the only Lien
(other than Permitted Encumbrances permitted pursuant to Section 6.2(a)(i)) to
which such Collateral is subject.

“Fiscal Quarter” shall mean a fiscal quarter of any Fiscal Year.

“Fiscal Year” shall mean the fiscal year of the Credit Parties and their
Subsidiaries ending on the last Thursday in September of each calendar year.

“Flood Hazard Property” shall mean a Mortgaged Property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, any Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

20



--------------------------------------------------------------------------------

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 6.6 to the provisions of Section 1.3.

“Government Acts” shall have the meaning set forth in Section 2.19.

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Governmental Authorization” shall mean any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantor” shall mean any of the Domestic Subsidiaries identified as a
“Guarantor” on the signature pages hereto and the Additional Credit Parties
which execute a Joinder Agreement, together with their successors and permitted
assigns.

“Guaranty” shall mean the guaranty of the Guarantors set forth in Article X.

“Hazardous Materials” shall mean (a) any chemical, material or substance at any
time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or

 

21



--------------------------------------------------------------------------------

the indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (b) any oil, petroleum, petroleum fraction or
petroleum derived substance; (c) any drilling fluids, produced waters and other
wastes associated with the exploration, development or production of crude oil,
natural gas or geothermal resources; (d) any flammable substances or explosives;
(e) any radioactive materials; (f) any asbestos-containing materials; (g) urea
formaldehyde foam insulation; (h) electrical equipment which contains any oil or
dielectric fluid containing polychlorinated biphenyls; (i) pesticides; and
(j) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Governmental Authority or which may or could pose a
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” shall mean any past, current, proposed or
threatened activity, event or occurrence involving any Hazardous Materials,
including the use, manufacture, possession, storage, holding, presence,
existence, location, Release, threatened Release, discharge, placement,
generation, transportation, processing, construction, treatment, abatement,
removal, remediation, disposal, disposition or handling of any Hazardous
Materials, and any corrective action or response action with respect to any of
the foregoing.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate or commodity price hedging agreements.

“Incremental Asset Disposition Proceeds” shall mean the Net Cash Proceeds from
Asset Dispositions in excess of $20,000,000 in the aggregate (for all Asset
Dispositions) received by any Credit Party or any of their Subsidiaries during
any four (4) Fiscal Quarter period.

“Incremental Facility” shall have the meaning set forth in Section 2.3.

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services purchased by such Person (other
than any such obligations incurred under ERISA or which represent accounts
payable incurred in the ordinary course of business and due within six months of
the incurrence thereof) which would appear as liabilities on a balance sheet of
such Person in accordance with GAAP, (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person,

 

22



--------------------------------------------------------------------------------

whether or not the obligations secured thereby have been assumed, (f) all
Contingent Obligations of such Person with respect to Indebtedness of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all Disqualified Capital Stock issued by such Person,
(i) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, and (j) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.
Obligations under Hedging Agreements shall constitute Contingent Obligations,
but not Indebtedness.

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Intellectual Property” shall mean all Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks and Trademark Licenses of the Credit Parties and
their Subsidiaries.

“Intercompany Debt” shall have the meaning set forth in Section 9.25.

“Interest Coverage Incurrence Test” shall mean the requirement that the
Consolidated Interest Coverage Ratio shall be greater than 2.25 to 1.0; provided
that, for purposes of determining the Interest Coverage Incurrence Test for any
incurrence of Indebtedness pursuant to Section 6.1(f), the Consolidated Interest
Coverage Ratio shall be calculated to include the Consolidated Interest Expense
with respect to such Indebtedness on a Pro Forma Basis as if such Indebtedness
had been incurred at the beginning of the period of determination of the
Consolidated Interest Coverage Ratio.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan, the
last Business Day of each March, June, September and December and on the
applicable Maturity Date, (b) as to any LIBOR Rate Loan having an Interest
Period of three months or less, the last day of such Interest Period, (c) as to
any LIBOR Rate Loan having an Interest Period longer than three months, (i) each
day which is three months after the first day of such Interest Period and
(ii) the last day of such Interest Period and (d) as to any Loan which is the
subject of a mandatory prepayment required pursuant to Section 2.8(b), the date
on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in the notice of
borrowing or notice of conversion given with respect thereto; and

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two,

 

23



--------------------------------------------------------------------------------

three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Borrower shall fail to give notice as provided above, the Borrower
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the
applicable Maturity Date and, further with regard to the Term Loan, no Interest
Period shall extend beyond any principal amortization payment date unless the
portion of the Term Loan consisting of Alternate Base Rate Loans together with
the portion of the Term Loan consisting of LIBOR Rate Loans with Interest
Periods expiring prior to or concurrently with the date such principal
amortization payment date is due, is at least equal to the amount of such
principal amortization payment due on such date; and

(v) no more than ten (10) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

“Investment” shall mean (a) any direct or indirect purchase or other acquisition
by the Borrower or any of its Subsidiaries of, or of a beneficial interest in,
any Capital Stock of any other Person, (b) any direct or indirect redemption,
retirement, purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person other than the Borrower or any of its Subsidiaries, of
any Capital Stock of such Person, or (c) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar items in the ordinary course of business) or
capital contribution by the Borrower or any of its Subsidiaries to any other
Person (other than a wholly-owned Subsidiary of the Borrower), including all
indebtedness and accounts receivable from that other Person that are

 

24



--------------------------------------------------------------------------------

not current assets or did not arise from sales to that other Person in the
ordinary course of business. The amount of any Investment shall be the original
cost of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect to such Investment.

“IRS” shall mean the United States Internal Revenue Service.

“Issuing Lender” shall mean, as the context may require, either Wells Fargo or
any Lender designated by the Borrower (and agreed to by such Lender) and
approved by the Administrative Agent, together with any successor to any such
issuing lender hereunder.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.6(c).

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Schedule 5.9, executed and delivered by an Additional Credit Party in accordance
with the provisions of Section 5.9.

“Joint Venture” shall mean a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided
that in no event shall any Subsidiary of any Person be considered to be a Joint
Venture to which such Person is a party.

“Lender” shall have the meaning set forth in the first paragraph of this Credit
Agreement. For the avoidance of doubt, the term “Lenders” excludes all Departing
Lenders.

“Letters of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to Section 2.4, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.6(b).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(b).

“LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period therefor,
the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%)
appearing on Reuters Screen LIBOR01 Page (or any successor page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period. If for any reason such
rate is not available, then “LIBOR” shall mean the rate per annum at which, as
determined by the Administrative Agent in accordance with its customary
practices, Dollars in an amount comparable to the Loans then requested are being
offered to leading banks at approximately 11:00 a.m. London time, two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a period equal to the Interest Period selected.
Notwithstanding the foregoing, for purposes of this Agreement, with respect to
the Term Loan Facility only, LIBOR shall in no event be less than 1.25% at any
time.

 

25



--------------------------------------------------------------------------------

“LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office with the Administrative Agent;
and thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

“LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

 

LIBOR Rate =    LIBOR       1.00 - Eurodollar Reserve Percentage   

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate.

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any priority or other security agreement or preferential arrangement
having the practical effect of any of the foregoing of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

“Loan” shall mean a Revolving Loan, the Term Loan and/or a Swingline Loan, as
appropriate.

“Loan Modification Agreement” shall have the meaning assigned to such term in
Section 9.1.

“Loan Modification Offer” shall have the meaning assigned to such term in
Section 9.1.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Lender, the commitment of such Lender
to purchase participation interests in the Letters of Credit up to such Lender’s
“LOC Commitment” as specified on Schedule 1.1-6 or in the Register, as such
amount may be reduced from time to time in accordance with the provisions
hereof.

“LOC Committed Amount” shall have the meaning set forth in Section 2.4(a).

 

26



--------------------------------------------------------------------------------

“LOC Documents” shall mean, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

“LOC Mandatory Borrowing” shall have the meaning set forth in Section 2.4(e).

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Acquisition” shall mean any acquisition of assets and/or a business
(including any acquisition of the Capital Stock or other equity interests of
another Person) or series of such related acquisitions (a) that constitutes a
Permitted Acquisition and (b) with respect to which, the total consideration for
which exceeds $1,000,000.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property or condition (financial or otherwise) of the
Credit Parties and their Subsidiaries taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations, when such obligations are
required to be performed, under this Credit Agreement, any of the Notes or any
other Credit Document or (c) the validity or enforceability of this Credit
Agreement, any of the Notes or any of the other Credit Documents or the rights
or remedies of the Administrative Agent or the Lenders hereunder or thereunder
or the perfection or priority of any Lien in favor of the Administrative Agent
on any material portion of the Collateral.

“Material Contract” shall mean each of the contracts set forth on Schedule 1.1-3
annexed hereto and any other contract or other arrangement to which the Borrower
or any of its Subsidiaries is a party (other than the Credit Documents) for
which breach, nonperformance, cancellation or failure to renew could reasonably
be expected to have a Material Adverse Effect.

“Material Disposition” shall mean any disposition of assets or series of related
dispositions of assets with a fair market value greater than $1,000,000.

“Maturity Date” shall mean (i) with respect to the Term Loan, the Term Loan
Maturity Date and (ii) with respect to the Revolving Loans, the Revolving
Commitment Termination Date.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

27



--------------------------------------------------------------------------------

“Mortgage” shall mean a security instrument (whether designated as a deed of
trust, a mortgage, a deed to secure debt or by any similar title) executed and
delivered by any Credit Party in favor of the Administrative Agent, in such form
as may be approved by the Administrative Agent in its sole discretion, in each
case with such changes thereto as may be recommended by the Administrative
Agent’s local counsel based on local laws or customary local mortgage, deed to
secure debt or deed of trust practices, as such security instrument may be
amended, supplemented or otherwise modified from time to time.

“Mortgage Notice Date” shall mean the end of the second Fiscal Quarter or the
end of the fourth Fiscal Quarter, as appropriate, of any Fiscal Year.

“Mortgaged Property” shall mean any real property of the Credit Parties subject
to a Mortgage.

“Multiemployer Plan” shall mean any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.

“Net Cash Consideration” shall mean, with respect to any Permitted Acquisition,
(a) the gross purchase price paid by the Credit Parties and their Subsidiaries
with respect to such Permitted Acquisition, reduced by (b) the net cash proceeds
received by or to be received by the Credit Parties and their Subsidiaries from
any sale and leaseback of real property acquired through such Permitted
Acquisition and permitted under Section 6.8 to the extent (i) such sale and
leaseback is consummated simultaneously with such Permitted Acquisition or
(ii) a commitment letter, letter of intent or other binding contract pursuant to
which such sale and leaseback will be provided has been executed and is in full
force and effect as of the date of such Permitted Acquisition, and such sale and
leaseback is consummated within 90 days after the date of such Permitted
Acquisition in accordance with the terms of such commitment letter, letter of
intent or binding contract (a copy of which shall be provided to the
Administrative Agent prior to the consummation of such Permitted Acquisition).

“Net Cash Proceeds” shall mean the aggregate Cash proceeds received by the
Credit Parties and their Subsidiaries in respect of any Asset Disposition, Debt
Issuance or Recovery Event (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received), net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes reasonably estimated to be actually payable in
connection with such Asset Disposition, Debt Issuance or Recovery Event as a
result of such Asset Disposition, Debt Issuance or Recovery Event, (c) with
respect to any Asset Disposition or Recovery Event, payment of the principal
amount, premium or penalty, if any, on any Indebtedness (other than the
Obligations) secured by a Lien on the assets or Capital Stock sold and required
to be repaid because of such Asset Disposition or Recovery Event, and (d) with
respect to any Asset Disposition, reasonable reserves established in good faith
by the Borrower (and reasonably acceptable to the Administrative Agent) in
respect of (i) possible adjustments to the sale price, (ii) any retained
liabilities or obligations relating to the assets sold and (iii) indemnification
obligations undertaken with respect to indemnification provisions and
representations and warranties in connection with such Asset Disposition. “Net
Cash Proceeds” shall include,

 

28



--------------------------------------------------------------------------------

without limitation, any Cash received upon the sale or other disposition of any
non-cash consideration received by the Credit Parties and their Subsidiaries in
any Asset Disposition, Debt Issuance or Recovery Event.

“Non-Consenting Lender” shall mean any Lender (other than Wells Fargo) that does
not approve any consent, waiver or amendment that (a) requires the approval of
all affected Lenders in accordance with the terms of Section 9.1 and (b) has
been approved by the Required Lenders.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or the
Term Notes, collectively, separately or individually, as appropriate.

“Notice of Borrowing” shall mean the written notice of borrowing as referenced
and defined in Section 2.1(b)(i), 2.2(b)(i) or 2.5(b)(i), as appropriate.

“Notice of Conversion” shall mean the written notice of extension or conversion
as referenced and defined in Section 2.11.

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties to the Lenders (including the Issuing Lender)
and the Administrative Agent, whenever arising, under this Agreement, the Notes
or any of the other Credit Documents, including principal, interest, fees,
costs, charges, expenses, professional fees, reimbursements, all sums chargeable
to the Credit Parties or for which any Credit Party is liable as an indemnitor
and whether or not evidenced by a note or other instrument and indemnification
obligations and other amounts (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Credit Party, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” shall mean, as applied to any corporation, a certificate
executed on behalf of such corporation by a Responsible Officer; provided that
every Officer’s Certificate with respect to the compliance with a condition
precedent to the making of any Loans hereunder shall include (a) a statement
that the Responsible Officer making or giving such Officer’s Certificate has
read such condition and any definitions or other provisions contained in this
Agreement relating thereto, (b) a statement that, in the opinion of the signer,
he or she has made or has caused to be made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not such condition has been complied with, and (c) a statement as to whether,
in the opinion of the signer, such condition has been complied with.

 

29



--------------------------------------------------------------------------------

“Operating Lease” shall mean, as applied to any Person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) that is not a Capital Lease other than any
such lease under which that Person is the lessor.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participant Register” shall have the meaning specified in clause (d) of
Section 9.6.

“Participation Interest” shall mean the purchase by a Lender of a participation
interest in Letters of Credit as provided in Section 2.4 and in Swingline Loans
as provided in Section 2.5.

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to a Credit Party of any right to manufacture, use or sell
any invention covered by a Patent, including, without limitation, any thereof
referred to in Schedule 3.21.

“Patents” shall mean (a) all letters patent of the United States or any other
country and all reissues and extensions thereof, including, without limitation,
any thereof referred to in Schedule 3.21, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof, including, without limitation,
any thereof referred to in Schedule 3.21.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, or any successor thereto.

 

30



--------------------------------------------------------------------------------

“Pension Plan” shall mean any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Section 302 or Title IV of ERISA or
Section 412 of the Internal Revenue Code.

“Permitted Acquisition” shall mean an acquisition of assets or a business
effected in accordance with the provisions of Section 6.7(d).

“Permitted Amendments” shall have the meaning assigned to such term in
Section 9.1.

“Permitted Encumbrances” shall mean the following types of Liens (excluding any
such Lien imposed pursuant to Section 430(k) of the Code or by ERISA, any such
Lien relating to or imposed in connection with any Environmental Claim, and any
such Lien expressly prohibited by any applicable terms of any of the Security
Documents):

(a) Liens for taxes, assessments or governmental charges or claims the payment
of which is not, at the time, required by Section 5.3;

(b) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as (A) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (B) in the case of a Lien with respect to any portion of the
Collateral, such contest proceedings conclusively operate to stay the sale of
any portion of the Collateral on account of such Lien;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), so long as no foreclosure,
sale or similar proceedings have been commenced with respect to any portion of
the Collateral on account thereof;

(d) any attachment or judgment Lien not constituting an Event of Default under
Section 7.1(h);

(e) leases or subleases granted to third parties to the extent not prohibited by
the terms of the Security Documents and not interfering in any material respect
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries or resulting in a material diminution in the value of any
Collateral as security for the Credit Party Obligations;

(f) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any

 

31



--------------------------------------------------------------------------------

material respect with the ordinary conduct of the business of the Borrower or
any of its Subsidiaries or result in a material diminution in the value of any
Collateral as security for the Credit Party Obligations;

(g) any (i) interest or title of a lessor or sublessor under any lease permitted
under this Agreement, (ii) restriction or encumbrance that the interest or title
of such lessor or sublessor may be subject to, or (iii) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (ii), so long as the holder of
such restriction or encumbrance agrees to recognize (if required to do so
pursuant to the provisions of such lease) the rights of such lessee or sublessee
under such lease;

(h) Liens arising from filing UCC financing statements relating to leases
permitted by this Agreement or consignments or similar arrangements relating to
the sale of goods in the ordinary course of business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property;

(k) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries;

(l) licenses of Intellectual Property rights granted by the Borrower or any of
its Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of the Borrower or
such Subsidiary;

(m) Liens in favor of a Bank Product Provider in connection with any Bank
Product; provided, that such Liens shall secure the Credit Party Obligations on
a pari passu basis; and

(n) Liens in favor of the Administrative Agent, Issuing Lender and/or Swingline
Lender to Cash Collateralize or otherwise secure the obligations of a Defaulting
Lender to fund risk participations hereunder.

“Permitted Investments” shall have the meaning set forth in Section 6.3.

“Permitted Liens” shall have the meaning set forth in Section 6.2.

“Permitted Sale Leaseback Transactions” shall mean sale leaseback transactions
that are permitted pursuant to Section 6.8 of this Agreement.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

32



--------------------------------------------------------------------------------

“Platform” shall have the meaning set forth in 9.2(d).

“Pledge Agreement” shall mean the Fourth Amended and Restated Pledge Agreement
dated as of the Closing Date to be executed in favor of the Administrative
Agent, for the benefit of the Secured Parties, by the Borrower and each of the
other Credit Parties, as amended, modified, restated or supplemented from time
to time.

“Pledged Collateral” shall have the meaning set forth in the Pledge Agreement.

“Primary Syndication” shall mean any assignments by the Administrative Agent in
order to effectuate the initial post-closing syndication made on or prior to the
earlier of (a) the date that is ninety (90) days after the Closing Date and
(b) the completion of all assignments relating to the completion of a successful
syndication within such ninety (90) day time frame.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information has been delivered to the
Administrative Agent pursuant to Sections 5.1(a) or 5.1(b).

“PTO” shall mean the United States Patent and Trademark Office.

“Ratings” shall mean, as of any date of determination, (a) the rating as
determined by either S&P or Moody’s, as applicable, of the Borrower’s non-credit
enhanced, senior secured long term debt evidenced by the Credit Documents and
(b) the corporate credit rating as determined by S&P or the corporate family
rating as determined by Moody’s, as applicable, of the Borrower.

“Real Property Asset” shall mean, at any time of determination, any interest
then owned by any Credit Party in any real property.

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Recovery Event” shall mean (a) theft, loss, physical destruction or damage,
taking or similar event with respect to any property or assets owned by the
Borrower or any of its Subsidiaries which results in the receipt by the Borrower
or any of its Subsidiaries of any cash insurance proceeds or condemnation award
payable by reason thereof and (b) any event resulting in the receipt by the
Borrower or any of its Subsidiaries of business interruption insurance proceeds.

“Register” shall have the meaning set forth in Section 9.6(c).

 

33



--------------------------------------------------------------------------------

“Reimbursement Obligation” shall mean the obligation of the Borrower to
reimburse the Issuing Lender pursuant to Section 2.4(d) for amounts drawn under
Letters of Credit.

“Related Agreements” shall mean, collectively, the Related Financing Documents
and the Affiliate Agreements.

“Related Financing Documents” shall mean, collectively, the Senior Notes, the
Senior Note Indenture, the Senior Subordinated Notes, the Senior Subordinated
Note Indenture, the Senior Subordinated Convertible Notes, the Senior
Subordinated Convertible Note Indenture and all other agreements or instruments
delivered pursuant to or in connection with any of the foregoing including any
purchase agreement or registration rights agreement.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Removal Effective Date” shall have the meaning set forth in Section 8.9(b).

“Repricing Transaction” shall mean (a) any prepayment or repayment of the Term
Loan with the proceeds of, or any conversion of the Term Loans into, any new or
replacement tranche of term loans or Indebtedness bearing interest with an
“effective yield” (taking into account, for example, upfront fees, interest rate
spreads, interest rate benchmark floors and original issue discount, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
of such new or replacement loans) less than the “effective yield” applicable to
the Term Loan (as such comparative yields are determined in the reasonable
judgment of the Administrative Agent consistent with generally accepted
financial practices) and (b) any amendment to the pricing terms of the Term Loan
which reduces the “effective yield” applicable to the Term Loan.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments and Term Loan
or (b) if the Revolving Commitments have been terminated, the outstanding Loans
and Participation Interests; provided, however, that if any Lender shall be a
Defaulting Lender at such time, then there shall be excluded from the
determination of Required Lenders, Obligations (including Participation
Interests) owing to such Defaulting Lender and such Defaulting Lender’s
Commitments.

“Required Revolving Lenders” shall mean, as of any date of determination,
Revolving Lenders holding at least a majority of (a) the outstanding Revolving
Commitments or (b) if the Revolving Commitments have been terminated, the
outstanding Revolving Loans and Participation Interests; provided, however, that
if any Revolving Lender shall be a Defaulting

 

34



--------------------------------------------------------------------------------

Lender at such time, then there shall be excluded from the determination of
Required Revolving Lenders, Obligations (including Participation Interests)
owing to such Defaulting Lender and such Defaulting Lender’s Revolving
Commitments.

“Required Term Loan Lenders” shall mean, as of any date of determination,
Lenders holding at least a majority of the outstanding Term Loans; provided,
however, that if any such Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Term Loan Lenders,
Obligations owing to such Defaulting Lender and such Defaulting Lender’s Term
Loan Commitments.

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Resignation Effective Date” shall have the meaning set forth in Section 8.9(a).

“Responsible Officer” shall mean any executive officer and, with respect to
financial matters, the chief financial officer, chief accounting officer,
controller or treasurer.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class, (b) any redemption, retirement,
sinking fund or similar payment, purchase or other acquisition for value, direct
or indirect, of any shares of any class of stock of the Borrower now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of the Borrower now or hereafter outstanding, and
(d) except for any refinancings, exchanges, extensions and renewals permitted
pursuant to Section 6.1(e), 6.1(f) or 6.1(j), any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in-substance or legal defeasance), sinking
fund or similar payment with respect to, any Subordinated Indebtedness or the
Senior Notes.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to the amount of such Revolving
Lender’s “Revolving Commitment” as specified in on Schedule 1.1-6 or in the
Register, as such amount may be reduced or increased from time to time in
accordance with the terms hereof.

 

35



--------------------------------------------------------------------------------

“Revolving Commitment Percentage” shall mean, for each Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 1.1-6
or in the Register, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(c).

“Revolving Commitment Termination Date” shall mean the date that is five
(5) years after the Closing Date; provided, however, if such date is not a
Business Day, the Revolving Commitment Termination Date shall be the preceding
Business Day.

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1.

“Revolving Facility” shall mean Revolving Commitments and the Extensions of
Credit made pursuant to Sections 2.1, 2.4 and 2.5.

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

“Revolving Loans” shall have the meaning set forth in Section 2.1.

“Revolving Note” or “Revolving Notes” shall mean the promissory notes of the
Borrower in favor of each of the Lenders evidencing the Revolving Loans provided
pursuant to Section 2.1(e), individually or collectively, as appropriate, as
such promissory notes may be amended, modified, supplemented, extended, renewed
or replaced from time to time.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc.

“Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals maintained by OFAC.

“Scheduled Debt Payments” shall mean, as of any date of determination for the
Credit Parties and their Subsidiaries, the sum of all scheduled payments of
principal on Indebtedness for the applicable period ending on the date of
determination (including the principal component of payments due on Capital
Leases during the applicable period ending on the date of determination), as
such scheduled payments may be adjusted from time to time as a result of
mandatory prepayments made pursuant to Section 2.8(b).

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

 

36



--------------------------------------------------------------------------------

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers.

“Security Agreement” shall mean the Fourth Amended and Restated Security
Agreement dated as of the Closing Date given by the Borrower and the other
Credit Parties to the Administrative Agent, for the benefit of the Secured
Parties, as amended, modified or supplemented from time to time in accordance
with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Mortgages, the Additional Mortgages and any other documents executed and
delivered in connection with the granting, attachment and perfection of the
Administrative Agent’s security interests and liens arising thereunder,
including, without limitation, UCC financing statements.

“Senior Note Indenture” shall mean the indenture dated as of August 3, 2012, as
in effect on the Closing Date, among the Borrower and U.S. Bank National
Association, as trustee, pursuant to which the Senior Notes were issued, as such
indenture may be amended from time to time to the extent permitted under
Section 6.13.

“Senior Notes” shall mean the 8.375% unsecured Senior Notes in the principal
amount of $250,000,000 due 2020 of the Borrower issued pursuant to the Senior
Note Indenture, as such notes may be amended from time to time to the extent
permitted under Section 6.13.

“Senior Secured Leverage Incurrence Test” shall mean the requirement that the
Consolidated Senior Secured Leverage Ratio shall be less than 3.50 to 1.00.

“Senior Subordinated Convertible Note Indenture” shall mean the indenture dated
as of November 22, 2005, among the Borrower, the guarantors named therein and
U.S. Bank National Association as successor to Wachovia Bank, National
Association, as trustee, pursuant to which the Senior Subordinated Convertible
Notes were issued, as such indenture may be amended from time to time to the
extent permitted under Section 6.13.

“Senior Subordinated Convertible Notes” shall mean the 3.0% Senior Subordinated
Convertible Notes due 2012 of the Borrower issued pursuant to the Senior
Subordinated Convertible Note Indenture, as such convertible notes may be
amended from time to time to the extent permitted under Section 6.13.

“Senior Subordinated Note Indenture” shall mean the indenture dated as of
February 13, 2004, among the Borrower, the guarantors named therein and U.S.
Bank National Association as successor to Wachovia, as trustee, pursuant to
which the Senior Subordinated Notes were issued, as such indenture may be
amended from time to time to the extent permitted under Section 6.13.

“Senior Subordinated Notes” shall mean the 7.75% Senior Subordinated Notes due
2014 of the Borrower issued pursuant to the Senior Subordinated Note Indenture,
as such notes may be amended from time to time to the extent permitted under
Section 6.13.

 

37



--------------------------------------------------------------------------------

“Solvent” shall mean, with respect to any Person, as of the date of
determination that such Person is “solvent” within the meaning given that term
and similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

“Subordinated Indebtedness” shall mean (a) the Indebtedness of the Borrower
evidenced by the Senior Subordinated Notes and the Indebtedness of the Borrower
evidenced by the Senior Subordinated Convertible Notes and any subordinated
indebtedness issued in compliance with Section 6.1(f) and (b) any other
Indebtedness of the Borrower subordinated in right of payment to the Credit
Party Obligations pursuant to documentation containing maturities, amortization
schedules, covenants, defaults, remedies, subordination provisions and other
material terms in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Credit Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Lenders to purchase
participation interests in the Swingline Loans as provided in
Section 2.5(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

“Swingline Committed Amount” shall have the meaning set forth in Section 2.5(a).

“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.

“Swingline Lender” shall mean Wells Fargo or any successor swingline lender
hereunder.

“Swingline Loan” or “Swingline Loans” shall have the meaning set forth in
Section 2.5(a).

“Swingline Mandatory Borrowing” shall have the meaning set forth in
Section 2.5(b)(ii).

 

38



--------------------------------------------------------------------------------

“Swingline Note” shall mean the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.5(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” shall have the meaning set forth in Section 2.2(a).

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount up to the amount of such Term Loan Lender’s “Term Loan
Commitment” as specified on Schedule 1.1-6 or in the Register, as such amount
may be reduced or increased from time to time in accordance with the terms
hereof.

“Term Loan Commitment Percentage” shall mean, for each Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 1.1-6
or in the Register, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a).

“Term Loan Facility” shall have the meaning set forth in Section 2.2(a).

“Term Loan Lender” shall mean, as of any date of determination, a Lender holding
a Term Loan Commitment or a Term Loan on such date.

“Term Loan Maturity Date” shall mean the date that is seven (7) years after the
Closing Date; provided, however, if such date is not a Business Day, the Term
Loan Maturity Date shall be the preceding Business Day.

“Term Note” or “Term Notes” shall mean the promissory notes of the Borrower in
favor of each of the Term Loan Lenders evidencing the portion of the applicable
Term Loan provided pursuant to Section 2.2, individually or collectively, as
appropriate, as such promissory notes may be amended, modified, restated,
supplemented, extended, renewed or replaced from time to time.

“Total Liquidity Amount” shall mean, as of any date of determination, (a) the
amount that the Borrower is able to borrow on such date under the Revolving
Committed Amount without a Default or Event of Default occurring or existing
after giving effect to such borrowing on a Pro Forma Basis plus (b) Unrestricted
Cash.

 

39



--------------------------------------------------------------------------------

“Trademark License” shall mean any agreement, written or oral, providing for the
grant by or to a Credit Party of any right to use any Trademark, including,
without limitation, any thereof referred to in Schedule 3.21.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade dress and
service marks, logos and other source or business identifiers, and the goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, including, without
limitation, any thereof referred to in Schedule 3.21, and (b) all renewals
thereof, including, without limitation, any thereof referred to in
Schedule 3.21.

“Tranche” shall mean the collective reference to LIBOR Rate Loans whose Interest
Periods begin and end on the same day. A Tranche may sometimes be referred to as
a “LIBOR Tranche”.

“Transactions” means, collectively, (a) the execution and delivery and
performance by the Credit Parties of each Credit Document to which they are a
party, and the making of the initial Loans hereunder, (b) the repayment of all
Indebtedness under the Existing Credit Agreement, (c) completion of the tender
offer in respect of the Senior Subordinated Notes and the redemption or
defeasance in accordance with the Senior Subordinated Note Indenture of any
Senior Subordinated Notes that are not tendered pursuant thereto, (d) the
issuance of the Senior Notes, (e) the consummation of any other transactions in
connection with the foregoing, and (f) the payment of the fees and expenses
incurred in connection with any of the foregoing.

“Transaction Expenses” means the fees, costs and expenses incurred or payable by
the Borrower or any of its Subsidiaries in connection with the Transactions,
including any expense or write-off associated with the refinancing of
outstanding principal amounts under the Existing Credit Agreement.

“Transfer Closing Date” shall have the meaning set forth in each Assignment and
Assumption.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan or
LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“Unrestricted Cash” shall mean, as of any date of determination, Cash and Cash
Equivalents of the Credit Parties that are readily available to the Credit
Parties that are not subject to any Lien other than a Lien in favor of the
Administrative Agent, on behalf of the Secured Parties.

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

 

40



--------------------------------------------------------------------------------

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.

“Voting Stock” shall mean, with respect to any Person, Capital Stock issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Credit Agreement shall have the defined meanings when used in
any other Credit Document or any certificate or other document made or delivered
pursuant hereto.

Section 1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be

 

41



--------------------------------------------------------------------------------

delivered hereunder shall be prepared in accordance with GAAP applied on a basis
consistent with the most recent audited consolidated financial statements of the
Borrower delivered to the Lenders; provided that, if the Borrower shall notify
the Administrative Agent that it wishes to amend any provision herein or in any
other Credit Document to appropriately reflect the effect of any change in GAAP
on the calculation or operation of any ratio, basket, covenant or other
requirement (or if the Administrative Agent notifies the Borrower that the
Required Lenders wish to amend any provision for such purpose), then the
Borrower’s compliance with such provision or any calculation thereunder shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such ratio,
basket, covenant or other requirement is amended in a manner satisfactory to the
Borrower and the Required Lenders. Notwithstanding anything in this Credit
Agreement to the contrary, any obligation of a Person under a lease (whether
existing as of the Closing Date or entered into in the future) that is not (or
would not be) required to be classified and accounted for as a Capital Lease on
the balance sheet of such Person under GAAP as in effect at the time such lease
is entered into shall not be treated as a Capital Lease solely as a result of
(x) the adoption of any changes in, or (y) changes in the application of, GAAP
after such lease is entered into; provided that all payments under any such
lease continue to be treated as an expense for calculating net income.

Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by a Responsible Officer.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but not jointly, agrees to
make available to the Borrower from time to time such Revolving Lender’s
Revolving Commitment Percentage of revolving credit loans in Dollars (“Revolving
Loans”) in an aggregate principal amount of up to TWO HUNDRED AND TWENTY-FIVE
MILLION DOLLARS ($225,000,000) (as increased from time to time as provided in
Section 2.3 and as reduced from time to time as provided in Section 2.7, the
“Revolving Committed Amount”) for the purposes hereinafter set forth; provided,
however, that (i) with regard to each Revolving Lender individually, the sum of
such Revolving Lender’s Revolving Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus such Revolving Lender’s
Revolving Commitment

 

42



--------------------------------------------------------------------------------

Percentage of outstanding Swingline Loans plus such Revolving Lender’s Revolving
Commitment Percentage of outstanding LOC Obligations shall not exceed such
Revolving Lender’s Revolving Commitment and (ii) with regard to the Revolving
Lenders collectively, the sum of the aggregate principal amount of outstanding
Revolving Loans plus outstanding Swingline Loans plus outstanding LOC
Obligations shall not exceed the Revolving Committed Amount then in effect.
Revolving Loans may consist of Alternate Base Rate Loans or LIBOR Rate Loans, or
a combination thereof, as the Borrower may request, and may be repaid and
reborrowed in accordance with the provisions hereof; provided, that all
Revolving Loans made on the Closing Date or for the three (3) Business Days
following the Closing Date, shall only consist of Alternate Base Rate Loans
unless the Borrower delivers a funding indemnity letter, in a form reasonably
acceptable to the Administrative Agent not less than three (3) Business Days
prior to the Closing Date. LIBOR Rate Loans shall be made by each Revolving
Lender at its LIBOR Lending Office and Alternate Base Rate Loans at its Domestic
Lending Office.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Borrower may request a Revolving Loan borrowing by
delivering a Notice of Borrowing (or telephone notice promptly confirmed in
writing by delivery of a Notice of Borrowing, which delivery may be by fax) to
the Administrative Agent not later than 12:00 p.m. on the date of the requested
borrowing (which shall be a Business Day) in the case of Alternate Base Rate
Loans, and on the third Business Day prior to the date of the requested
borrowing in the case of LIBOR Rate Loans. Each such request for borrowing shall
be irrevocable, shall be substantially in the form of the Notice of Borrowing (a
“Notice of Borrowing”) attached hereto as Schedule 2.1(b)(i) and shall specify
(A) that a Revolving Loan is requested, (B) the date of the requested borrowing
(which shall be a Business Day), (C) the aggregate principal amount to be
borrowed, (D) whether the borrowing shall be comprised of Alternate Base Rate
Loans, LIBOR Rate Loans or a combination thereof, and if LIBOR Rate Loans are
requested, the Interest Period(s) therefor. If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a LIBOR Rate Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for an Alternate Base Rate Loan
hereunder. The Administrative Agent shall give notice to each Revolving Lender
promptly, of each Notice of Borrowing, the contents thereof and each such
Revolving Lender’s share thereof.

(ii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower, in Dollars and in funds immediately
available to the Administrative Agent, at the office of the Administrative Agent
specified in Section 9.2, or such other office as the

 

43



--------------------------------------------------------------------------------

Administrative Agent may designate in writing, upon reasonable advance notice by
4:00 p.m. on the date specified in the applicable Notice of Borrowing. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Revolving Lenders and in like funds as received by the Administrative Agent.

(c) Repayment. Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.10(a). The principal amount of all Revolving Loans shall be due and
payable in full on the Revolving Commitment Termination Date, unless accelerated
sooner pursuant to Section 7.2.

(d) Interest. Subject to the provisions of Section 2.10, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as Revolving Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as Revolving Loans shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Notes. Upon the request of a Revolving Lender, such Revolving
Lender’s Revolving Commitment shall be evidenced by a duly executed promissory
note of the Borrower to such Revolving Lender in substantially the form of
Schedule 2.1(e). The Borrower covenants and agrees to pay the Revolving Loans in
accordance with the terms of this Agreement.

Section 2.2 Term Loan Facility.

(a) Term Loan. Subject to the terms and conditions hereof, each Term Loan Lender
severally, but not jointly, agrees to make available to the Borrower (through
the Administrative Agent) on the Closing Date such Term Loan Lender’s Term Loan
Commitment Percentage of a term loan in Dollars (the “Term Loan”) in the
aggregate principal amount of TWO HUNDRED FIFTY-FIVE MILLION DOLLARS
($255,000,000) (the “Term Loan Committed Amount”) for the purposes hereinafter
set forth (such facility, the “Term Loan Facility”). Upon receipt by the
Administrative Agent of the proceeds of the Term Loan, such proceeds will then
be made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of the office of the Administrative Agent
specified in Section 9.2, or at such other

 

44



--------------------------------------------------------------------------------

office as the Administrative Agent may designate in writing, with the aggregate
of such proceeds made available to the Administrative Agent by the Term Loan
Lenders and in like funds as received by the Administrative Agent (or by
crediting such other account(s) as directed by the Borrower). The Term Loan may
consist of Alternate Base Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Borrower may request in the Notice of Borrowing delivered to the
Administrative Agent prior to the Closing Date; provided, however, that the Term
Loan made on the Closing Date may only consist of Alternate Base Rate Loans
unless the Borrower delivers a funding indemnity letter, substantially in form
and substance satisfactory to the Administrative Agent at least three
(3) Business Days prior to the Closing Date. LIBOR Rate Loans shall be made by
each Term Loan Lender at its LIBOR Lending Office and Alternate Base Rate Loans
at its Domestic Lending Office. Amounts repaid or prepaid on the Term Loan may
not be reborrowed.

(b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in twenty-eight (28) consecutive quarterly installments as follows
(provided, however, if such payment date is not a Business Day, such payment
shall be due on the preceding Business Day), unless accelerated sooner pursuant
to Section 7.2:

 

Principal Amortization Payment Dates

   Term Loan Principcal Amortization
Payments  

December 31, 2012

   $ 637,500   

March 31, 2013

   $ 637,500   

June 30, 2013

   $ 637,500   

September 30, 2013

   $ 637,500   

December 31, 2013

   $ 637,500   

March 31, 2014

   $ 637,500   

June 30, 2014

   $ 637,500   

September 30, 2014

   $ 637,500   

December 31, 2014

   $ 637,500   

March 31, 2015

   $ 637,500   

June 30, 2015

   $ 637,500   

September 30, 2015

   $ 637,500   

December 31, 2015

   $ 637,500   

March 31, 2016

   $ 637,500   

June 30, 2016

   $ 637,500   

September 30, 2016

   $ 637,500   

December 31, 2016

   $ 637,500   

March 31, 2017

   $ 637,500   

June 30, 2017

   $ 637,500   

September 30, 2017

   $ 637,500   

December 31, 2017

   $ 637,500   

March 31, 2018

   $ 637,500   

June 30, 2018

   $ 637,500   

September 30, 2018

   $ 637,500   

December 31, 2018

   $ 637,500   

March 31, 2019

   $ 637,500   

June 30, 2019

   $ 637,500   

Term Loan Maturity Date

    
  The remaining principal amount of
the Term Loan then outstanding   
  

 

45



--------------------------------------------------------------------------------

The outstanding principal amount of the Term Loan and all accrued but unpaid
interest and other amounts payable with respect to the Term Loan shall be repaid
on the Term Loan Maturity Date.

(c) Interest on the Term Loan. Subject to the provisions of Section 2.10, the
Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin; and

(ii) LIBOR Rate Loans. During such periods as the Term Loan shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

(d) Term Loan Notes; Covenant to Pay. The Borrower’s obligation to pay each Term
Loan Lender shall be evidenced by this Agreement and, upon any such Term Loan
Lender’s request, by a duly executed promissory note of the Borrower to such
Term Loan Lender in substantially the form of Schedule 2.2(d). The Borrower
covenants and agrees to pay the Term Loan in accordance with the terms of this
Agreement.

Section 2.3 Incremental Facilities.

(a) General Terms. Subject to the terms and conditions set forth herein, the
Borrower shall have the right, at any time and from time to time prior to the
Revolving Commitment Termination Date, to incur additional Indebtedness under
this Agreement in an aggregate amount of up to $200,000,000 (each, an
“Incremental Facility”) which may be borrowed in the form of (a) one or more
increases to the Revolving Committed Amount (the “Additional Revolving Loans”)
and/or (b) a term loan facility (the “Additional Term Loan”; together with any
Additional Revolving Loans, the “Additional Loans”).

(b) Terms and Conditions. The following terms and conditions shall apply:
(i) the aggregate principal amount of all Additional Revolving Loans shall not
exceed $100,000,000, (ii) the aggregate principal amount of all Additional Loans
shall not at any time exceed $200,000,000, (iii) any Additional Revolving Loans
shall have the same terms as the existing

 

46



--------------------------------------------------------------------------------

Revolving Loans, (iv) the terms and conditions of any Additional Term Loans
shall be reasonably satisfactory to the Administrative Agent and the Additional
Loan Lenders (as such term is defined below), (v) the loans made under any
Incremental Facility shall constitute Credit Party Obligations, (vi) any
Additional Term Loan shall not have a shorter maturity or weighted average life
than the Term Loan, (vii) any Additional Loans shall be entitled to the same
voting rights as the existing Loans and shall be entitled to receive proceeds of
prepayments on the same basis as comparable Loans, (viii) the Borrower shall
have received commitments from one or more existing Lenders or from other banks,
financial institutions or investment funds, in each case in accordance with the
terms set forth below (such Persons being referred to herein as the “Additional
Loan Lenders”); provided that no existing Lender shall be required to provide a
commitment with respect to such Incremental Facility, (ix) each Additional Loan
shall be in a minimum principal amount of $10,000,000 and integral multiples of
$1,000,000 in excess thereof, (x) the proceeds of any Additional Loans will be
used to finance capital expenditures and working capital and other general
corporate purposes, including Permitted Acquisitions, (xi) the Borrower shall
execute such promissory notes as are necessary and requested by the Additional
Loan Lenders to reflect the Additional Loans, (xii) the interest rate margins
with respect to any Additional Term Loan shall be determined by the Borrower and
the Additional Term Loan lenders providing such Additional Term Loan; provided
that if the all-in yield with respect to any Additional Term Loan (including the
Applicable Margin, upfront fees, original issue discount or any other components
of yield (but excluding arrangement fees) on the Additional Term Loan) would
exceed the then current all-in yield on the Term Loan Facility by more than
0.50%, the Applicable Margin for the Term Loan Facility (including any prior
Additional Term Loans) shall be automatically increased to an amount necessary
to ensure that the total yield on such facilities shall not be more than 0.50%
lower than the total yield on the new Additional Term Loans, (xiii) the
conditions to Extensions of Credit in Section 4.2 shall have been satisfied,
(xiv) no Default or Event of Default shall exist immediately prior to or after
giving effect to such Additional Loans, (xv) the Administrative Agent shall have
received (A) upon request of the Administrative Agent, an opinion or opinions
(including, if reasonably requested by the Administrative Agent, local counsel
opinions) of counsel for the Credit Parties, addressed to the Administrative
Agent and the Lenders, in form and substance reasonably acceptable to the
Administrative Agent and substantially similar to the opinion delivered to the
Administrative Agent on the Closing Date, (B) any authorizing corporate
documents as the Administrative Agent may reasonably request and (C) if
applicable, a duly executed Notice of Borrowing and (xvi) the Administrative
Agent shall have received from the Borrower an Officer’s Certificate, in form
and substance reasonably satisfactory to the Administrative Agent, demonstrating
that, after giving effect to any such Additional Loan, the Borrower will be
(A) in compliance with the Senior Secured Leverage Incurrence Test and (B) in
compliance with all financial covenants set forth in Section 6.6 on a Pro Forma
Basis.

(c) Participation. The Borrower may invite other banks, financial institutions
and investment funds reasonably acceptable to the Administrative Agent to join
this Credit Agreement as Lenders hereunder for a portion of the Additional
Loans, provided that such other banks, financial institutions and investment
funds shall enter into such joinder agreements to give effect thereto as the
Administrative Agent and the Borrower may reasonably request. In the case of
Additional Revolving Loans, the existing Lenders shall make such assignments
(which assignments shall not be subject to the requirements set forth in
Section 9.6(c)) of the

 

47



--------------------------------------------------------------------------------

outstanding Revolving Loans and Participation Interests to the Additional Loan
Lenders providing any Additional Revolving Loans so that, after giving effect to
such assignments, each Lender holding a Revolving Commitment (including such
Additional Loan Lenders) will hold Revolving Loans and Participation Interests
equal to its Commitment Percentage of all outstanding Revolving Loans, Swingline
Loans and LOC Obligations.

(d) Amendments. Notwithstanding any provision of this Credit Agreement to the
contrary, the Administrative Agent is authorized (with the consent of the
Borrower and the Additional Loan Lenders), to enter into, on behalf of all
Lenders, any amendment, modification or supplement to this Credit Agreement or
any other Credit Document as may be necessary to incorporate the terms of any
Additional Loans.

Section 2.4 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, Letters of Credit for the
account of the Borrower from time to time upon request in a form acceptable to
the Issuing Lender; provided, however, that (i) the aggregate amount of LOC
Obligations shall not at any time exceed ONE HUNDRED SIXTY MILLION DOLLARS
($160,000,000) (the “LOC Committed Amount”), (ii) the sum of outstanding
Revolving Loans plus outstanding Swingline Loans plus LOC Obligations shall not
at any time exceed the Revolving Committed Amount, (iii) all Letters of Credit
shall be denominated in Dollars and (iv) Letters of Credit shall be issued for
lawful corporate purposes and may be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs,
and trade letters of credit. Except as otherwise expressly agreed upon by all
the Revolving Lenders, no Letter of Credit shall have an original expiry date
more than twelve (12) months from the date of issuance; provided, however, so
long as no Default or Event of Default has occurred and is continuing and
subject to the other terms and conditions to the issuance of Letters of Credit
hereunder, the expiry dates of Letters of Credit may be extended annually or
periodically from time to time on the request of the Borrower or by operation of
the terms of the applicable Letter of Credit to a date not more than twelve (12)
months from the date of extension; provided, further, that no Letter of Credit,
as originally issued or as extended, shall have an expiry date (or potential
draw date) extending beyond the date that is ten (10) days prior to the
Revolving Commitment Termination Date (including an expiry date after the
Revolving Commitment Termination Date), unless such Letter of Credit is or will
be Cash Collateralized (x) by an amount equal to 105% of the maximum amount
available to be drawn thereunder and (y) on other terms satisfactory to the
Issuing Lender. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $25,000 (or such lesser amount as approved by the
Issuing Lender). The Borrower’s Reimbursement Obligations in respect of each
Existing Letter of Credit, and each Revolving Lender’s participation obligations
in connection therewith, shall be governed by the terms of this Credit
Agreement. Wells

 

48



--------------------------------------------------------------------------------

Fargo shall be the Issuing Lender on all Letters of Credit issued after the
Closing Date. The Existing Letters of Credit shall, as of the Closing Date, be
deemed to have been issued as Letters of Credit hereunder and subject to and
governed by the terms of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance, or such shorter period in each instance as may be
agreed to by the Issuing Lender. The Issuing Lender will promptly upon request
provide to the Administrative Agent for dissemination to the Revolving Lenders a
detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of any other Letter of
Credit, shall be deemed to have purchased without recourse a risk participation
from the Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Revolving Commitment Percentage of the obligations under such Letter of
Credit and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing Lender
therefor and discharge when due, its Revolving Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Lender’s participation in any Letter of Credit, to the
extent that the Issuing Lender has not been reimbursed as required hereunder or
under any LOC Document, each such Revolving Lender shall pay to the Issuing
Lender its Revolving Commitment Percentage of such unreimbursed drawing in same
day funds on the day of notification by the Issuing Lender of an unreimbursed
drawing pursuant to and in accordance with the provisions of subsection (d)
hereof. The obligation of each Revolving Lender to so reimburse the Issuing
Lender shall be absolute and unconditional and shall not be affected by the
occurrence of a Default, an Event of Default or any other occurrence or event.
Any such reimbursement shall not relieve or otherwise impair the obligation of
the Borrower to reimburse the Issuing Lender under any Letter of Credit,
together with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
The Borrower shall reimburse the Issuing Lender on the day on which the drawing
under any Letter of Credit (with the proceeds of a Revolving Loan obtained
hereunder or otherwise) is honored in same day funds as provided herein or in
the LOC Documents. If the Borrower shall fail to reimburse the Issuing Lender as
provided herein, including with the

 

49



--------------------------------------------------------------------------------

proceeds of a Revolving Loan, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Borrower shall notify the Issuing Lender and the Administrative Agent
prior to 11:00 a.m. on the date the drawing is honored of its intent to
otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan (a “LOC Mandatory Borrowing”) in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the Reimbursement Obligations. The Borrower’s Reimbursement
Obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Borrower may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Issuing Lender will
promptly notify the other Revolving Lenders of the amount of any unreimbursed
drawing and each Revolving Lender shall promptly pay to the Administrative Agent
for the account of the Issuing Lender in Dollars and in immediately available
funds, the amount of such Revolving Lender’s Revolving Commitment Percentage of
such unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Revolving Lender from the Issuing Lender if such notice is
received at or before 2:00 p.m., otherwise such payment shall be made at or
before 12:00 p.m. on the Business Day next succeeding the day such notice is
received. If such Revolving Lender does not pay such amount to the Issuing
Lender in full upon such request, such Revolving Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such
Revolving Lender pays such amount to the Issuing Lender in full at a rate per
annum equal to, if paid within two (2) Business Days of the date of drawing, the
Federal Funds Effective Rate and thereafter at a rate equal to the Alternate
Base Rate. Each Revolving Lender’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Credit Party Obligations under the Credit Documents and
shall be made without any offset, abatement, withholding or reduction
whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of Alternate Base Rate Loans (each
such borrowing, a “LOC Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7.2) pro
rata based on each Revolving Lender’s respective Revolving Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7.2). The proceeds of such LOC Mandatory Borrowing shall be paid
directly to the Issuing Lender

 

50



--------------------------------------------------------------------------------

for application to the respective LOC Obligations. Each Revolving Lender hereby
irrevocably agrees to make such Revolving Loans immediately upon any such
request or deemed request on account of each LOC Mandatory Borrowing in the
amount and in the manner specified in the preceding sentence and on the same
such date notwithstanding (i) the amount of LOC Mandatory Borrowing may not
comply with the minimum amount for borrowings of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 4.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Loan to be
made by the time otherwise required in Section 2.1(b), (v) the date of such LOC
Mandatory Borrowing, or (vi) any reduction in the Revolving Committed Amount
after any such Letter of Credit may have been drawn upon. In the event that any
LOC Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code), then each such Revolving Lender
hereby agrees that it shall forthwith fund (as of the date the LOC Mandatory
Borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) its
Participation Interests in the outstanding LOC Obligations; provided, further,
that in the event any Revolving Lender shall fail to fund its Participation
Interest on the date the LOC Mandatory Borrowing would otherwise have occurred,
then the amount of such Revolving Lender’s unfunded Participation Interest
therein shall bear interest payable by such Revolving Lender to the Issuing
Lender upon demand, at the rate equal to, if paid within two (2) Business Days
of such date, the Federal Funds Effective Rate, and thereafter at a rate equal
to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) Uniform Customs and Practices. The Issuing Lender shall have the Letters of
Credit be subject to The Uniform Customs and Practice for Documentary Credits,
as published as of the date of issue by the International Chamber of Commerce
(the “UCP”), in which case the UCP may be incorporated therein and deemed in all
respects to be a part thereof.

(h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Credit Agreement, including, without limitation,
Section 2.4(a), a Letter of Credit issued hereunder shall upon the request of
the Borrower be issued for the account of any Subsidiary of the Borrower;
provided that, notwithstanding such request, the Borrower shall be the actual
account party for all purposes of this Credit Agreement for such Letter of
Credit and such request shall not affect the Borrower’s Reimbursement
Obligations hereunder with respect to such Letter of Credit.

 

51



--------------------------------------------------------------------------------

(j) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Issuing Lender may require the Borrower to Cash Collateralize the LOC
Obligations pursuant to Section 2.23.

Section 2.5 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender shall, in reliance upon the agreements
of the other Lenders set forth in this Section, make certain revolving credit
loans to the Borrower (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) for the purposes hereinafter set forth; provided, however, (i) the
aggregate amount of Swingline Loans outstanding at any time shall not exceed
TWENTY MILLION DOLLARS ($20,000,000) (the “Swingline Committed Amount”), and
(ii) the sum of the outstanding Revolving Loans plus outstanding Swingline Loans
plus LOC Obligations shall not exceed the Revolving Committed Amount. Swingline
Loans hereunder may be repaid and reborrowed in accordance with the provisions
hereof.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon written
request made by the Borrower not later than 12:00 p.m. on such Business Day. A
notice of request for Swingline Loan borrowing shall be made in the form of
Schedule 2.1(b)(i) with appropriate modifications (which notice may be made by
fax). Not later than 4:00 p.m. on the Borrowing Date specified in a notice in
respect of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent for the account of the Borrower, in Dollars and in funds
immediately available to the Administrative Agent, at the office of the
Administrative Agent specified in Section 9.2 or such other office as the
Administrative Agent may designate in writing the requested Swingline Loans.
Such borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the account of the Borrower on the books of such office with
the aggregate of the amounts made available to the Administrative Agent by the
Swingline Lender and in like funds as received by the Administrative Agent.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the Revolving Commitment Termination Date. Any Swingline Loan
that remains outstanding for fifteen (15) days following such borrowing shall,
on the fifteenth (15th) day, be automatically repaid by way of a Revolving Loan
borrowing, and the Borrower shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans. In addition, the Swingline Lender may, at any time, in its sole
discretion, by written notice to the Borrower and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Borrower shall be deemed to have

 

52



--------------------------------------------------------------------------------

requested a Revolving Loan borrowing comprised entirely of Alternate Base Rate
Loans in the amount of such Swingline Loans; provided, however, that, in the
following circumstances, any such demand shall also be deemed to have been given
one Business Day prior to each of (i) the Revolving Commitment Termination Date,
(ii) the occurrence of any Bankruptcy Event, (iii) upon acceleration of the
Credit Party Obligations under the Credit Documents, whether on account of a
Bankruptcy Event or any other Event of Default, and (iv) the exercise of
remedies in accordance with the provisions of Section 7.2 hereof (each such
Revolving Loan borrowing made on account of any such deemed request therefor as
provided herein being hereinafter referred to as a “Swingline Mandatory
Borrowing”). Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans promptly upon any such request or deemed request on account of
each Swingline Mandatory Borrowing in the amount and in the manner specified in
the preceding sentence and on the same such date notwithstanding (A) the amount
of Swingline Mandatory Borrowing may not comply with the minimum amount for
borrowings of Revolving Loans otherwise required hereunder, (B) whether any
conditions specified in Section 4.2 are then satisfied, (C) whether a Default or
an Event of Default then exists, (D) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in
Section 2.1(b)(i), (E) the date of such Swingline Mandatory Borrowing, or
(F) any reduction in the Revolving Committed Amount or termination of the
Revolving Commitments immediately prior to such Swingline Mandatory Borrowing or
contemporaneously therewith. In the event that any Swingline Mandatory Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Swingline Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2); provided that (I) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Revolving Lender’s participation is purchased, and (II) at the time
any purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Lender shall be required to pay to the Swingline Lender
interest on the principal amount of such participation purchased for each day
from and including the date upon which the purchase occurs hereunder to but
excluding the date of payment for such participation, at the rate equal to, if
paid within two (2) Business Days of the date of the Swingline Mandatory
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternate Base Rate.

 

53



--------------------------------------------------------------------------------

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.10,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Note. The Swingline Loans shall be evidenced by a duly executed
promissory note of the Borrower to the Swingline Lender in the original amount
of the Swingline Committed Amount and substantially in the form of
Schedule 2.5(d). The Borrower covenants and agrees to pay the Swingline Loans in
accordance with the terms of this Agreement.

(e) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Swingline Lender may require the Borrower to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 2.23.

Section 2.6 Fees.

(a) Commitment Fee. In consideration of the Revolving Commitments, the Borrower
agrees to pay to the Administrative Agent for the ratable benefit of the
Revolving Lenders a commitment fee (the “Commitment Fee”) in an amount equal to
the Applicable Margin per annum on the average daily unused amount of the
Revolving Committed Amount. For purposes of computation of the Commitment Fee,
LOC Obligations and Swingline Loans shall be considered usage of the Revolving
Committed Amount. The Commitment Fee shall be payable quarterly on the last
Business Day of each calendar quarter for such calendar quarter then ending.

(b) Letter of Credit Fees. In consideration of the LOC Commitments, the Borrower
agrees to pay to the Issuing Lender for the ratable benefit of the Revolving
Lenders a fee (the “Letter of Credit Fee”) equal to the Applicable Margin per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration. In
addition to such Letter of Credit Fee, the Issuing Lender shall charge, and
retain for its own account without sharing by the other Revolving Lenders, an
additional facing fee (the “Letter of Credit Facing Fee”) of one-eighth of one
percent (0.125%) per annum on the average daily maximum amount available to be
drawn under each such Letter of Credit issued by it. The Issuing Lender shall
promptly pay over to the Administrative Agent for the ratable benefit of the
Revolving Lenders (including the Issuing Lender in its capacity as a Revolving
Lender), the Letter of Credit Fee. The Letter of Credit Fee and the Letter of
Credit Facing Fee shall be payable quarterly in arrears on the last Business Day
of each calendar quarter for such calendar quarter then ending.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Borrower shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”).

 

54



--------------------------------------------------------------------------------

(d) Administrative Fee. The Borrower agrees to pay to the Administrative Agent
the annual administrative fee as agreed to between the Borrower and the
Administrative Agent.

Section 2.7 Commitment Reductions.

(a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount at any
time or from time to time upon not less than five Business Days’ prior notice
(which notice may be made by fax) to the Administrative Agent (which shall
notify the Revolving Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent, provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Loans made on the effective date thereof,
with respect to termination or reduction of the Revolving Committed Amount, the
sum of the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations would exceed the Revolving Committed Amount.

(b) Revolving Commitment Termination Date. The Revolving Commitment, the
Swingline Commitment and the LOC Commitment shall automatically terminate on the
Revolving Commitment Termination Date.

(c) LOC Committed Amount. If the Revolving Committed Amount is reduced below the
then current LOC Committed Amount, the LOC Committed Amount shall automatically
be reduced by an amount such that the LOC Committed Amount equals the Revolving
Committed Amount.

(d) Swingline Committed Amount. If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.

Section 2.8 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time; provided, however, that each partial
prepayment of a Revolving Loan and the Term Loans shall be in a minimum
principal amount of $1,000,000 and integral multiples of $500,000 in excess
thereof, and each partial prepayment of a Swingline Loan shall be in a minimum
principal amount of $100,000 and integral multiples of $50,000 in excess
thereof. The Borrower shall give the Administrative Agent (which shall notify
the Lenders thereof as soon as practicable)

 

55



--------------------------------------------------------------------------------

three Business Days’ irrevocable notice (which notice may be made by fax) of an
optional payment in the case of LIBOR Rate Loans and one Business Day’s
irrevocable notice in the case of Alternate Base Rate Loans, such notice to be
substantially in the form of Schedule 2.8(a). All optional prepayments pursuant
to this Section 2.8(a) shall be applied as the Borrower may elect. All
prepayments under this Section 2.8(a) shall be subject to Section 2.22, but
otherwise without premium or penalty. Interest on the principal amount prepaid
shall be payable on the date that a prepayment is made hereunder through the
date of prepayment. Amounts prepaid on the Term Loan may not be reborrowed.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the outstanding Revolving Loans plus outstanding Swingline Loans plus LOC
Obligations shall exceed the Revolving Committed Amount, the Borrower shall
immediately prepay the Revolving Loans and Swingline Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the LOC
Obligations in an amount sufficient to eliminate such excess (such prepayment to
be applied as set forth in clause (vi) below).

(ii) Asset Dispositions.

(A) Subject to clause (B) below, promptly following any Asset Disposition by any
Credit Party or any of their Subsidiaries in excess of $15,000,000 in the
aggregate (for all Asset Dispositions) in any four (4) Fiscal Quarter period,
the Borrower shall prepay the Loans and/or Cash Collateralize the LOC
Obligations in an aggregate amount equal to one hundred percent (100%) of the
Net Cash Proceeds derived from all Asset Dispositions made during such four
(4) Fiscal Quarter period (such prepayment to be applied as set forth in
clause (vi) below); provided, however, that so long as no Default or Event of
Default has occurred and is continuing, such Net Cash Proceeds shall not be
required to be so applied to the extent the Borrower delivers to the
Administrative Agent a certificate stating that the Borrower intends to reinvest
such Net Cash Proceeds in additional assets or properties utilized or intended
to be utilized in any business permitted under Section 6.12 (including Permitted
Acquisitions) within 360 days of the receipt of such Net Cash Proceeds, it being
expressly agreed that any Net Cash Proceeds not so reinvested by the end of the
applicable period shall be applied to repay the Loans and/or Cash Collateralize
the LOC Obligations immediately thereafter as set forth in clause (vi) below;
and

(B) Notwithstanding the provisions of clause (A) above, in the case of any Asset
Disposition permitted pursuant to Section 6.7(c)(i)(A) in excess of $20,000,000
in the aggregate (for all Asset Dispositions) in any four (4) Fiscal Quarter
period, the Borrower shall prepay the Loans and/or Cash Collateralize the LOC
Obligations in an aggregate amount equal to fifty percent (50%) of the
Incremental Asset Disposition Proceeds (such prepayment to be applied as set

 

56



--------------------------------------------------------------------------------

forth in clause (vi) below) and the remainder of such Incremental Asset
Disposition Proceeds shall be subject to the prepayment provisions set forth in
clause (ii)(A) above.

(iii) Issuances. Immediately upon receipt by any Credit Party or any of their
Subsidiaries of proceeds from any Debt Issuance, the Borrower shall prepay the
Loans in an aggregate amount equal to one hundred percent (100%) of the Net Cash
Proceeds of such Debt Issuance (each such prepayment to be applied as set forth
in clause (vi) below).

(iv) Recovery Event. Promptly following the receipt of Cash proceeds from a
Recovery Event in excess of $10,000,000 in the aggregate (for all Recovery
Events) in any Fiscal Year by any Credit Party or any of their Subsidiaries, the
Borrower shall prepay the Loans and/or Cash Collateralize the LOC Obligations in
an aggregate amount equal to such Net Cash Proceeds (such prepayment to be
applied as set forth in clause (vi) below); provided, however, that, so long as
no Default or Event of Default has occurred and is continuing at the time of
such Recovery Event, (A) the Credit Parties and their Subsidiaries may retain
Net Cash Proceeds consisting of business interruption insurance proceeds and
(B) any other Net Cash Proceeds shall not be required to be so applied to the
extent the Borrower delivers to the Administrative Agent a certificate stating
that the Borrower intends to use such Net Cash Proceeds to repair, restore or
replace the assets subject to the Recovery Event within 360 days of the receipt
of such Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds
not so reinvested by the end of the applicable period shall be applied to repay
the Loans and/or Cash Collateralize the LOC Obligations immediately thereafter
as set forth in clause (vi) below.

(v) Excess Cash Flow. If the Consolidated Total Leverage Ratio is greater than
3.50 to 1.0 at the end of any Fiscal Year (commencing with the Fiscal Year
ending September 26, 2013), within 95 days after such Fiscal Year end, the
Borrower shall prepay the Loans and/or Cash Collateralize the LOC Obligations in
an amount equal to the lesser of (a) 50% of the Excess Cash Flow earned during
such Fiscal Year minus any voluntary prepayments of the Term Loan pursuant to
Section 2.8(a) made during such Fiscal Year minus any voluntary prepayments of
the Senior Notes pursuant to Section 6.5(f) made during such Fiscal Year or
(b) the amount of prepayment necessary to lower the Consolidated Total Leverage
Ratio to 3.50 to 1.00, after giving effect to such prepayment on a Pro Forma
Basis. Any payments of Excess Cash Flow shall be applied as set forth in clause
(vi) below.

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.8(b) shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.8(b)(i), to the
Revolving Loans and then (after all Revolving Loans have been repaid) to Cash
Collateralize the LOC Obligations,

 

57



--------------------------------------------------------------------------------

(B) with respect to all amounts prepaid pursuant to Sections 2.8(b)(ii) through
(v), (1) first, pro rata to the Term Loan and any Incremental Term Loan (ratably
to the remaining amortization payments relating thereto) and (2) second, after
full payment of the Term Loan and any Incremental Term Loan, to the Revolving
Loans without a corresponding reduction in the Revolving Commitments and (after
all Revolving Loans have been repaid) to Cash Collateralize the LOC Obligations.
Within the parameters of the applications set forth above, prepayments shall be
applied first to Alternate Base Rate Loans and then to LIBOR Rate Loans in
direct order of Interest Period maturities. All prepayments under this
Section 2.8(b) shall be subject to Section 2.22 and be accompanied by interest
on the principal amount prepaid through the date of prepayment. In the event any
amount required to be paid pursuant to this Section 2.8(b) is required to be
applied to repay any LIBOR Rate Loan on any day other than the last day of the
applicable Interest Period, so long as no Default or Event of Default has
occurred and is continuing, the Borrower may request that such repayment amounts
not be applied to the applicable LIBOR Rate Loan immediately, but rather be
deposited in a cash collateral account. The Administrative Agent shall apply all
such deposited amounts to repay the applicable LIBOR Rate Loans, in each case as
of the last day of their respective Interest Periods (or, at the direction of
the Borrower, at any earlier date) until the allocable amounts held in a cash
collateral account for payment of such LIBOR Rate Loans have been exhausted.
Upon the occurrence of a Default or an Event of Default, the Administrative
Agent may, in its sole discretion, immediately apply all amounts held in a cash
collateral account for payment of LIBOR Rate Loans to satisfy any of the
Obligations.

(c) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section 2.8 shall not affect the Borrower’s obligation to
continue to make payments under any Bank Product, which shall remain in full
force and effect notwithstanding such repayment or prepayment, subject to the
terms of such Bank Product.

(d) Call Premium. In the event that, on or prior to the first anniversary of the
Closing Date, the Borrower (i) makes any prepayment of Term Loan in connection
with any Repricing Transaction or (ii) effects any amendment of this Agreement
resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each applicable Term Loan
Lender, a fee in an amount equal to, (x) in the case of clause (i), a prepayment
premium of 1.0% of the amount of the Term Loan being prepaid and (y) in the case
of clause (ii), a payment equal to 1.0% of the aggregate amount of the
applicable Term Loan outstanding immediately prior to such amendment. Such fees
shall be due and payable within three (3) Business Days of the date of the
effectiveness of such Repricing Transaction.

 

58



--------------------------------------------------------------------------------

Section 2.9 Minimum Borrowing Amounts and Lending Offices.

(a) Minimum Borrowing Amounts. Each Revolving Loan which is an Alternate Base
Rate Loan shall be in a minimum aggregate amount of $1,000,000 and in integral
multiples of $50,000 in excess thereof (or the remaining amount of the Revolving
Committed Amount, if less). Each Revolving Loan which is a LIBOR Rate Loan shall
be in a minimum aggregate amount of $2,000,000 and in integral multiples of
$100,000 in excess thereof. Each Swingline Loan borrowing shall be in a minimum
aggregate amount of $50,000 and in integral amounts of $25,000 in excess
thereof.

(b) Lending Offices. LIBOR Rate Loans shall be made by each Lender at its LIBOR
Lending Office and Alternate Base Rate Loans at its Domestic Lending Office.

Section 2.10 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan shall not be paid when due or continued as a LIBOR Rate Loan in
accordance with the provisions of Section 2.11 (whether at the stated maturity,
by acceleration or otherwise), such overdue principal amount of such Loan shall
be converted to an Alternate Base Rate Loan at the end of the Interest Period
applicable thereto.

(b) Upon the occurrence and during the continuance of a (i) Bankruptcy Event or
a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this
Section 2.10(b) shall be due and payable on the earlier to occur of (x) demand
by the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Revolving Commitment Termination
Date.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

 

59



--------------------------------------------------------------------------------

Section 2.11 Conversion and Continuation Options.

(a) The Borrower may, in the case of Revolving Loans and the Term Loan, elect
from time to time to convert Alternate Base Rate Loans to LIBOR Rate Loans or to
continue LIBOR Rate Loans, by delivering a Notice of Conversion to the
Administrative Agent at least three Business Days prior to the proposed date of
conversion or continuation. In addition, the Borrower may elect from time to
time to convert all or any portion of a LIBOR Rate Loan to an Alternate Base
Rate Loan by giving the Administrative Agent irrevocable written notice thereof
by 11:00 A.M. one (1) Business Day prior to the proposed date of conversion. A
form of Notice of Conversion is attached as Schedule 2.11. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Rate Loan is not
a Business Day, then such conversion shall be made on the next Business Day and
during the period from such last day of an Interest Period to such succeeding
Business Day such Loan shall bear interest as if it were an Alternate Base Rate
Loan. If the date upon which a LIBOR Rate Loan is to be converted to an
Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan. All or any part of
outstanding Alternate Base Rate Loans may be converted as provided herein;
provided that (i) no Loan may be converted into a LIBOR Rate Loan when any
Default or Event of Default has occurred and is continuing and (ii) partial
conversions shall be in an aggregate principal amount of $2,000,000 or a whole
multiple of $100,000 in excess thereof. All or any part of outstanding LIBOR
Rate Loans may be converted as provided herein; provided that partial
conversions shall be in an aggregate principal amount of $2,000,000 or a whole
multiple of $100,000 in excess thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.11(a); provided, that no LIBOR Rate
Loan may be continued as such when any Default or Event of Default has occurred
and is continuing, in which case such Loan shall be automatically converted to
an Alternate Base Rate Loan at the end of the applicable Interest Period with
respect thereto. If the Borrower shall fail to give timely notice of an election
to continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans shall be automatically converted to
Alternate Base Rate Loans at the end of the applicable Interest Period with
respect thereto.

Section 2.12 Computation of Interest and Fees.

(a) Interest payable hereunder with respect to Alternate Base Rate Loans based
on the Prime Rate shall be calculated on the basis of a year of 365 days (or 366
days, as applicable) for the actual days elapsed. All other fees, interest and
all other amounts payable hereunder shall be calculated on the basis of a
360 day year for the

 

60



--------------------------------------------------------------------------------

actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate shall become effective
as of the opening of business on the day on which such change in the Alternate
Base Rate shall become effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Credit Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders and the Credit Parties to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any Obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
Indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

 

61



--------------------------------------------------------------------------------

Section 2.13 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Revolving Commitment Percentages of the
Revolving Lenders. Unless otherwise required by the terms of this Credit
Agreement, each payment under this Credit Agreement or any Note shall be
applied, first, to any fees then due and owing by the Borrower pursuant to
Section 2.6, second, to interest then due and owing in respect of the Credit
Party Obligations of the Borrower, third, to principal then due and owing
hereunder and under the Credit Party Obligations of the Borrower and, fourth, to
all amounts then due and owing in respect of the Credit Party Obligations. Each
payment on account of any fees pursuant to Section 2.6 shall be made pro rata in
accordance with the respective amounts due and owing (except as to the Letter of
Credit Facing Fees and the Issuing Lender Fees which shall be paid to the
Issuing Lender). Each optional repayment and prepayment by the Borrower on
account of principal of and interest on the Revolving Loans and on the Term
Loan, as applicable, shall be applied to such Loans, as applicable, on a pro
rata basis and, to the extent applicable, in accordance with the terms of
Section 2.8(a) hereof. Each mandatory prepayment on account of principal of the
Loans shall be applied to such Loans, as applicable, on a pro rata basis and, to
the extent applicable, in accordance with Section 2.8(b). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest, fees and other amounts shall be made without defense, set-off or
counterclaim and shall be made to the Administrative Agent for the account of
the Lenders at the Administrative Agent’s office specified in Section 9.2 in
Dollars and in immediately available funds not later than 12:00 p.m. on the date
when due. The Administrative Agent shall distribute such payments to the Lenders
entitled thereto promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Rate Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day, and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension. If
any payment on a LIBOR Rate Loan becomes due and payable on a day other than a
Business Day, such payment date shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the exercise of
remedies (other than the invocation of default interest pursuant to
Section 2.10) by the Administrative Agent or the Lenders pursuant to Section 7.2
(or after the Commitments shall automatically terminate and the Loans (with
accrued interest thereon) and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section), all amounts collected or received by
the Administrative Agent or any Lender on account of the Credit Party
Obligations or any other amounts outstanding under any of the Credit Documents
or in respect of the Collateral shall be paid over or delivered as follows
(irrespective of whether the

 

62



--------------------------------------------------------------------------------

following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees) of
the Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

SECOND, to payment of any fees owed to the Administrative Agent in its capacity
as such;

THIRD, to the payment of all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees unless otherwise prohibited by this Agreement) of each of the Lenders in
connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or Cash Collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments to the extent then due under such Bank Product and
any interest accrued thereon;

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, the payment of the surplus to whomever may be lawfully entitled to
receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters

 

63



--------------------------------------------------------------------------------

of Credit, such amounts shall be held by the Administrative Agent in a cash
collateral account and applied (i) first, to reimburse the Issuing Lender from
time to time for any drawings under such Letters of Credit and (ii) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FIFTH” and “SIXTH” above, and thereafter
pursuant to clause “SEVENTH” in the manner provided in this Section 2.13(b).
Notwithstanding the foregoing terms of this Section 2.13(b), only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product.

Section 2.14 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Extension of Credit available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to Alternate
Base Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Extension of Credit to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Extension of Credit. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender,

 

64



--------------------------------------------------------------------------------

with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Extension of Credit set forth in Article IV are not
satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.15 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Borrower, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. Unless the
Borrower shall have notified the Administrative Agent upon receipt of such
telephone notice that it wishes to rescind or modify its request regarding such
LIBOR Rate Loans, any Loans that were requested to be made as LIBOR Rate Loans
shall be made as Alternate Base Rate Loans and any

 

65



--------------------------------------------------------------------------------

Loans that were requested to be converted into or continued as LIBOR Rate Loans
shall remain as or be converted into Alternate Base Rate Loans. Until any such
notice has been withdrawn by the Administrative Agent, no further Loans shall be
made as, continued as, or converted into, LIBOR Rate Loans for the Interest
Periods so affected.

Section 2.16 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate) or the Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than Indemnified Taxes and
Excluded Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBOR Rate Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or the Issuing Lender’s capital
or on the capital of such Lender’s or the Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the Issuing

 

66



--------------------------------------------------------------------------------

Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date such Lender
or Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Lender’s intention to claim compensation therefore (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180 day period referred to above shall be extended to include the
period of retroactive effect thereof).

Section 2.17 Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law by the relevant Governmental Authority to any Lender shall make it unlawful
for such Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans
as contemplated by this Credit Agreement or to obtain in the interbank
eurodollar market through its LIBOR Lending Office the funds with which to make
such Loans, (a) such Lender shall promptly notify the Administrative Agent and
the Borrower thereof, (b) the commitment of such Lender hereunder to make LIBOR
Rate Loans or continue LIBOR Rate Loans as such shall forthwith be suspended
until the Administrative Agent shall give notice that the condition or situation
which gave rise to the suspension shall no longer exist, and (c) such Lender’s
Loans then outstanding as LIBOR Rate Loans, if any, shall be converted on the
last day of the Interest Period for such Loans or within such earlier period as
required by law as Alternate Base Rate Loans. The Borrower hereby agrees to
promptly pay any Lender, upon its demand, any additional amounts necessary to
compensate such Lender for actual and direct costs (but not including
anticipated profits) reasonably incurred by such Lender in making any repayment
in accordance with this Section including, but not limited to, any interest or
fees payable by such Lender to lenders of funds

 

67



--------------------------------------------------------------------------------

obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Borrower
shall be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

Section 2.18 [Reserved].

Section 2.19 Taxes.

(a) Issuing Lender. For purposes of this Section 2.19, the term “Lender”
includes any Issuing Lender.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made free and
clear of and without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall make such deduction or withholding and timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
making such deduction or withholding (including such deductions and withholdings
applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes

 

68



--------------------------------------------------------------------------------

attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower] to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.6(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Credit
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.19, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(g) (ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

69



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of IRS Form W-8IMY, accompanied by
Form W-8ECI, Form W-8BEN, a U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly

 

70



--------------------------------------------------------------------------------

completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly
notify the Borrower and the Administrative Agent and, upon the request of the
Borrower or the Administrative Agent, update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
(whether received in cash or as an overpayment credit that such party elects to
apply to future tax liabilities in lieu of receiving a current cash refund) as
to which it has been indemnified pursuant to this Section 2.19 (including
additional amounts pursuant to this Section 2.19), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.

 

71



--------------------------------------------------------------------------------

(i) Survival. Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

Section 2.20 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.4, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties shall assume all risks of the acts, omissions or misuse of any
Letter of Credit by the beneficiary thereof. Neither the Issuing Lender nor any
Lender shall be responsible: (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (iii) for
failure of the beneficiary of a Letter of Credit to comply fully with conditions
required in order to draw upon a Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (v) for
errors in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender or any Lender, under or in connection with any Letter of Credit or the
related certificates, if taken or omitted in good faith, shall not put such
Issuing Lender or such Lender under any resulting liability to the Credit
Parties. It is the intention of the parties that this Agreement shall be
construed and applied to protect and indemnify the Issuing Lender and each
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without

 

72



--------------------------------------------------------------------------------

limitation, any and all risks of the acts or omissions, whether rightful or
wrongful, of any Government Authority. The Issuing Lender and the Lenders shall
not, in any way, be liable for any failure by the Issuing Lender or anyone else
to pay any drawing under any Letter of Credit as a result of any Government Acts
or any other cause beyond the control of the Issuing Lender and the Lenders.

(d) Nothing in this Section 2.20 is intended to limit the Reimbursement
Obligation of the Borrower contained in Section 2.4(d) hereof. The obligations
of the Credit Parties under this Section 2.20 shall survive the termination of
this Credit Agreement. No act or omissions of any current or prior beneficiary
of a Letter of Credit shall in any way affect or impair the rights of the
Issuing Lender and the Lenders to enforce any right, power or benefit under this
Credit Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.20, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of, and the Borrower shall retain all rights it may have against the
Issuing Lender or such Lender by reason of, the gross negligence or willful
misconduct of the Issuing Lender or such Lender (including action not taken by
the Issuing Lender or such Lender), as determined by a court of competent
jurisdiction or pursuant to arbitration.

Section 2.21 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.16, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.19, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.16 or Section 2.19, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.16, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.19 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.21(a), or if any Lender is a Defaulting Lender (or would be a
Defaulting Lender but for determination by such Lender that one or more
conditions precedent to funding have not been satisfied pursuant to clauses
(a)(i) or (b) of the definition of “Defaulting Lender”, unless such
determination has been made by the Required Revolving Lenders) or a
Non-Consenting Lender or if any Lender has rejected a Loan Modification Offer
pursuant to Section 9.1, then the

 

73



--------------------------------------------------------------------------------

Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.16 or Section 2.19) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.6;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Sections 2.16, 2.17 and 2.22) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.16 or payments required to be made pursuant to Section 2.19,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.22 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

74



--------------------------------------------------------------------------------

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.21;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section, each Lender shall be deemed to have funded each LIBOR Rate Loan
made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Rate Loan was in fact so
funded.

Section 2.23 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or any
Swingline Lender (with a copy to the Administrative Agent), the Borrower shall
Cash Collateralize all Fronting Exposure of the Issuing Lender and the Swingline
Lender with respect to such Defaulting Lender (determined after giving effect to
any reallocations pursuant to Section 2.24(a)(iv), to Section 2.24(b) and to any
Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to clause (c) below. If at any time the Administrative Agent, Issuing
Lender or Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, Issuing Lender or Swingline Lender pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

75



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.24 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.23
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and the Swingline Lender that there
exists excess Cash Collateral; provided that, Subject to Section 2.24, the
Person providing Cash Collateral and each Issuing Lender and Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

Section 2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.23; fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be

 

76



--------------------------------------------------------------------------------

held in a non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s and the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.23; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans or LOC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LOC Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LOC Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LOC
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) Commitment Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
Section 2.23.

 

77



--------------------------------------------------------------------------------

(C) Reallocation of Fees. With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.23.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and each Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may

 

78



--------------------------------------------------------------------------------

determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto, in each case
after giving effect to any reallocations pursuant to Section 2.24(a)(iv), to
Section 2.24(b) and to any Cash Collateral provided by the Borrower or the
Defaulting Lender).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit herein provided for, the Credit Parties hereby represent
and warrant to the Administrative Agent and to each Lender that:

Section 3.1 Organization; Qualification; Good Standing; Subsidiaries; Etc.

(a) Organization and Powers. Each Credit Party is a corporation, limited
liability company or partnership duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization as
specified in Schedule 3.1-1 annexed hereto. Each Credit Party has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Credit
Documents and Related Agreements to which it is a party and to carry out the
transactions contemplated thereby.

(b) Qualification and Good Standing. Each Credit Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and will not have a Material Adverse Effect.

(c) Conduct of Business. The Borrower and its Subsidiaries are engaged only in
the businesses permitted to be engaged in pursuant to Section 6.12.

 

79



--------------------------------------------------------------------------------

(d) Subsidiaries. All of the Subsidiaries of the Borrower as of the Closing Date
are identified in Schedule 3.1-2 annexed hereto, as such Schedule 3.1-2 may be
supplemented from time to time pursuant to the provisions of Section 5.1(o). The
Capital Stock of each of the Subsidiaries of the Borrower identified in
Schedule 3.1-2 annexed hereto is duly authorized, validly issued, fully paid and
nonassessable and none of such Capital Stock constitutes Margin Stock. Each of
the Subsidiaries of the Borrower identified in Schedule 3.1-2 annexed hereto is
a corporation, limited liability company or partnership duly organized, validly
existing and in good standing under the laws of its respective jurisdiction of
incorporation or organization set forth therein, has all requisite power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and is qualified to do business and
in good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority has not had and will not have a Material Adverse Effect.
Schedule 3.1-2 annexed hereto correctly sets forth for the Borrower and each of
its Subsidiaries (i) the ownership interest of the Borrower and each of its
Subsidiaries in each of the Subsidiaries of the Borrower identified therein and
(ii) the number of issued and outstanding shares of Capital Stock of each such
Subsidiary and the owners thereof.

Section 3.2 Authorization of Borrowing, Etc.

(a) Authorization of Borrowing. The execution, delivery and performance of the
Credit Documents and the Related Agreements have been duly authorized by all
necessary corporate, limited liability company or partnership action on the part
of each Credit Party that is a party thereto.

(b) No Conflict. The execution, delivery and performance by the Credit Parties
of the Credit Documents and the Related Agreements to which they are parties and
the consummation of the transactions contemplated by the Credit Documents and
such Related Agreements do not and will not (i) violate in any material respect
any provision of any law or any governmental rule or regulation applicable to
the Borrower or any of its Subsidiaries, or violate the Certificate or
Articles of Incorporation or the Bylaws of the Borrower or any of its
Subsidiaries or any order, judgment or decree of any Governmental Authority
binding on the Borrower or any of its Subsidiaries, (ii) except as set forth in
Schedule 3.2(b), conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under, in any material respect, any
Contractual Obligation of the Borrower or any of its Subsidiaries, (iii) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of the Borrower or any of its Subsidiaries (other than any Liens
created under any of the Credit Documents in favor of the Administrative Agent
on behalf of the Lenders), or (iv) require any approval of stockholders or any
approval or consent of any Person under any Contractual Obligation of the
Borrower or any of its Subsidiaries, except for such approvals or consents which
will be obtained on or before the Closing Date and disclosed on Schedule 3.2(b),
or for which the failure to obtain any such approvals or consents could not
reasonably be expected to result in a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

(c) Governmental Consents. The execution, delivery and performance by Credit
Parties of the Credit Documents and the Related Agreements to which they are
parties and the consummation of the transactions contemplated by the Credit
Documents and such Related Agreements do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority except for (i) filings and recordings
required to create or protect the Liens contemplated by the Security Documents,
(ii) filings required under the federal securities laws disclosing this
Agreement and the transactions contemplated hereby and (iii) any registrations,
consents, approvals, notices or other actions the failure of which to obtain,
provide or complete could not reasonably be expected to result in a Material
Adverse Effect.

(d) Binding Obligation. Each of the Credit Documents and Related Agreements has
been duly executed and delivered by each Credit Party that is a party thereto
and is the legally valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

(e) Valid Issuance of Borrower’s Capital Stock, Senior Notes and Senior
Subordinated Convertible Notes.

(i) Borrower’s Capital Stock. The Capital Stock of the Borrower is duly and
validly issued, fully paid and nonassessable. No stockholder of the Borrower has
or will have any preemptive rights to subscribe for any additional Capital Stock
of the Borrower. The issuance and sale of the outstanding Capital Stock of the
Borrower either (A) has been registered or qualified under applicable federal
and state securities laws or (B) is exempt therefrom.

(ii) Senior Notes. The Borrower had or has the corporate power and authority to
issue the Senior Notes as of the time of issuance. The Senior Notes are the
legally valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability. The Senior Notes either (A) have been registered or qualified
under applicable federal and state securities laws or (B) are exempt therefrom.

(iii) Senior Subordinated Convertible Notes. The Borrower had the corporate
power and authority to issue the Senior Subordinated Convertible Notes at the
time they were issued. The Senior Subordinated Convertible Notes are the legally
valid and binding obligations of the Borrower, enforceable against the Borrower
in accordance with their respective terms, except as may be limited by

 

81



--------------------------------------------------------------------------------

bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability. The subordination provisions of the Senior Subordinated
Convertible Notes are enforceable against the holders thereof and the Loans and
all other monetary Credit Party Obligations are within the definition of “Senior
Indebtedness” included in such provisions. The Senior Subordinated Convertible
Notes either (A) have been registered or qualified under applicable federal and
state securities laws or (B) are exempt therefrom.

Section 3.3 Financial Condition.

The Borrower has heretofore delivered to the Lenders, at the Lenders’ request,
the following financial statements and information:

(a) audited financial statements of the Borrower and its Subsidiaries for the
Fiscal Years 2009, 2010 and 2011, consisting of balance sheets and the related
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for each such period;

(b) a pro forma balance sheet of the Borrower and its Subsidiaries as of
March 29, 2012;

(c) unaudited financial statements of the Borrower and its Subsidiaries for the
period from September 29, 2011 to the last day of the most recent quarter ending
prior to the Closing Date for which such financial statements are available; and

(d) five-year projections for the Borrower and its Subsidiaries,

all in reasonable detail, in form and substance satisfactory to the
Administrative Agent and certified by the chief financial officer of the
Borrower that (i) with respect to the audited financial statements, the results
of their operations and their cash flows for the periods indicated fairly
present the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and (ii) with respect to the pro forma balance sheet and the
projections were prepared in good faith based upon, to the best of such
officer’s knowledge, reasonable assumptions.

None of the Borrower nor any of its Subsidiaries has (and will not have
following the Closing Date) any Contingent Obligation, contingent liability or
liability for taxes, long-term lease or unusual forward or long-term commitment
that is not reflected in the foregoing financial statements or the notes thereto
and which in any such case is material and adverse in relation to the business,
operations, properties, assets, or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole.

 

82



--------------------------------------------------------------------------------

Section 3.4 No Material Adverse Change; No Restricted Payments.

Since September 29, 2011, (i) no event or change has occurred that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect and
(ii) neither the Borrower nor any of its Subsidiaries has directly or indirectly
declared, ordered, paid or made, or set apart any sum or property for, any
Restricted Payment or agreed to do so except as permitted by Section 6.5.

Section 3.5 Title to Properties; Collateral Locations.

(a) Title to Properties; Liens. The Borrower and its Subsidiaries have (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), or (iii) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in the
financial statements referred to in Section 3.3 or in the most recent financial
statements delivered pursuant to Section 5.1, in each case except for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.7. Except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.

(b) Real Property. As of the Closing Date, Schedule 3.5(b) annexed hereto
contains a true, accurate and complete list of (i) all fee properties (including
those currently designated as Development Properties) and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Property
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Except as specified in Schedule 3.5(b)
annexed hereto, each agreement listed in clause (ii) of the immediately
preceding sentence is in full force and effect and the Credit Parties do not
have knowledge of any default that has occurred and is continuing thereunder
which, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect, and each such agreement constitutes the legally
valid and binding obligation of each applicable Credit Party, enforceable
against such Credit Party in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally or by equitable
principles.

(c) Location of Collateral. Set forth in Schedule 3.5(c) is (i) a list of all
locations where any tangible personal property of the Borrower and its
Subsidiaries is located as of the Closing Date and (ii) the chief executive
office and principal place of business of the Borrower and its Subsidiaries as
of the Closing Date.

 

83



--------------------------------------------------------------------------------

Section 3.6 Litigation.

There are no actions, suits, proceedings, arbitrations or governmental
investigations (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims) that are
pending or, to the knowledge of the Credit Parties, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries and that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any other Governmental Authority,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.

Section 3.7 Taxes.

Except to the extent permitted by Section 5.3, all United States Federal and
state income tax returns and all other material tax returns and reports of the
Borrower and its Subsidiaries required to be filed by any of them have been
timely filed, and all taxes shown on such tax returns to be due and payable and
all assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid prior to delinquency.
Except as set forth in Schedule 3.7, the Credit Parties know of no proposed tax
assessment against the Borrower or any of its Subsidiaries other than proposed
tax assessments which are being actively contested by the Borrower or such
Subsidiary in good faith and by appropriate proceedings and for which Buyer or
such Subsidiary has made or provided such reserves or other appropriate
provisions, if any, as required by GAAP.

Section 3.8 Contractual Obligations; Restrictive Agreements; Material Contracts.

(a) Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, would not have a Material Adverse Effect.

(b) Neither the Borrower nor any of its Subsidiaries is a party to or is
otherwise subject to any agreements or instruments or any charter or other
internal restrictions which, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.

(c) All Material Contracts are in full force and effect and no material defaults
currently exist thereunder.

 

84



--------------------------------------------------------------------------------

Section 3.9 Governmental Regulation.

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or a company controlled by an “investment company” within the meaning of the
Investment Company Act of 1940 as amended or (b) subject to regulation under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Credit Party Obligations unenforceable.

Section 3.10 Securities Activities.

(a) Neither the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

(b) No part of the proceeds of any Loan hereunder will be used directly or
indirectly for any purpose which violates, or which would be inconsistent with,
the provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System as now and from time to time hereafter in effect. The Borrower
and its Subsidiaries taken as a group do not own Margin Stock except as
identified in the financial statements referred to in Section 3.3 and
Section 5.1 and the aggregate value of all Margin Stock owned by the Borrower
and its Subsidiaries taken as a group does not exceed 25% of the value of their
assets.

Section 3.11 Employee Benefit Plans.

(a) The Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the regulations and published interpretations thereunder with respect
to each Employee Benefit Plan in all material respects, and have performed all
their obligations under each Employee Benefit Plan. Each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code is so qualified.

(b) No ERISA Event has occurred or is reasonably expected to occur.

(c) Except to the extent required under Section 4980B of the Code or except as
set forth in Schedule 3.11 annexed hereto, no Employee Benefit Plan provides
health or welfare benefits (through the purchase of insurance or otherwise) for
any retired or former employee of the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates.

(d) As of the most recent valuation date for any Pension Plan, the amount of
unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000.

 

85



--------------------------------------------------------------------------------

(e) As of the most recent valuation date for each Multiemployer Plan for which
the actuarial report is available, the potential liability of the Borrower, its
Subsidiaries and their respective ERISA Affiliates for a complete withdrawal
(within the meaning of Section 4203 of ERISA) from such Multiemployer Plan, when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA, does not exceed $1,000,000.

(f) The “minimum required contribution” required under Section 430(a)(2) of the
Code to satisfy the “minimum funding standards” of Section 412(a)(2) of the Code
has been contributed to any Pension Plan maintained by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates.

Section 3.12 Broker’s Fees.

No broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby, and the Borrower
hereby indemnifies the Lenders against, and agrees that it will hold the Lenders
harmless from, any claim, demand or liability for any such broker’s or finder’s
fees alleged to have been incurred in connection herewith or therewith and any
expenses (including reasonable fees, expenses and disbursements of counsel)
arising in connection with any such claim, demand or liability.

Section 3.13 Environmental Protection.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) neither the Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to (i) any Environmental
Law, (ii) any Environmental Claim, or (iii) any Hazardous Materials Activity;

(b) neither the Borrower nor any of its Subsidiaries has received any letter or
request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law;

(c) there are and, to the Credit Parties’ knowledge, have been no conditions,
occurrences, or Hazardous Materials Activities which could reasonably be
expected to form the basis of an Environmental Claim against the Borrower or any
of its Subsidiaries; and

(d) each of the Borrower and its Subsidiaries maintains an environmental
management system for its and each of its Subsidiaries’ operations that
demonstrates a commitment to material environmental compliance and includes
procedures for

 

86



--------------------------------------------------------------------------------

(i) preparing and updating written compliance manuals covering pertinent
regulatory areas, (ii) tracking changes in applicable Environmental Laws and
modifying operations to comply with new requirements thereunder, (iii) training
employees to comply with applicable environmental requirements and updating such
training as necessary, (iv) performing regular internal compliance audits of
each Facility and ensuring correction of any incidents of non-compliance
detected by means of such audits, and (v) reviewing the compliance status of
off-site waste disposal facilities.

Neither the Borrower’s nor its Subsidiaries’ compliance with all current or
reasonably foreseeable future requirements pursuant to or under Environmental
Laws, individually or in the aggregate, has or could reasonably be expected to
have a Material Adverse Effect. Notwithstanding anything in this Section to the
contrary, no event or condition has occurred or is occurring with respect to the
Borrower or any of its Subsidiaries relating to any Environmental Law, any
Release of Hazardous Materials, or any Hazardous Materials Activity, which
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.

Section 3.14 Employee Matters.

There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Borrower or any of its Subsidiaries as of the Closing Date
and none of the Borrower or any of their Subsidiaries (a) has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years or (b) has knowledge of any potential or pending strike, walkout
or work stoppage.

Section 3.15 Solvency.

Each Credit Party is and, upon the incurrence of any Credit Party Obligations by
such Credit Party on any date on which this representation is made, will be,
Solvent.

Section 3.16 Matters Relating to Collateral.

(a) Creation, Perfection and Priority of Liens. Subject to Sections 5.10 and
5.11, the execution and delivery of the Security Documents by the Credit
Parties, together with (i) the actions taken on or prior to the date hereof
pursuant to Sections 4.1(d), 5.10 and 5.11 and the filing of any UCC financing
statements and PTO filings delivered to the Administrative Agent for filing (but
not yet filed) and the recording of any Mortgages or amendments to Mortgages
delivered to the Administrative Agent for recording (but not yet recorded), and
(ii) the delivery to the Administrative Agent of any Pledged Collateral will be,
upon the due and proper completion of such filings and recordings, effective to
create or to continue in favor of the Administrative Agent for the benefit of
the Lenders, as security for the Credit Party Obligations, a valid and perfected
First Priority Lien on all of the Collateral, subject to the periodic filing of
UCC continuation statements in respect of UCC financing statements filed by or
on behalf of the Administrative Agent.

 

87



--------------------------------------------------------------------------------

(b) Governmental Authorizations. No authorization, approval or other action by,
and no notice to or filing with, any Governmental Authority is required for
either (i) the pledge or grant by any Credit Party of the Liens purported to be
created in favor of the Administrative Agent pursuant to any of the Security
Documents or (ii) the exercise by the Administrative Agent of any rights or
remedies in respect of any Collateral (whether specifically granted or created
pursuant to any of the Security Documents or created or provided for by
applicable law), except for filings or recordings contemplated by
Section 3.16(a) and except as may be required, in connection with the
disposition of any Pledged Collateral, by laws generally affecting the offering
and sale of securities.

(c) Absence of Third-Party Filings. Except such as may have been filed in favor
of the Administrative Agent as contemplated by Section 3.16(a) or except as such
may constitute Permitted Encumbrances, (i) no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office and (ii) no
effective filing covering all or any part of the Intellectual Property is on
file in the PTO.

(d) Margin Regulations. The pledge of the Pledged Collateral pursuant to the
Pledge Agreement does not violate Regulation T, U or X of the Board of Governors
of the Federal Reserve System.

(e) Information Regarding Collateral. All information supplied to the
Administrative Agent by or on behalf of any Credit Party with respect to any of
the Collateral (in each case taken as a whole with respect to any particular
Collateral) is accurate and complete in all material respects.

Section 3.17 Related Agreements.

The Borrower has made available to the Administrative Agent complete and correct
copies of each Related Agreement and of all exhibits and schedules thereto.
Schedule 3.17 annexed hereto lists all Affiliate Agreements as of the Closing
Date. Except as set forth in Schedule 3.17 annexed hereto, none of the Related
Agreements have been amended, amended and restated, supplemented, restated or
otherwise modified on or before the Closing Date since the date any such Related
Agreement was first entered into.

Section 3.18 Disclosure.

No representation or warranty (except with respect to projections and pro forma
financial information that are covered in the next sentence) of the Borrower or
any of its Subsidiaries contained in any Credit Document or Related Agreement or
in any other document, certificate or written statement furnished to the Lenders
by or on behalf of the Borrower or any of its Subsidiaries for use in connection
with the transactions contemplated by this Agreement contains any untrue
statement of a material fact or omits to state a material fact (known to the
Borrower or any of its Subsidiaries, in the case of any document not furnished
by the Borrower and its Subsidiaries) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made. Any projections and pro

 

88



--------------------------------------------------------------------------------

forma financial information contained in such materials are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ materially from the
projected results. There are no facts known (or which should upon the reasonable
exercise of diligence be known) to the Credit Parties (other than matters of a
general economic nature) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.

Section 3.19 Permits.

Each of the Credit Parties, prior to and after giving effect to the transactions
contemplated by the Credit Documents and the Related Agreements, has such
certificates, permits, licenses, franchises, consents, approvals, authorizations
and clearances that are material to the condition (financial or otherwise),
business or operations of any Credit Party (“Permits”) and is (and will be
immediately after the consummation of such transactions) in compliance in all
respects with all applicable laws as are necessary to own, lease or operate its
properties and to conduct its businesses in the manner as presently conducted
and to be conducted immediately after the consummation of such transactions
except where failure to be in compliance could not reasonably be expected to
result in a Material Adverse Effect, and all such Permits are valid and in full
force and effect and will be valid and in full force and effect immediately upon
consummation of such transactions except for those where the failure to be valid
or in effect could not reasonably be expected to result in a Material Adverse
Effect. Each of the Credit Parties, prior to and after giving effect to such
transactions, is and will be in compliance in all respects with its obligations
under such Permits except where failure to be in compliance could not reasonably
be expected to result in a Material Adverse Effect, and no event has occurred
that allows, or after notice or lapse of time would allow, revocation or
termination of such Permits except where such revocation or termination could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.20 Indebtedness.

Except as otherwise permitted under Section 6.1 and Section 6.4, the Borrower
and its Subsidiaries have no Indebtedness.

Section 3.21 Intellectual Property.

Each of the Borrower and its Subsidiaries owns, or has the legal right to use,
all trademarks, tradenames, copyrights, technology, know-how, processes and
other intellectual property necessary for each of them to conduct its business
as currently conducted. Set forth on Schedule 3.21 is a list of all Intellectual
Property owned by the Borrower and its Subsidiaries. Except as provided on
Schedule 3.21, no claim has been asserted and is pending by any Person
challenging or questioning the use of any Intellectual Property of the Borrower
and its Subsidiaries or the validity or effectiveness of any such Intellectual
Property, nor do the

 

89



--------------------------------------------------------------------------------

Borrower or any of its Subsidiaries know of any such claim, and, to the
knowledge of the Borrower and its Subsidiaries, the use of such Intellectual
Property by the Borrower or any of its Subsidiaries does not infringe on the
rights of any Person, except for such claims and infringements that in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Schedule 3.21 may be updated from time to time by the Borrower to include new
Intellectual Property by giving written notice thereof to the Administrative
Agent.

Section 3.22 Investments.

All Investments of each of the Borrower and its Subsidiaries are Permitted
Investments.

Section 3.23 Insurance.

The insurance coverage of the Credit Parties and their Subsidiaries as of the
Closing Date is outlined as to carrier, policy number, expiration date, type and
amount on Schedule 3.23 and such insurance coverage complies the requirements
set forth in Section 5.4(b).

Section 3.24 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Credit Party nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act. None of the Credit Parties (i) is a blocked
person described in section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

Section 3.25 Compliance with OFAC Rules and Regulations.

(a) None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of and shall not violate any of the country or list
based economic and trade sanctions administered and enforced by OFAC that are
described or referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

(b) None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than
10% of its assets in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. No part of the proceeds of any Extension of Credit
hereunder will be used nor have any been used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.

 

90



--------------------------------------------------------------------------------

Section 3.26 Compliance with FCPA.

Each of the Credit Parties and their Subsidiaries is in compliance with the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign
counterpart thereto. None of the Credit Parties or their Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or its Subsidiary or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date and Initial Loans.

This Credit Agreement shall become effective upon, and the obligation of each
Lender to make the initial Revolving Loans and the Term Loan on the Closing Date
is subject to, the satisfaction of the following conditions precedent:

(a) Execution of Agreement. The Administrative Agent shall have received
(i) counterparts of this Credit Agreement for the Credit Parties, the
Administrative Agent and each Lender, (ii) for the account of each Revolving
Lender and Term Loan Lender that request a Note, a Revolving Note and Term Note,
as applicable, (iii) for the account of the Swingline Lender, the Swingline
Note, and (iv) counterparts of the Security Agreement, the Pledge Agreement,
each Mortgage to be entered into as of the Closing Date and each other Security
Document, in each case conforming to the requirements of this Credit Agreement
and executed by a duly authorized Responsible Officer of each party thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following, together with a secretary’s certificate in substantially the form of
Schedule 4.1-1 annexed hereto:

(i) Certificates of Incorporation; Charter Documents. Copies of the certificates
of incorporation or other charter documents, as applicable, of each Credit Party
certified to be true and complete as of a recent date by the appropriate
governmental authority of the state of its incorporation and by a secretary or
assistant secretary of such Credit Party as of the Closing Date to be true and
correct and in force and effect as of the Closing Date

 

91



--------------------------------------------------------------------------------

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a Responsible Officer of such Credit Party as of the
Closing Date to be true and correct and in force and effect as of such date.

(iii) Bylaws. A copy of the bylaws or comparable operating agreement of each
Credit Party certified by a Responsible Officer of such Credit Party as of the
Closing Date to be true and correct and in force and effect as of such date.

(iv) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate governmental authorities of the state of incorporation and
each other state in which the failure to so qualify and be in good standing
could reasonably be expected to have a Material Adverse Effect on the business
or operations of the Borrower and its Subsidiaries in such state (or, where such
certification cannot be obtained because of delays at the office of such
governmental authority, confirmation of good standing, existence or its
equivalent in writing by CT Corporation or other third party in a form
reasonably acceptable to the Administrative Agent) and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate governmental taxing
authorities.

(v) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary to be true and correct as of the Closing Date.

(c) Legal Opinions of Counsel. The Administrative Agent shall have received
opinions of legal counsel for the Credit Parties, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, which opinions shall
provide, among other things, that the execution and delivery of the Credit
Documents by the Credit Parties and the consummation of the transactions
contemplated thereby will not violate the corporate instruments and material
agreements of the Credit Parties, and shall otherwise be in form and substance
acceptable to the Administrative Agent and the Lenders.

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;

 

92



--------------------------------------------------------------------------------

(ii) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interests in the Collateral;

(iii) duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral, including, without limitation estoppel letters, consents and/or
waivers from landlords to the extent the Borrower is able to secure such
letters, consents and waivers after using commercially reasonable efforts;

(iv) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property; and

(v) stock or membership certificates, to the extent not previously delivered to
the Administrative Agent, evidencing the Capital Stock pledged to the
Administrative Agent pursuant to the Pledge Agreement, along with duly executed
in blank undated stock or transfer powers.

(e) Liability, Casualty, Business Interruption and Environmental Insurance. The
Administrative Agent shall have received copies of insurance policies or
certificates and endorsements of insurance evidencing casualty insurance
including general liability insurance and third party property damage insurance,
property insurance including business interruption insurance, and environmental
insurance, each meeting the requirements set forth herein or in the Security
Documents. The Administrative Agent shall be named as loss payee, mortgagee
and/or additional insured, as its interest may appear, on all such insurance
policies for the benefit of the Lenders.

(f) Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all fees, if any, owing pursuant to the Engagement Letter and
Section 2.6.

(g) Litigation. There shall not exist any pending, ongoing or threatened
litigation, investigation, injunction, order or claim affecting or relating
(i) to the Credit Parties or any of their Subsidiaries, or (ii) this Credit
Agreement or the other Credit Documents that has not been settled, dismissed,
vacated, discharged or terminated prior to the Closing Date which, in the case
of clause (i), could reasonably be expected to have a Material Adverse Effect.

(h) Solvency Certificate. The Administrative Agent shall have received an
Officer’s Certificate for the Credit Parties prepared by a Responsible Officer
of the Borrower as to the financial condition, solvency and related matters of
the Borrower and of the Credit Parties taken as a whole, in each case after
giving effect to the initial borrowings under the Credit Documents, in
substantially the form of Schedule 4.1-2 hereto.

 

93



--------------------------------------------------------------------------------

(i) Account Designation Letter. The Administrative Agent shall have received the
executed Account Designation Letter in the form of Schedule 1.1-1 hereto.

(j) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(k) Consents. The Administrative Agent shall have received evidence that all
governmental, shareholder and material third party consents and approvals
necessary in connection with the financings and other transactions contemplated
hereby have been obtained and all applicable waiting periods have expired
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on such transactions or that could seek
or threaten any of such transactions.

(l) Compliance with Laws. The financings and other transactions contemplated
hereby shall be in compliance in all material respects with all applicable laws
and regulations (including all applicable securities and banking laws, rules and
regulations).

(m) Bankruptcy. There shall be no bankruptcy or insolvency proceedings with
respect to any Credit Party.

(n) Material Adverse Effect. Since September 29, 2011, there shall be no event
that has had, or could reasonably be expected to have, a material adverse change
in the business, properties, operations or condition (financial or otherwise) of
the Borrower and its Subsidiaries, taken as a whole.

(o) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.3 hereof, each in form and
substance satisfactory to it.

(p) Termination of Existing Indebtedness. All existing Indebtedness (except for
Indebtedness permitted by the terms of this Credit Agreement) for borrowed money
of the Borrower and its Subsidiaries shall have been repaid in full and all
commitments relating thereto shall have been terminated and all Liens relating
thereto shall have been terminated. Each Departing Lender shall have received
payment in full of all of the “Obligations” owing to it under the Existing
Credit Agreement (other than obligations to pay fees and expenses owing to it
under the Existing Credit Agreement with respect to which the Borrower has not
received an invoice, obligations relating to any “Secured Hedging Agreement” as
defined in the Existing Credit Agreement, and contingent indemnity obligations
and other contingent obligations owing to it under the “Credit Documents” as
defined in the Existing Credit Agreement).

(q) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date stating that (i) no action, suit, investigation or
proceeding is pending, ongoing or, to the knowledge of any Credit Party,
threatened in any court or before any

 

94



--------------------------------------------------------------------------------

other Governmental Authority that purports to affect any Credit Party or any
other transaction contemplated by the Credit Documents, which action, suit,
investigation or proceeding could reasonably be expected to have a Material
Adverse Effect and (ii) immediately after giving effect to this Credit
Agreement, the other Credit Documents, and all the transactions contemplated
therein to occur on such date, (A) no Default or Event of Default exists,
(B) all representations and warranties contained herein and in the other Credit
Documents are true and correct in all material respects, and (C) the Credit
Parties are in compliance, on a Pro Forma Basis, with Section 4.1(t) (as
evidenced through detailed calculations of such financial conditions on a
schedule to such certificate).

(r) Patriot Act Certificate. The Administrative Agent shall have received, at
least five (5) Business Days prior to the Closing Date, a certificate
satisfactory thereto, for benefit of itself and the Lenders, provided by the
Borrower that sets forth information required by the Patriot Act including,
without limitation, the identity of the Borrower, the name and address of the
Borrower and other information that will allow the Administrative Agent or any
Lender, as applicable, to identify the Borrower in accordance with the Patriot
Act.

(s) Structure. The Agents shall be reasonably satisfied with the corporate and
capital structure and management of the Borrower and its Subsidiaries after
giving effect to the transactions contemplated hereby and with the aggregate
amount of fees and expenses payable in connection with the consummation of the
Transactions.

(t) Consolidated Total Adjusted Leverage Ratio. The Administrative Agent shall
have received evidence that the Consolidated Total Adjusted Leverage Ratio of
the Credit Parties and their Subsidiaries is not greater than 5.50 to 1.00,
calculated on a Pro Forma Basis after giving effect to the Transactions, for the
twelve-month period ending as of May 31, 2012 (utilizing the Consolidated
balance sheet of the Borrower as of March 29, 2012), such calculations to be
reasonably satisfactory to the Administrative Agent.

(u) Senior Notes. The Borrower shall have received gross proceeds from the
issuance of Senior Notes of not less than $250,000,000 on terms and conditions
reasonably satisfactory to the Administrative Agent. The Administrative Agent
shall have received a copy, certified by an officer of the Borrower as true and
complete, of the Senior Notes as originally executed and delivered, together
with all exhibits and schedules thereto.

(v) Ratings. The Borrower shall have received Ratings from S&P and Moody’s.

(w) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Credit Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has

 

95



--------------------------------------------------------------------------------

signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the Security Documents or which are contained in
any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Credit Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount then in effect, (ii) the outstanding LOC
Obligations shall not exceed the LOC Committed Amount, and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, (i) all conditions set forth in Section 2.4 shall have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless all of such Defaulting Lender’s participation in LOC Obligations has been
reallocated among the Non-Defaulting Lenders in accordance with
Section 2.24(a)(iv) or the Issuing Lender has entered into satisfactory
arrangements with the Borrower or such Defaulting Lender to eliminate the
Issuing Lender’s risk with respect to such Defaulting Lender’s LOC Obligations.

 

96



--------------------------------------------------------------------------------

(f) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.5 shall have been satisfied and
(ii) there shall exist no Lender that is a Defaulting Lender unless all of such
Defaulting Lender’s participation in Swingline Loans has been reallocated among
the Non-Defaulting Lenders in accordance with Section 2.24(a)(iv) or the
Swingline Lender has entered into satisfactory arrangements with the Borrower or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s Swingline Commitment.

(g) Conditions to Additional Loans. If an Additional Loan is requested, all
conditions set forth in Section 2.3 shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the Borrower of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Borrower as of the date of such Extension of Credit that the
applicable conditions in subsections (a) through (g) of this Section have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (other than inchoate indemnification and Reimbursement
Obligations) together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder and under the other Credit
Documents, are paid in full, the Credit Parties shall, and shall cause each of
their Subsidiaries, to perform the covenants set forth in this Article V.

Section 5.1 Financial Statements and Other Reports.

Each Credit Party will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. The Borrower will deliver to the Administrative Agent and the
Lenders:

(a) Quarterly Financials. As soon as available and in any event within 45 days
after the end of each of the first three Fiscal Quarters of each Fiscal Year and
within 90 days after the end of the fourth Fiscal Quarter of each Fiscal Year,
(i) the consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
and consolidating statements of income, stockholders’ equity and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding

 

97



--------------------------------------------------------------------------------

figures from the Financial Plan for the current Fiscal Year, all in reasonable
detail and certified by a Responsible Officer of the Borrower that they fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year-end adjustments, and (ii) a narrative report
describing the operations of the Borrower and its Subsidiaries in the form
prepared for presentation to senior management for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter;

(b) Year-End Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) the consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated and consolidating statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, which shall be audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Borrower, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Plan for the Fiscal Year covered by such financial
statements, all in reasonable detail and certified by a Responsible Officer of
the Borrower that they fairly present, in all material respects, the financial
condition of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
(ii) a narrative report describing the operations of the Borrower and its
Subsidiaries in the form prepared for presentation to senior management for such
Fiscal Year, and (iii) in the case of such consolidated financial statements, a
report thereon of Deloitte & Touche LLP or other independent certified public
accountants of recognized national standing selected by the Borrower, with
respect to such consolidated financial statements reported on without a material
qualification or exception, including a “going concern” or like qualification or
exception, or qualification indicating that the scope of the audit was
inadequate to permit such independent certified public accountants to certify
such financial statements without such qualification;

(c) Officer’s and Compliance Certificates. Together with each delivery of
financial statements of the Borrower and its Subsidiaries pursuant to
subsections (a) and (b) above, an Officer’s Certificate of the Borrower
(i) stating that the signer has reviewed the terms of this Agreement and has
made, or caused to be made under his or her supervision, a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by such financial statements and that such
review has not disclosed the existence during or at the end of such accounting
period, and that the signer does not have knowledge of the existence as at the
date of such Officer’s Certificate, of any condition or event that constitutes a
Default or an Event of Default, or, if any such condition or event existed or
exists, specifying the nature and period of existence thereof and what action
the Borrower has taken, is taking and proposes to take with respect thereto and
(ii) demonstrating in reasonable detail compliance during and at the end of the
applicable accounting periods with the negative covenants contained in
Article VI;

 

98



--------------------------------------------------------------------------------

(d) Reconciliation Statements. If, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements referred to in Section 3.3, the consolidated financial
statements of the Borrower and its Subsidiaries delivered pursuant to
subsections (a), (b) or (l) of this Section 5.1 will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subsections had no such change in accounting
principles and policies been made, then (i) together with the first delivery of
financial statements pursuant to subsections (a), (b) or (l) of this Section 5.1
following such change, consolidated financial statements of the Borrower and its
Subsidiaries for (A) the current Fiscal Year to the effective date of such
change and (B) the two full Fiscal Years immediately preceding the Fiscal Year
in which such change is made, in each case prepared on a Pro Forma Basis as if
such change had been in effect during such periods, and (ii) together with each
delivery of financial statements pursuant to subsections (a), (b) or (l) of this
Section 5.1 following such change, a written statement of the chief accounting
officer, chief financial officer or controller of the Borrower setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in Section 6.6) which would have
resulted if such financial statements had been prepared without giving effect to
such change; provided, that no such written statements shall be required under
his subsection (d)(ii) following any related amendment to the Credit Agreement
in accordance with Section 1.3;

(e) Accountants’ Certification. Beginning with the Fiscal Year ending
September 27, 2012, together with each delivery of consolidated financial
statements of the Borrower and its Subsidiaries pursuant to subsection (b)
above, a written statement by the independent certified public accountants
responsible for the preparation of such consolidated financial statements
stating that in making the examination necessary to prepare such consolidated
financial statements no knowledge was obtained of any Event of Default under
Section 6.6, except as specified in such certificate; provided, that the
obligation under this Section 5.1(e) shall be satisfied regardless of whether
such written statement is obtained if the Borrower shall have used commercially
reasonable efforts to obtain such written statement;

(f) Accountants’ Reports. Promptly upon receipt thereof (unless restricted by
applicable professional standards), copies of all special project reports,
annual management recommendation letters or other annual reports submitted in
writing to the audit committee of the Borrower’s board of directors by
independent certified public accountants in connection with each annual, interim
or special audit of the financial statements of the Borrower and its
Subsidiaries made by such accountants;

(g) SEC Filings and Press Releases. Promptly upon their becoming available,
copies of (i) all financial statements, reports, notices and proxy statements
sent or made available generally by the Borrower to its security holders or by
any Subsidiary of the Borrower to its security holders other than the Borrower
or another Subsidiary of the Borrower, (ii) all regular and periodic reports and
all registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by the Borrower or any of

 

99



--------------------------------------------------------------------------------

its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any Governmental Authority or private regulatory
authority, and (iii) all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments in the business of the Borrower or any of its
Subsidiaries; provided, however, the Borrower shall not be required to deliver
the foregoing information to (A) the Administrative Agent and the Lenders if
such information is readily available to such Persons through an online service
such as EDGAR, unless specifically required by the Administrative Agent and
(B) the Lenders to the extent such information has been delivered to the
Administrative Agent and the Borrower has confirmed that such information has
been made available to the Lenders by the Administrative Agent through an online
service such as IntraLinks or otherwise distributed by the Administrative Agent
to the Lenders;

(h) Events of Default, etc. Promptly (but in any event within three (3) Business
Days thereof) upon any Responsible Officer of a Credit Party or any of its
Subsidiaries obtaining knowledge (i) of any condition or event that constitutes
a Default or an Event of Default, or becoming aware that any Lender has given
any notice (other than to the Administrative Agent) or taken any other action
with respect to a claimed Default or Event of Default, (ii) that any Person has
given any notice to the Borrower or any of its Subsidiaries or taken any other
action with respect to a claimed default or event or condition of the type
referred to in Section 7.1(b) or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, an Officer’s Certificate specifying the nature and period of
existence of such condition, event or change, or specifying the notice given or
action taken by any such Person and the nature of such claimed Default or Event
of Default, default, event or condition, and what action the Credit Parties have
taken, are taking and propose to take with respect thereto;

(i) Litigation or Other Proceedings. Promptly upon any Responsible Officer of
any Credit Party or any of its Subsidiaries obtaining knowledge of (i) the
institution of, or non-frivolous threat of, any action, suit, proceeding
(whether administrative, judicial or otherwise), governmental investigation or
arbitration against or affecting the Borrower or any of its Subsidiaries or any
property of the Borrower or any of its Subsidiaries (collectively,
“Proceedings”) not previously disclosed in writing by a Credit Party to the
Lenders or (ii) any material development in any Proceeding that, in any case:

(A) if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect; or

(B) seeks to enjoin or otherwise prevent the consummation of, or to recover any
damages or obtain relief as a result of, the transactions contemplated hereby;

written notice thereof together with such other information as may be reasonably
available to the Credit Parties to enable the Lenders and their counsel to
evaluate such matters;

 

100



--------------------------------------------------------------------------------

(j) ERISA Events. Promptly upon any Responsible Officer of any Credit Party or
any of its Subsidiaries becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event that could reasonably be expected to result in a
material liability, a written notice specifying the nature thereof, what action
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

(k) ERISA Notices. With reasonable promptness, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (ii) all
notices received by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates from a Multiemployer Plan sponsor concerning an
ERISA Event that could reasonably be expected to result in a material liability;
and (iii) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as the Administrative Agent shall
reasonably request;

(l) Financial Plans. No later than 90 days after the beginning of each Fiscal
Year, a consolidated plan and financial forecast for such Fiscal Year (the
“Financial Plan” for such Fiscal Year), including (i) forecasted consolidated
balance sheet and forecasted consolidated statements of income and cash flows of
the Borrower and its Subsidiaries for such Fiscal Year (prepared on a quarterly
basis), together with an explanation of the assumptions on which such forecasts
are based, and (ii) such other information and projections as any Lender may
reasonably request;

(m) Insurance. No later than 90 days after the beginning of each Fiscal Year, a
report in form and substance satisfactory to the Administrative Agent outlining
all material insurance coverage maintained as of the date of such report by the
Borrower and its Subsidiaries and all material insurance coverage planned to be
maintained by the Borrower and its Subsidiaries in the immediately succeeding
Fiscal Year;

(n) Board of Directors. With reasonable promptness, written notice of any change
in the board of directors of the Borrower, which notice will be deemed to have
been properly delivered if such change is promptly disclosed in filings made
with the SEC or press releases and delivered or made available to the
Administrative Agent and Lenders under subsection (g) above;

(o) New Subsidiaries. Promptly upon any Person becoming a Subsidiary of the
Borrower, a written notice setting forth with respect to such Person (a) the
date on which such Person became a Subsidiary of the Borrower and (b) all of the
data required to be set forth in Schedule 3.1-2 annexed hereto with respect to
all Subsidiaries of the Borrower (it being understood that such written notice
shall be deemed to supplement Schedule 3.1-2 annexed hereto for all purposes of
this Agreement);

 

101



--------------------------------------------------------------------------------

(p) Material Contracts. Promptly, and in any event within 10 Business Days after
any Material Contract of the Borrower or any of its Subsidiaries is terminated
or amended in a manner that is materially adverse to the Borrower or such
Subsidiary, as the case may be, a written statement describing such event with
copies of such material amendments, and an explanation of any actions being
taken with respect thereto;

(q) UCC Search Report. As promptly as practicable after the filing by the
Administrative Agent of any UCC financing statements pursuant to the terms
hereof or the Security Documents, upon the request of the Administrative Agent,
copies of completed UCC searches evidencing the proper filing, recording and
indexing of all such UCC financing statements and listing all other effective
financing statements that name such Credit Party as debtor, together with copies
of all such other financing statements not previously delivered to the
Administrative Agent by or on behalf of the Borrower or such Credit Party;

(r) Collateral Information. Upon the reasonable request of the Administrative
Agent, the Borrower shall provide to the Administrative Agent (i) an updated
list of all locations of any Collateral and (ii) an updated list of any or all
of the Intellectual Property of the Borrower and its Subsidiaries.

(s) Asset Dispositions, Etc. No later than 90 days after the beginning of each
Fiscal Year, a certificate containing information regarding the amount of all
Asset Dispositions, and Debt Issuances that were made during the prior Fiscal
Year and amounts received in connection with any Recovery Event during the prior
Fiscal Year together with a statement demonstrating a calculation of Excess Cash
Flow;

(t) Environmental Report. No later than 90 days after the beginning of each
Fiscal Year, a management report in form and substance satisfactory to the
Administrative Agent summarizing the status of any environmental remediation
actions taken by the Borrower and its Subsidiaries during the previous Fiscal
Year, any reserves established by the Borrower and its Subsidiaries with respect
to such remediation actions, all expenses incurred by the Borrower and its
Subsidiaries in connection with such remediation actions and any change to the
Borrower’s environmental insurance coverage; and

(u) Other Information. With reasonable promptness, such other information and
data with respect to the Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by any Lender through the Administrative Agent.

Section 5.2 Corporate Existence, Etc.

Except as permitted under Section 6.7, each Credit Party will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its corporate existence and all rights and franchises material to its
business; provided, however, that neither any Credit Party nor any of its
Subsidiaries shall be required to preserve any such right or franchise if the
board of directors of such Credit Party or such Subsidiary shall determine that
the preservation thereof is

 

102



--------------------------------------------------------------------------------

no longer desirable in the conduct of the business of such Credit Party or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to such Credit Party, such Subsidiary or the Lenders.

Section 5.3 Payment of Taxes, Claims and Other Obligations; Tax Consolidation.

(a) Each Credit Party will, and will cause each of its Subsidiaries to, pay all
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such charge or claim need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a charge or claim which has or may become
a Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such charge
or claim.

(b) No Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Borrower or any of its Subsidiaries).

Section 5.4 Maintenance of Properties; Insurance.

(a) Maintenance of Properties. Each Credit Party will, and will cause each of
its Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
used or useful in the business of the Credit Parties and their Subsidiaries
(including all Intellectual Property) and from time to time will make or cause
to be made all appropriate repairs, renewals and replacements thereof.

(b) Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers, such casualty insurance including
general liability insurance and third party property damage insurance, property
insurance including business interruption insurance, and environmental insurance
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of the Credit Parties and their Subsidiaries as may
customarily be carried or maintained under similar circumstances by corporations
of established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
corporations similarly situated in the industry; provided that environmental
insurance shall not be required for properties in a state where any
environmental liabilities or losses would be indemnified or reimbursed by a
trust fund established by such state and such trust fund is solvent. Without
limiting the generality of the foregoing,

 

103



--------------------------------------------------------------------------------

the Borrower will maintain or cause to be maintained (i) flood insurance with
respect to each Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors of the Federal Reserve
System, and (ii) replacement value property insurance on the Collateral under
such policies of insurance, with such insurance companies, in such amounts, with
such deductibles, and covering such risks as are at all times satisfactory to
the Administrative Agent in its commercially reasonable judgment. Each such
policy of insurance shall (A) name the Administrative Agent for the benefit of
the Lenders as an additional insured thereunder as its interests may appear and
(B) in the case of each property insurance policy, contain a loss payable clause
or endorsement, satisfactory in form and substance to the Administrative Agent,
that names the Administrative Agent for the benefit of the Lenders as the loss
payee or mortgagee thereunder. The Borrower shall use commercially reasonable
efforts to provide at least 30 days prior written notice to the Administrative
Agent of any modification or cancellation of any such policy.

Section 5.5 Books and Records; Inspection Rights.

Each Credit Party shall, and shall cause each of its Subsidiaries, to keep
proper books of records and account in which complete entries consistent with
sound business practices sufficient to support the preparation of financial
statements conforming with GAAP shall be made of its dealings and transactions
in relation to its businesses and activities. Each Credit Party shall, and shall
cause each of its Subsidiaries to, permit any authorized representatives
designated by any Lender to visit and inspect any of the properties of the
Credit Parties or of any of their Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants (provided that the Borrower may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours and
as often as may reasonably be requested; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights under this
Section 5.5 and the Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year absent the existence of an
Event of Default.

Section 5.6 Compliance with Laws, Etc.

Each Credit Party shall comply, and shall cause each of its Subsidiaries to
comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
noncompliance with which could reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect.

 

104



--------------------------------------------------------------------------------

Section 5.7 Environmental Review and Investigation, Disclosure, Etc.

(a) Environmental Review and Investigation.

(i) The Borrower agrees that the Administrative Agent may, from time to time and
in its reasonable discretion, retain, at the Borrower’s expense, an independent
professional consultant to review any environmental audits, investigations,
analyses and reports relating to Hazardous Materials prepared by or for the
Borrower with respect to any Mortgaged Property; and

(ii) in the event (A) the Administrative Agent reasonably believes that the
Borrower has breached any representation, warranty or covenant contained in
Sections 3.6, 3.13, 5.6, 5.7 or 5.8 or that there has been a material violation
of Environmental Laws at any Facility or by any Credit Party or any of its
Subsidiaries at any other location or (B) a Default or Event of Default has
occurred and is continuing, the Borrower agrees that the Administrative Agent
may, from time to time and in its reasonable discretion, (i) retain, at the
Borrower’s expense, an independent professional consultant to review any
environmental audits, investigations, analyses and reports relating to Hazardous
Materials prepared by or for the Borrower and (ii) subject to the terms of any
applicable lease, conduct its own investigation of any Facility; provided that,
in the case of any Facility no longer owned, leased, operated or used by any
Credit Party or any of its Subsidiaries, the Borrower shall only be obligated to
make reasonable efforts to obtain permission for the Administrative Agent’s
professional consultant to conduct an investigation of such Facility.

For purposes of conducting any review and/or investigation pursuant to
subsection (a) or (b) above, subject to the terms of any applicable lease, the
Borrower hereby grants to the Administrative Agent and its agents, employees,
consultants and contractors the right to enter into or onto any Facilities
currently owned, leased, operated or used by any Credit Party or any of its
Subsidiaries and to perform such tests on such property (including taking
samples of soil, groundwater and suspected asbestos-containing materials) as are
reasonably necessary in connection therewith. Any such investigation of any
Facility shall be conducted, unless otherwise agreed to by the Borrower and the
Administrative Agent, during normal business hours and, to the extent reasonably
practicable, shall be conducted so as not to interfere with the ongoing
operations at such Facility or to cause any damage or loss to any property at
such Facility. The Borrower and the Administrative Agent hereby acknowledge and
agree that any report of any investigation conducted at the request of the
Administrative Agent pursuant to this Section will be obtained and shall be used
by the Administrative Agent and the Lenders solely for the purposes of the
Lenders’ internal credit decisions, to monitor and police the Loans and to
protect the Lenders’ security interests created by the Credit Documents. The
Administrative Agent agrees to deliver a copy of any such report to the Borrower
with the understanding that the Borrower acknowledges and agrees that (1) it
will indemnify and hold harmless the Administrative Agent and each Lender from
any costs, losses or liabilities relating to the Borrower’s use of or reliance
on such report, (2) neither the Administrative Agent nor any Lender makes any
representation or warranty with respect to such report, and (3) by delivering
such report to the Borrower, neither the Administrative Agent nor any Lender is
requiring or recommending the implementation of any suggestions or
recommendations contained in such report.

 

105



--------------------------------------------------------------------------------

(b) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and the Lenders:

(i) Environmental Audits and Reports. As soon as practicable following receipt
thereof, copies of all environmental audits, investigations, analyses and
reports of any kind or character, whether prepared by personnel of the Borrower
or any of its Subsidiaries or by independent consultants, Governmental
Authorities or any other Persons, with respect to significant environmental
matters at any Facility which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or with respect to
any Environmental Claims which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect;

(ii) Notice of Certain Releases, Remedial Actions, Etc. Promptly upon the
occurrence thereof, written notice describing in reasonable detail (A) any
Release required to be reported to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws the existence of which
has a reasonable possibility of resulting in one or more Environmental Claims
having, individually or in the aggregate, a material adverse effect on the
Mortgaged Property or Mortgage Properties where the Release occurred or a
Material Adverse Effect, and (B) any remedial action taken by the Borrower or
any other Person in response to (1) any Hazardous Materials Activities the
existence of which has a reasonable possibility of resulting in one or more
Environmental Claims having, individually or in the aggregate, a material
adverse effect on the Mortgaged Property or Mortgage Properties where the
Hazardous Materials Activities occurred or a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a material adverse effect on the Mortgaged Property
or Mortgage Properties to which the Environmental Claims relate or a Material
Adverse Effect;

(iii) Written Communications Regarding Environmental Claims, Releases, Etc. As
soon as practicable following the sending or receipt thereof by the Borrower or
any of its Subsidiaries, a copy of any and all written communications with
respect to (A) any Environmental Claims that, individually or in the aggregate,
have a reasonable possibility of resulting in a material adverse effect on the
Mortgaged Property or Mortgage Properties to which such Environmental Claims
relate or a Material Adverse Effect, (B) any Release required to be reported to
any federal, state or local governmental or regulatory agency the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a material adverse effect on
the Mortgaged Property or Mortgage Properties to which the Environmental Claims
relate or a Material Adverse Effect, and (C) any request for

 

106



--------------------------------------------------------------------------------

information from any governmental agency that suggests such agency is
investigating whether the Borrower or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity that, individually or in the
aggregate, have a reasonable possibility of resulting in a material adverse
effect on the Mortgaged Property or Mortgage Properties at which the Hazardous
Materials Activity occurred or a Material Adverse Effect;

(iv) Notice of Certain Proposed Actions Having Environmental Impact. Prompt
written notice describing in reasonable detail (A) any proposed acquisition of
stock, assets, or property by the Borrower or any of its Subsidiaries that could
reasonably be expected to (1) expose the Borrower or any of its Subsidiaries to,
or result in, Environmental Claims that, individually or in the aggregate, have
a reasonable possibility of resulting in a material adverse effect on the
Mortgaged Property or Mortgage Properties to which the Environmental Claims
relate or a Material Adverse Effect or (2) affect the ability of the Borrower or
any of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations and (b) any proposed action to be taken by the Borrower or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject the Borrower or any of its Subsidiaries to any
material additional obligations or requirements under any Environmental Laws;
and

(v) Other Information. With reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section.

Section 5.8 Hazardous Materials Activities; Environmental Claims/Violations.

(a) Remedial Actions Relating to Hazardous Materials Activities. Each Credit
Party shall, to the extent required by applicable law and orders of Governmental
Authorities having jurisdiction, promptly undertake, and shall cause each of its
Subsidiaries promptly to undertake, any and all investigations, studies,
sampling, testing, abatement, cleanup, removal, remediation or other response
actions necessary to remove, remediate, clean up or abate any Hazardous
Materials Activity on, under or about any Facility that is in violation of any
Environmental Laws. In the event any Credit Party or any of its Subsidiaries
undertakes any such action with respect to any Hazardous Materials, such Credit
Party or such Subsidiary shall conduct and complete such action in compliance
with all applicable Environmental Laws and in accordance with the policies,
orders and directives of all federal, state and local Governmental Authorities
except when, and only to the extent that, such Credit Party’s or such
Subsidiary’s liability with respect to such Hazardous Materials Activity is
being contested in good faith by such Credit Party or such Subsidiary.

 

107



--------------------------------------------------------------------------------

(b) Actions with Respect to Environmental Claims and Violations of Environmental
Laws. Each Credit Party shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all actions necessary to (i) cure any
material violation of applicable Environmental Laws by any Credit Party or its
Subsidiaries except when, and only to the extent that, the Borrower’s or such
Subsidiary’s liability with respect to such Hazardous Materials Activity is
being contested in good faith by such Credit Party or such Subsidiary and
(ii) make an appropriate response to any Environmental Claim against any Credit
Party or any of its Subsidiaries and discharge any obligations it may have to
any Person thereunder.

Section 5.9 Additional Guarantors.

The Credit Parties will cause each of their Domestic Subsidiaries with assets in
excess of $1,000,000 or current annualized revenues in excess of $1,000,000,
whether newly formed, after acquired or otherwise existing, to promptly (and in
any event within sixty (60) days (or such longer period of time as agreed to by
the Administrative Agent) after its formation or acquisition) become a Guarantor
hereunder by way of execution of a Joinder Agreement; provided that at any time
the value of assets and annualized revenues of all Domestic Subsidiaries of the
Borrower that are not Credit Parties exceeds $5,000,000 in the aggregate, the
Credit Parties will cause Domestic Subsidiaries that are not Credit Parties to
promptly become Guarantors hereunder until the value of assets and annualized
revenues of all Domestic Subsidiaries of the Borrower that are not Credit
Parties are less than or equal to $5,000,000 in the aggregate. The guaranty
obligations of any such Additional Credit Party shall be secured by, among other
things, the Collateral (subject to prohibitions on the granting of security
interests imposed by state gaming laws and regulations with regard to any gaming
license and related assets used by the Credit Parties) of the Additional Credit
Party and a pledge of 100% of the Capital Stock or other equity interest of its
Domestic Subsidiaries and 65% of the Capital Stock or other equity interest of
its first-tier Foreign Subsidiaries, and a pledge by the Borrower or other
Credit Party which is the owner of the Capital Stock or other equity interest in
such Subsidiary of 100% of such Capital Stock or other equity interest. In
connection with the foregoing, the Credit Parties shall deliver to the
Administrative Agent, with respect to each new Guarantor to the extent
applicable, substantially the same documentation required pursuant to Sections
4.1(b)-(d), 5.10 and 5.11 and such other documents or agreements as the
Administrative Agent may reasonably request.

Section 5.10 Pledged Assets.

Each Credit Party will grant a First Priority Lien (subject in each case to
Permitted Liens) in favor of the Administrative Agent in its real and personal
property pursuant to the terms and conditions of the Security Documents or such
other security documents as the Administrative Agent shall reasonably request,
provided, no Lien shall be granted by any Credit Party in favor of the
Administrative Agent (a) if any such security interest is prohibited by
applicable state gaming laws and regulations with regard to any gaming license
and related assets used by such Credit Party, (b) on any leasehold interest held
by a Credit Party in any leased store property or (c) on any property subject to
a sale leaseback transaction permitted by Section 6.8. Each Credit Party shall
adhere to the covenants regarding personal property as set forth in the Security
Documents.

 

108



--------------------------------------------------------------------------------

Section 5.11 Matters Relating to Additional Real Property Collateral.

(a) Additional Real Property Collateral. From and after the Closing Date, in the
event that (i) the Borrower or any Guarantor acquires any fee interest in real
property or (ii) at the time any Person becomes a Guarantor, such Person owns or
holds any fee interest in real property, in either case excluding (x) any such
Real Property Asset held for sale as approved by the Administrative Agent,
(y) any such Real Property Asset the encumbrancing of which requires the consent
of any applicable then-existing senior lienholder, where the Borrower and its
Subsidiaries are unable to obtain such senior lienholder’s consent and (z) so
long as no Event of Default shall have occurred and be continuing, any such Real
Property Asset that the Borrower or such Guarantor intends to sell and lease
back in accordance with Section 6.8 within ninety (90) days of the date of
acquisition of such Real Property Asset, the date a store begins operation on a
Development Property, or the date such Person becomes a Guarantor, as the case
may be (any such non-excluded Real Property Asset described in the foregoing
clauses (i) or (ii) being an “Additional Mortgaged Property”), the Borrower will
promptly notify the Administrative Agent of that fact and the Borrower or such
Guarantor shall deliver to the Administrative Agent, on or before the next
Mortgage Notice Date which occurs at least sixty (60) days after such Person
acquires such Additional Mortgaged Property or becomes a Guarantor (or such
longer period of time as agreed to by the Administrative Agent) or, in the case
of any such Real Property Asset which was excluded from being an Additional
Mortgaged Property pursuant to clause (z) above, and which was not sold and
leased back within the applicable 90-day period, on or before the next Mortgage
Notice Date which occurs at least sixty (60) days after the expiration of such
90-day period (or such longer period of time as agreed to by the Administrative
Agent), as the case may be, all or any of the following:

(A) Additional Mortgage. Except in circumstances where the Administrative Agent
and the Borrower agree in writing that the cost, burden or consequences
(including adverse tax consequences) of obtaining or providing a Mortgage in
such property is excessive in relation to the practical benefit afforded
thereby, a fully executed and notarized Mortgage (an “Additional Mortgage”),
duly recorded in all appropriate places in all applicable jurisdictions,
encumbering the interest of such Credit Party in such Additional Mortgaged
Property;

(B) Opinions of Counsel. To the extent requested by the Administrative Agent in
its sole discretion, with respect to each Additional Mortgaged Property with a
fair market value of $5,000,000 or more or which Additional Mortgaged Property
is located in a jurisdiction as to which the Administrative Agent, the Lenders
or their predecessors under the Existing Credit Agreement have not previously
received an opinion as to the enforceability of the form of Mortgage to be
executed with respect

 

109



--------------------------------------------------------------------------------

to such Mortgaged Property (1) a favorable opinion of counsel to such Credit
Party, in form and substance satisfactory to the Administrative Agent and its
counsel, as to the due authorization, execution and delivery by such Credit
Party of such Additional Mortgage and such other matters as the Administrative
Agent may reasonably request, and (2) an opinion of counsel (which counsel shall
be reasonably satisfactory to the Administrative Agent) in the state in which
such Additional Mortgaged Property is located with respect to the enforceability
of the form of Additional Mortgage to be recorded in such states and such other
matters (including any matters governed by the laws of such state regarding
personal property security interests in respect of any Collateral) as the
Administrative Agent may reasonably request, in each case in form and substance
reasonably satisfactory to the Administrative Agent;

(C) Title Insurance. To the extent requested by the Administrative Agent in its
sole discretion, with respect to each Additional Mortgaged Property with a fair
market value of $5,000,000 or more or if any Credit Party is purchasing title
insurance or is otherwise being provided with title insurance with respect to
such Additional Mortgaged Property, an ALTA mortgagee title insurance policy or
an unconditional commitment therefor (an “Additional Mortgage Policy”) with
respect to such Additional Mortgaged Property, in an amount satisfactory to the
Administrative Agent, insuring fee simple title to such Additional Mortgaged
Property vested in such Credit Party and assuring the Administrative Agent that
such Additional Mortgage creates a valid and enforceable First Priority mortgage
Lien on such Additional Mortgaged Property, subject only to a standard survey
exception, which Additional Mortgage Policy (1) shall include an endorsement for
mechanics’ liens, for future advances under this Agreement and for any other
matters reasonably requested by the Administrative Agent and (2) shall provide
for affirmative insurance and such reinsurance as the Administrative Agent may
reasonably request, all of the foregoing in form and substance reasonably
satisfactory to the Administrative Agent;

(D) Title Report. To the extent requested by the Administrative Agent in its
sole discretion, with respect to each Additional Mortgaged Property with a fair
market value in excess of $3,500,000 or more or with respect to which any Credit
Party has received a title report, a title report issued by a title company with
respect thereto, in form and substance satisfactory to the Administrative Agent,
and copies of all recorded documents listed as exceptions to title or otherwise
referred to in such title report;

(E) Matters Relating to Flood Hazard Properties. Prior to the execution and
delivery of any Additional Mortgage, (1) evidence in the form of “life of loan”
flood zone determination (which may be provided

 

110



--------------------------------------------------------------------------------

by the Administrative Agent) as to (x) whether such Additional Mortgaged
Property is a Flood Hazard Property and (y) if so, whether the community in
which such Flood Hazard Property is located is participating in the National
Flood Insurance Program, (2) if such Additional Mortgaged Property is a Flood
Hazard Property, such Credit Party’s written acknowledgement of receipt of
written notification from the Administrative Agent (x) that such Additional
Mortgaged Property is a Flood Hazard Property and (y) as to whether the
community in which such Flood Hazard Property is located is participating in the
National Flood Insurance Program, and (3) in the event such Additional Mortgaged
Property is a Flood Hazard Property that is located in a community that
participates in the National Flood Insurance Program, evidence that the Borrower
has obtained flood insurance in respect of such Flood Hazard Property to the
extent required under the applicable regulations of the Board of Governors of
the Federal Reserve System.

(F) Environmental Audit. To the extent requested by the Administrative Agent in
its sole discretion, with respect to each Additional Mortgaged Property with a
fair market value in excess of $3,500,000, reports and other information, in
form, scope and substance satisfactory to the Administrative Agent, concerning
any environmental hazards or liabilities to which the Borrower or any of its
Subsidiaries may be subject with respect to such Additional Mortgaged Property;
provided that, notwithstanding the foregoing, the Borrower shall provide to the
Administrative Agent any environmental reports or other environmental
information the Borrower has received with respect to such Additional Mortgaged
Property.

(b) Florida Real Property. In the event that the real property securing the
Credit Party Obligations located in the State of Florida increases in value
after the Closing Date by an amount that the Administrative Agent in the
exercise of its reasonable discretion deems to be material, then the Borrower
hereby agrees upon request by the Administrative Agent to amend the Mortgages on
the Florida real property to reflect such increase in value and to pay any
recording or other real property taxes or fees arising as a result of such
increased value and the recording of such amendments.

Section 5.12 Use of Proceeds.

The proceeds of the Extensions of Credit shall be used solely by the Borrower as
follows:

(a) with respect to the Loans, to (i) finance in part the Transactions, (ii) pay
Transaction Expenses, (iii) provide for working capital and other general
corporate purposes of the Borrower and its Subsidiaries, including Permitted
Acquisitions; and

(b) the Letters of Credit shall be used only for or in connection with appeal
bonds, Reimbursement Obligations arising in connection with surety and
reclamation bonds,

 

111



--------------------------------------------------------------------------------

reinsurance, domestic or international trade transactions and obligations not
otherwise aforementioned relating to transactions entered into by the applicable
account party in the ordinary course of business.

Section 5.13 Post-Closing Covenant; Further Assurances.

(a) Real Property Collateral. Within 90 days after the Closing Date (or such
extended period of time as agreed to by the Administrative Agent), the
Administrative Agent shall have received, in form and substance satisfactory to
the Administrative Agent:

(i) fully executed and notarized mortgage instruments (amendments or new
mortgage instruments, as applicable) encumbering the Real Property Assets on
Schedule 5.13;

(ii) a title report obtained by the Credit Parties in respect of 30 mortgaged
Real Property Assets listed on Schedule 5.13, as selected by the Arrangers in
their reasonable discretion; provided that the Arrangers shall have the right,
in their reasonable discretion, to require title reports for additional
mortgaged Real Property Assets listed on Schedule 5.13 to the extent the initial
title reports reflect any Lien (other than a Permitted Encumbrance or
non-material Lien) on one or more of such 30 mortgaged Real Property Assets;

(iii) an opinion of counsel to the Credit Parties for each jurisdiction in which
the mortgaged Real Property Assets listed Schedule 5.13 are located; and

(iv) (A) evidence in the form of “life of loan” flood zone determination (which
may be provided by the Administrative Agent) as to (1) whether any mortgaged
Real Property Asset listed on Schedule 5.13 is a Flood Hazard Property and
(2) if so, whether the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program, (B) if any such
mortgaged Real Property Asset is a Flood Hazard Property, such Credit Party’s
written acknowledgement of receipt of written notification from the
Administrative Agent (1) that such mortgaged Real Property Asset is a Flood
Hazard Property and (2) as to whether the community in which such Flood Hazard
Property is located is participating in the National Flood Insurance Program,
and (3) in the event such mortgaged Real Property Asset is a Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, evidence that the Borrower has obtained flood insurance in
respect of such Flood Hazard Property to the extent required under the
applicable regulations of the Board of Governors of the Federal Reserve System.

 

112



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Borrower shall not be required to provide
mortgage instruments or any other related documentation with respect to real
property owned as of the Closing Date and (I) held for sale under contract (as
indicated on Schedule 5.13) or (II) located in the states of Missouri or
Mississippi.

(b) Within 30 Business Days after the Closing Date, the Borrower agrees either
to (i) redeem any Senior Subordinated Notes that remain outstanding on the
Closing Date pursuant to Section 3.07 of the Senior Subordinated Note Indenture
or (ii) defease and discharge the obligations under the Senior Subordinated
Notes and the Senior Subordinated Note Indenture pursuant to Section 8.02 of
such indenture.

(c) Further Assurances. Upon the request of the Administrative Agent promptly
perform or cause to be performed any and all acts and file or cause to be filed
any and all documents for filing under the provisions of the UCC or any other
Requirement of Law which are necessary or advisable to maintain in favor of the
Administrative Agent, for the benefit of the Lenders, Liens on the Collateral
that are duly perfected in accordance with all applicable Requirements of Law.

ARTICLE VI

NEGATIVE COVENANTS

The Credit Parties hereby covenant and agree that on the Closing Date, and
thereafter for so long as this Credit Agreement is in effect and until the
Commitments have terminated, no Note remains outstanding and unpaid and the
Credit Party Obligations (except for inchoate indemnification and Reimbursement
Obligations) together with interest, Commitment Fees and all other amounts owing
to the Administrative Agent or any Lender hereunder and under the other Credit
Documents, are paid in full, the Credit Parties and their Subsidiaries shall be
subject to the restrictions set forth in this Article VI.

Section 6.1 Indebtedness.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

(a) the Credit Parties may become and remain liable with respect to the Credit
Party Obligations (including, without limitation, the Incremental Facilities);

(b) the Borrower and its Subsidiaries may become and remain liable with respect
to Contingent Obligations permitted by Section 6.4 and, upon any matured
obligations actually arising pursuant thereto, the Indebtedness corresponding to
the Contingent Obligations so extinguished;

 

113



--------------------------------------------------------------------------------

(c) the Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness in respect of Capital Leases and Indebtedness, including
Indebtedness recognized due to any sale and leaseback transaction permitted by
Section 6.8, incurred in the ordinary course of business to finance the cost of
acquisition or the cost of construction, improvement or remodeling of an asset
used in the business of the Borrower and its Subsidiaries; provided that (i) the
principal amount of such Indebtedness does not exceed the sum of 100% of such
cost of acquisition, construction, improvement or remodeling, plus the
reasonable fees and expenses incurred in connection therewith, (ii) any lien or
encumbrance securing such Indebtedness is placed on such asset not more than 90
days after its acquisition or the completion of construction, improvement or
remodeling, as the case may be and (iii) the Borrower is in compliance with the
Senior Secured Leverage Incurrence Test on a Pro Forma Basis;

(d) the Borrower may become and remain liable with respect to Indebtedness to
any Guarantor, and any Guarantor may become and remain liable with respect to
Indebtedness to the Borrower or any other Guarantor; provided that (i) any such
intercompany Indebtedness that exceeds $1,000,000 in principal amount shall be
evidenced by promissory notes and such promissory notes shall be delivered to
the Administrative Agent together with such allonges or endorsements as the
Administrative Agent may require, (ii) any such intercompany Indebtedness owed
by the Borrower to any of the Guarantors that exceeds $1,000,000 in principal
amount shall be subordinated in right of payment to the payment in full of the
Credit Party Obligations pursuant to the terms of the applicable promissory
notes or an intercompany subordination agreement and (iii) any payment by any
Guarantor under the Guaranty shall result in a pro rata reduction of the amount
of any intercompany Indebtedness owed by such Guarantor to the Borrower or to
any other Guarantor for whose benefit such payment is made;

(e) the Borrower and its Subsidiaries, as applicable, may remain liable with
respect to (i) Indebtedness described in Schedule 6.1 annexed hereto and
renewals, refinancings or extensions thereof (so long as the terms of such
renewal, refinancing or extension are not less favorable to the obligor
thereunder) in a principal amount not in excess of that outstanding as of the
Closing Date and as the date of such renewal, refinancing or extension and
(ii) subject to Section 5.13(b), Indebtedness owing under any Senior
Subordinated Notes that remains outstanding on the Closing Date;

(f) so long as the Borrower is in compliance with the Interest Coverage
Incurrence Test on a Pro Forma Basis and no Default or Event of Default has
occurred and is continuing or would otherwise arise as a result of the
incurrence of the Indebtedness, the Credit Parties may become and remain liable
with respect to Subordinated Indebtedness or unsecured Indebtedness and
refinancings, exchanges, extensions and renewals thereof; provided that (i) the
terms and conditions of such Indebtedness shall be consistent with market terms
for similar issuances at such time and (ii) such Indebtedness shall otherwise be
on terms and conditions reasonably acceptable to the Administrative Agent;

 

114



--------------------------------------------------------------------------------

(g) the Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness in respect of (i) customary indemnification obligations entered
into in connection with any Permitted Acquisition, Development Property
Expenditure or asset sale permitted under this Agreement and (ii) customary
purchase price adjustments in connection with any Permitted Acquisition,
Development Property Expenditure or asset sale permitted under this Agreement
based on differences between estimated assets or liabilities at closing and the
subsequent final determination of such assets or liabilities following closing;

(h) the Borrower and its Subsidiaries may become and remain liable in the
ordinary course of business in respect of netting services, overdraft protection
and other services in connection with deposit accounts; provided that the
aggregate amount of such Indebtedness shall not exceed $5,000,000 at any time;

(i) the Borrower and its Subsidiaries may become and remain liable for
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two (2) Business Days of the incurrence of such
Indebtedness;

(j) the Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness owing under the Senior Notes in an aggregate principal amount
not to exceed $250,000,000 and refinancings, exchanges, extensions and renewals
thereof; provided that (i) the terms of such Indebtedness shall be no more
restrictive as a whole than the terms set forth in the Senior Notes and
(ii) such Indebtedness shall otherwise be on terms and conditions reasonably
acceptable to the Administrative Agent;

(k) the Borrower and its Subsidiaries may become and remain liable with respect
to Indebtedness and obligations owing under (i) Hedging Agreements and other
Bank Products entered into in order to manage existing or anticipated interest
rate, exchange rate or commodity price risks in the ordinary course of business
and not for speculative purposes and (ii) Convertible Hedging Agreements; and

(l) the Borrower and its Subsidiaries may become and remain liable with respect
to other Indebtedness (including Indebtedness assumed in any Permitted
Acquisition or Development Property Expenditure) in an aggregate principal
amount not to exceed $45,000,000 at any time outstanding.

Section 6.2 Liens and Related Matters.

(a) Prohibition on Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of any Credit Party or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing

 

115



--------------------------------------------------------------------------------

statement or other similar notice of any Lien with respect to any such property,
asset, income or profits under the UCC of any State or under any similar
recording or notice statute, except the following Liens shall be permitted (the
“Permitted Liens”):

(i) Permitted Encumbrances;

(ii) Liens granted pursuant to the Security Documents;

(iii) Liens existing as of the Closing Date and described in Schedule 6.2
annexed hereto; provided that (A) no such Lien shall at any time be extended to
cover property or assets other than the property or assets subject thereto on
the Closing Date and (B) the principal amount of the Indebtedness secured by
such Liens shall not be increased, extended, renewed, refunded or refinanced
except as permitted pursuant to the terms of Section 6.1;

(iv) (A) purchase money Liens securing Indebtedness (and refinancings thereof)
permitted under Section 6.1(c) to the extent such Liens extend only to the
assets financed with such Indebtedness and (B) Liens on escrow or other similar
accounts and the deposits therein, established to hold funds that support
customary indemnification and purchase price adjustment obligations permitted
under Sections 6.1(g) and 6.4(c); and

(v) other Liens or notices of Liens securing or relating to Indebtedness
(including Indebtedness and Liens assumed in any Permitted Acquisition or
Development Property Expenditure) in an aggregate amount not to exceed
$25,000,000 at any time outstanding.

(b) Equitable Lien in Favor of the Lenders. If the Borrower or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Permitted Liens, it
shall make or cause to be made effective provision whereby the Credit Party
Obligations will be secured by such Lien equally and ratably with any and all
other Indebtedness secured thereby as long as any such Indebtedness shall be so
secured; provided that, notwithstanding the foregoing, this covenant shall not
be construed as a consent by the Required Lenders to the creation or assumption
of any such Lien that is not a Permitted Lien.

(c) No Further Negative Pledges. Except with respect to (i) specific property
encumbered to secure Indebtedness permitted pursuant to the terms of
Section 6.1(c), (ii) escrow or other similar accounts and the deposits therein,
established to hold funds that support customary indemnification and purchase
price adjustment obligations permitted under Sections 6.1(b) and 6.4(c),
(iii) specific property to be sold pursuant to an executed agreement with
respect to an asset sale permitted pursuant to the terms of Section 6.7,
(iv) subject to compliance with Section 6.12, prohibitions on Liens or
restrictions imposed by gaming laws or regulations in any jurisdiction as such
laws or regulations affect any Credit Party’s or its Subsidiaries’ assets used
in their video poker and lottery ticket sales activities, or (v) prohibitions on
Liens (other than Liens securing the Credit

 

116



--------------------------------------------------------------------------------

Party Obligations) established in connection with any Indebtedness permitted
under Section 6.1(f) or Section 6.1(j), no Credit Party nor any of its
Subsidiaries shall enter into any agreement (other than the Senior Subordinated
Note Indenture, the Senior Subordinated Convertible Note Indenture or any other
agreement prohibiting only the creation of Liens securing Subordinated
Indebtedness) prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired.

(d) No Restrictions on Subsidiary Distributions to the Borrower or Other
Subsidiaries. Except as provided herein, no Credit Party will, nor will it
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Capital Stock owned by the Borrower or
any other Subsidiary of the Borrower, (ii) repay or prepay any Indebtedness owed
by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(iii) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (iv) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower; provided that the foregoing clause (iv) shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(B) arising by virtue of any agreement, option or right with respect to the sale
or transfer of any asset permitted by Section 6.7 and (C) customary provisions
in leases, licenses or other contracts restricting the assignment, subletting or
sublicensing or transfer thereof.

Section 6.3 Investments; Joint Ventures.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make, own or hold any Investment in any Person, including any
Joint Venture, except the following Investments shall be permitted (the
“Permitted Investments”):

(a) the Borrower and its Subsidiaries may make and own Investments in Cash
Equivalents;

(b) the Borrower and its Subsidiaries may make Investments in any Credit Party
or in any Subsidiary that becomes a Credit Party upon the making of such
Investment;

(c) the Borrower and its Subsidiaries may make intercompany loans permitted
under subsection 6.1(d) and Investments that consist of the transfer of equity
interests of a Subsidiary of the Borrower to the Borrower or to another
Subsidiary of the Borrower (provided that if the transferor of any such equity
interests is a Credit Party then the transferee also must be a Credit Party);

(d) the Borrower and its Subsidiaries may make and own Investments in connection
with Permitted Acquisitions made in accordance with Section 6.7(d); provided
that such Permitted Acquisitions shall at all times be Subsidiaries of the
Borrower;

 

117



--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries may continue to own the Investments owned
by them and described in Schedule 6.3 annexed hereto;

(f) the Borrower or any of its Subsidiaries may make loans to their employees
for the purpose of purchasing Capital Stock of the Borrower; provided that the
aggregate amount of such loans shall not exceed $2,000,000 at any time
outstanding and such loans are in compliance with all Requirements of Law
(including, without limitation, the Sarbanes-Oxley Act of 2002, as amended);

(g) the Credit Parties may enter into and permit to exist (i) Hedging Agreements
entered into in order to manage existing or anticipated interest rate, exchange
rate or commodity price risks in the ordinary course of business and not for
speculative purposes, (ii) Convertible Hedging Agreements and (iii) other Bank
Products; and

(h) the Borrower and its Subsidiaries may make and own other Investments in an
aggregate amount not to exceed at any time $10,000,000 plus, with respect to
Investments made in any Fiscal Year, any unused amount for Restricted Payments
permitted under Section 6.5(f) for such Fiscal Year; provided that such
Investments are in compliance with all Requirements of Law (including, without
limitation, the Sarbanes-Oxley Act of 2002, as amended).

Section 6.4 Contingent Obligations.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create or become or remain liable with respect to any Contingent
Obligation, except:

(a) Subsidiaries of the Borrower may become and remain liable with respect to
Contingent Obligations in respect of the Guaranty;

(b) the Credit Parties may become and remain liable with respect to Contingent
Obligations in respect of Letters of Credit, surety bonds issued in the ordinary
course that are required by applicable law or regulation and Bank Products and
Convertible Hedging Agreements permitted pursuant to Section 6.3(g);

(c) the Borrower and its Subsidiaries may become and remain liable with respect
to Contingent Obligations in respect of customary indemnification and purchase
price adjustment obligations permitted pursuant to Section 6.1(g);

(d) the Borrower and its Subsidiaries may become and remain liable with respect
to Contingent Obligations under guarantees in the ordinary course of business of
the obligations of suppliers, customers, franchisees and licensees of the
Borrower and its Subsidiaries in an aggregate amount not to exceed at any time
$5,000,000;

 

118



--------------------------------------------------------------------------------

(e) the Borrower and its Subsidiaries, as applicable, may remain liable with
respect to Contingent Obligations described in Schedule 6.4 annexed hereto;

(f) Guarantors may become and remain liable with respect to Contingent
Obligations arising under guarantees of Indebtedness of the Credit Parties to
the extent such Indebtedness is issued pursuant to and in accordance with the
terms of Section 6.1 hereof; provided that (i) such guarantee shall be unsecured
to the extent such guarantee is of unsecured Indebtedness and (ii) such
guarantee shall constitute Subordinated Indebtedness to the extent such
guarantee is of Subordinated Indebtedness;

(g) the Borrower may become and remain liable with respect to Contingent
Obligations under guarantees in respect of Capital Leases and Operating Leases
permitted hereunder that are entered into by the Borrower’s Subsidiaries in the
ordinary course of business or under guarantees in respect of obligations of the
Borrower’s Subsidiaries (other than Indebtedness for borrowed money) permitted
hereunder that are incurred in the ordinary course of business;

(h) the Borrower and its Subsidiaries may become and remain liable with respect
to other Contingent Obligations; provided that the maximum aggregate liability,
contingent or otherwise, of the Borrower and its Subsidiaries in respect of all
such Contingent Obligations shall at no time exceed $10,000,000; and

(i) the Borrower and its Subsidiaries may become and remain liable with respect
to Contingent Obligations with respect to Indebtedness of a Credit Party under
Permitted Sale Leaseback Transactions.

Section 6.5 Restricted Payments.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, declare, order, pay, make or set apart any sum for any Restricted
Payment; provided that (a) the Borrower may make regularly scheduled payments of
interest in respect of any Indebtedness permitted under Section 6.1(e), Section
6.1(f) and Section 6.1(j) hereof in accordance with the terms of, and only to
the extent required by, and subject to any subordination provisions contained
in, the Senior Note Indenture, Senior Subordinated Note Indenture, Senior
Subordinated Convertible Note Indenture or the indenture or other contract
pursuant to which such other Indebtedness is issued, as the case may be, in each
case, as such indenture or other contract may be amended from time to time to
the extent permitted under Section 6.13, (b) (i) provided that no Default or
Event of Default shall have occurred and be continuing or would otherwise arise
as a result of any such Restricted Payment, the Borrower may repurchase shares
of common stock in the ordinary course upon the vesting of restricted shares in
accordance with stock option plans, stock purchase plans or other benefit plans
for members of management or other employees of the Borrower as necessary to
satisfy actual tax liability incurred as a result of such vesting of restricted
shares in an amount not to exceed (A) $4,000,000 in the aggregate during any
four Fiscal Quarter period and (B) $20,000,000 in the aggregate during the term
of this Credit Agreement and (ii) the Borrower may make Restricted Payments
pursuant to and in accordance with stock option plans, stock purchase plans or
other benefit plans for management

 

119



--------------------------------------------------------------------------------

or employees of the Borrower or any Subsidiary including the redemption or
purchase of shares of common stock of the Borrower held by former employees of
the Borrower or any Subsidiary following the termination of their employment, in
an amount not to exceed $2,000,000 during the term of this Agreement (plus any
amounts received by the Borrower after the Closing Date and prior to making such
Restricted Payment from the issuance of additional shares of its common stock to
members of management or employees of the Borrower and its Subsidiaries),
(c) the Borrower may make Restricted Payments with proceeds from an issuance of
its Capital Stock or from the issuance of Indebtedness, in each case, in
replacement of, or exchange for, Indebtedness permitted under Section 6.1(e),
Section 6.1(f) or Section 6.1(j) to the extent such equity issuance or
Indebtedness is issued on terms reasonably satisfactory to the Administrative
Agent; provided that in each case (i) the Borrower shall be in compliance with
Section 6.6 both before and after giving effect to each such Restricted Payment
on a Pro Forma Basis and (ii) no Default or Event of Default shall have occurred
and be continuing or would otherwise arise as a result of any such Restricted
Payment, (d) so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, the Borrower may make payments of
fractional shares upon conversion of the Senior Subordinated Convertible Notes
on or after the Closing Date if required to do so by the holders thereof,
(e) the Borrower may pay or prepay all or a portion of the outstanding principal
amount owing with respect to the Senior Subordinated Convertible Notes so long
as, immediately after giving effect to such payment on a Pro Forma Basis,
(1) the Total Liquidity Amount shall be at least $115,000,000, (2) after giving
effect to such Restricted Payment on a Pro Forma Basis, the Consolidated Total
Leverage Ratio shall not exceed 4.50 to 1.00 and (3) no Default or Event of
Default has occurred and is continuing or would result therefrom, (f) so long as
the Borrower is in compliance on a Pro Forma Basis with the Senior Secured
Leverage Incurrence Test and no Default or Event of Default has occurred and is
continuing or would result therefrom, the Borrower may make Restricted Payments
in an aggregate amount not to exceed (i) (A) $35,000,000 per Fiscal Year plus
(B) the unused amount available for Restricted Payments under this
Section 6.5(f) for any preceding Fiscal Year commencing with the Fiscal Year
2012; plus (ii) the amount of Excess Cash Flow not required to be prepaid
pursuant to Section 2.8(b)(v) for the previous Fiscal Year; provided, that with
respect to any Restricted Payment made to repay all or a portion of the
outstanding principal amount owing with respect to the Senior Notes, the Total
Liquidity Amount shall be at least $85,000,000 immediately after giving effect
to such Restricted Payment, and (g) the Borrower may make Restricted Payments
necessary to redeem or defease and discharge any Senior Subordinated Notes that
remain outstanding on the Closing Date.

Section 6.6 Financial Covenants.

Commencing on the day immediately following the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, fail to comply with the
following financial covenants:

(a) Consolidated Total Adjusted Leverage Ratio. The Consolidated Total Adjusted
Leverage Ratio, as of the last day of each Fiscal Quarter of the Borrower
occurring during the periods indicated below, shall be less than or equal to the
following:

 

Period

   Ratio

Fiscal Quarter ending September 27, 2012 through and including Fiscal Quarter
ending September 26, 2013

   6.25 to 1.00

Fiscal Quarter ending December 26, 2013 through and including Fiscal Quarter
ending September 24, 2015

   6.00 to 1.00

Fiscal Quarter ending December 31, 2015 and each Fiscal Quarter ending
thereafter

   5.75 to 1.00

 

120



--------------------------------------------------------------------------------

(b) Consolidated Interest Coverage Ratio. The Consolidated Interest Coverage
Ratio, as of the last day of each Fiscal Quarter of the Borrower occurring
during the periods indicated below, shall be greater than or equal to the
following:

 

Period

   Ratio

Fiscal Quarter ending September 27, 2012 through and including Fiscal Quarter
ending September 26, 2013

   2.00 to 1.00

Fiscal Quarter ending December 26, 2013 and each Fiscal Quarter ending
thereafter

   2.25 to 1.00

Section 6.7 Restriction on Fundamental Changes, Asset Sales and Acquisitions.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, alter the
corporate, capital or legal structure of any Credit Party or any of its
Subsidiaries, or enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or sub-lease (as lessor or sublessor),
transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired, or acquire by purchase or otherwise all or
substantially all the business, property or fixed assets of, or Capital Stock or
other evidence of beneficial ownership of, any Person or any division or line of
business of any Person, except:

(a) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, (i) any Guarantor of the Borrower may be
merged with or into the Borrower or any wholly-owned Guarantor, or be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to the Borrower or any
wholly-owned Guarantor, (ii), any Subsidiary of the Borrower that is not a
Guarantor may be merged with or into the Borrower or any wholly-owned Subsidiary
of the Borrower, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any wholly-owned Subsidiary of the Borrower and (iii) in connection
with any Permitted Acquisition, the Borrower or any Guarantor may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (A) if such merger involves the Borrower, the
Borrower shall be the continuing or surviving corporation and (B) if such a
merger involves a wholly-owned Guarantor, such

 

121



--------------------------------------------------------------------------------

wholly-owned Guarantor shall be the continuing or surviving corporation or such
continuing or surviving corporation shall be a wholly-owned Subsidiary of the
Borrower and shall comply with Sections 5.9, 5.10 and 5.11 hereof;

(b) the Borrower and its Subsidiaries may sell inventory in the ordinary course
of business and dispose of obsolete, worn out or surplus property in the
ordinary course of business (but excluding dispositions of underperforming
assets);

(c) subject to Section 6.11, the Borrower and its Subsidiaries may make
(i) asset sales and dispositions (including sales and dispositions of
underperforming assets) not otherwise permitted by this Section 6.7 of assets
having a fair market value not in excess of (A) $40,000,000 in the aggregate
during any four Fiscal Quarter period and (B) $90,000,000 in the aggregate
during the term of this Credit Agreement; provided that properties acquired in
Permitted Acquisitions shall be excluded from the foregoing baskets to the
extent the sale of such properties is contemplated at the time of such Permitted
Acquisitions, and (ii) sale and leasebacks permitted by Section 6.8; provided
that (A) the consideration received for such assets shall be in an amount at
least equal to the fair market value thereof, (B) at least 75% of the
consideration received shall be Cash and (C) the Net Cash Proceeds of such asset
sales shall be applied as required by Section 2.8(b)(ii);

(d) the Borrower or any Subsidiary of the Borrower may make acquisitions (each a
“Permitted Acquisition”) of assets and businesses (including acquisitions of the
Capital Stock or other equity interests of another Person); provided that:

(i) immediately prior to and after giving effect to any such acquisition, the
Borrower and its Subsidiaries shall be in compliance with the provisions of
Section 6.12 hereof;

(ii) such Person becomes a Subsidiary of the Borrower, or such business,
property or other assets are acquired by the Borrower or a Subsidiary of the
Borrower;

(iii) prior to the consummation of any such acquisition that would result in the
Borrower having completed Permitted Acquisitions for Net Cash Consideration
exceeding $10,000,000 in any Fiscal Quarter, the Borrower shall deliver to the
Administrative Agent (A) an Officer’s Certificate (1) certifying that no Default
or Event of Default under this Agreement shall then exist or shall occur as a
result of such acquisition and (2) demonstrating, in a manner consistent with
past practices or otherwise acceptable to the Administrative Agent, that after
giving effect to such acquisition and to all Indebtedness to be incurred or
assumed or repaid in connection with or as consideration for such acquisition,
that the Borrower would be in compliance, on a Pro Forma Basis, with the Senior
Secured Leverage Incurrence Test for the four consecutive Fiscal Quarter period
ending on or immediately prior to the date of the proposed acquisition, (B) a
copy of all environmental reports obtained in connection with such acquisition
and a copy of

 

122



--------------------------------------------------------------------------------

the principal documents (e.g., purchase agreement, merger agreement) related to
such acquisition, (C) for any acquisition with Net Cash Consideration in excess
of $50,000,000, a copy, prepared in conformity with GAAP or otherwise acceptable
to the Administrative Agent, of financial statements (audited financial
statements to the extent available) of the Person or business so acquired for
the immediately preceding four consecutive Fiscal Quarter period corresponding
to the calculation period for the financial covenants in the preceding
clause (A) (and, if an asset purchase, pro forma financial statements on a
historical basis), (D) for any acquisition with Net Cash Consideration in excess
of $200,000,000, copies, prepared in conformity with GAAP or otherwise
acceptable to the Administrative Agent, of audited financial statements of the
Person or business so acquired for the most recent available Fiscal Year, and of
unaudited financial statements prepared in a manner consistent with such
Person’s most recent audited financial statements for the four consecutive
Fiscal Quarter period corresponding to the calculation period for the financial
covenants in the preceding clause (A) (and, if an asset purchase, pro forma
financial statements on a historical basis); provided that, if audited financial
statements are not available for a period exceeding two Fiscal Quarters
following the date of the most recent audited financial statements provided for
the Person or business so acquired, then the Borrower also will provide a due
diligence report in form and substance acceptable to the Administrative Agent
from a third party auditor acceptable to the Administrative Agent and (E) such
other information as the Administrative Agent may reasonably request;

(iv) the Borrower shall, and shall cause its Subsidiaries to, comply with the
requirements of Sections 5.9, 5.10 and 5.11 hereof with respect to such
acquisitions;

(v) after giving effect to such acquisition, there shall be at least $50,000,000
of borrowing availability under the Revolving Committed Amount;

(vi) such acquisition is not a “hostile” acquisition and has been approved by
the board of directors and/or shareholders of the Borrower and the Person that
is the subject of the acquisition; and

(vii) with respect to any single acquisition (or series of related acquisitions)
of 20 or more stores or any single acquisition (or series of related
acquisitions) where the purchase price is equal to or greater than $20,000,000,
such Person has EBITDA (or the EBITDA reasonably attributed to the stores for
such Person) in an amount greater than $0 for the twelve month period ending as
of the most recent fiscal quarter end of such Person prior to the date when the
purchase agreement is entered into, after giving effect to all adjustments to
EBITDA permitted pursuant to Regulation S-X and any cost savings or synergies
acceptable to the Administrative Agent;

 

123



--------------------------------------------------------------------------------

(e) the Borrower may amend its Certificate of Incorporation to create and issue
classes or series of preferred stock pursuant thereto; provided that any class
or series of preferred stock issued under such authorized “blank check”
preferred stock shall not be Disqualified Capital Stock;

(f) the Borrower may terminate any Hedging Agreement permitted pursuant to
Section 6.3(g); and

(g) the Borrower and its Subsidiaries may make transfers of any of their
properties or assets to another Person in transactions in which 80% of the
consideration received by the transferor consists of properties or assets (other
than Cash) that will be used in the business of the transferor; provided that
(i) the aggregate fair market value (as determined in good faith by the board of
directors of the Borrower) of the property or assets being transferred by the
Borrower or such Subsidiary is not greater than the aggregate fair market value
(as determined in good faith by the board of directors of the Borrower) of the
property or assets received by the Borrower or such Subsidiary in such exchange,
(ii) the aggregate fair market value (as determined in good faith by the board
of directors of the Borrower) of all property or assets transferred by the
Borrower and any of its Subsidiaries in connection with such exchanges in any
Fiscal Year shall not exceed $20,000,000 and (iii) the terms of any such
transaction shall be reasonably satisfactory to the Administrative Agent.

Section 6.8 Sales and Leasebacks.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, become or remain liable as lessee or as a guarantor or other
surety with respect to any lease, whether an Operating Lease or a Capital Lease,
of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower or any of its Subsidiaries has sold
or transferred or is to sell or transfer to any other Person (other than the
Borrower or any of its Subsidiaries) or (b) which the Borrower or any of its
Subsidiaries intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by the Borrower or any
of its Subsidiaries to any Person (other than the Borrower or any of its
Subsidiaries) in connection with such lease; provided that (i) the Borrower and
their Subsidiaries may remain liable as lessee or as a guarantor or other surety
with respect to any lease entered into by the Borrower or any such Subsidiary
prior to the Closing Date and set forth on Schedule 6.8-1 annexed hereto,
(ii) to the extent such sale and leaseback transaction relates to properties or
assets owned by the Borrower or any of its Subsidiaries as of the Closing Date
and set forth on Schedule 6.8-2 or acquired by the Borrower or any of its
Subsidiaries after the Closing Date, including any Development Property, the
Borrower and its Subsidiaries may become liable as lessee, guarantor or other
surety with respect to new leases that would otherwise be prohibited by this
Section 6.8 to the extent that (A) such lease, if a Capital Lease, is permitted
pursuant to Section 6.1(c), (B) the consideration received is at least equal to
the fair market value of the property sold as determined in good faith by the
Borrower’s board of directors or a duly-appointed executive committee thereof,
(C) such sale and leaseback transaction occurs within 90 days of (1) the
acquisition or completion of construction, improvement or remodeling, as the
case may be, of such property or asset by the Borrower or

 

124



--------------------------------------------------------------------------------

any of its Subsidiaries, or (2) the date a store begins operations on a
Development Property; (D) the aggregate amount of assets sold pursuant to all
sales and leasebacks (excluding the properties listed on Schedule 6.8-2 and
properties acquired in Permitted Acquisitions that are made subject to sale
leaseback transactions contemplated at the time of such Permitted Acquisitions
with respect to such properties) made after the Closing Date shall not exceed
$20,000,000 and (E) the Net Cash Proceeds derived from the sale and leaseback of
such sold properties or assets owned by the Borrower and its Subsidiaries shall
be applied in accordance with Section 2.8(b)(ii) and (iii) without limiting the
foregoing terms of this Section 6.8, the Borrower and its Subsidiaries shall
have the right to subject existing properties of the Borrower and its
Subsidiaries or properties acquired in Permitted Acquisitions to Permitted Sale
Leaseback Transactions in exchange for properties that are already subject to
such Permitted Sale Leaseback Transactions in an aggregate amount not to exceed
$10,000,000 in value for the exchanged properties during any Fiscal Year and
$25,000,000 in value for the exchanged properties during the term of this
Agreement.

Section 6.9 Sale or Discount of Receivables.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, sell with recourse, or discount or otherwise sell for less than
the face value thereof, any of its notes or accounts receivable.

Section 6.10 Transactions with Shareholders and Affiliates.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of the
Borrower or with any Affiliate of the Borrower (collectively “Related Persons”)
on terms that are less favorable to the Borrower or that Subsidiary, as the case
may be, than those that might be obtained at the time in an arm’s length
transaction from Persons who are not Related Persons; provided that the
foregoing restriction shall not apply to (a) any transaction between the
Borrower and any of its wholly-owned Subsidiaries or between any of its
wholly-owned Subsidiaries, (b) reasonable and customary fees paid to members of
the board of directors of the Borrower, (c) compensation arrangements and
benefit plans for officers and other employees of the Borrower and its
Subsidiaries entered into or maintained or established in the ordinary course of
business and in accordance with historic practices of the Borrower and its
Subsidiaries, (d) any Investment made in accordance with Section 6.3 or (e) any
payment of cash dividends or repurchase of Capital Stock of the Borrower to the
extent permitted by Section 6.5.

Section 6.11 Disposal of Subsidiary Capital Stock; Formation of New
Subsidiaries.

(a) Disposal of Subsidiary Capital Stock. Except for any sale of 100% of the
Capital Stock of any of its Subsidiaries in compliance with the provisions of
Section 6.7(c), the Credit Parties shall not:

(i) directly or indirectly sell, assign, pledge or otherwise encumber or dispose
of any shares of Capital Stock of any of its Subsidiaries, except to qualify
directors if required by applicable law; or

 

125



--------------------------------------------------------------------------------

(ii) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any shares of Capital Stock of any of
its Subsidiaries (including such Subsidiary), except to the Borrower, another
Subsidiary of the Borrower, or to qualify directors if required by applicable
law.

(b) Formation of New Subsidiaries. No Credit Party shall, nor will it permit any
Subsidiary to, create, form or acquire any Subsidiaries, except for Domestic
Subsidiaries which are joined as Additional Credit Parties if required in
accordance with the terms hereof.

Section 6.12 Conduct of Business.

From and after the Closing Date, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, engage in any business other than the businesses engaged
in by the Borrower and its Subsidiaries on the Closing Date and similar or
related businesses. The revenue derived by the Credit Parties and their
Subsidiaries from gaming activities shall not exceed an amount equal to 4% of
the consolidated revenues of the Credit Parties and their Subsidiaries.

Section 6.13 Restrictions on Certain Amendments; Senior Debt Status.

(a) Amendments or Waivers of Certain Related Agreements. No Credit Party nor any
of its Subsidiaries will agree to any amendment to, or waive any of its rights
under, any Related Agreement in any respect that is materially adverse to the
interests of the Lenders (other than any Related Agreement evidencing or
governing any Subordinated Indebtedness) after the Closing Date without in each
case obtaining the prior written consent of Required Lenders to such amendment
or waiver.

(b) Amendments of Documents Relating to Subordinated Indebtedness. Other than in
connection with the consummation of the Transactions, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, amend or otherwise change the terms
of any Subordinated Indebtedness, or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change
is to increase the interest rate on such Subordinated Indebtedness, change (to
earlier dates) any dates upon which payments of principal or interest are due
thereon, change any event of default or condition to an event of default with
respect thereto (other than to eliminate any such event of default or increase
any grace period related thereto), change the redemption, prepayment or
defeasance provisions thereof, change the subordination provisions thereof (or
of any guaranty thereof), or change any collateral therefor (other than to
release such collateral), or if the effect of such amendment or change, together
with all other amendments or changes made, is to increase materially the
obligations of the obligor thereunder or to confer any additional rights on the
holders of such Subordinated Indebtedness (or a trustee or other representative
on their behalf) which would be adverse to the Borrower or the Lenders.

 

126



--------------------------------------------------------------------------------

(c) Designation of “Designated Senior Indebtedness”. Other than with respect to
the Senior Note Indenture, the Borrower shall not designate any Indebtedness as
“Designated Senior Indebtedness” (as defined in the Senior Convertible Note
Indenture or the indenture pursuant to which any Subordinated Indebtedness
permitted under Section 6.1(f) is issued) for purposes of the Senior Convertible
Note Indenture or such other indenture without the prior written consent of
Required Lenders.

(d) Amendments to Organizational Documents. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, amend, modify or change its certificate of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) operating agreement or bylaws (or other similar
document) in any respect that is materially adverse to the interests of the
Lenders.

Section 6.14 Fiscal Year; State of Organization; Accounting Practices.

No Credit Party shall (a) change its Fiscal Year-end from the last Thursday in
September without the consent of the Administrative Agent, (b) change its state
of incorporation or organization without the consent of the Administrative Agent
or (c) change its accounting policies and practices (except in accordance with
GAAP) in any manner adverse to the interests of the Lenders.

Section 6.15 Management Fees.

No Credit Party shall, nor shall it permit any of its Subsidiaries, directly or
indirectly, to pay any management, consulting or similar fees to any Affiliate
or to any manager, director, officer or employee of the Borrower or any of its
Subsidiaries.

Section 6.16 Reserved.

Section 6.17 Maximum Consolidated Capital Expenditures.

No Credit Party shall, nor shall it permit any of its Subsidiaries to, make
Consolidated Capital Expenditures in any Fiscal Year in an aggregate amount in
excess of $125,000,000 for each Fiscal Year plus following the Fiscal Year
ending September 26, 2013, up to 75% of the unused amount available for
Consolidated Capital Expenditures under this Section for the immediately
preceding Fiscal Year (excluding any carry forward available from any prior
Fiscal Year); provided, that with respect to any Fiscal Year, Consolidated
Capital Expenditures made during any such Fiscal Year shall be deemed to be made
first with respect to the applicable limitation for such Fiscal Year and then
with respect to any carry forward amount to the extent applicable.

 

127



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment Default. (i) Failure by the Borrower to pay any installment of
principal of any Loan when due, whether at stated maturity, by acceleration, by
notice of voluntary prepayment, by mandatory prepayment or otherwise;
(ii) failure by the Borrower to pay when due any amount payable to the Issuing
Lender in reimbursement of any drawing under a Letter of Credit (it being
understood that the payment of such amount with the proceeds of Revolving Loans
in accordance with Section 2.4(d) hereof shall not be a failure by the Borrower
to pay when due such amount); or (iii) failure by the Borrower to pay any
interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or

(b) Defaults in Other Agreements. (i) Failure of any Credit Party or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Indebtedness (other than Indebtedness
referred to in Section 7.1(a)) or Contingent Obligations with an aggregate
principal amount of $20,000,000 or more, in each case beyond the end of any
grace period provided therefor; or (ii) breach or default by any Credit Party or
any of its Subsidiaries with respect to any other material term of (A) one or
more items of Indebtedness or Contingent Obligations in the aggregate principal
amounts referred to in clause (i) above or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness or
Contingent Obligation(s), if the effect of such breach or default is to cause,
or to permit the holder or holders of such Indebtedness or Contingent
Obligation(s) or the beneficiary or beneficiaries of such Indebtedness or
Contingent Obligation(s) (or a trustee or agent on behalf of such holder or
holders or beneficiary or beneficiaries) to cause, that Indebtedness or
Contingent Obligation(s) to become or be declared due and payable prior to its
stated maturity or the stated maturity of any underlying obligation, as the case
may be (upon the giving or receiving of notice, lapse of time, both, or
otherwise); or (iii) breach or default of any payment obligation under any
Hedging Agreement that is a Bank Product following any applicable grace period;
or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in (A) Section 5.1(c) and such
failure shall continue unremedied for a period of five (5) days or (B) Sections
5.1(h), 5.2, 5.12, 5.13(b) or Article VI of this Agreement; provided that any
breach by a Credit Party of the financial covenants in Section 6.6 shall only
constitute an Event of Default with respect to the Revolving Facility and shall
not constitute an Event of Default with respect to the Term Loan until the
earlier of (i) the Required Revolving Lenders or the Administrative Agent on
behalf of the Required Revolving Lenders exercise any remedy pursuant to the

 

128



--------------------------------------------------------------------------------

terms of Section 7.2 and/or the Revolving Commitments are terminated and the
outstanding Revolving Loans and LOC Obligations are accelerated as a result of
such breach in accordance with the terms of Section 7.2 or (ii) so long as such
Event of Default has not been cured or waived by the Required Revolving Lenders,
thirty (30) days after the date the delivery of the most recent covenant
compliance certificate is required under Section 5.1(c); or

(d) Breach of Representation and Warranty. Any representation, warranty,
certification or other statement made by any Credit Party or any of its
Subsidiaries in any Credit Document or in any statement or certificate at any
time given by any Credit Party or any of its Subsidiaries in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false or
misleading in any material respect on the date as of which made or deemed made;
or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained in this Agreement or any of
the other Credit Documents, other than any such term referred to in any other
subsections of this Section, and such default shall not have been remedied or
waived within 30 days after its occurrence; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court having
jurisdiction in the premises shall enter a decree or order for relief in respect
of any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, which decree or order is not stayed; or any
other similar relief shall be granted under any applicable federal or state law;
or (ii) an involuntary case shall be commenced against any Credit Party or any
of its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Credit Party or any of its Subsidiaries, or over all or
a substantial part of its property, shall have been entered; or (iii) there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in clause (ii) or (iii) shall continue for 60 days unless dismissed,
bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Any Credit Party or
any of its Subsidiaries shall have an order for relief entered with respect to
it or commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or any
Credit Party or any of its Subsidiaries shall make any assignment for

 

129



--------------------------------------------------------------------------------

the benefit of creditors; or (ii) any Credit Party or any of its Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or (iii) the Board of
Directors of any Credit Party or any of its Subsidiaries (or any committee
thereof) shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in clauses (i) or (ii) above; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving in the aggregate at any time an amount in excess of
$20,000,000 (except to the extent adequately covered by insurance as to which a
solvent and unaffiliated insurance company has not denied coverage) shall be
entered or filed against any Credit Party or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of 90 days (or in any event later than five days prior to
the date of any proposed sale thereunder); or

(i) Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

(j) Employee Benefit Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $2,000,000 during the term of this
Agreement; or there shall exist an amount of unfunded benefit liabilities (as
defined in Section 4001(a)(18) of ERISA), individually or in the aggregate for
all Pension Plans (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities), which exceeds
$2,000,000; or

(k) Change of Control. There shall occur a Change of Control; or

(l) Invalidity of Guaranty; Failure of Security; Repudiation of Credit Party
Obligations. At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Credit Party
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) any
Security Document shall cease to be in full force and effect (other than by
reason of a release of Collateral thereunder in accordance with the terms hereof
or thereof, the satisfaction in full of the Credit Party Obligations or any
other termination of such Security Document in accordance with the terms hereof
or thereof) or shall be declared null and void, or the Administrative Agent
shall not have or shall cease to have a valid and perfected First Priority Lien
in any Collateral purported to be covered thereby, in each case for any reason
other than the failure of the Administrative Agent or any Lender to take any
action within its control, or (iii) any Credit Party shall contest the validity
or enforceability of any Credit Document (or the priority or perfection of any
Lien granted thereunder) in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party; or

 

130



--------------------------------------------------------------------------------

(m) Seniority of Credit Party Obligations. Any default (which is not waived or
cured within the applicable period of grace) or event of default shall occur
under any of Senior Subordinated Convertible Notes or any other Subordinated
Indebtedness, or the subordination provisions contained therein shall cease to
be in full force and effect or to give the Lenders the rights, powers and
privileges purported to be created thereby, or the Credit Party Obligations
shall fail to be deemed senior Indebtedness under the terms of the Senior
Subordinated Convertible Notes or any other Subordinated Indebtedness; or

(n) Uninsured Loss. Any uninsured damage to or loss, theft or destruction of any
assets of the Credit Parties or any of their Subsidiaries (except to the extent
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has not denied coverage) shall occur that is in excess of $10,000,000.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event:

(a) if such event is a Bankruptcy Event, automatically the Commitments shall
immediately terminate and the Loans (with accrued interest thereon), and all
other amounts under the Credit Documents (including without limitation the
maximum amount of all contingent liabilities under Letters of Credit) shall
immediately become due and payable;

(b) if such event is an Event of Default specified in Section 7.1 that only
applies to the Revolving Facility in accordance with the terms thereof, any or
all of the following actions may be taken:

(i) with the written consent of the Required Revolving Lenders, the
Administrative Agent may, or upon the written request of the Required Revolving
Lenders, the Administrative Agent shall, by written notice to the Borrower,
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate;

(ii) the Administrative Agent may, or upon the written request of the Required
Revolving Lenders, the Administrative Agent shall, by written notice to the
Borrower, declare the Revolving Loans, Swingline Loans and LOC Obligations (with
accrued interest on any of the foregoing) and all other amounts owing under this
Credit Agreement and the Revolving Notes with respect to the Revolving Facility
to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit an amount equal to
the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; and/or

 

131



--------------------------------------------------------------------------------

(iii) with the written consent of the Required Revolving Lenders, the
Administrative Agent may, or upon the written request of the Required Revolving
Lenders, the Administrative Agent shall, exercise such other rights and remedies
with respect to the Revolving Facility as provided under the Credit Documents
and under applicable law;

provided that if the Administrative Agent exercises any remedy pursuant to this
subsection (b), the Required Term Loan Lenders shall have the right to direct in
writing the Administrative Agent to exercise any such remedy with respect to the
Term Loan; and

(c) if such event is any other Event of Default (including, without limitation,
any Event of Default under Section 7.1 that applies to the Revolving Facility
and the Term Loan), any or all of the following actions may be taken:

(i) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower,
declare the Commitments to be terminated forthwith, whereupon the Commitments
shall immediately terminate;

(ii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Credit Agreement and the Notes to be due and payable forthwith and
direct the Borrower to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or

(iii) the Administrative Agent may, or upon the written request of the Required
Lenders, the Administrative Agent shall, exercise such other rights and remedies
as provided under the Credit Documents and under applicable law.

ARTICLE VIII

THE AGENT

Section 8.1 Appointment and Authority.

Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with

 

132



--------------------------------------------------------------------------------

such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of the Administrative Agent, the Lenders
and the Issuing Lender, and neither the Borrower nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

Section 8.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any subagents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents

Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its
obligations hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated

 

133



--------------------------------------------------------------------------------

hereby or by the other Credit Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law, including for the avoidance
of doubt any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender or an Issuing Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of

 

134



--------------------------------------------------------------------------------

Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or the Issuing
Lender prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

135



--------------------------------------------------------------------------------

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party Obligations) be imposed on,
incurred by or asserted against any such indemnitee in any way relating to or
arising out of any Credit Document or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction. The agreements in this
Section shall survive the termination of this Agreement and payment of the
Notes, any Reimbursement Obligation and all other amounts payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Credit Parties or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

Section 8.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (unless a Default or Event of Default has occurred and
is continuing), to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall
nonetheless become effective in accordance with such notice on the Resignation
Effective Date.

 

136



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders or the Borrower, as the case may be, may, to the extent
permitted by applicable law, by notice in writing to the Borrower or the
Lenders, as the case may be, and such Person, remove such Person as
Administrative Agent and, with the consent of the Borrower in connection with
any removal by the Required Lenders (unless a Default or Event of Default has
occurred and is continuing), appoint a successor. If no such successor shall
have been so appointed by the Borrower or the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the Issuing Lender under any of the Credit
Documents, the retiring Administrative Agent shall continue to hold such
Collateral until such time as a successor Administrative Agent is appointed) and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
and the Issuing Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this paragraph). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring Administrative Agent’s resignation or
removal hereunder and under the other Credit Documents, the provisions of this
Article and Section 9.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Wells Fargo, as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (ii) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (iii) the

 

137



--------------------------------------------------------------------------------

successor Issuing Lender shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to the retiring Issuing Lender to effectively
assume the obligations of the retiring Issuing Lender with respect to such
Letters of Credit.

Section 8.10 Collateral and Guaranty Matters.

(a) The Lenders and the Bank Product Provider irrevocably authorize and direct
the Administrative Agent:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.7, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders;

(ii) to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document to the holder of any Lien on such
Collateral that is permitted by Section 6.2; and

(iii) to release any Guarantor from its obligations under the applicable
Guaranty if such Person ceases to be a Guarantor as a result of a transaction
permitted hereunder.

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party, at the Borrower’s expense, all documents that the applicable Credit Party
shall reasonably request to evidence such termination or release. Upon request
by the Administrative Agent at any time, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Collateral, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section.

Section 8.11 Bank Products.

Except as otherwise provided herein, no Bank Product Provider that obtains the
benefits of Sections 2.10 and 7.2, any Guaranty or any Collateral by virtue of
the provisions hereof or of any Guaranty or any Collateral Document shall have
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Credit Document or otherwise in respect of
the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. The Administrative Agent shall not be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Credit Party Obligations arising under Bank Products unless the
Administrative Agent has received written notice

 

138



--------------------------------------------------------------------------------

(including, without limitation, a Bank Product Provider Notice) of such Credit
Party Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Bank Product Provider.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers and Release of Collateral.

Neither this Credit Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, extended, restated,
replaced, supplemented, waived or modified (by amendment, waiver, consent or
otherwise) except in accordance with the provisions of this Section nor may the
Collateral be released except as specifically provided herein or in the Security
Documents or in accordance with the provisions of this Section. The Required
Lenders may or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (a) enter into with the Borrower
written amendments, supplements or modifications hereto and to the other Credit
Documents for the purpose of adding any provisions to this Credit Agreement or
the other Credit Documents or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder or (b) waive or consent to the
departure from, on such terms and conditions as the Required Lenders may specify
in such instrument, any of the requirements of this Credit Agreement or the
other Credit Documents or any Default or Event of Default and its consequences;
provided, however, that no such amendment, waiver, supplement, modification,
release or consent shall:

(i) without the written consent of each Lender directly affected thereby:
(A) reduce or forgive the principal amount, or extend the scheduled date of
payment or maturity, of any Loan or Note or any installment thereon; or
(B) reduce the stated rate of or forgive any interest or fee payable hereunder
(other than interest at the increased post-default rate) or extend or waive the
scheduled date of any payment of interest or fee; or (C) provide for Interest
Periods greater than six months; or (D) increase the amount or extend the
expiration date of any Lender’s Commitment; provided that it is understood and
agreed that (1) no waiver, reduction or deferral of a mandatory prepayment
required pursuant to Section 2.8(b), nor any amendment of Section 2.8(b) or the
definitions of Asset Disposition, Debt Issuance, Excess Cash Flow or Recovery
Event, shall constitute a reduction or forgiveness of the amount of, or an
extension of the scheduled date or maturity of, or any Loan or Note or any
installment thereon, (2) any reduction in the stated rate of interest on
Revolving Loans shall only require the written consent of each Lender holding a
Revolving Commitment and (3) any reduction in the stated rate of interest on the
Term Loan shall only require the written consent of each Lender holding a
portion of the outstanding Term Loan, or

 

139



--------------------------------------------------------------------------------

(ii) amend, modify or waive any provision of this Section or change the
percentage specified in the definition of Required Lenders without the written
consent of each Lender directly affected thereby, or

(iii) amend, modify or waive any provision of Section 2.13(a) or any other term
with respect to the priority of any Loan or the pro rata treatment of payments
without the written consent of each Lender directly affected thereby, or

(iv) amend, modify or waive the order in which Credit Party Obligations are paid
in Section 2.8(b) or Section 2.13(b) without the written consent of each Lender
and each Bank Product Provider directly affected thereby, or

(v) except as otherwise permitted by this Agreement, release all or
substantially all of the Guarantors from their obligations under the Guaranty
without the written consent of all of the Lenders, or

(vi) release all or substantially all of the Collateral without the written
consent of all of the Lenders, or

(vii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders, without the
written consent of all of the Required Lenders or the Lenders as appropriate, or

(viii) amend, modify or waive any provision of the Credit Documents affecting
the rights or duties of the Administrative Agent (including Article VIII), the
Issuing Lender or the Swingline Lender without the written consent of the
Administrative Agent, the Issuing Lender or the Swingline Lender, as applicable,
in addition to the Lenders required herein to take such action, or

(ix) without the consent of the Required Revolving Lenders, amend, modify or
waive any provision in Section 2.3 or 4.2 or waive any Default or Event of
Default (or amend any Credit Document to effectively waive any existing Default
or Event of Default) if the effect of such amendment, modification or waiver is
that the Revolving Lenders shall be required to fund Revolving Loans when such
Revolving Lenders would otherwise not be required to so fund pursuant to the
terms of Section 2.3 and 4.2, or

(x) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender directly affected thereby, or

(xi) amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

 

140



--------------------------------------------------------------------------------

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrower, the other Credit Parties, the Lenders, the Issuing Lender, the
Administrative Agent and all future holders of the Notes. In the case of any
waiver, the Borrower, the other Credit Parties, the Lenders, the Issuing Lender
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the outstanding Loans and Notes and other Credit
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

Notwithstanding the foregoing, any amendment, waiver or other modification to
the financial covenants set forth in Section 6.6 or any component definition of
such financial covenants shall only require the consent of the Required
Revolving Lenders; provided that any amendment, waiver or other modification to
a component definition of the financial covenants in Section 6.6 shall only
apply to the computation of such financial covenants.

Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9) ; provided, however, that the Administrative Agent
will provide written notice to the Borrower of any such amendment, modification
or waiver.

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or (ii) correct any obvious error
or omission of a technical nature, in each case that is immaterial (as
determined by the Administrative Agent), in any provision of any Credit
Document, if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral

 

141



--------------------------------------------------------------------------------

in the context of a bankruptcy or insolvency proceeding and (c) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except (i) that the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (ii) to the extent
such amendment, waiver or consent impacts such Defaulting Lender more than the
other Lenders.

In addition, notwithstanding anything to the contrary herein the Borrower may,
by written notice to the Administrative Agent from time to time, make one or
more offers (each, a “Loan Modification Offer”) to all of the Lenders of any
class to make one or more amendments or modifications to (a) allow the maturity
and scheduled amortization of the Loans and/or Commitments of the Accepting
Lenders (as defined below) to be extended and (b) increase the Applicable
Margins, the Commitment Fees and/or the Letter of Credit Fees set forth in the
Applicable Percentage payable with respect to the Loans and Commitments of the
Accepting Lenders (“Permitted Amendments”) pursuant to procedures reasonably
specified by the Administrative Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (i) the terms and conditions of the requested
Permitted Amendment and (ii) the date on which such Permitted Amendment is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans and/or Commitments of the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
and/or Commitments as to which such Lender’s acceptance has been made. The
Borrower, each Credit Party and each Accepting Lender shall execute and deliver
to the Administrative Agent an agreement containing the terms of the Permitted
Amendments (a “Loan Modification Agreement”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the acceptance of the
Permitted Amendments and the terms and conditions thereof. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement. Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Credit Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.3.

 

142



--------------------------------------------------------------------------------

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

The Borrower and the    other Credit Parties:    The Pantry, Inc.    305 Gregson
Drive    Cary, North Carolina 27511    Attention:    Chief Financial Officer   
Telecopier:    (919) 774-3329    Telephone:    (919) 774-6700 Administrative
Agent:    Wells Fargo Bank, National Association, as Administrative Agent   
1525 West W.T. Harris Blvd.    MACD1109-019    Charlotte, North Carolina 28262
   Attention:    Syndication Agency Services    Telecopier:    (704) 383-0288   
Telephone:    (704) 374-2698    with a copy to:    Wells Fargo Bank, National
Association    One Wells Fargo Center, TW-5    Charlotte, North Carolina
28288-0760    Attention:    Johnathan Temesgen    Telecopier:    (704) 715-5549
   Telephone:    (704) 383-6596

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swingline Lender and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swingline
Lender or the Issuing Lender pursuant to Article II if such Lender, the
Swingline Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

143



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may make the
Communications (as defined below) available to the Lenders by posting the
Communications on Intralinks or a substantially similar electronic transmission
system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Platform, except to the extent that such damages, losses or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party.

 

144



--------------------------------------------------------------------------------

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Credit Agreement and the Notes
and the making of the Loans; provided that all such representations and
warranties shall terminate on the date upon which the Commitments have been
terminated and all Credit Party Obligations have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
costs and expenses incurred by the Agents, the Arrangers and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket costs and expenses incurred by
the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all out-of-pocket costs and expenses
incurred by any Agent, any Arranger, any Lender, the Issuing Lender or the
Swingline Lender (including the reasonable fees, charges and disbursements of
one external counsel (and one external local counsel in each applicable
jurisdiction if required and as selected by the Administrative Agent) for the
Administrative Agent, any Arranger, any Lender, the Issuing Lender or the
Swingline Lender) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit; provided, except to the extent a conflict of
interest exists that requires separate legal counsel, the Borrower shall be
obligated to pay the reasonable fees and out-of-pocket expenses of only one
counsel for the Lenders (other than counsel to the Arrangers, the Agents, the
Issuing Lender and the Swingline Lender) in connection with the enforcement or
protection of their rights.

 

145



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify each Agent
(and any sub-agent thereof), each Arranger, each Lender, the Issuing Lender and
the Swingline Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including reasonable fees, disbursements, settlement costs and
other charges of one external counsel and one external local counsel in each
applicable jurisdiction if required (and to the extent an Indemnitee determines,
after consultation with legal counsel, that an actual or potential conflict may
require use of separate counsel by such Indemnitee, separate legal counsel for
such indemnified person)) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any liability under
Environmental Law related in any way to the Borrower or any of its Subsidiaries,
or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (A) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (B) result from a claim brought by the Borrower or any other
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if the Borrower or
such Credit Party has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, Swingline Lender or such Related Party,
as the case may be, such Lender’s Commitment Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), Swingline
Lender or the Issuing Lender in its capacity as

 

146



--------------------------------------------------------------------------------

such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), Swingline Lender or Issuing Lender
in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in paragraph (b) above
shall be liable for any damages arising from the unauthorized use by unintended
recipients of any information or other materials obtained by such unintended
recipients through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent obtained as a result of such Indemnitee’s own gross negligence or willful
misconduct as determined in a final, nonappealable judgment by a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than five (5) Business Days after demand therefor.

(f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.

Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

147



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $1,000,000, in the case of any assignment in
respect of a revolving facility, or $1,000,000, in the case of any assignment in
respect of a term facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that Commitments and outstanding Loans of related Approved Funds shall
be aggregated for purposes of determining compliance with such minimum
assignment amounts.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the Primary Syndication of
the Loans has not been completed as determined by Wells Fargo; provided that the
Borrower shall

 

148



--------------------------------------------------------------------------------

be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (ii) a Term Loan Commitment to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment if such assignment is to a Person that is not
a Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; provided that no more than one such fee shall be payable in
connection with simultaneous assignments to or by two or more Approved Funds.

(v) No Assignment to Borrower. No such assignment shall be made to (A) any
Credit Party or any Credit Party’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) any Person holding any Subordinated Indebtedness of the
Credit Parties.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby

 

149



--------------------------------------------------------------------------------

irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.22 and 9.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other

 

150



--------------------------------------------------------------------------------

parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent and the Lenders, Issuing Lender and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.5(b)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that affects such Participant. Subject
to paragraph (e) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.16 and 2.22 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.7 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.16 and 2.19 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.19 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.19 as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, the Swingline Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit

 

151



--------------------------------------------------------------------------------

Party now or hereafter existing under this Agreement or any other Credit
Document to such Lender, the Swingline Lender or the Issuing Lender,
irrespective of whether or not such Lender, the Swingline Lender or the Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch, office or affiliate of such
Lender, the Swingline Lender or the Issuing Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (i) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lender, the Swingline Lender
and the other Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the Credit
Party Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, the Swingline Lender, the Issuing
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the Swingline Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender, the Swingline Lender and the Issuing Lender agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (i) notify the Administrative Agent of such fact, and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any

 

152



--------------------------------------------------------------------------------

Credit Party or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply) or (z) (1) any amounts applied by the Swingline Lender to
outstanding Swingline Loans and (2) any amounts received by the Issuing Lender
and/or Swingline Lender to secure the obligations of a Defaulting Lender to fund
risk participations hereunder.

(c) Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Credit
Agreement.

Section 9.9 Counterparts.

(a) Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.1, this Agreement shall become
effective when (i) it shall have been executed by the Borrower, the Guarantors
and the Administrative Agent, on behalf of itself and the Lenders pursuant to
each Lender’s Lender Consent and the Administrative Agent shall have received
copies hereof and thereof (telefaxed or otherwise) and (ii) the Administrative
Agent shall have received Lender Consents from each Lender in accordance with
Section 9.21, and thereafter this Agreement shall be binding upon and inure to
the benefit of the Borrower, the Guarantors, the Administrative Agent and each
Lender and their respective successors and permitted assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or email
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

153



--------------------------------------------------------------------------------

Section 9.10 Severability.

Any provision of this Credit Agreement which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11 Integration.

This Credit Agreement, the Notes and the other Credit Documents represent the
agreement of the Borrower, the other Credit Parties, the Administrative Agent
and the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent, the Borrower, the other Credit Parties, or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or therein.

Section 9.12 Governing Law.

This Credit Agreement and the Notes and the rights and obligations of the
parties under this Credit Agreement and the Notes shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

Section 9.13 Consent to Jurisdiction and Service of Process.

(a) Consent to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the courts of the State of New York and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.

 

154



--------------------------------------------------------------------------------

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

Section 9.14 Confidentiality.

(a) Each of the Administrative Agent, the Lenders and the Issuing Lender agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to (i) its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will agree to keep such Information confidential, which
agreement may be in the form of an electronic acknowledgement) and (ii) its
Funds and to its and its Funds’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(ii) an investor or prospective investor in securities issued by an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such securities issued by the Approved Fund, (iii) a
trustee, collateral manager, servicer, backup servicer, noteholder or secured
party in connection with the administration, servicing and reporting on the
assets serving as collateral for securities issued by an Approved Fund, or
(iv) a nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Loans and Credit Documents in connection with
ratings issued in respect of securities issued by

 

155



--------------------------------------------------------------------------------

an Approved Fund (in each case, it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential), (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Issuing
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Lender on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) Borrower will cooperate with the Administrative Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower to the Administrative Agent and Lenders (collectively, “Information
Materials”) pursuant to this Article IX and will designate Information Materials
(A) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(B) that are not Public Information as “Private Information”.

Section 9.15 Acknowledgments.

The Borrower and the other Credit Parties each hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower or any other Credit Party arising out
of or in connection with this Credit Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Borrower and the
other Credit Parties, on the other hand, in connection herewith is solely that
of debtor and creditor; and

(c) no joint venture exists among the Lenders or among the Borrower or the other
Credit Parties and the Lenders.

 

156



--------------------------------------------------------------------------------

Section 9.16 Waivers of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.17 USA Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrower that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties, which information includes
the name and address of the Borrower and the other Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and the other Credit Parties in accordance
with the Patriot Act.

Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of this Agreement and the other
Credit Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof.

Section 9.19 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties shall have no further
obligations (other than those obligations that expressly survive the termination
of this Credit Agreement) under the Credit Documents and the Administrative
Agent shall, at the request and expense of the Borrower, deliver all the
Collateral in its possession to the Borrower and release all Liens on the
Collateral; provided that should any payment, in whole or in part, of the Credit
Party Obligations be

 

157



--------------------------------------------------------------------------------

rescinded or otherwise required to be restored or returned by the Administrative
Agent or any Lender, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, then the Credit Documents shall automatically be
reinstated and all Liens of the Administrative Agent shall reattach to the
Collateral and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Credit Party Obligations.

Section 9.20 Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure (other than regular and
periodic reports and other filings with the Securities and Exchange Commission)
using the name of Administrative Agent or any Lender or their respective
Affiliates or referring to this Agreement or any of the Credit Documents without
the prior written consent of such Person, unless (and only to the extent that)
the Credit Parties or such Affiliate is required to do so under law and then, in
any event, the Credit Parties or such Affiliate will consult with such Person
before issuing such press release or other public disclosure. The Credit Parties
consent to the publication by Administrative Agent or any Lender of customary
advertising material relating to the Transactions using the name, product
photographs, logo or trademark of the Credit Parties.

Section 9.21 Appointment of Borrower.

Each of the Guarantors hereby appoints the Borrower to act as its agent for all
purposes under this Agreement and agrees that (a) the Borrower may execute such
documents on behalf of such Guarantor as the Borrower deems appropriate in its
sole discretion and each Guarantor shall be obligated by all of the terms of any
such document executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent or the Lender to the Borrower shall be deemed
delivered to each Guarantor and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or agreement
executed by the Borrower on behalf of each Guarantor.

Section 9.22 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(a) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Credit Parties and their
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, and the Credit Parties are capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
Transactions and by the other Credit Documents (including any amendment, waiver
or other modification hereof or thereof);

 

158



--------------------------------------------------------------------------------

(b) in connection with the process leading to such transaction, the Agents, the
Arrangers and the Lenders each is and has been acting solely as a principal and
is not the financial advisor, agent or fiduciary, for any Credit Party or any of
their Affiliates, stockholders, creditors or employees or any other Person;
(c) none of the Agents, the Arrangers or the Lenders has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Credit Party
with respect to any of the Transactions or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Credit Document (irrespective of whether the Agents, the Arrangers
or the Lenders has advised or is currently advising any Credit Party or any of
its Affiliates on other matters) and none of the Agents, the Arrangers or the
Lenders has any obligation to any Credit Party or any of their Affiliates with
respect to the Transactions except those obligations expressly set forth herein
and in the other Credit Documents; (d) the Agents, the Arrangers and the Lenders
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and none of the Agents, the Arrangers or the Lenders has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (e) the Agents, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the Transactions (including any amendment, waiver
or other modification hereof or of any other Credit Document) and the Credit
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent it has deemed appropriate. Each of the Credit Parties hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents, the Arrangers or the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 9.23 Responsible Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers with respect to all matters
pertaining to the Credit Documents including, but not limited to, the selection
of interest rates, the submission of requests for Extensions of Credit and
certificates with regard thereto. Such authorization may be changed only upon
written notice to Administrative Agent accompanied by evidence, reasonably
satisfactory to Administrative Agent, of the authority of the Person giving such
notice and such notice shall be effective not sooner than five (5) Business Days
following receipt thereof by Administrative Agent (or such earlier time as
agreed to by the Administrative Agent).

Section 9.24 Amendment and Restatement.

This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement effective from and after the Closing Date. The execution and delivery
of this Agreement shall not constitute a novation of any indebtedness or other
obligations owing to the existing lenders or the Administrative Agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. On the Closing Date, the credit
facilities described in the Existing Credit Agreement shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrower
outstanding as of such date under the Existing Credit

 

159



--------------------------------------------------------------------------------

Agreement shall be deemed to be loans and obligations outstanding under the
corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary in order that the outstanding balance of such loans, together
with any Extensions of Credit made on the Closing Date, reflect the Commitments
of the Lenders hereunder. Upon the effectiveness hereof, each Departing Lender’s
“Commitment” under the Existing Credit Agreement shall be terminated, each
Departing Lender shall have received payment in full of all of the “Obligations”
owing to it under the Existing Credit Agreement (other than obligations to pay
fees and expenses with respect to which the Borrower has not received an
invoice, obligations relating to any “Secured Hedging Agreement” (as such term
is defined in the Existing Credit Agreement), and contingent indemnity
obligations and other contingent obligations owing to it under the “Credit
Documents” as defined in the Existing Credit Agreement) and each Departing
Lender shall not be a Lender hereunder.

Section 9.25 Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Credit Agreement; provided that in the event of and during the continuation of
any Event of Default, no payment shall be made by or on behalf of any Credit
Party on account of any Intercompany Debt. In the event that any Credit Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Credit Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in recognition of the direct benefits to be received by the
Guarantors from the Extensions of Credit hereunder and any Bank Product, each of
the Guarantors hereby agrees with the Administrative Agent, the Lenders and the
Bank Product Provider as follows: each Guarantor hereby unconditionally and
irrevocably jointly and severally guarantees as primary obligor and not merely
as surety the full and prompt payment when due, whether upon maturity, by
acceleration or otherwise, of any and all Credit Party Obligations. If any or
all of the indebtedness becomes due and payable hereunder or under any Bank
Product, each Guarantor unconditionally promises to pay such indebtedness to the
Administrative Agent, the Lenders, the Bank Product Providers, or their
respective order, on demand, together with any and all reasonable expenses which
may

 

160



--------------------------------------------------------------------------------

be incurred by the Administrative Agent or the Lenders in collecting any of the
Credit Party Obligations. The Guaranty set forth in this Article X is a guaranty
of timely payment and not of collection. The word “indebtedness” is used in this
Article X in its most comprehensive sense and includes any and all advances,
debts, obligations and liabilities of the Borrower, including specifically all
Credit Party Obligations, arising in connection with this Agreement, the other
Credit Documents or any Bank Product, in each case, heretofore, now, or
hereafter made, incurred or created, whether voluntarily or involuntarily,
absolute or contingent, liquidated or unliquidated, determined or undetermined,
whether or not such indebtedness is from time to time reduced, or extinguished
and thereafter increased or incurred, whether the Borrower may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of each such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Guarantors unconditionally and irrevocably guarantees
jointly and severally the payment of any and all Credit Party Obligations of the
Borrower to the Lenders and any Bank Product Provider whether or not due or
payable by the Borrower upon the occurrence of any Bankruptcy Event and
unconditionally promises to pay such Credit Party Obligations to the
Administrative Agent for the account of the Lenders and to any such Bank Product
Provider, or order, on demand, in lawful money of the United States. Each of the
Guarantors further agrees that to the extent that the Borrower or a Guarantor
shall make a payment or a transfer of an interest in any property to the
Administrative Agent, any Lender or any Bank Product Provider, which payment or
transfer or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, or otherwise is avoided, and/or required to be
repaid to the Borrower or a Guarantor, the estate of the Borrower or a
Guarantor, a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then to the extent of such
avoidance or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continued in full force and effect as if said payment had
not been made.

Section 10.3 Nature of Liability.

The liability of each Guarantor hereunder is exclusive and independent of any
security for or other guaranty of the Credit Party Obligations of the Borrower
whether executed by any such Guarantor, any other guarantor or by any other
party, and no Guarantor’s liability hereunder shall be affected or impaired by
(a) any direction as to application of payment by the Borrower or by any other
party, or (b) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrower,

 

161



--------------------------------------------------------------------------------

or (c) any payment on or in reduction of any such other guaranty or undertaking,
or (d) any dissolution, termination or increase, decrease or change in personnel
by the Borrower, or (e) any payment made to the Administrative Agent, the
Lenders or any Bank Product Provider on the Credit Party Obligations which the
Administrative Agent, such Lenders or such Bank Product Provider repay the
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of the Guarantors waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

Section 10.4 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor or the Borrower, and a separate action or actions may be
brought and prosecuted against each Guarantor whether or not action is brought
against any other Guarantor or the Borrower and whether or not any other
Guarantor or the Borrower is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Guarantors authorizes the Administrative Agent, each Lender and each
Bank Product Provider without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to (a) renew, compromise, extend,
increase, accelerate or otherwise change the time for payment of, or otherwise
change the terms of the Credit Party Obligations or any part thereof in
accordance with this Agreement and any Bank Product, as applicable, including
any increase or decrease of the rate of interest thereon, (b) take and hold
security from any Guarantor or any other party for the payment of this Guaranty
or the Credit Party Obligations and exchange, enforce waive and release any such
security, (c) apply such security and direct the order or manner of sale thereof
as the Administrative Agent and the Lenders in their discretion may determine,
(d) release or substitute any one or more endorsers, Guarantors, the Borrower or
other obligors and (e) to the extent otherwise permitted herein, release or
substitute any Collateral.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrower or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require the Administrative Agent,
any Lender or any Bank Product Provider to (i) proceed against the Borrower, any
other guarantor or any other party, (ii) proceed against or exhaust any security
held from the Borrower, any

 

162



--------------------------------------------------------------------------------

other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Bank Product Provider’s whatsoever.
Each of the Guarantors waives any defense based on or arising out of any defense
of the Borrower, any other guarantor or any other party other than payment in
full of the Credit Party Obligations (other than contingent indemnification
obligations), including, without limitation, any defense based on or arising out
of the disability of the Borrower, any other guarantor or any other party, or
the unenforceability of the Credit Party Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Credit Party Obligations. The Administrative
Agent may, at its election, foreclose on any security held by the Administrative
Agent or a Lender by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Administrative Agent or any Lender may have against the Borrower or any other
party, or any security, without affecting or impairing in any way the liability
of any Guarantor hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Guarantors waives any defense arising out of any such election by the
Administrative Agent or any of the Lenders, even though such election operates
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of the Guarantors against the Borrower or any other party or any
security.

(b) Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including, without limitation, notices of nonperformance,
notice of protest, notices of dishonor, notices of acceptance of this Guaranty,
and notices of the existence, creation or incurring of new or additional Credit
Party Obligations. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Credit Party
Obligations and the nature, scope and extent of the risks which such Guarantor
assumes and incurs hereunder, and agrees that neither the Administrative Agent
nor any Lender shall have any duty to advise such Guarantor of information known
to it regarding such circumstances or risks.

(c) Each of the Guarantors hereby agrees it will not exercise any rights of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the U.S. Bankruptcy Code, or
otherwise) to the claims of the Lenders or any Bank Product Provider against the
Borrower or any other guarantor of the Credit Party Obligations of the Borrower
owing to the Lenders or such Bank Product Provider (collectively, the “Other
Parties”) and all contractual, statutory or common law rights of reimbursement,
contribution or indemnity from any Other Party which it may at any time
otherwise have as a result of this Guaranty until such time as the Credit Party
Obligations shall have been paid in full and the Commitments have been
terminated. Each of the Guarantors hereby further agrees not to exercise any
right to enforce any other remedy which the Administrative Agent, the Lenders or
any Bank Product Provider now have or may hereafter have against any Other
Party, any endorser or any other guarantor of all or any part of the Credit
Party Obligations of the Borrower and any benefit of, and any right to
participate in, any security or collateral given to or for

 

163



--------------------------------------------------------------------------------

the benefit of the Lenders and/or the Bank Product Providers to secure payment
of the Credit Party Obligations of the Borrower until such time as the Credit
Party Obligations (other than contingent indemnification obligations) shall have
been paid in full and the Commitments have been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to seek to enforce or to
enforce this Guaranty, it being understood and agreed that such rights and
remedies may be exercised by the Administrative Agent for the benefit of the
Lenders under the terms of this Agreement and for the benefit of any Bank
Product Provider under any Bank Product.

Section 10.9 Confirmation of Payment.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrower, the Guarantors or
any other Person that such indebtedness and obligations have been paid and the
Commitments relating thereto terminated, subject to the provisions of
Section 10.2.

Section 10.10 Release of Guarantor.

A Guarantor shall be released from all of its obligations under this Guaranty at
any time (i) such Guarantor sells all of its assets and ceases to exist or
merges with or into the Borrower or any other wholly-owned Guarantor, in any
case on terms permitted by this Agreement, (ii) the Borrower sells all of the
Capital Stock of such Guarantor to a Person that is not a Credit Party, or
(iii) such Guarantor ceases to hold assets in excess of $1,000,000 or to have
annualized revenues in excess of $1,000,000, in each case in a transaction in
permitted by the terms of this Agreement; provided that at any one time the
value of assets and annualized revenues of all Domestic Subsidiaries of the
Borrower that are not Credit Parties shall not exceed $5,000,000 in the
aggregate.

[Signature Pages Follow]

 

164



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by its proper and duly authorized officers as of the
day and year first above written.

 

BORROWER:     THE PANTRY, INC.,     a Delaware corporation     By:  

/s/ Berry L. Epley

    Name:   Berry L. Epley     Title:   Vice President, Assistant Corporate
Secretary & Controller GUARANTORS:     None.  



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     WELLS FARGO BANK, NATIONAL ASSOCIATION, AND LENDERS:  
  as Administrative Agent and a Lender     By:  

/s/ Andrea S. Chen

    Name:  Andrea S. Chen     Title:    Director

[signature pages continue]



--------------------------------------------------------------------------------

BMO Harris Financing, Inc., as a Lender By:  

/s/ Philip Langheim

Name: Philip Langheim Title: Managing Director



--------------------------------------------------------------------------------

Capital One Leverage Finance Corp., as a Lender

By:

 

/s/ Ron Walker

Name: Ron Walker Title: Senior Vice President



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender

By:

 

/s/ Mike Ross

Name: Mike Ross Title: Senior Vice President



--------------------------------------------------------------------------------

Bank of America, N.A., as a Lender

By:

 

/s/ Charles R. Dickerson

Name: Charles R. Dickerson Title: SVP



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:

 

/s/ John Flores

Name: John Flores Title: Authorized Signatory



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ Jon C. Swift

Name: Jon C. Swift Title: Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ J. Haynes Gentry III

Name: J. Haynes Gentry III Title: Vice President



--------------------------------------------------------------------------------

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A.

“Rabobank Nederland”, New York Branch, as a Lender

By:

 

/s/ Theodore W. Cox

Name: Theodore W. Cox Title: Executive Director

By:

 

/s/ Sue Chen-Holmes

Name: Sue Chen-Holmes Title: Vice President



--------------------------------------------------------------------------------

Schedule 1.1-1

[FORM OF]

ACCOUNT DESIGNATION LETTER

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent under the

Credit Agreement referred to below

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attn: Syndication Agency Services

Ladies and Gentlemen:

This Account Designation Letter is delivered to you by The Pantry, Inc., a
Delaware corporation (the “Borrower”), pursuant to the Fourth Amended and
Restated Credit Agreement dated as of August 3, 2012 (as amended, restated,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Domestic Subsidiaries of the Borrower
from time to time party thereto (individually a “Guarantor” and collectively,
the “Guarantors”), the Lenders from time to time party thereto and Wells Fargo
Bank, National Association, as administrative agent (the “Administrative
Agent”).



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate in writing to the
Administrative Agent one or more other accounts:

[INSERT Name of Bank/

ABA Routing Number/

and Account Number]

This Account Designation Letter may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 1.1-3

MATERIAL CONTRACTS

 

1. Asset Purchase Agreement dated January 5, 2007 between The Pantry and Petro
Express, Inc.

 

2. Amended and Restated Distribution Service Agreement dated August 1, 2008
between The Pantry and McLane Company, Inc.

 

3. Amendment to Distribution Service Agreement dated May 1, 2010 between The
Pantry and McLane Company, Inc.

 

4. Distributor Franchise Agreement between The Pantry and CITGO Petroleum
Corporation dated August 2000, including Amended and Restated Addendum dated
February 11, 2003

 

5. Letter Amendment to the Amended and Restated Addendum dated July 7, 2004 to
the Distributor Franchise Agreement between The Pantry and CITGO Petroleum
Corporation, dated August 2000, as amended by Amended and Restated Addendum to
Distributor Franchise Agreement dated February 11, 2003

 

6. First Amendment to Amended and Restated Addendum to Distributor Franchise
Agreement by and between CITGO Petroleum Corporation and The Pantry dated
March 31, 2005

 

7. Second Amendment to Amended and Restated Addendum to Distributor Franchise
Agreement dated October 17, 2005 between CITGO Petroleum Corporation and The
Pantry

 

8. Third Amendment to Amended and Restated Addendum to Distributor Franchise
Agreement dated March 18, 2006 between CITGO Petroleum Corporation and The
Pantry

 

9. Fourth Amendment to Amended and Restated Addendum to Distributor Franchise
Agreement dated December 18, 2006 between CITGO Petroleum Corporation and The
Pantry

 

10. Fifth Amendment to Amended and Restated Addendum to Distributor Franchise
Agreement dated June 8, 2009 by and between CITGO Petroleum Corporation and The
Pantry

 

11.

Branded Jobber Contract by and between The Pantry and BP® Products North America
Inc. dated February 1, 2003, as amended by the Amendment to the Branded Jobber
Contract dated February 14, 2003



--------------------------------------------------------------------------------

12.

Second Amendment to the Branded Jobber Contract between The Pantry and BP®
Products North America Inc. dated June 11, 2004

 

13.

Third Amendment to the Branded Jobber Contract by and between The Pantry and BP®
Products North America Inc. dated July 18, 2006

 

14.

Fourth Amendment to the Branded Jobber Contract by and between The Pantry and
BP® Products North America Inc. dated July 30, 2007

 

15.

Fifth Amendment to the Branded Jobber Contract by and between The Pantry and BP®
Products North America Inc. dated November 1, 2009

 

16.

Sixth Amendment to the Branded Jobber Contract by and between The Pantry and BP®
Products North America Inc. dated March 1, 2010

 

17.

Seventh Amendment to the Branded Jobber Contract by and between The Pantry and
BP® Products North America Inc. dated June 1, 2011

 

18.

Letter Amendment dated June 22, 2012 to the Branded Jobber Contract by and
between The Pantry and BP® Products North America Inc. dated February 1, 2003,
as amended

 

19. Branded Product Supply and Trademark License Agreement by and between The
Pantry and Marathon Petroleum Company, LLC dated July 26, 2010

 

20. Master Conversion Agreement by and between The Pantry and Marathon Petroleum
Company, LLC dated July 26, 2010

 

21. First Amendment to Master Conversion Agreement by and between The Pantry and
Marathon Petroleum Company, LLC dated February 14, 2011

 

22. Second Amendment to Master Conversion Agreement by and between The Pantry
and Marathon Petroleum Company, LLC dated August 16, 2011

 

23. Third Amendment to Master Conversion Agreement by and between The Pantry and
Marathon Petroleum Company, LLC dated October 3, 2011

 

24. Guaranteed Supply Agreement by and between The Pantry and Marathon Petroleum
Company, LLC dated July 26, 2010

 

25. First Amendment to Guaranteed Supply Agreement by and between The Pantry and
Marathon Petroleum Company, LLC dated February 14, 2010

 

26. Second Amendment to Guaranteed Supply Agreement by and between The Pantry
and Marathon Petroleum Company, LLC dated August 15, 2011



--------------------------------------------------------------------------------

27. Marketer Franchise Agreement between The Pantry and Citgo Petroleum
Corporation dated September 1, 2010, including an Addendum to the Marketer
Franchise Agreement, which amends and restates the Distributor Franchise
Agreement between The Pantry and Citgo dated August 2000, as amended to date

 

28. First Amendment to Citgo Marketer Franchise Agreement by and between The
Pantry and Citgo Petroleum Corporation dated April 6, 2011

 

29.

Second Amendment to Addendum to Citgo Marketer Franchise Agreement by and
between The Pantry and Citgo® Petroleum Corporation dated March 5, 2012

 

30. Indenture dated November 22, 2005 by and among The Pantry, Kangaroo, Inc.
and R. & H. Maxxon, Inc., subsidiaries of The Pantry, as guarantors, and
Wachovia Bank, National Association, as Trustee, with respect to the 3% Senior
Subordinated Convertible Notes Due 2012

 

31. Form of 3% Senior Subordinated Convertible Notes Due 2012

 

32. Indenture dated February 19, 2004 among The Pantry, R&H Maxxon, Inc. and
Kangaroo, Inc., subsidiaries of The Pantry, as Guarantors, and Wachovia Bank,
National Association, as Trustee, with respect to the 7.75% Senior Subordinated
Notes due 2014, as amended by the Supplemental Indenture dated as of the Closing
Date between The Pantry and U.S. Bank National Association (successor to
Wachovia Bank, National Association), as trustee

 

33. Form of 7.75% Senior Subordinated Note due 2014

 

34. Confirmation of OTC Warrant Transaction dated November 16, 2005 between The
Pantry and Merrill Lynch International

 

35. Confirmation of OTC Convertible Note Hedge dated November 16, 2005 between
The Pantry and Merrill Lynch International

 

36. Confirmation of OTC Warrant Transaction dated November 21, 2005 between The
Pantry and Merrill Lynch International

 

37. Confirmation of OTC Convertible Note Hedge dated November 21, 2005 between
The Pantry and Merrill Lynch International

 

38. Form of Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Alabama) dated January 9, 2008 by and from The Pantry to
Wachovia Bank, National Association, as administrative agent



--------------------------------------------------------------------------------

39. Form of Amended and Restated Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing (Florida) dated January 9, 2008 by and from
The Pantry to Wachovia Bank, National Association, as administrative agent

 

40. Form of Amended and Restated Deed to Secure Debt, Security Agreement, and
Assignment of Rents (Georgia) dated January 9, 2008 by and from The Pantry to
Wachovia Bank, National Association, as administrative agent

 

41. Form of Amended and Restated Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing (Indiana) dated January 9, 2008 by and from
The Pantry to Wachovia Bank, National Association, as administrative agent

 

42. Form of Amended and Restated Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing (Kentucky) dated January 9, 2008 by and from
The Pantry to Wachovia Bank, National Association, as administrative agent

 

43. Form of Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing (Louisiana) dated January 9, 2008 by and from The Pantry to
Wachovia Bank, National Association, as administrative agent

 

44. Form of Amended and Restated Deed of Trust, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (North Carolina) dated January 9, 2008 by
and from The Pantry to TRSTE, Inc., trustee, for the benefit of Wachovia Bank,
National Association, as administrative agent

 

45. Form of Amended and Restated Mortgage, Security Agreement, Assignment of
Rents and Leases and Fixture Filing (South Carolina) dated January 9, 2008 by
and from The Pantry to Wachovia Bank, National Association, as administrative
agent

 

46. Form of Amended and Restated Deed of Trust, Security Agreement, Assignment
of Rents and Leases and Fixture Filing (Tennessee) dated January 9, 2008 by and
from The Pantry to TRSTE II, Inc., trustee, for the benefit of Wachovia Bank,
National Association, as administrative agent

 

47. Form of Amended and Restated Credit Line Deed of Trust, Security Agreement,
Assignment of Rents and Leases and Fixture Filing (Virginia) dated January 9,
2008 by and from The Pantry to TRSTE, Inc., trustee, for the benefit of Wachovia
Bank, National Association, as administrative agent

 

48. Form of Lease Agreement between The Pantry and certain parties to the
Purchase and Sale Agreement dated October 9, 2003 by and among The Pantry, RI TN
1, LLC, RI TN 2, LLC, RI GA 1, LLC, and Crestnet 1, LLC

 

49. Form of Lease Agreement between The Pantry and National Retail Properties,
LP



--------------------------------------------------------------------------------

50. Indenture dated August 3, 2012 among The Pantry and U.S. Bank National
Association, as Trustee, with respect to the 8.375% Senior Notes due 2020

 

51. Form of 8.375% Senior Note due 2020

 

52. Purchase Agreement between The Pantry, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and several other initial purchasers of notes party thereto, dated
July 25, 2012.

 

53. Registration Rights Agreement between The Pantry, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and several other initial purchasers of notes party
thereto, dated August 3, 2012.



--------------------------------------------------------------------------------

Schedule 1.1-4

EXISTING LETTERS OF CREDIT

The Pantry

LC Exposure as of 6/29/12

L/C #    LC Amount      Issue Date    Expiry
Date    Beneficiary

SM200753

     400,000.00       11/7/2002    11/1/2012    Arrowood Indemnity Company

SM200868

     30,000.00       11/19/2002    12/8/2012    Louisian Dept of Envir

SM207317

     13,271,857.00       3/11/2004    2/28/2013    Ace American Insurance

SM218196

     3,000,000.00       2/6/2006    2/1/2013    ExxonMobil

SM219594

     5,000.00       4/25/2006    4/24/2013    Town of Cary

SM225372

     250,000.00       4/19/2007    4/19/2013    Apex Oil Company, Inc.

SM226422

     17,000.00       6/22/2007    6/21/2013    Town of Cary

SM231417

     3,000,000.00       5/27/2008    5/30/2013    Valero Energy Corporation

SM236821

     13,775,000.00       3/17/2010    3/1/2013    Hartford Fire Insurance
Company

SM237703

     32,800,000.00       8/23/2010    8/30/2012    Marathon Petroleum Company
LLC



--------------------------------------------------------------------------------

SM238514

     16,000.00       1/13/2011    12/2/2012    Kansas Dept of Health &
Environment

SM407742C

     14,500,000.00       2/9/1999    1/31/2013    Citgo Petroleum Corp

SM408070C

     400,000.00       3/10/1999    9/4/2012    Marathon Ashland Petroleum

SM409516

     125,000.00       7/20/1999    7/14/2012    Florida Self-Insurers Guaranty
Assoc.

SM410464

     1,000,000.00       10/14/1999    1/31/2013    BP Products North America
Inc.

SM420233

     957,000.00       3/14/2002    3/10/2013    NC Dept of Envir.

SM420234

     25,000.00       3/13/2002    3/9/2013    SC Dept of Health & Envir.

SM420235

     200,000.00       3/13/2002    3/2/2013    Commonwealth of Virginia

SM420859

     60,000.00       5/7/2002    4/19/2013    Indian Dept. of Envir. Mgmt

SM422200

     25,000.00       8/7/2002    7/30/2012    Georgia Dept of Natural Resources

SM422232

     77,500.00       8/6/2002    4/19/2013    Tennessee Dept of Envir

SM422235W

     25,000.00       8/6/2002    4/19/2013    Kentucky Dept of Envir

S014220

     150,000.00       10/27/1987    1/31/2013    KY Dept of Labor

S031030

     2,825,000.00       7/31/1991    3/15/2013    BP Products North America Inc.

S139521

     12,000,000.00       11/28/1997    7/25/2012    Chevron Products     
98,934,357.00            



--------------------------------------------------------------------------------

Schedule 1.1-6

COMMITMENTS

 

Lenders

   Revolving
Commitment      Revolving
Commitment
Percentage     LOC Commitment      Term Loan
Commitment      Term Loan
Commitment
Percentage  

Wells Fargo Bank, National Association

   $ 37,000,000.00         16.444444444 %    $ 26,311,111.11       $
235,000,000.00         92.156862745 % 

Royal Bank of Canada

   $ 30,000,000.00         13.333333333 %    $ 21,333,333.33         N/A        
N/A   

Bank of America, N.A.

   $ 27,000,000.00         12.000000000 %    $ 19,200,000.00         N/A        
N/A   

BMO Harris Financing, Inc.

   $ 27,000,000.00         12.000000000 %    $ 19,200,000.00         N/A        
N/A   

SunTrust Bank

   $ 27,000,000.00         12.000000000 %    $ 19,200,000.00         N/A        
N/A   

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New
York Branch

   $ 27,000,000.00         12.000000000 %    $ 19,200,000.00       $
5,000,000.00         1.960784314 % 

Capital One Leverage Finance Corp.

   $ 20,000,000.00         8.888888889 %    $ 14,222,222.22       $ 5,000,000.00
        1.960784314 % 

Cadence Bank, N.A.

   $ 15,000,000.00         6.666666667 %    $ 10,666,666.67       $
10,000,000.00         3.921568627 % 

Regions Bank

   $ 15,000,000.00         6.666666667 %    $ 10,666,666.67         N/A        
N/A      

 

 

    

 

 

   

 

 

    

 

 

    

 

 

 

Total

   $ 225,000,000.00         100.000000000 %    $ 160,000,000.00       $
255,000,000.00         100.000000000 %    

 

 

    

 

 

   

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1-7

[FORM OF]

BANK PRODUCT PROVIDER NOTICE

 

TO:    Wells Fargo Bank, National Association, as Administrative Agent RE:   
Fourth Amended and Restated Credit Agreement, dated as of August 3, 2012, by and
among The Pantry, Inc., a Delaware corporation (the “Borrower”), the Domestic
Subsidiaries of the Borrower from time to time party thereto (individually a
“Guarantor” and collectively, the “Guarantors”), the Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”) for the Lenders (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement) DATE:    [Date]

 

 

[Name of Bank Product Provider] hereby notifies you, pursuant to the terms of
the Credit Agreement, that:

(a) [Name of Bank Product Provider] meets the requirements of a Bank Product
Provider under the terms of the Credit Agreement and is a Bank Product Provider
under the Credit Agreement and the other Credit Documents.

(b) The Credit Parties have entered into Bank Products with [Name of Bank
Product Provider] which include: [set forth Bank Products].



--------------------------------------------------------------------------------

(c) The maximum dollar amount1 of obligations arising under the Bank Products
set forth in clause (b) above is: $        .

(d) The methodology to be used by such parties in determining the Bank Product
Debt (as defined in the Credit Agreement) owing from time to time is:
                    .

Delivery of this Notice by telecopy shall be effective as an original.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

1 

If reasonably capable of being determined.



--------------------------------------------------------------------------------

A duly authorized officer of the undersigned has executed this Notice as of the
    day of         ,         .

 

 

 

,

as a Bank Product Provider

By:

 

 

 

Name:

 

 

 

Title:

 

 

 



--------------------------------------------------------------------------------

Schedule 1.1-8

DEPARTING LENDER SCHEDULE

Allied Irish Banks

Allstate Insurance Company

Apidos Capital Management

Callidus Capital

Canyon Capital

Caywood Scholl Capital

CIT Group/Business Credit

Commercial Industrial Finance

Compass Bank

East West Bank

General Electric Capital Corp

Governor and Co Bank of Ireland

Israel Discount Bank of NY

JPMorgan Chase

Newfleet Asset Management

Nicholas Applegate Capital

Ore Hill Partners LLC

Raymond James Bank

RB International Finance (USA)

State Bank of India

TD Bank, N.A.

Trimaran Advisors

United Overseas Bank Ltd.

US Bancorp

Van Kampen Investment



--------------------------------------------------------------------------------

Schedule 2.1(b)(i)

[FORM OF]

NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent under the

Credit Agreement referred to below

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attn: Syndication Agency Services

Ladies and Gentlemen:

Pursuant to Section [2.1(b)][2.2(a)][2.5(b)] of the Fourth Amended and Restated
Credit Agreement dated as of August 3, 2012 (as amended, restated, amended and
restated or otherwise modified from time to time, the “Credit Agreement”) by and
among The Pantry, Inc., a Delaware corporation (the “Borrower”), the Domestic
Subsidiaries of the Borrower from time to time party thereto (individually a
“Guarantor” and collectively, the “Guarantors”), the Lenders from time to time
party thereto and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”), the Borrower hereby requests that the
following Loans be made on [date] as follows (the “Proposed Borrowing”):



--------------------------------------------------------------------------------

I. Revolving Loans requested:

 

(1)

  Total Amount of Revolving Loans Requested   $  

    

   

(2)

  Amount of (1) to be allocated to LIBOR Rate Loans       $  

    

(3)

  Amount of (1) to be allocated to Alternate Base Rate Loans       $  

    

(4)

  Interest Periods and amounts to be allocated thereto in respect of the LIBOR
Rate Loans referenced in (2) (amounts must total (2)):          

(i)

 

one month

      $  

    

 

(ii)

 

two months

      $  

    

 

(iii)

 

three months

      $  

    

 

(iv)

 

six months

      $  

    

Total LIBOR Rate Loans

  $  

    

   

 

NOTE:    REVOLVING LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH
RESPECT TO LIBOR RATE LOANS $2,000,000 AND $100,000 INCREMENTS IN EXCESS THEREOF
AND (B) WITH RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $50,000
INCREMENTS IN EXCESS THEREOF (OR THE REMAINING AMOUNT OF THE REVOLVING COMMITTED
AMOUNT, IF LESS).



--------------------------------------------------------------------------------

II. Term Loan to be made as follows:2

 

(1)

 

Total Amount of Term Loan

  $  

255,000,000.00

(2)

 

Amount of (1) to be allocated to LIBOR Rate Loans

  $  

    

(3)

 

Amount of (1) to be allocated to Alternate Base Rate Loans

  $  

    

(4)

 

Interest Periods and amounts to be allocated thereto in respect of the LIBOR
Rate Loans referenced in (2) (amounts must total (2)):

     

(i)

 

one month

  $  

    

 

(ii)

 

two months

  $  

    

 

(iii)

 

three months

  $  

    

 

(iv)

 

six months

  $  

    

 

Total LIBOR Rate Loans

  $  

    

 

2  Only to be used on the Closing Date



--------------------------------------------------------------------------------

NOTE:   THE TERM LOAN MADE ON THE CLOSING DATE MAY ONLY CONSIST OF ALTERNATE
BASE RATE LOANS UNLESS THE BORROWER DELIVERS A FUNDING INDEMNITY LETTER, IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AT LEAST THREE
(3) BUSINESS DAYS PRIOR TO THE CLOSING DATE.

 

IIII. Swingline Loans requested:

 

(1)

   Total Amount of Swingline Loans Requested   $  

    

 

NOTE:    SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $50,000 AND IN
INTEGRAL AMOUNTS OF $25,000 IN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

(a) The representations and warranties made by the Credit Parties in the Credit
Agreement, in the Security Documents or which are contained in any certificate
furnished at any time under or in connection with the Credit Agreement are
(i) with respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects, in each case on and as of the date of such Proposed
Borrowing as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Default or Event of Default has occurred and is continuing after giving
effect to the Proposed Borrowing unless any Default or Event of Default has been
waived in accordance with the Credit Agreement.



--------------------------------------------------------------------------------

(c) Immediately after giving effect to the Proposed Borrowing (and the
application of the proceeds thereof), (i) the sum of the aggregate principal
amount of outstanding Revolving Loans plus outstanding Swingline Loans plus
outstanding LOC Obligations shall not exceed the Revolving Committed Amount then
in effect, (ii) the outstanding LOC Obligations shall not exceed the LOC
Committed Amount, and (iii) the outstanding Swingline Loans shall not exceed the
Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 of the Credit Agreement have been
satisfied.

(e) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.5 of the Credit Agreement have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless all of such Defaulting Lender’s participation in Swingline Loans has been
reallocated among the Non-Defaulting Lenders in accordance with
Section 2.24(a)(iv) of the Credit Agreement or the Swingline Lender has entered
into satisfactory arrangements with the Borrower or such Defaulting Lender to
eliminate the Swingline Lender’s risk with respect to such Defaulting Lender’s
Swingline Commitment.

This Notice of Borrowing may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

Schedule 2.1(e)

[FORM OF]

REVOLVING NOTE

 

Lender:                        [Date]            

FOR VALUE RECEIVED, the undersigned, THE PANTRY, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay, on the Revolving
Commitment Termination Date (as defined in the Credit Agreement referred to
below), to the order of the above-named Lender (the “Lender”) at the office of
the Administrative Agent (as defined below) located at 1525 West W.T. Harris
Blvd., MACD1109-019, Charlotte, North Carolina 28262, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
undersigned pursuant to Section 2.1 of the Credit Agreement. The undersigned
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof and, to the extent permitted by law, accrued interest in
respect hereof from time to time from the date hereof until payment in full of
the principal amount hereof and accrued interest hereon, at the rates and on the
dates set forth in the Credit Agreement.

The holder of this Revolving Note is authorized to endorse the date and amount
of each Revolving Loan made pursuant to Section 2.1 of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information endorsed; provided, however, that
the failure to make any such endorsement shall not affect the obligations of the
undersigned under this Revolving Note.



--------------------------------------------------------------------------------

This Revolving Note is one of the Revolving Notes referred to in the Fourth
Amended and Restated Credit Agreement dated as of August 3, 2012 (as amended,
restated, amended and restated or otherwise modified from time to time, the
“Credit Agreement”) by and among the Borrower, the Domestic Subsidiaries of the
Borrower from time to time party thereto, as Guarantors, the Lenders from time
to time party thereto and Wells Fargo Bank, National Association, as
administrative agent (the “Administrative Agent”), and the holder is entitled to
the benefits thereof. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

Upon the occurrence and during the continuance of any Event of Default, all
amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. In the event this Revolving Note is not paid when due at any stated
or accelerated maturity, the Borrower agrees to pay, in addition to principal
and interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Revolving Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Revolving Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

This Revolving Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC.

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount
of
Loan    Type
of
Loan1    Interest
Rate    Interest
Period    Principal
Paid
or
Converted    Principal
Balance    Notation
Made By                     

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                    

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

1 

The type of Loan may be represented either by “L” for LIBOR Rate Loans or “ABR”
for Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.2(d)

[FORM OF]

TERM NOTE

 

Lender:                        [Date]             

FOR VALUE RECEIVED, the undersigned, THE PANTRY, INC., a Delaware corporation,
hereby unconditionally promises to pay, on each date specified in the Credit
Agreement referred to below for the payment of principal and on the Term Loan
Maturity Date (as defined in the Credit Agreement), to the order of the
above-named Lender (the “Lender”) at the office of the Administrative Agent (as
defined below) located at 1525 West W.T. Harris Blvd., MACD1109-019, Charlotte,
North Carolina 28262, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Term
Loan made by the Lender to the undersigned pursuant to Section 2.2 of the Credit
Agreement. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, to the extent permitted by
law, accrued interest in respect hereof from time to time from the date hereof
until payment in full of the principal amount hereof and accrued interest
hereon, at the rates and on the dates set forth in the Credit Agreement.

The holder of this Term Note is authorized to endorse the date and amount of
each Term Loan pursuant to Section 2.2 of the Credit Agreement and each payment
of principal and interest with respect thereto and its character as a LIBOR Rate
Loan or an Alternate Base Rate Loan on Schedule 1 annexed hereto and made a part
hereof, or on a continuation thereof which shall be attached hereto and made a
part hereof, which endorsement shall constitute prima facie evidence of the
accuracy of the information endorsed; provided, however, that the failure to
make any such endorsement shall not affect the obligations of the undersigned
under this Term Note.

This Term Note is one of the Term Notes referred to in the Fourth Amended and
Restated Credit Agreement dated as of August 3, 2012 (as amended, restated,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the Domestic Subsidiaries of the Borrower
from time to time party thereto, as Guarantors, the Lenders from time to



--------------------------------------------------------------------------------

time party thereto and Wells Fargo Bank, National Association, as administrative
agent (the “Administrative Agent”), and the holder is entitled to the benefits
thereof. Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

Upon the occurrence and during the continuance of any Event of Default, all
amounts then remaining unpaid on this Term Note shall become, or may be declared
to be, immediately due and payable, all as provided in the Credit Agreement. In
the event this Term Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to principal and interest, all
costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Term Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

This Term Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

This Term Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Term Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount
of Loan    Type
of
Loan3    Interest
Rate    Interest
Period    Maturity
Date    Principal
Paid or
Converted    Principal
Balance    Notation
Made
By                        

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

                       

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

 

3 

The type of Loan may be represented by “L” for LIBOR Rate Loans or “ABR” for
Alternate Base Rate Loans.



--------------------------------------------------------------------------------

Schedule 2.5(d)

[FORM OF]

SWINGLINE NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, THE PANTRY, INC., a Delaware corporation
(the “Borrower”), hereby unconditionally promises to pay on the Revolving
Commitment Termination Date (as defined in the Credit Agreement referred to
below), to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline
Lender”) at the office of the Administrative Agent (as defined below) located at
1525 West W.T. Harris Blvd., MACD1109-019, Charlotte, North Carolina 28262, in
lawful money of the United States of America and in immediately available funds
the aggregate unpaid principal amount of all Swingline Loans made by the
Swingline Lender to the undersigned pursuant to Section 2.5 of the Credit
Agreement referred to below. The undersigned further agrees to pay interest in
like money at such office on the unpaid principal amount hereof and, to the
extent permitted by law, accrued interest in respect hereof from time to time
from the date hereof until payment in full of the principal amount hereof and
accrued interest hereon, at the rates and on the dates set forth in the Credit
Agreement.

The holder of this Swingline Note is authorized to endorse the date and amount
of each Swingline Loan made pursuant to Section 2.5 of the Credit Agreement and
each payment of principal and interest with respect thereto on Schedule 1
annexed hereto and made a part hereof, or on a continuation thereof which shall
be attached hereto and made a part hereof, which endorsement shall constitute
prima facie evidence of the accuracy of the information endorsed; provided,
however, that the failure to make any such endorsement shall not affect the
obligations of the undersigned under this Swingline Note.

This Swingline Note is the Swingline Note referred to in the Fourth Amended and
Restated Credit Agreement dated as of August 3, 2012 (as amended, restated,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the



--------------------------------------------------------------------------------

Domestic Subsidiaries of the Borrower from time to time party thereto, as
Guarantors, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”), and
the holder is entitled to the benefits thereof. Terms used but not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

Upon the occurrence and during the continuance of any Event of Default, all
amounts then remaining unpaid on this Swingline Note shall become, or may be
declared to be, immediately due and payable, all as provided in the Credit
Agreement. In the event this Swingline Note is not paid when due at any stated
or accelerated maturity, the Borrower agrees to pay, in addition to principal
and interest, all costs of collection, including reasonable attorneys’ fees.

All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

This Swingline Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

This Swingline Note may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

to

Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount
of
Loan    Principal
Paid    Principal
Balance    Notation
Made
By            

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 

           

 

  

 

  

 

  

 

  

 



--------------------------------------------------------------------------------

Schedule 2.8(a)

[FORM OF]

NOTICE OF PREPAYMENT

Dated as of:                     

Wells Fargo Bank, National Association,

as Administrative Agent under the

Credit Agreement referred to below

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attn: Syndication Agency Services

Ladies and Gentlemen:

This irrevocable Notice of Prepayment is delivered to you by The Pantry, Inc.
(the “Borrower”), in connection with the Fourth Amended and Restated Credit
Agreement dated as of August 3, 2012 (as amended, restated, amended and restated
or otherwise modified from time to time, the “Credit Agreement”) by and among
the Borrower, the Domestic Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as administrative agent (the “Administrative
Agent”).



--------------------------------------------------------------------------------

1. The Borrower hereby provides notice to the Administrative Agent that it shall
voluntarily prepay the following [Alternate Base Rate Loans] [LIBOR Rate Loans]
in an amount equal to                     .

2. The Loan to be prepaid is a [check applicable box]

[    ] Revolving Loan

[    ] Term Loan

3. The Borrower shall prepay the above-referenced Loans on the following
Business Day:                     . (Complete with a Business Day at least one
(1) Business Day subsequent to the date of this Notice of Prepayment with
respect to an Alternate Base Rate Loan and three (3) Business Days subsequent to
the date of this Notice of Prepayment with respect to any LIBOR Rate Loan).

4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

5. This Notice of Prepayment may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 2.11

[FORM OF]

NOTICE OF CONVERSION

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent under the

Credit Agreement referred to below

1525 West W.T. Harris Blvd.

MACD1109-019

Charlotte, North Carolina 28262

Attn: Syndication Agency Services

Ladies and Gentlemen:

Pursuant to Section 2.11 of the Fourth Amended and Restated Credit Agreement,
dated as of August 3, 2012 (as amended, restated, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among The Pantry,
Inc. (the “Borrower”), the Domestic Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto
and Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”), the Borrower hereby requests conversion or continuation
of the following Loans be made on [date] as follows (the “Proposed Conversion”):



--------------------------------------------------------------------------------

Applicable Loan

                                         Revolving Loan                         
    Term Loan               (1)   Total Amount of Loans to be
converted/continued           $  

    

  (2)   Amount of (1) to be allocated to LIBOR Rate Loans           $  

     

  (3)   Amount of (1) to be allocated to Alternate Base Rate Loans           $  

     

  (4)     Interest Periods and amounts to be allocated thereto in respect of the
LIBOR Rate Loans referenced in (2) (amounts must total (2)):                 (i)
  one month       $  

     

        (ii)   two months       $  

     

        (iii)   three months       $  

     

        (iv)     six months       $  

     

        Total LIBOR Rate Loans   $  

     

       



--------------------------------------------------------------------------------

NOTE:    PARTIAL CONVERSIONS OF (A) ALTERNATE BASE RATE LOANS MUST BE IN A
MINIMUM AGGREGATE PRINCIPAL AMOUNT OF $2,000,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF AND (B) LIBOR RATE LOANS MUST BE IN A MINIMUM AGGREGATE PRINCIPAL
AMOUNT OF $2,000,000 AND $100,000 INCREMENTS IN EXCESS THEREOF.

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that, as of the date hereof and as of the date
of the Proposed Conversion, no Default or Event of Default has occurred and is
continuing after giving effect to the Proposed Conversion.

This Notice of Conversion may, upon execution, be delivered by facsimile or
electronic mail, which shall be deemed for all purposes to be an original
signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 3.1-1

JURISDICTIONS OF INCORPORATION/ORGANIZATION

 

Name    State of Incorporation The Pantry, Inc.    Delaware



--------------------------------------------------------------------------------

Schedule 3.1-2

SUBSIDIARIES; CAPITAL STRUCTURE

 

1. D. & D. Oil Co., Inc. has authorized 500,000 shares of common stock, $1.00
par value per share, of which 54,033 shares, all of which are owned by the
Pantry, Inc. are issued and outstanding.

 

2. Shop-A-Snak Food Mart, Inc. has authorized 10,000 shares of Class A common
stock, 10,000 shares of Class B common stock (nonvoting) and 20,000 shares of
preferred stock, each with a $0.01 par value per share, of which 2,860 shares of
Class A common, all of which are owned by The Pantry, Inc., are issued and
outstanding.

 

3. Angler’s Mini-Mart, Inc. has authorized 10,000 shares of common stock, $1.00
par value per share, of which 10,000 shares, all of which are owned by The
Pantry, Inc., are issued and outstanding.

 

4. Coastal Petroleum Company, Inc. has authorized 100,000 shares of common
stock, no par value per share, of which 1,000 shares, all of which are owned by
Angler’s Mini Mart, Inc., are issued and outstanding.



--------------------------------------------------------------------------------

Schedule 3.2(b)

CONFLICTS WITH CONTRACTUAL OBLIGATIONS; CONSENTS

None.



--------------------------------------------------------------------------------

Schedule 3.5(b)

REAL PROPERTIES

(i) Fee Properties

 

* Indicates property is currently under contract for sale.

 

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3735   1706 BOILING SPRINGS RD
  SPARTANBURG   SC     THE PANTRY, INC. 1600   1310 S. Main St.   Scott City  
KS     THE PANTRY, INC. 1601   511 E. Kansas Ave.   Garden City   KS     THE
PANTRY, INC. 1602   1000 S. Main St.   Hugoton   KS     THE PANTRY, INC. 1603  
222 Main St.   Jetmore   KS     THE PANTRY, INC. 1604   501 E. Fulton St.  
Garden City   KS     THE PANTRY, INC. 1605   2337 Washington St.   Great Bend  
KS     THE PANTRY, INC. 1606   905 E. Santa Fe St.   Gardner   KS     THE
PANTRY, INC. 1607   809 W. La Lande Ave.   Sublette   KS     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1608   516 N. Main St.   Lakin
  KS     THE PANTRY, INC. 1609   111 E Avenue A   Cimarron   KS     THE PANTRY,
INC. 1610   500 W Texcoco St   Montezuma   KS     THE PANTRY, INC. 1611   410
Broadway St.   Leoti   KS     THE PANTRY, INC. 1612   2510 Commerce Rd.  
Goodland   KS     THE PANTRY, INC. 1615   1201 E. 12th Ave.   Emporia   KS    
THE PANTRY, INC. 1616   9500 Blue Ridge Blvd.   Kansas City   MO     THE PANTRY,
INC. 1617   3522 US Hwy. 24   Grantville   KS     THE PANTRY, INC. 1618   230 S.
Baltimore Ave.   Derby   KS     THE PANTRY, INC. 1620   2522 N. Taylor Ave.  
Garden City   KS     THE PANTRY, INC. 1621   440 S. Kansas Ave.   Liberal   KS  
  THE PANTRY, INC. 1622   602 W. 9th Street.   Lawrence   KS     THE PANTRY,
INC. 1623   909 NW Chipman Rd.   Lee’s Summit   MO     THE PANTRY, INC. 1625  
609 S. 2nd Ave.   Dodge City   KS     THE PANTRY, INC. 1626   649 E. Bannister
Rd.   Kansas City   MO     THE PANTRY, INC. 1627   1020 S. Harrison St.   Olathe
  KS     THE PANTRY, INC. 1628   1802 W. 23rd St.   Lawrence   KS     THE
PANTRY, INC. 1629   3311 N. Rock Rd.   Wichita   KS     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1631   1250 S. Rock Rd.  
Wichita   KS     THE PANTRY, INC. 1633   1254 S. Tyler Rd.   Wichita   KS    
THE PANTRY, INC. 1636   4414 W. Maple St.   Wichita   KS     THE PANTRY, INC.
1637   7136 W. Central Ave.   WICHITA   KS     THE PANTRY, INC. 1638   2001 S.
Oliver St.   Wichita   KS     THE PANTRY, INC. 1639   7236 W. 21st St. N  
Wichita   KS     THE PANTRY, INC. 1640   4821 S. Broadway St.   Wichita   KS    
THE PANTRY, INC. 1642   2356 S. Seneca St.   Wichita   KS     THE PANTRY, INC.
1643   1350 N. Oliver St.   Wichita   KS     THE PANTRY, INC. 1644   6115 N. Air
Cap Dr.   Park City   KS     THE PANTRY, INC. 3717   4243 S. AMHERST HWY  
MADISON HEIGHTS   VA     THE PANTRY, INC. 6065   3895 OLD JENNINGS RD  
MIDDLEBURG   FL     THE PANTRY, INC. 6100   1690 WELLS RD   ORANGE PARK   FL    
THE PANTRY, INC. 437   6759 CAROLINA BEACH RD.   WILMINGTON   NC     THE PANTRY,
INC. 3633   2105 TEN TEN ROAD   APEX   NC     THE PANTRY, INC. 1   1801 DOUGLAS
DR   SANFORD   NC     THE PANTRY, INC. 12   2385 HURT ROAD   MARIETTA   GA  
CLOSED   THE PANTRY, INC. 70   7428 HIXON PIKE   HIXON   TN   CLOSED   THE
PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 74   5723 HIXSON PIKE   HIXSON
  TN     THE PANTRY, INC. 85   305 GREGSON DRIVE   CARY   NC     THE PANTRY,
INC. 105   809 CARTHAGE ST   SANFORD   NC     THE PANTRY, INC. 112   110 W
HAGGARD AVE   ELON   NC     THE PANTRY, INC. 130   264 EAST MAIN STREET  
ROCKWELL   NC     THE PANTRY, INC. 140   1218 STATE FARM RD.   BOONE   NC    
THE PANTRY, INC. 150   127 EAST SWANNANOA   LIBERTY   NC     THE PANTRY, INC.
157   250 NORTH MAIN STREET   TROUTMAN   NC     THE PANTRY, INC. 161   1031 N NC
HIGHWAY 87   ELON   NC     THE PANTRY, INC. 170   3101 PLEASANT GARDEN RD  
GREENSBORO   NC     THE PANTRY, INC. 172   354 S MAIN ST   MOORESVILLE   NC    
THE PANTRY, INC. 182   300 S SALISBURY AVE   SPENCER   NC     THE PANTRY, INC.
192   700 JONESTOWN RD   WINSTON SALEM   NC     THE PANTRY, INC. 215   101 E
KING ST   KING   NC     THE PANTRY, INC. 218   1130 N HORNER BLVD   SANFORD   NC
    THE PANTRY, INC. 239   1200 E MAIN ST   MAIDEN   NC     THE PANTRY, INC. 240
  334 EAST 20TH ST   NEWTON   NC     THE PANTRY, INC. 247   1205 DICK POND RD  
MYRTLE BEACH   SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 277   71 MATTHEWS DRIVE  
HILTON HEAD ISLAND   SC     THE PANTRY, INC. 288   2572 ASHLEY RIVER RD  
CHARLESTON   SC     THE PANTRY, INC. 294   11399 US 15 501 HWY N   CHAPEL HILL  
NC     THE PANTRY, INC. 295   1810 RIBAUT RD   PORT ROYAL   SC     THE PANTRY,
INC. 302   736 S REILLY RD   FAYETTEVILLE   NC     THE PANTRY, INC. 305   1501
PAMALEE DR   FAYETTEVILLE   NC     THE PANTRY, INC. 315   2507 MAIN STREET  
ELGIN   SC     THE PANTRY, INC. 321   1044 REDBANK RD   GOOSE CREEK   SC     THE
PANTRY, INC. 323   317-B ROYAL TOWER RD   IRMO   SC     THE PANTRY, INC. 326  
550 SOUTH PIKE EAST   SUMTER   SC     THE PANTRY, INC. 328   1134 E HOWE SPRINGS
RD   FLORENCE   SC   CLOSED   THE PANTRY, INC. 330   215 RED BANK RD.   GOOSE
CREEK   SC     THE PANTRY, INC. 331   1612 TRAMWAY ROAD   SANFORD   NC     THE
PANTRY, INC. 332   3950 AUGUSTA RD   WEST COLUMBIA   SC     THE PANTRY, INC. 334
  1011 GLENN BAY RD   SURFSIDE BEACH   SC     THE PANTRY, INC. 340   1530 NE 72
BYPASS   GREENWOOD   SC     THE PANTRY, INC. 355   429 EAST WEATHERSPOON ST  
SANFORD   NC     THE PANTRY, INC. 366   812 SOUTH HORNER BLVD.   SANFORD   NC  
  THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 376   4000 SOUTH MAIN ST  
HOPE MILLS   NC     THE PANTRY, INC. 391   3249 LAFAYETTE RD   HOPKINSVILLE   KY
    THE PANTRY, INC. 394   932 NORTH MAIN ST   HOPKINSVILLE   KY     THE PANTRY,
INC. 395   3600 W DIXSON BLVD   SHELBY   NC     THE PANTRY, INC. 398   503 BROAD
& MILLER ST   SUMTER   SC     THE PANTRY, INC. 399   1190 SUNSET BLVD   WEST
COLUMBIA   SC     THE PANTRY, INC. 402   560 DOVER RD   CLARKSVILLE   TN     THE
PANTRY, INC. 405   3006 HAWKINS AVENUE   SANFORD   NC     THE PANTRY, INC. 406  
1404 S MAIN ST   LILLINGTON   NC     THE PANTRY, INC. 407   1874 MEMORIAL DR  
CLARKSVILLE   TN     THE PANTRY, INC. 410   1996 BLOWING ROCK RD.   BOONE   NC  
  THE PANTRY, INC. 413   1010 N SECOND AVE E   SILER CITY   NC   CLOSED   THE
PANTRY, INC. 419   1034 N. MAIN STREET   RUSSELLVILLE   KY     THE PANTRY, INC.
420   407 HOPKINSVILLE RD   RUSSELLVILLE   KY     THE PANTRY, INC. 422   511 HWY
17 SOUTH   NORTH MYRTLE BEACH   SC     THE PANTRY, INC. 427   HWY US 41A & 62  
NORTONVILLE   KY     THE PANTRY, INC. 430   1610 FORDING ISLAND ROAD   HILTON
HEAD ISLAND   SC     THE PANTRY, INC. 442   3504 CHARLESTON HWY   WEST COLUMBIA
  SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 443   648 LA FAYETTE RD  
CLARKSVILLE   TN     THE PANTRY, INC. 445   806 BROAD RIVER RD   COLUMBIA   SC  
  THE PANTRY, INC. 446   830 COLLEGE PARK ROAD   LADSON   SC     THE PANTRY,
INC. 448   1677 NORTH MAIN   SUMMERVILLE   SC     THE PANTRY, INC. 450   2400 N.
COLLEGE RD   WILMINGTON   NC     THE PANTRY, INC. 451   1801 MADISON STREET  
CLARKSVILLE   TN     THE PANTRY, INC. 452   3516 BUSH RIVER RD   COLUMBIA   SC  
  THE PANTRY, INC. 453   3800 ROSEWOOD DRIVE   COLUMBIA   SC     THE PANTRY,
INC. 454   2522 RANDLEMAN RD   GREENSBORO   NC     THE PANTRY, INC. 457   705 E.
WILLIAMS STREET   APEX   NC     THE PANTRY, INC. 461   860 HIGHWAY 17   LITTLE
RIVER   SC     THE PANTRY, INC. 462   101 PISGAH CHURCH RD   GREENSBORO   NC    
THE PANTRY, INC. 463   301 PROVIDENCE ROAD   CLARKSVILLE   TN     THE PANTRY,
INC. 464   2375 S 17TH STREET   WILMINGTON   NC     THE PANTRY, INC. 467   1130
NORTH HOWE STREET   SOUTHPORT   NC     THE PANTRY, INC. 470   4400 BETHEL CHURCH
ROAD   COLUMBIA   SC     THE PANTRY, INC. 473   1791 WILMA RUDOLPH BLVD.  
CLARKSVILLE   TN     THE PANTRY, INC. 474   302 W NORTHFIELD BLVD   MURFREESBORO
  TN     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 475   10805 S US HWY 15 501  
SOUTHERN PINES   NC     THE PANTRY, INC. 476   1259 CHAPIN RD   CHAPIN   SC    
THE PANTRY, INC. 477   702 S CANNON BLVD.   SHELBYVILLE   TN     THE PANTRY,
INC. 481   3458 N. MAIN ST.   HOPE MILLS   NC     THE PANTRY, INC. 482   13 HWY
90 EAST   LITTLE RIVER   SC     THE PANTRY, INC. 484   5800 CASTLE HAYNE RD  
CASTLE HAYNE   NC     THE PANTRY, INC. 485   900 N MAIN STREET   SHELBYVILLE  
TN     THE PANTRY, INC. 489   7800 GARNERS FERRY RD   COLUMBIA   SC     THE
PANTRY, INC. 490   1301 RIBAUT ROAD   PORT ROYAL   SC     THE PANTRY, INC. 494  
3586 SAVANNAH HWY   JOHNS ISLAND   SC     THE PANTRY, INC. 497   2235 DECKER
BLVD   COLUMBIA   SC     THE PANTRY, INC. 498   5098 DORCHESTER RD   CHARLESTON
  SC     THE PANTRY, INC. 500   1300 HOPE MILLS RD   FAYETTEVILLE   NC     THE
PANTRY, INC. 702   2336 S GREEN ST   HENDERSON   KY     THE PANTRY, INC. 706  
300 WATSON LANE   HENDERSON   KY     THE PANTRY, INC. 725   6059 US HWY 62 W  
GRAHAM   KY     THE PANTRY, INC. 773   429 WADE HAMPTON BLVD   GREENVILLE   SC  
  THE PANTRY, INC. 788   207 OLD TROLLEY RD   SUMMERVILLE   SC     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 794   1595 TROLLEY RD  
SUMMERVILLE   SC     THE PANTRY, INC. 812   325 S KENTUCKY AVE   EVANSVILLE   IN
    THE PANTRY, INC. 820   906 FOLLY ROAD   CHARLESTON   SC     THE PANTRY, INC.
833   521 HWY 601 S   LUGOFF   SC     THE PANTRY, INC. 839   42 CENTER STREET  
FOLLY BEACH   SC     THE PANTRY, INC. 840   1402 BEN SAWYER BLVD   MT. PLEASANT
  SC     THE PANTRY, INC. 843   2001 EAST HWY 60   HENDERSON   KY     THE
PANTRY, INC. 1013   2158 N TEMPLE AVENUE   STARKE   FL     THE PANTRY, INC. 1041
  392 N. HATHAWAY AVE   BRONSON   FL     THE PANTRY, INC. 1042   8727 N US 301  
WILDWOOD   FL   CLOSED   THE PANTRY, INC. 1043   6929 A1A SOUTH   ST AUGUSTINE  
FL     THE PANTRY, INC. 1054   7510 SW ARCHER ROAD   GAINESVILLE   FL   CLOSED  
THE PANTRY, INC. 1066   1920 S. FRENCH AVENUE   SANFORD   FL     THE PANTRY,
INC. 1069   4760 US 1, N, SUITE A   ST AUGUSTINE   FL   CLOSED   THE PANTRY,
INC. 1080   8900 103RD ST   JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 1084  
11985 BEACH BLVD   JACKSONVILLE   FL     THE PANTRY, INC. 1095   2810 STATE ROAD
A1A   ATLANTIC BEACH   FL     THE PANTRY, INC. 1101   511 ANASTASIA BLVD   ST
AUGUSTINE   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1102   5708 NW 34TH ST  
GAINESVILLE   FL     THE PANTRY, INC. 1119   16130 NW US HWY 441 #10   ALACHUA  
FL     THE PANTRY, INC. 1127   953 NEW BERLIN RD   JACKSONVILLE   FL   CLOSED  
THE PANTRY, INC. 1132   9750 OLD ST AUGUSTINE RD   JACKSONVILLE   FL     THE
PANTRY, INC. 1133   6655 OLD KINGS RD,N   JACKSONVILLE   FL   CLOSED   THE
PANTRY, INC. 1143   922 NE 16TH STREET   GAINESVILLE   FL   CLOSED   THE PANTRY,
INC. 1158   1005 EDGEWOOD AVE, S   JACKSONVILLE   FL     THE PANTRY, INC. 1195  
4525 SUNBEAM RD   JACKSONVILLE   FL     THE PANTRY, INC. 1202   14411 N.W. US
HIGHWAY 441   ALACHUA   FL     THE PANTRY, INC. 1205   101 BUENAVENTURA BLVD  
KISSIMMEE   FL     THE PANTRY, INC. 1208   5408 MAIN STREET   JACKSONVILLE   FL
    THE PANTRY, INC. 1219   3362 POWERS AVENUE   JACKSONVILLE   FL   CLOSED  
THE PANTRY, INC. 1220   7404 NE WALDO RD   GAINESVILLE   FL     THE PANTRY, INC.
1223   5200 NE WALDO RD   GAINESVILLE   FL     THE PANTRY, INC. 1226   7499 SR
427   SANFORD   FL     THE PANTRY, INC. 1227   18359 E COLONIAL DR   ORLANDO  
FL     THE PANTRY, INC. 1228   3075 HIGHWAY 17   GREEN COVE SPRINGS   FL     THE
PANTRY, INC. 1229   6125 E HIGHWAY 100   FLAGLER BEACH   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1231   3605 ST JOHNS BLUFF RD
S   JACKSONVILLE   FL     THE PANTRY, INC. 1233   500 E MOODY STREET   BUNNELL  
FL     THE PANTRY, INC. 1236   4301 13TH STREET   ST CLOUD   FL     THE PANTRY,
INC. 1237   3232 W SILVER SPGS BLVD   OCALA   FL     THE PANTRY, INC. 1238  
14780 NE HWY 315   FT. MCCOY   FL     THE PANTRY, INC. 1239   1700 N THACKER
AVENUE   KISSIMMEE   FL     THE PANTRY, INC. 1240   2438 SHADER ROAD   ORLANDO  
FL     THE PANTRY, INC. 1242   17980 N US HWY 441   REDDICK   FL     THE PANTRY,
INC. 1245   202 EDGEWOOD AVE, S   JACKSONVILLE   FL   CLOSED   THE PANTRY, INC.
1248   800 S PONCE DELEON BLVD   ST AUGUSTINE   FL     THE PANTRY, INC. 1250  
5711 BOWDEN ROAD SUITE 1   JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 1251  
7676 N US HWY 441   OCALA   FL     THE PANTRY, INC. 1253   5001 HECKSCHER DR  
JACKSONVILLE   FL     THE PANTRY, INC. 1256   1712 DOYLE ROAD   DELTONA   FL    
THE PANTRY, INC. 1259   12995 N US HWY 441   CITRA   FL     THE PANTRY, INC.
1262   551726 US HWY 1   HILLIARD   FL     THE PANTRY, INC. 1263   1380 HOWLAND
BLVD   DELTONA   FL     THE PANTRY, INC. 1265   1201 PALM HARBOR PKWY   PALM
COAST   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1266   1297 SIMPSON RD  
KISSIMMEE   FL     THE PANTRY, INC. 1267   3 KINGSWOOD DR   PALM COAST   FL    
THE PANTRY, INC. 1273   2798 ELKCAM BLVD   DELTONA   FL     THE PANTRY, INC.
1276   808 CHICKASAW TRAIL, N   ORLANDO   FL     THE PANTRY, INC. 1278   5484 N
OCEANSHORE BLVD   PALM COAST   FL     THE PANTRY, INC. 1279   2919 COASTAL HWY  
ST AUGUSTINE   FL     THE PANTRY, INC. 1285   2816 HENLEY ROAD   GREEN COVE
SPRINGS   FL     THE PANTRY, INC. 1286   7985 NORTH CITRUS AVE   CRYSTAL RIVER  
FL     THE PANTRY, INC. 1291   7290 GEORGE T.EDWARD DR   MELBOURNE   FL     THE
PANTRY, INC. 1309   705 N MAIN ST   TRENTON   FL     THE PANTRY, INC. 1313  
4221 NW 16TH BLVD   GAINESVILLE   FL     THE PANTRY, INC. 1315   I-75 @ SR 236
EXIT 79   HIGH SPRINGS   FL   CLOSED   THE PANTRY, INC. 1322   340 E MACCLENNY
AVE   MACCLENNY   FL     THE PANTRY, INC. 1323   205 S. LAWRENCE BLVD   KEYSTONE
HEIGHTS   FL     THE PANTRY, INC. 1516   3505 KILDAIRE FARM ROAD   CARY   NC    
THE PANTRY, INC. 1524   546 ASHDALE COURT   CONCORD   NC     THE PANTRY, INC.
1555   5550 GOVERNMENT BLVD   THEODORE   AL     THE PANTRY, INC. 1556   6490 US
HWY 90   SPANISH FORT   AL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1558   2021 GULF SHORES PKWY  
GULF SHORES   AL     THE PANTRY, INC. 1561   35100 HWY 59   STAPLETON   AL    
THE PANTRY, INC. 1563   24599 HWY 41   BREWTON   AL     THE PANTRY, INC. 1564  
303 S. HWY 31   BAY MINETTE   AL     THE PANTRY, INC. 1565   325 N MAIN ST  
ATMORE   AL     THE PANTRY, INC. 1567   5505 HWY 43   SATSUMA   AL     THE
PANTRY, INC. 1568   315 WEST LEE STREET   CHICKSAW   AL     THE PANTRY, INC.
1570   1 CREEL RD   GRAND BAY   AL     THE PANTRY, INC. 1571   13400 HWY 113  
BREWTON   AL     THE PANTRY, INC. 1575   400 FORREST AVE   EAST BREWTON   AL    
THE PANTRY, INC. 1576   745 SIDNEY E. MANNING   FLOMATON   AL     THE PANTRY,
INC. 1577   20 HWY 21 SOUTH   MONROEVILLE   AL     THE PANTRY, INC. 1578   49980
STATE HWY 225   BAY MINETTE   AL     THE PANTRY, INC. 1579   314 WEST LEE STREET
  CHICKASAW   AL     THE PANTRY, INC. 1580   807 CELESTE RD   SARALAND   AL    
THE PANTRY, INC. 1581   6225 THREE NOTCH ROAD   MOBILE   AL     THE PANTRY, INC.
1583   8130 COTTAGE HILL ROAD   MOBILE   AL     THE PANTRY, INC. 1584   22164 US
HWY 98   FOLEY   AL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1585   7102 COTTAGE HILL RD  
MOBILE   AL     THE PANTRY, INC. 1586   3471 SPRING HILL AVE   MOBILE   AL    
THE PANTRY, INC. 1587   400 EAST GREGORY STREET   PENSACOLA   FL     THE PANTRY,
INC. 1588   4123 MOBILE HWY   PENSACOLA   FL     THE PANTRY, INC. 1589   7200
PENSACOLA BLVD   PENSACOLA   FL   CLOSED   THE PANTRY, INC. 1592   3225 WEST
NINE MILE RD   PENSACOLA   FL     THE PANTRY, INC. 1593   7600 TUCKER RD   OCEAN
SPRINGS   MS     THE PANTRY, INC. 1594   368 VOTERS RD   SLIDELL   LA     THE
PANTRY, INC. 2049   4140 E SR46   SANFORD   FL     THE PANTRY, INC. 2050   1591
DUNLAWTON AVE   PORT ORANGE   FL     THE PANTRY, INC. 2053   1171 HIGHWAY 17S  
SATSUMA   FL     THE PANTRY, INC. 2072   239 N. CENTER STREET   PIERSON   FL    
THE PANTRY, INC. 2074   2123 INTERNATIONAL SPEEDW   DELAND   FL     THE PANTRY,
INC. 2102   2185 W. STATE ROAD 44   DELAND   FL     THE PANTRY, INC. 2103   10
E. SILVER STAR ROAD   OCOEE   FL     THE PANTRY, INC. 2104   1058 N. US 1  
ORMOND BEACH   FL     THE PANTRY, INC. 2105   13873 S.E. HIGHWAY 42   WEIRSDALE
  FL     THE PANTRY, INC. 2106   8299 SILVER STAR ROAD   ORLANDO   FL     THE
PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2107   551 S. SUMMIT STREET  
CRESCENT CITY   FL     THE PANTRY, INC. 2110   5690 WEST SR 46   SANFORD   FL  
  THE PANTRY, INC. 2111   6004 US HIGHWAY 1   MIMS   FL     THE PANTRY, INC.
2114   810 US HWY 27   MINNEOLA   FL     THE PANTRY, INC. 2115   1099 W
INTERNATIONAL   DELAND   FL     THE PANTRY, INC. 2116   17503 W COLONIAL DR  
OAKLAND   FL     THE PANTRY, INC. 2117   241 S. HIGHWAY 17   EAST PALATKA   FL  
  THE PANTRY, INC. 2118   24425 SR 44   EUSTIS   FL     THE PANTRY, INC. 2119  
8486 N. CARL G. ROSE HWY   HERNANDO   FL     THE PANTRY, INC. 2120   14870 S US
HIGHWAY 441   SUMMERFIELD   FL     THE PANTRY, INC. 2122   3550 N US HIGHWAY 441
  OCALA   FL     THE PANTRY, INC. 2123   6155 SW HIGHWAY 200   OCALA   FL    
THE PANTRY, INC. 2125   45489 US HWY 27   DAVENPORT   FL     THE PANTRY, INC.
2157   700 3RD AVENUE   WELAKA   FL     THE PANTRY, INC. 2184   1022 E. NEW YORK
AVE   DELAND   FL     THE PANTRY, INC. 2207   12390 E. COLONIAL DR   ORLANDO  
FL     THE PANTRY, INC. 2209   101 POLO PARK BLVD E   DAVENPORT   FL     THE
PANTRY, INC. 2234   1701 N. VOLUSIA AVE   ORANGE CITY   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2235   624 STATE ROAD 19 N  
PALATKA   FL     THE PANTRY, INC. 2236   2498 TURPENTINE RD   MIMS   FL     THE
PANTRY, INC. 2258   1717 S US HIGHWAY 17   PIERSON   FL     THE PANTRY, INC.
2271   1695 N. US 17   SEVILLE   FL     THE PANTRY, INC. 2291   6750 US1 SOUTH  
ST AUGUSTINE   FL     THE PANTRY, INC. 2292   7609 US HWY 441   LEESBURG   FL  
  THE PANTRY, INC. 2307   131 SR 207   EAST PALATKA   FL   CLOSED   THE PANTRY,
INC. 2314   10143 SE SUNSET HARBOR RD   SUMMERFIELD   FL     THE PANTRY, INC.
2321   13002 NE JACKSONVILLE RD   CITRA   FL     THE PANTRY, INC. 2322   15877 E
HWY 40   SILVER SPRINGS   FL     THE PANTRY, INC. 2326   12475 NW GAINESVILLE RD
  REDDICK   FL     THE PANTRY, INC. 2328   1940 SE 58TH AVE   OCALA   FL     THE
PANTRY, INC. 2329   901 STATE ROAD 20   INTERLACHEN   FL     THE PANTRY, INC.
2332   10030 CR 44   LEESBURG   FL     THE PANTRY, INC. 2334   4914 ROCK SPRINGS
ROAD   APOPKA   FL     THE PANTRY, INC. 2403   23932 STATE ROAD 46   SORRENTO  
FL     THE PANTRY, INC. 2404   1252 S. APOPKA BLVD   APOPKA   FL     THE PANTRY,
INC. 2405   245 NE 28TH AVE   OCALA   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2406   4181 ORANGE BLVD  
SANFORD   FL     THE PANTRY, INC. 2408   3930 SR 44   NEW SMYRNA BEACH   FL    
THE PANTRY, INC. 2416   6905 NE HWY 301   HAWTHORNE   FL     THE PANTRY, INC.
2419   446 S LAKEVIEW DRIVE   LAKE HELEN   FL     THE PANTRY, INC. 2426   519 N.
SUMMIT STREET   CRESCENT CITY   FL     THE PANTRY, INC. 2502   1000 LOCKWOOD
BLVD   OVIEDO   FL     THE PANTRY, INC. 2503   2101 STATE ROAD 19   TAVARES   FL
    THE PANTRY, INC. 2504   10001 LAKE UNDERHILL DR   ORLANDO   FL     THE
PANTRY, INC. 2505   399 S US 17/92   DEBARY   FL     THE PANTRY, INC. 2548  
11735 SW SR 231   BROOKER   FL     THE PANTRY, INC. 2574   1520 W GRANADA BLVD  
ORMOND BEACH   FL     THE PANTRY, INC. 2575   100 WEST MILLER STREET   FRUITLAND
PARK   FL     THE PANTRY, INC. 2576   1115 A1A BEACH BLVD   ST AUGUSTINE   FL  
  THE PANTRY, INC. 2655   135 E. SR 46   GENEVA   FL     THE PANTRY, INC. 2777  
1777 HIGHWAY 17S   POMONA PARK   FL     THE PANTRY, INC. 2802   2803 SILVER LAKE
DRIVE   PALATKA   FL     THE PANTRY, INC. 2804   391 N. CENTRAL AVENUE  
UMATILLA   FL     THE PANTRY, INC. 2805   400 FRANKLIN STREET   OCOEE   FL    
THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2806   320 N. SR 415   OSTEEN
  FL     THE PANTRY, INC. 2904   2095 E. NEW YORK AVENUE   DELAND   FL     THE
PANTRY, INC. 2908   8664 SW 103RD STREET RD   OCALA   FL     THE PANTRY, INC.
2910   601 BEVILLE ROAD   SOUTH DAYTONA   FL     THE PANTRY, INC. 3012   901
MCARTHUR ROAD   FAYETTEVILLE   NC     THE PANTRY, INC. 3216   3817 W. PALMETTO
STREET   FLORENCE   SC     THE PANTRY, INC. 3255   3477 WRIGHTSBORO RD   AUGUSTA
  GA     THE PANTRY, INC. 3265   440 SOUTH BELAIR RD   AUGUSTA   GA   CLOSED  
THE PANTRY, INC. 3287   1609 WEST BLUE RIDGE   GREENVILLE   SC     THE PANTRY,
INC. 3291   2204 CHESNEE HWY   SPARTANBURG   SC     THE PANTRY, INC. 3295   862
WINDSLOW AVE   GAFFNEY   SC     THE PANTRY, INC. 3313   3951 STATE HWY 365  
ALTO   GA     THE PANTRY, INC. 3340   78 S. MAIN STREET   CLEVELAND   GA     THE
PANTRY, INC. 3353   1141 OLD TOWNE ROAD   CHARLESTON   SC     THE PANTRY, INC.
3406   100 SHELBY HWY   GAFFNEY   SC     THE PANTRY, INC. 3451   4320 DESIARD  
MONROE   LA     THE PANTRY, INC. 3463   455 HWY 90 W   BAY ST. LOUIS   MS  
CLOSED   THE PANTRY, INC. 3493   3200 REDDING ROAD   RED BANK   TN     THE
PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3503*   5703 ALABAMA HWY.  
RINGGOLD   GA   CLOSED   THE PANTRY, INC. 3507   118 KAY CONLEY ROAD   ROCK
SPRING   GA     THE PANTRY, INC. 3509   728 PARK CITY RD.   ROSSVILLE   GA    
THE PANTRY, INC. 3520   11134 HWY. 27   SUMMERVILLE   GA     THE PANTRY, INC.
3522   3129 MAPLE STREET   LINDALE   GA     THE PANTRY, INC. 3525   201
CARBONDALE RD. SW   DALTON   GA     THE PANTRY, INC. 3534   1111 NORTH MAIN ST.
  LA FAYETTE   GA     THE PANTRY, INC. 3572   4858 HWY. 58   CHATTANOOGA   TN  
  THE PANTRY, INC. 3579   1850 ALMAVILLE ROAD   SMYRNA   TN   CLOSED   THE
PANTRY, INC. 3591   1200 SOUTH CEDAR   SOUTH PITTSBURG   TN     THE PANTRY, INC.
3600   230 TENNESSEE AVE.   ETOWAH   TN     THE PANTRY, INC. 3603   1700
HARRISON PIKE   CLEVELAND   TN     THE PANTRY, INC. 3697   1001 GEORGE
WASHINGTON   CHESAPEAKE   VA     THE PANTRY, INC. 3699   1125 WILROY RD.  
SUFFOLK   VA     THE PANTRY, INC. 3701   819 W. WASHINGTON ST.   SUFFOLK   VA  
  THE PANTRY, INC. 3704   115 OTTIS ST.   YORKTOWN   VA     THE PANTRY, INC.
3705   2622 E LEE HWY   WYTHEVILLE   VA     THE PANTRY, INC. 3706   1020 PEPPERS
FERRY RD.   WYTHEVILLE   VA     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3710   1682 LEAD MINE RD.  
AUSTINVILLE   VA     THE PANTRY, INC. 3711   5149 STATE PARK RD.   DUBLIN   VA  
  THE PANTRY, INC. 3719   1560 VIRGINIA AVE.   MARTINSVILLE   VA     THE PANTRY,
INC. 3783   501 TEAGUE ST.   GREENSBORO   NC   CLOSED   THE PANTRY, INC. 3784  
2214 MARTIN LUTHER KING D   GREENSBORO   NC   CLOSED   THE PANTRY, INC. 3796  
1971 CLEMENTS FERRY ROAD   CHARLESTON   SC     THE PANTRY, INC. 3800   821 GREEN
SPRINGS HWY.   HOMEWOOD   AL     THE PANTRY, INC. 3803   6408 OLD SPRINGVILLE
RD.   PINSON   AL     THE PANTRY, INC. 3804   301 ROBERT JEMISON RD.  
BIRMINGHAM   AL     THE PANTRY, INC. 3807   2112 BUTLER RD   ALABASTER   AL    
THE PANTRY, INC. 3812   232 ROEBUCK PLAZA DR.   BIRMINGHAM   AL     THE PANTRY,
INC. 3814   2803 PINSON VALLEY PARKWA   BIRMINGHAM   AL     THE PANTRY, INC.
3815   7994 HELENA ROAD   PELHAM   AL     THE PANTRY, INC. 3816   1107A
TOWNHOUSE RD.   HELENA   AL     THE PANTRY, INC. 3818   1685 MONTCLAIR RD.  
BIRMINGHAM   AL     THE PANTRY, INC. 3820   7701 1ST AVE. NORTH   BIRMINGHAM  
AL     THE PANTRY, INC. 3822   830 9TH AVE. NORTH   BESSEMER   AL     THE
PANTRY, INC. 3826   1139 MARTIN LUTHER KING E   ANDALUSIA   AL     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3828   9401 PARKWAY EAST  
BIRMINGHAM   AL     THE PANTRY, INC. 3829   4970 MONTGOMERY HWY   DOTHAN   AL  
  THE PANTRY, INC. 3830   716 SOUTH MEMORIAL DR.   PRATTVILLE   AL     THE
PANTRY, INC. 3833   998 ACADEMY DR.   BESSEMER   AL     THE PANTRY, INC. 3834  
603 BESSEMER RD.   MIDFIELD   AL     THE PANTRY, INC. 3836   1050 SOUTH MAIN ST
  GRAYSVILLE   AL     THE PANTRY, INC. 3840   170 BEVERLY LANE   SOUTHERN PINES
  NC     THE PANTRY, INC. 3850   4020 BESSEMER ROAD   MT. PLEASANT   SC     THE
PANTRY, INC. 3936   2701 N GRAHAM ST   CHARLOTTE   NC     THE PANTRY, INC. 3937
  2301 BEATIES FORD ROAD   CHARLOTTE   NC     THE PANTRY, INC. 3942   100 S.
POLK STREET   PINEVILLE   NC     THE PANTRY, INC. 3959   1711 FLOYD BAKER BLVD.
  GAFFNEY   SC     THE PANTRY, INC. 3971   1000 N TRYON ST   CHARLOTTE   NC    
THE PANTRY, INC. 3983   1692 W. FRANKLIN ST.   MONROE   NC     THE PANTRY, INC.
3986   2226 LANCASTER AVE.   MONROE   NC     THE PANTRY, INC. 3987   2415 HWY.
160 WEST   TEGA CAY   SC     THE PANTRY, INC. 6008   2568 BLANDING BLVD.  
MIDDLEBURG   FL   CLOSED   THE PANTRY, INC. 6009   400 SR 26   MELROSE   FL    
THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6019   2000 STATE ROAD 16W  
GREEN COVE SPRINGS   FL     THE PANTRY, INC. 6039   4024 SOUTHSIDE BLVD  
JACKSONVILLE   FL     THE PANTRY, INC. 6045   5089 SR 218   MIDDLEBURG   FL  
CLOSED   THE PANTRY, INC. 6051   2652 S E STATE RD 21   MELROSE   FL     THE
PANTRY, INC. 6058   5420 W STATE ROAD 235   LACROSSE   FL     THE PANTRY, INC.
6061   14797 NORMANDY BLVD   JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 6070
  16991 EAST HIGHWAY 40   SILVER SPRINGS   FL     THE PANTRY, INC. 6073   8181
103RD ST   JACKSONVILLE   FL     THE PANTRY, INC. 6079   24421 SR 40/BOX 336  
ASTOR   FL     THE PANTRY, INC. 6081   4622 S CLYDE MORRIS BLVD   PORT ORANGE  
FL     THE PANTRY, INC. 6082   1379 BEVILLE RD   DAYTONA BEACH   FL     THE
PANTRY, INC. 6084   1790 SR 13   JACKSONVILLE   FL     THE PANTRY, INC. 6094  
3164 MAIN ST, W   MIMS   FL     THE PANTRY, INC. 6109   540251 US HIGHWAY 1  
CALLAHAN   FL     THE PANTRY, INC. 6112   5440 SR 218   MIDDLEBURG   FL   CLOSED
  THE PANTRY, INC. 6118   2800 US 1, S   ST AUGUSTINE   FL     THE PANTRY, INC.
6128   6155 N COURTENAY   MERRITT ISLAND   FL     THE PANTRY, INC. 6131   4001 N
WICKHAM RD   MELBOURNE   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6145   7175 HWY 1 N   COCOA  
FL     THE PANTRY, INC. 6150   2460 OCEAN SHORE BLVD   ORMOND BEACH   FL     THE
PANTRY, INC. 6152   1092 S MCDUFF AVENUE   JACKSONVILLE   FL     THE PANTRY,
INC. 6156   3990 LAKE DRIVE   COCOA   FL     THE PANTRY, INC. 6157   808 S PARK
AVENUE   APOPKA   FL     THE PANTRY, INC. 6158   1403 LEWIS STREET   FERNANDINA
BEACH   FL     THE PANTRY, INC. 6160   1310 S 3RD ST   JACKSONVILLE BEACH   FL  
  THE PANTRY, INC. 6161   45 SW 250TH ST   NEWBERRY   FL     THE PANTRY, INC.
6163   1001 N LANE AVENUE   JACKSONVILLE   FL     THE PANTRY, INC. 6167   1150
OCEAN SHORE BLVD   ORMOND BEACH   FL     THE PANTRY, INC. 6168   2625 BEVILLE RD
  DAYTONA BEACH   FL     THE PANTRY, INC. 6169   14376 BEACH BLVD   JACKSONVILLE
  FL     THE PANTRY, INC. 6175   584 S SIXTH ST   MACCLENNY   FL     THE PANTRY,
INC. 6177   4750 S US HIGHWAY 41   DUNNELLON   FL     THE PANTRY, INC. 6183  
743 HIGHWAY 41 SOUTH   INVERNESS   FL     THE PANTRY, INC. 6210   1060 EMERSON
DR NE   PALM BAY   FL     THE PANTRY, INC. 6229   2595 EMERSON DRIVE   PALM BAY
  FL     THE PANTRY, INC. 6236   1209 MONUMENT RD   JACKSONVILLE   FL     THE
PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6249   70 MASTERS DRIVE   ST
AUGUSTINE   FL     THE PANTRY, INC. 6267   338 COLLEGE DR   ORANGE PARK   FL    
THE PANTRY, INC. 6271   4815 SAN PABLO RD   JACKSONVILLE   FL     THE PANTRY,
INC. 6272   543 SOUTH HWY 17   SAN MATEO   FL     THE PANTRY, INC. 6274   4
HIGHWAY 19 SOUTH   INGLIS   FL     THE PANTRY, INC. 6279   6296 W GULF TO LAKE
HWY   CRYSTAL RIVER   FL     THE PANTRY, INC. 6283   6618 EMBASSY BLVD   PORT
RICHEY   FL     THE PANTRY, INC. 6284   941268 OLD NASSAUVILLE RD   FERNANDINA
BEACH   FL     THE PANTRY, INC. 6285   2615 ST JOHNS BLUFF S   JACKSONVILLE   FL
    THE PANTRY, INC. 6286   4486 CR 218, W   MIDDLEBURG   FL     THE PANTRY,
INC. 6288   999 NORTH BROAD STREET   BROOKSVILLE   FL     THE PANTRY, INC. 6289
  744 S HWY 17   SATSUMA   FL     THE PANTRY, INC. 6290   3128 BLANDING BLVD  
MIDDLEBURG   FL     THE PANTRY, INC. 6294   1515 WURST RD   OCOEE   FL     THE
PANTRY, INC. 6295   1091 BLANDING BLVD   ORANGE PARK   FL     THE PANTRY, INC.
6297   2256 MAYPORT RD   JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 6298  
451 W MYERS   MASCOTTE   FL     THE PANTRY, INC. 6504   807 INDIAN RIVER BLVD  
EDGEWATER   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6511   799 BILL FRANCE DRIVE  
DAYTONA BEACH   FL     THE PANTRY, INC. 6512   13075 SPRINGHILL DRIVE   SPRING
HILL   FL     THE PANTRY, INC. 6513   900 MALABAR ROAD, SW   PALM BAY   FL    
THE PANTRY, INC. 6513   900 MALABAR ROAD, SW   PALM BAY   FL     THE PANTRY,
INC. 6516   13705 HWY 19   HUDSON   FL     THE PANTRY, INC. 6517   3051 MONUMENT
RD   JACKSONVILLE   FL     THE PANTRY, INC. 6518   8735 N KINGS RD  
JACKSONVILLE   FL     THE PANTRY, INC. 6519   804 BLANDING BLVD   ORANGE PARK  
FL     THE PANTRY, INC. 6524   3873 SW COLLEGE RD   OCALA   FL     THE PANTRY,
INC. 6527   9404 NW 39TH AVENUE   GAINESVILLE   FL     THE PANTRY, INC. 6528  
748 PALM BAY RD, NE   PALM BAY   FL     THE PANTRY, INC. 6532   9988 S ORANGE
AVE   ORLANDO   FL     THE PANTRY, INC. 6534   4856 PARK STREET   JACKSONVILLE  
FL     THE PANTRY, INC. 6535   2152 NW 39TH AVE   GAINESVILLE   FL     THE
PANTRY, INC. 6537   720 S STATE ROAD 19 (HWY   PALATKA   FL     THE PANTRY, INC.
6542   3088 HARBOR CITY BLVD N   MELBOURNE   FL     THE PANTRY, INC. 6549   2200
S FISKE BOULEVARD   ROCKLEDGE   FL     THE PANTRY, INC. 1060   465 STATE ROAD 16
  ST AUGUSTINE   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1573   901 W. NASHVILLE AVE  
ATMORE   AL     THE PANTRY, INC. 90   107 IOWA AVENUE   SCOTT CITY   KS     THE
PANTRY, INC. 91   1441 W. OLD HWY. 40   SALINA   KS     THE PANTRY, INC. 3881  
3656 HIGHWAY 701 SOUTH   CONWAY   SC     THE PANTRY, INC. 1315   I-75 @ SR 236
(EXIT 79)   HIGH SPRINGS   FL     THE PANTRY, INC. 1324   D BERNARD PKWY &
PERKINS RD   AUGUSTA   GA     THE PANTRY, INC. 1325   MORRISON SPRINGS ROAD &
MOUNTAIN VIEW   CHATTANOOGA   TN     THE PANTRY, INC. 1327   HWY 27 @ DAUGHERTY
FERRY   SALE CREEK   TN     THE PANTRY, INC. 1328   S. RUTHERFORD BLVD & HWY 70
(MERCURY BLVD.)   MURFREESBORO   TN     THE PANTRY, INC. 1329   3880 MANCHESTER
HWY   MCMINNVILLE   TN     THE PANTRY, INC. 1330   MT. VERD ROAD & I-75 NEC  
ATHENS   TN     THE PANTRY, INC. 1331   BLUE SPRINGS ROAD & HWY 64   CLEVELAND  
TN     THE PANTRY, INC. 1332   I-75 @ CHARLESTON EXIT   CHARLESTON   TN     THE
PANTRY, INC. 1334   I-75 @ LAUDERDALE HWY; EXIT 341   TUNNELL HILL   GA     THE
PANTRY, INC. 1335   I-75 @ HWY 41   RINGGOLD   GA     THE PANTRY, INC. 1336*  
HWY 70 @ NONAVILLE RD   MT. JULIET   TN     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1337   I-75 @ ALABAMA HWY;
EXIT 348   RINGGOLD   GA     THE PANTRY, INC. 1338   MIDDLE VALLEY @ BOY SCOUT  
HIXSON   TN     THE PANTRY, INC. 1339   HWY 109 S @ AIRPORT ROAD   GALLATIN   TN
    THE PANTRY, INC. 1411   OLD KINGS RD/PRITCHARD RD   JACKSONVILLE   FL    
THE PANTRY, INC. 1427   NEC US 98 & TRANSMITTER RD   SPRINGFIELD   FL     THE
PANTRY, INC. 1428   5831 COLLEGE LANE   VERO BEACH   FL     THE PANTRY, INC.
1433   10571 NORTH US 301   OXFORD   FL     THE PANTRY, INC. 1445   4650 N US 1
  ST. AUGUSTINE   FL     THE PANTRY, INC. 1446   SWC SPORTSMAN CLUB ROAD  
JACKSONVILLE   FL     THE PANTRY, INC. 1511   HWY 52 & I-65   PELHAM   AL    
THE PANTRY, INC. 1512   TAYLOR RD. & VAUGHN RD.   MONTGOMERY   AL     THE
PANTRY, INC. 1514   I-65 & HWY 87   CALERA   AL     THE PANTRY, INC. 1515  
GATEWAY & I-85 SWQ   OPELIKA   AL     THE PANTRY, INC. 1525   LONGPOINT/WANDO
PARK   MOUNT PLEASANT   SC     THE PANTRY, INC. 1526   RIVER OAKS & INT’L DRIVE
  MYRTLE BEACH   SC     THE PANTRY, INC. 1528*   I-77 & GOLD HILL RD   FT. MILL
  SC     THE PANTRY, INC. 1550   CITY BLVD   CHARLOTTE   NC     THE PANTRY, INC.
1553   7747 N. TRYON STREET   CHARLOTTE   NC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1597   HWY 707   MYRTLE BEACH
  SC     THE PANTRY, INC. 2258   US 17 & SR 40   BARBERVILLE   FL     THE
PANTRY, INC. 2332*   SR 44 & CR 473   LEESBURG   FL     THE PANTRY, INC. 2902  
US 301/CR 326E   OCALA   FL     THE PANTRY, INC. 2923   SR 100 & CR 315  
GRANDIN   FL     THE PANTRY, INC. 2969   SR 20   INTERLACHEN   FL     THE
PANTRY, INC. 2988   SR 121 & CR 16   RAIFORD   FL     THE PANTRY, INC. 2989  
SR16   STARKE   FL     THE PANTRY, INC. 2990   6296 W GULF TO LAKE HWY   CRYSTAL
RIVER   FL     THE PANTRY, INC. 3258   2459 WINDSOR SPRING ROAD   AUGUSTA   GA  
  THE PANTRY, INC. 3271   2655 COLUMBIA HWY   NORTH AIKEN   SC     THE PANTRY,
INC. 3272   4048 CHARLESTON HWY   WEST COLUMBIA   SC     THE PANTRY, INC. 3295  
862 WINSLOW AVENUE   GAFFNEY   SC     THE PANTRY, INC. 3344   3148 JODECO ROAD  
MCDONOUGH   GA     THE PANTRY, INC. 3450   1503 HWY 65   TALLULAH   LA     THE
PANTRY, INC. 3487*   HWY 17 & HWY 211   SUPPLY   NC     THE PANTRY, INC. 3597  
US HWY 411   BENTON   TN     THE PANTRY, INC. 4029   1706 BOILING SPRINGS ROAD  
SPARTANBURG   SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6513   SEC MALABAR & JUPITER  
PALM BAY   FL     THE PANTRY, INC. 6605   AIRPARK EAST   GAINESVILLE   FL    
THE PANTRY, INC. 6606   US HWY 441 & CR 235A   ALACHUA   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

(ii) Leases, subleases or assignments of leases

 

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3736   100
COLONY CROSSING BLVD   MADISON   MS     100 COLONY CROSSING BLVD, LLC   Sale
lease back 1520   130 RUTLEDGE AVE   CHARLESTON   SC     130 RUTLEDGE AVENUE,
LLC   3743   1860 MAIN ST.   MADISON   MS     1600 MAIN STREET, LLC   3377   1 B
REGENCY PARKWAY   HILTON HEAD ISLAND   SC     1B REGENCY PARKWAY, LLC   Sale
lease back 273   3305 N KINGS HWY   MYRTLE BEACH   SC     34 PANT, LLC   3763  
69290 HIGHWAY 21   COVINGTON   LA     3W COVINGTON, LLC   3747   2675 LAKELAND
DR   FLOWOOD   MS     3W MIRROR LAKE, LLC   3772   5112 MONKHOUSE DR.  
SHREVEPORT   LA     3W MONKHOUSE SHREVEPORT, LLC   3762   15389 HIGHWAY 22  
PONCHATOULA   LA     3W PONCHATOULA, LLC   3695   510 EAST MAIN STREET  
SENATOBIA   MS     4-55, INCORPORATED   3811   2258 BESSEMER RD.   BIRMINGHAM  
AL     5 POINTS WEST SHOPPING CITY, LLC   1521   588 EAST BAY   CHARLESTON   SC
    588 EAST BAY STREET, LLC   3745   6154 OLD CANTON RD.   JACKSON   MS    
6154 OLD CANTON ROAD, LLC   3441   2208 SC HIGHWAY 773   PROSPERITY   SC    
773, INC.   1591   7950 PENSACOLA BLVD   PENSACOLA   FL     7950 PENSACOLA
BLVD., LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3560   5091
HIGHWAY 136   TRENTON   GA     808 SEVENTH LLC   Sale lease back 3085   240 S.
WESLEYAN BLVD   ROCKY MOUNT   NC     A. DONALD STALLINGS & JUNE S. SHEARIN  
3119   1137 N. BRIGHTLEAF BLVD   SMITHFIELD   NC     A.G. LEE OIL COMPANY, INC.
  3122   6480 MARKET STREET   WILMINGTON   NC     A.G. LEE OIL COMPANY, INC.  
3125   116 PINEY GREEN RD   JACKSONVILLE   NC     A.G. LEE OIL COMPANY, INC.  
3126   2865 PINEY GREEN RD   MIDWAY PARK   NC     A.G. LEE OIL COMPANY, INC.  
2183   5700 RED BUG LAKE ROAD   WINTER SPRINGS   FL     A.K. SHOEMAKER FAMILY
LTD PARTNERSHIP   7   118 MCNEILL RD.   SANFORD   NC     ACA/PJA, LLC   3118  
919 DURHAM HIGHWAY   WAKE FOREST   NC     ADS INVESTMENTS, LLC   895   1930 N.
MEMORIAL DRIVE   GREENVILLE   NC     AINSWORTH & ASSOCIATES, LLC   3769   1980
AIRLINE DR   BOSSIER CITY   LA     AIRLINE BOSSIER CITY, LLC   3761   251
AIRPORT ROAD   PEARL   MS     AIRPORT ROAD PEARL, LLC   3991   61104 AIRPORT
ROAD   SLIDELL   LA     AIRPORT ROAD-SLIDELL, LLC   Sale lease back 3767   28437
HWY 43   ALBANY   LA     ALBANY LA, LLC   3120   4450 GUMBRANCH ROAD  
JACKSONVILLE   NC     ALBERT G. LEE, JR.   3121   770 N. RALEIGH STREET   ANGIER
  NC     ALBERT G. LEE, JR.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3123   873
LONGBRANCH ROAD   DUNN   NC     ALBERT G. LEE, JR.   3130   2713 HWY 24 WEST  
WARSAW   NC     ALBERT G. LEE, JR.   478   1525 NORTH BRAGG BLVD   SPRING LAKE  
NC     ALBERT GOINS LOVING TRUST   3992   8501 DORCHESTER RD. N   NORTH
CHARLESTON   SC     ALS 2008, LLC   Sale lease back 3916   5201 S PINE AVENUE  
OCALA   FL     AMOCAL, LLC   1401   2425 MAYPORT ROAD   ATLANTIC BEACH   FL    
ANDREWS ENTERPRISES, INC.   1421   5986 WEST HWY 40   OCALA   FL     ANDREWS
ENTERPRISES, INC.   Sale lease back 6146   3525 SW 34TH ST   GAINESVILLE   FL  
  ANDREWS ENTERPRISES, INC.   6502   1517 IDLEWILD AVE   GREEN COVE SPRINGS   FL
    ANDREWS ENTERPRISES, INC.   1142   3509 WILLISTON ROAD SW   GAINESVILLE   FL
    ANDREWS FAMILY PARTNERSHIP LTD   Sale lease back 1294   312 W. BROWNLEE  
STARKE   FL     ANDREWS FAMILY PARTNERSHIP LTD   1299   4301 A1A SOUTH   ST
AUGUSTINE   FL     ANDREWS FAMILY PARTNERSHIP LTD   1415   11869 PULASKI ROAD  
JACKSONVILLE   FL     ANDREWS FAMILY PARTNERSHIP LTD   Sale lease back 6032  
11325 W BEAVER ST   JACKSONVILLE   FL     ANDREWS FAMILY PARTNERSHIP LTD   6247
  2688 OLD MIDDLEBURG RD   JACKSONVILLE   FL     ANDREWS FAMILY PARTNERSHIP LTD
  6278   8796 E CHURCH ST   HASTINGS   FL     ANDREWS FAMILY PARTNERSHIP LTD  
Sale lease back 6293   4129 SPORTSMAN CLUB RD   JACKSONVILLE   FL     ANDREWS
FAMILY PARTNERSHIP LTD.   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 920   2606
N. WILLIAM STREET   GOLDSBORO   NC     ANDREWS FARMS OF WAYNE COUNTY, INC.  
1212   14801 NORMANDY BLVD   JACKSONVILLE   FL     ANDREWS MANAGEMENT COMPANY  
Sale lease back 3885   210 ST JAMES AVENUE   GOOSE CREEK   SC     ANGLER’S #24,
LLC   6142   5881 BABCOCK ST NE   PALM BAY   FL     Ann Posejpal   87   735
AVIGNON PARK   RIDGELAND   MS     ANN PREWITT   1086   9763 103RD STREET  
JACKSONVILLE   FL     ANTON N. SAFAR   3046   674 CHICKEN FOOT ROAD   HOPE MILLS
  NC     AOM INVESTMENTS LLC   3052   6777 RAEFORD RD   FAYETTEVILLE   NC    
AOM INVESTMENTS LLC   3053   41 E CORNELIUS HARNETT BL   LILLINGTON   NC     AOM
INVESTMENTS LLC   3055   1730 JK POWELL BLVD   WHITEVILLE   NC     AOM
INVESTMENTS LLC   3075   2868 PINEY GREEN RD.   JACKSONVILLE   NC     AOM
INVESTMENTS LLC   922   2101 WAYNE MEMORIAL DRIVE   GOLDSBORO   NC     ATLAS
DEVELOPMENT COMPANY   926   2007 WAYNE MEMORIAL   GOLDSBORO   NC     ATLAS
DEVELOPMENT COMPANY   3884   2421 W. AVIATION AVE   NORTH CHARLESTON   SC    
AVIATION BUSINESS PARK VIII, LLC   3307   1261 THOMPSON BRIDGE RD   GAINESVILLE
  GA     B & E DUNLAP LIMITED PARTNERSHIP   818   500 SOUTH CHURTON STREET  
HILLSBOROUGH   NC     B. ROBERT WILLIAMSON, TRUSTEE  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 814   960 S
WEINBACH AVE   EVANSVILLE   IN     BARBARA TROCKMAN & JHW LTD. PARTNERSHIP  
3770   4006 BARKSDALE BLVD.   BOSSIER CITY   LA     BARKSDALE BOSSIER CITY, LLC
  751   2400 E RIVERSIDE DR   EVANSVILLE   IN     BARRETT MCGAW, JOHN MCGAW,
JR., MARGARET SWITZER   3627   1300 EAST SPRING STREET   COOKEVILLE   TN    
BARRY II, LLC   Sale lease back 792   2591 GLENNS BAY RD   SURFSIDE BEACH   SC  
  BATES & EVANS   3753   4460 CLAY ST.   VICKSBURG   MS     BEECHWOOD, LLC   828
  10329 PARK ROAD   CHARLOTTE   NC     BELK-CONBRACO; C/O BV BELK INVEST.   3657
  13756 HWY 27   TRION   GA   CLOSED   BENJAMIN F. PERRY ENTERPRISES, INC.  
3658   10935 COMMERCE ST   SUMMERVILLE   GA     BENJAMIN F. PERRY ENTERPRISES,
INC.   3771   2651 BENTON RD.   BOSSIER CITY   LA     BENTON ROAD BOSSIER CITY,
LLC   3326   1080 JODECO RD   STOCKBRIDGE   GA     BETTY GARRETT MANSFIELD  
3794   4201 PLEASANT VALLEY RD.   RALEIGH   NC     BFM REALTY, LLC   6030   1403
N 3RD STREET   JACKSONVILLE BEACH   FL     BILL & BONNIE HUNTLEY INVESTMENTS,
LTD   6147   6003-5 ROOSEVELT BLVD   JACKSONVILLE   FL     BILL & BONNIE HUNTLEY
INVESTMENTS, LTD.   6182   12020 FT CAROLINE RD   JACKSONVILLE   FL     BILL &
BONNIE HUNTLEY INVESTMENTS, LTD.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 6188   1003
N EDGEWOOD AVENUE   JACKSONVILLE   FL     BILL & BONNIE HUNTLEY INVESTMENTS,
LTD.   6199   2952 DUNN AVENUE   JACKSONVILLE   FL     BILL & BONNIE HUNTLEY
INVESTMENTS, LTD.   6228   4775 FAY BLVD   COCOA   FL     BILL & BONNIE HUNTLEY
INVESTMENTS, LTD.   6263   4540 US 1, N   ST AUGUSTINE   FL     BILL & BONNIE
HUNTLEY INVESTMENTS, LTD.   400   85 POPE AVENUE   HILTON HEAD ISLAND   SC    
BIRD OIL CO., INC.   3950   15620 JOHN DELANEY BLVD.   CHARLOTTE   NC    
BISSELL FAMILY LIMITED PARTNERSHIP   3196   705 NATIONAL HIGHWAY   THOMASVILLE  
NC     BNC-GROTH, LLC   3209   3919 ELECTRIC ROAD   ROANOKE   VA     BNC-GROTH,
LLC   3174   1234 E. MAIN STREET   HAVELOCK   NC     BNC-HHPSW, LLC   3176  
2608 S. MAIN STREET   HIGH POINT   NC     BNC-HHPSW, LLC   3195   1542 SALISBURY
HIGHWAY   STATESVILLE   NC     BNC-HHPSW, LLC   3200   610 W MAIN STREET  
WILKESBORO   NC   CLOSED   BNC-HHPSW, LLC   3457   10010 HIGHWAY 49   GULFPORT  
MS     BOARD OF EDUCATION OF HARRISON CO. SCHOOLS   479   1009 3RD AVE S  
MYRTLE BEACH   SC     BOB BIBLE ENTERPRISES   831   1316 MADISON ST  
SHELBYVILLE   TN   CLOSED   BORGER/PAMPA VENTURE, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3501   4529
CLEVELAND HWY.   COHUTTA   GA     BRAMMER PROPERTIES, LLC   Sale lease back 1147
  5553 ST AUGUSTINE RD   JACKSONVILLE   FL     Brenda Kogut   3547   4850
GEORGETOWN PIKE   CLEVELAND   TN     BREWER ENTERPRISES CORP.   3104   1301
ARLINGTON BLVD   GREENVILLE   NC     BRINN-BOBBITT, LLC   3744   101 BROWN
SWITCH RD.   SLIDELL   LA     BROWN SWITCH ROAD SLIDELL, LLC   3140   3498 HWY 9
EAST   LITTLE RIVER   SC     BRYAN, LLC   3143   4525 MAIN STREET   SHALLOTTE  
NC     BRYAN-RUMP-COLLIER   3694   904 ST ANDREWS BLVD   CHARLESTON   SC     BST
2009, LLC   Sale lease back 3889   2 EAST WASHINGTON ST.   CHATTAHOOCHEE   FL  
  BURGER MART, INC.   851   1110 HUFFMAN MILL RD.   BURLINGTON   NC    
BURLINGTON PARTNERS   3428   1302 NORTH STATE STREET   JACKSON   MS     BURNS
FAMILY PROPERTIES, LP   3989   6065 PINE RIDGE ROAD   NAPLES   FL     C & E
LOVE, INC.   3024   506 SOUTHWEST BLVD   NEWTON   NC     C. CARL SMITH   3026  
2442 W.N.C. HIGHWAY 10   NEWTON   NC     C. CARL SMITH   864   601 GALLIMORE
DAIRY RD   HIGH POINT   NC     C. GARLAND RAKESTRAW, LLC   3380   660 W. LIBERTY
STREET   SUMTER   SC     C. RICHARD HARVIN TRUST A   1423   1986 SW 27TH AVENUE
  OCALA   FL     C.L.D. PROPERTIES, LTD.   Sale lease back 3915   4150 W HWY 326
  OCALA   FL     CALAMART, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 2398   431
N. ATLANTIC AVE   DAYTONA BEACH   FL     Caluma, Inc.   3473   5230 HWY 70 W  
MOREHEAD CITY   NC     CALVIN HEIGHTS, LLC   6022   724 KINGSLEY AVENUE   ORANGE
PARK   FL   CLOSED   Carol Ann Oakley, Trustee   893   211 SOUTH MILL STREET  
WINTERVILLE   NC     CAROLINA ICE COMPANY   894   515 E. NEW HOPE ROAD  
GOLDSBORO   NC     CAROLINA ICE COMPANY   898   1690 HWY 258 N   KINSTON   NC  
  CAROLINA ICE COMPANY   901   2600 CHARLES BLVD   GREENVILLE   NC     CAROLINA
ICE COMPANY   3469   1539 SIMPSON HWY   MAGEE   MS     CAROLINA MAGEE, LLC  
Sale lease back 2003   4625 W. LAKE MARY BLVD   LAKE MARY   FL     Carse Oil
Company   3786   621 GREEN VALLEY RD.   GREENSBORO   NC     CBL-TRS JOINT
VENTURE, LLC   1426   4402 WEST HIGHWAY 98   PANAMA CITY   FL     CBSM II, LLC  
Sale lease back 3636   500 BURNETT FERRY RD.   ROME   GA     CBSM II, LLC   3637
  2221 SHORTER AVE.   ROME   GA     CBSM II, LLC   3638   1808 DEAN ST.   ROME  
GA   CLOSED   CBSM II, LLC   3639   1361 JOE FRANK HARRIS   CARTERSVILLE   GA  
  CBSM II, LLC   3640   1501 MARTHA BERRY BLVD   ROME   GA     CBSM II, LLC  
3641   101 HIGHWAY 231 S   TROY   AL     CBSM II, LLC   3642   4319 JACKSON HWY
  SHEFFIELD   AL     CBSM II, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3643   4196
ROSS CLARK CIRCLE   DOTHAN   AL     CBSM II, LLC   3644   5265 GLADE RD.  
ACWORTH   GA     CBSM II, LLC   3645   1218 MAPLE ST.   CARROLLTON   GA     CBSM
II, LLC   3646   898 JOE FRANK HARRIS PKWY   CARTERSVILLE   GA     CBSM II, LLC
  3653   1325 EAST MAIN ST.   CARTERSVILLE   GA     CBSM II, LLC   3655   2401
GARDEN LAKES BLVD   ROME   GA     CBSM II, LLC   3659   1425 TURNER MCCALL BLVD.
  ROME   GA     CBSM II, LLC   3663   3902 PEPPERELL PKWY.   OPELIKA   AL    
CBSM II, LLC   3664   32344 US HWY 280   CHILDERSBURG   AL     CBSM II, LLC  
3665   800 JACKSONVILLE ST HWY   ANNISTON   AL     CBSM II, LLC   3667   1601
HWY 21 S / I-20   OXFORD   AL     CBSM II, LLC   3668   1707 GLENN BLVD.   FORT
PAYNE   AL     CBSM II, LLC   3669   496 E. MAIN STREET   CARTERSVILLE   GA    
CBSM II, LLC   3670   2317 HWY 31 S/I-65   DECATUR   AL     CBSM II, LLC   3673
  966 WEST SOUTH BLVD.   MONTGOMERY   AL     CBSM II, LLC   3675   5646 HWY 20
SE   CARTERSVILLE   GA     CBSM II, LLC   3676   1123 N. PARK STREET  
CARROLLTON   GA     CBSM II, LLC   3677   6278 UNIVERSITY DRIVE   HUNTSVILLE  
AL     CBSM II, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3678   5880
NEW CALHOUN RD.   ROME   GA     CBSM II, LLC   3680   1200 BANKHEAD HWY W  
BIRMINGHAM   AL     CBSM II, LLC   3681   2803 25TH AVENUE   GULFPORT   MS    
CBSM II, LLC   3683   501 N. TENNESSEE ST.   CARTERSVILLE   GA     CBSM II, LLC
  3686   21700 JOHN T REID PKWY/   SCOTTSBORO   AL     CBSM II, LLC   3687  
3008 ALABAMA AVE.   BREMEN   GA     CBSM II, LLC   3689   602 COX CREEK PARKWAY
  FLORENCE   AL     CBSM II, LLC   3690   6500 ATLANTA HWY   MONTGOMERY   AL    
CBSM II, LLC   3720   2991 MARTHA BERRY HWY   ROME   GA     CBSM II, LLC   3734
  11040 MEMORIAL PKWY SW   HUNTSVILLE   AL     CBSM II, LLC   Sale lease back
571   2001 JEFFERSON DAVIS HWY   CAMDEN   SC     CE SMITH RENTALS   6219   207
SR 17   LAKE HAMILTON   FL     Cecil Baker   1510   8700 ASHEVILLE HWY  
SPARTANBURG   SC     CECIL CANTRELL   1203   14902 E COLONIAL DR   ORLANDO   FL
    CEDAR CROSSING ENTERPRISES, INC.   3674   100 TAYLOR DRIVE   GADSDEN   AL  
  CHALKVILLE, LLC   425   1710 21ST AVE NORTH EXT   MYRTLE BEACH   SC     CHAPIN
COMPANY   1569   5809 HWY 90   THEODORE   AL     CHARLES B. ARCHER   854   1207
FOREST HILLS RD.   WILSON   NC     CHARLES M. CARSON, SR.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3961   1103
HYATT STREET   GAFFNEY   SC     CHARLES MITCHELL COPELAND, ET AL   1619   105 W.
Central Ave.   Andover   KS     CHARLOTTE A. KING   2298   6573 A1A SOUTH   ST
AUGUSTINE   FL   CLOSED   CHARLOTTE W. GRIFFIN, SHARON MALTBY, GARY WILLIAMS  
849   2101 CLEMSON RD.   COLUMBIA   SC     CHASTAIN COLUMBIA PARTNERS   3489  
7840 LEONARDO DRIVE   DURHAM   NC     CHASTAIN COUNTRY PARTNERS   861   3101
YANCEYVILLE STREET   GREENSBORO   NC     CHASTAIN GREENSBORO GROUP   Sale lease
back 855   6 PALMETTO BAY ROAD   HILTON HEAD ISLAND   SC     CHASTAIN HILTON
HEAD PARTNERS   Sale lease back 3837   941 LONGTOWN ROAD   COLUMBIA   SC    
CHASTAIN HOLDINGS, LLC   Sale lease back 1290   890 PALM COAST PKWY SW   PALM
COAST   FL     CHASTAIN PALM COAST, LLC   Sale lease back 3724   3509 CULVER RD.
  TUSCALOOSA   AL   CLOSED   CHATHAM ENTERPRISES, LLC   3725   3850 UNIVERSITY
BLVD. EAS   TUSCALOOSA   AL     CHATHAM ENTERPRISES, LLC   3726   30054 U.S.
HIGHWAY 11   KNOXVILLE   AL     CHATHAM ENTERPRISES, LLC   3727   15463 HWY 216
  BROOKWOOD   AL     CHATHAM ENTERPRISES, LLC   3728   6718 HWY 69 S  
TUSCALOOSA   AL     CHATHAM ENTERPRISES, LLC   3731   6404 UNIVERSITY BLVD E.  
COTTONDALE   AL     CHATHAM ENTERPRISES, LLC   3258   2459 WINDSOR SPRING RD  
AUGUSTA   GA   CLOSED   CHRISTOPHER KENNEDY   6547   1013 E HINSON AVENUE  
HAINES CITY   FL     Circle Y Oil Company  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3545   5710
LAKE RESORT DRIVE   CHATTANOOGA   TN     CIRIGNANO LTD. PARTNERSHIP #2   Sale
lease back 3750   3326 CLAY ST.   VICKSBURG   MS     CLAY STREET VICKSBURG, LLC
  6216   123 W BAY ST   DAVENPORT   FL     CLD PROPERTIES, LTD.   3390   403
HIGHWAY 98 W   NEW AUGUSTA   MS     CLEVIS BRELAND   6539   14611 BRUCE B DOWNS
BLVD   TAMPA   FL     CONVENIENCE CNTR DEVELOPMENT ASSOC PRTNRSHP, LLP   6233  
2754 E ORANGE AVE   EUSTIS   FL     CONVENIENCE CNTR DEVELOPMENT ASSOC.
PRTNRSHIP LLP   6538   3302 W COLUMBIA   KISSIMMEE   FL     CONVENIENCE CNTR
DEVELOPMENT ASSOC. PRTNRSHIP, LLP   3630   14 D. MARK CUMMINGS ROAD  
HARDEEVILLE   SC     CONVENIENCE STORE, LLC   6189   7661 MAGNOLIA HOMES RD  
ORLANDO   FL     Country Square, Inc.   3470   3065 DALE EARNHARDT BLVD  
KANNAPOLIS   NC     CRAVER-JAMES PROPERTIES, LLC   3482   501 HIGHWAY 17 NORTH  
SURFSIDE BEACH   SC     CRESCENT BANK   3185   226 W. HARRISON ST   REIDSVILLE  
NC     CROSS ROAD DEVELOPERS, LLC   3187   804 DURHAM ROAD   ROXBORO   NC  
CLOSED   CROSS ROAD DEVELOPERS, LLC   881   6303 SAVANNAH HIGHWAY   RAVENEL   SC
    CSE ASSOCIATES, LLC   242   144 S MAIN ST   SPARTA   NC     D & E BUILDING
ACCOUNT   816   1807 N HARRISON AVE   CARY   NC     D & R HARRISON, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 426   295
EAST PARRIS AVE   HIGH POINT   NC     D.G. REAL ESTATE, INC.   2901   7590 E.
HWY 25   BELLEVIEW   FL     Dairy-Mix, Inc.   2902   6961 N US HWY 441   OCALA  
FL     Dairy-Mix, Inc.   3721   12001 HWY 43 N   NORTHPORT   AL     DAKOTA
PROPERTIES, LLC   3722   4324 HWY 69 N   NORTHPORT   AL     DAKOTA PROPERTIES,
LLC   3729   4500 HIGHWAY 171   NORTHPORT   AL     DAKOTA PROPERTIES, LLC   3730
  1701 LURLEEN WALLACE BLVD   NORTHPORT   AL     DAKOTA PROPERTIES, LLC   3732  
5525 MCFARLAND BLVD. (HWY   NORTHPORT   AL     DAKOTA PROPERTIES, LLC   3733  
4751 RICE MINE ROAD NE   TUSCALOOSA   AL     DAKOTA PROPERTIES, LLC   869   8500
HARPS MILL ROAD   RALEIGH   NC     DARRELL G. & ALYCE PEOPLES   1573   901 W.
NASHVILLE AVE   ATMORE   AL     DARRYL DAWE TRUST   3611   109 SEQUOYAH ACCESS
RD.   SODDY DAISY   TN     DARRYL KRAUSE   Sale lease back 3715   1995 E. MAIN
ST.   WYTHEVILLE   VA     DARTAN OF SOUTH CAROLINA   3334   1291 LEVEL GROVE RD
  CORNELIA   GA     DB NEWTON HOLDINGS, LLC   795   2010 W. MOUNTAIN ST.  
KERNERSVILLE   NC     DEBORAH STERNBERG   6083   201 MAIN ST   DAYTONA BEACH  
FL     Dennison Girls Trust II   3142   3122 FT. BRAGG RD.   FAYETTEVILLE   NC  
  DENNY R. SHAFFER  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3065   1350
U.S. 17 SOUTH   NORTH MYRTLE BEACH   SC     DEW OIL COMPANY, LLC   3066   4509
HWY 17   NORTH MYRTLE BEACH   SC     DEW OIL COMPANY, LLC   3067   5146 OCEAN
HWY   MURRELLS INLET   SC     DEW OIL COMPANY, LLC   3752   100 NORTHEAST
INTERCHANGE   DIAMONDHEAD   MS     DIAMONDHEAD, LLC   3214   840 HWY 1 SOUTH  
LUGOFF   SC     DILMAR OIL COMPANY   3215   8200 TWO NOTCH ROAD   COLUMBIA   SC
    DILMAR OIL COMPANY   3217   200 E. MCINTYRE STREET   MULLINS   SC     DILMAR
OIL COMPANY   3218   313 WEST LUCAS STREET   FLORENCE   SC   CLOSED   DILMAR OIL
COMPANY   3219   1375 HWY 38 WEST   LATTA   SC     DILMAR OIL COMPANY   3221  
1929 10TH AVE NORTH   MYRTLE BEACH   SC     DILMAR OIL COMPANY   3222   201 HWY
301 SOUTH   DILLON   SC     DILMAR OIL COMPANY   3223   4735 E. PALMETTO STREET
  FLORENCE   SC     DILMAR OIL COMPANY   3224   2863 S. HWY 17 & ATLANTIC  
MURRELLS INLET   SC     DILMAR OIL COMPANY   3225   669 HWY 544   CONWAY   SC  
  DILMAR OIL COMPANY   3227   210 E. NATIONAL CEMETARY   FLORENCE   SC   CLOSED
  DILMAR OIL COMPANY   3228   1600 CHURCH STREET   CONWAY   SC     DILMAR OIL
COMPANY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3229   3741
OCEAN HWY   MURRELLS INLET   SC     DILMAR OIL COMPANY   3232   2590 GLENNS BAY
ROAD   SURFSIDE BEACH   SC     DILMAR OIL COMPANY   3233   717 SECOND LOOP ROAD
  FLORENCE   SC     DILMAR OIL COMPANY   3237   104 NORTH GEORGETOWN AVE  
JOHNSONVILLE   SC     DILMAR OIL COMPANY   3238
  433 SUMTER HWY   CAMDEN   SC     DILMAR OIL COMPANY   3239   136 E. DEKALB
STREET   CAMDEN   SC     DILMAR OIL COMPANY   3240   728 SOUTH CASHUA DRIVE  
FLORENCE   SC     DILMAR OIL COMPANY   3241   1405 S. KINGS HWY   MYRTLE BEACH  
SC     DILMAR OIL COMPANY   3242   2501 N. BROAD STREET   CAMDEN   SC     DILMAR
OIL COMPANY   3577   3407 AMNICOLA HWY.   CHATTANOOGA   TN     DIXIE D. THOMAS  
104   4835 HOPE VALLEY RD   DURHAM   NC     DOMAR CORP, INC; NYE LANDS, LLC;
LOLA LOVE TURNER   3584   519 WALDRON ROAD   LA VERGNE   TN     DON BREEDING  
Sale lease back 1634   2330 Iowa St.   Lawrence   KS     DONALD K. STEPHAN, ET
AL   1138   4234 SW 20TH AVENUE   GAINESVILLE   FL     DORIS GODWIN   1235   401
N US HIGHWAY 441   LADY LAKE   FL     Doris Godwin   846   1800 LAURA DUNCAN RD
  APEX   NC     DOYLE E. CHASTAIN, TR., ET AL   6056   540684 LEM TURNER RD  
CALLAHAN   FL     Dr. Hisham Antar & Diane Antar  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1214   2525
SR 207   ST AUGUSTINE   FL     EB Martin II, EA Garrett, KARON GRAY   1137  
12743 ATLANTIC BLVD   JACKSONVILLE   FL     EBB ENTERPRISES   1150   1081 US 301
SOUTH   BALDWIN   FL     EBB ENTERPRISES   3405   7800 WARREN H. ABERNATHY  
SPARTANBURG   SC   CLOSED   ECFORD O. LITTLE/ELISE LITTLE MCMILLION   1176  
8880 A1A SOUTH   ST AUGUSTINE   FL     Edgar Cooksey   2907   5160 S. PINE
AVENUE   OCALA   FL     EDWIN & DOROTHY TEUTON   914   1001 SE CARY PARKWAY  
CARY   NC     EFC CORPORATION   916   3721 TRYON ROAD   RALEIGH   NC     EFC
CORPORATION   3802   3935 CROSSHAVEN DR.   BIRMINGHAM   AL     EJM INVESTMENT
COMPANY, LLC   3831   1846 HWY 14 E   PRATTVILLE   AL     EJM INVESTMENT
COMPANY, LLC   686   2737 W PARRISH AVE   OWENSBORO   KY     ELEANOR B. SUTTON  
3625   1309 WEST MAIN STREET   LEBANON   TN     ELIZABETH P COOK FAMILY
PARTNERSHIP   Sale lease back 338   1001 N 62ND AVE   MYRTLE BEACH   SC    
ELLIOTT-MELMER PROPERTIES, INC.   823   5801 TRYON RD   CARY   NC     EPTA
PROPERTIES V, LLC   3263   4101 WINDSOR SPRING ROAD   HEPHZIBAH   GA     EPTA
PROPERTIES VII, LLC   Sale lease back 1424   3838 NORTH MAIN STREET  
GAINESVILLE   FL     EQUILEASE AT MAIN ST., INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1215   9901
NEW KINGS RD   JACKSONVILLE   FL     Ernest T. Martin   3479   1900 US HIGHWAY
70 E   GARNER   NC     ETHEL W. BURNETTE   807   5817 STRINGTOWN RD   EVANSVILLE
  IN     EUGENE A. & JANET M. HAHN   579   1501 RUTHERFORD RD   GREENVILLE   SC
    F. TOWERS RICE   827   2195 S EVANS ST   GREENVILLE   NC     F.J.D.
CORPORATION   3376   7115 CHANCES CREEK RD   FANCY GAP   VA     FANCY GAP
SERVICE CENTER, INC.   3035   2110 CEDAR CREEK ROAD   FAYETTEVILLE   NC     FAYE
MAXWELL, EARL SMITH, JOSEPH RIDDLE, III   3759   3104 HIGHWAY 49   FLORENCE   MS
    FLORENCE, LLC   3993   6601 HWY 90   GAUTIER   MS     FOUNTAINBLEAU-GAUTIER
REAL ESTATE, LLC   Sale lease back 3477   4604 N ROXBORO RD   DURHAM   NC    
FRANCES B. THOMPSON   3292   1812 EAST MAIN STREET   SPARTANBURG   SC    
FRANCIS P. CHAMPION, SR., TRUSTEE   3016   5642 BRAGG BLVD   FAYETTEVILLE   NC  
  FRANK SHAW/ROLLIN SHAW/JOHN SHAW/MARIE SHAW DEE   3438   403 SHELBY HIGHWAY  
GAFFNEY   SC     FRED B. OATES REVOCABLE TRUST DATED MAY 8, 2007   Sale lease
back 1230   1500 PALM COAST PKWY NW   PALM COAST   FL     FRITTS REVOCABLE TRUST
DATED JAN 15, 2004   3304   2640 DAWSONVILLE HWY   GAINESVILLE   GA    
GAINESVILLE CHR LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3661   6110
HIGHWAY 411 NORTH   CHATSWORTH   GA     GALLMAN’S FOOD MART, INC.   3364   806 S
MAIN ST   GALAX   VA     GENE THOMAS MCKNIGHT, JR.   3365   532 E STUART DRIVE  
GALAX   VA     GENE THOMAS MCKNIGHT, JR.   3371   2540 WEST PINE ST   MT AIRY  
NC   CLOSED   GENE THOMAS MCKNIGHT, JR.   3372   14264 FANCY GAP HWY   CANA   VA
  CLOSED   GENE THOMAS MCKNIGHT, JR.   3333   978 HWY 155 SOUTH   MCDONOUGH   GA
    GENERAL OUTDOOR ADVERTISING   3342   5804 CORNELIA HWY   ALTO   GA    
GENERAL OUTDOOR ADVERTISING, INC.   3343   2992 HWY 155   STOCKBRIDGE   GA    
GENERAL OUTDOOR ADVERTISING, INC.   3344   3148 JODECO RD   MCDONOUGH   GA    
GENERAL OUTDOOR ADVERTISING, INC.   3345   93 EAST MAY ST   WINDER   GA    
GENERAL OUTDOOR ADVERTISING, INC.   3652   4326 HWY 27   SUMMERVILLE   GA    
GEORGE DAWSON AND JOE DAWSON DBA GORE BP   3003   209 MT. OLIVE DRIVE   NEWTON
GROVE   NC     GEORGE E. WARREN   1504   1801 JA COCHRAN BYPASS   CHESTER   SC  
  GEORGE P. WHITESIDES, JR.   1063   2691 N ORANGE BLOSSOM TRL   ZELLWOOD   FL  
  GEORGE S. OR ANITA GIDEON   3324   5000 TALMADGE DRIVE   CLARKESVILLE   GA    
GERALD L. & JUDY N. PILET   3247   1173 AUGUSTA ROAD   WARRENVILLE   SC    
GERALD STOREY   1442   102 S. BLAIR STONE ROAD   TALLAHASSEE   FL     GOVENORS
CROSSING 4, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 784   703 N
MAIN ST   MOORESVILLE   NC     GRADY SHOE (DECEASED)   3749   690 GRANTS FERRY
RD.   FLOWOOD   MS     GRANTS FERRY ROAD, LLC   873   2846 HWY 17N   MT.
PLEASANT   SC     GREGORIE LAND COMPANY, LLC   875   3689 DORCHESTER RD  
CHARLESTON   SC     GREGORIE LAND COMPANY, LLC   876   1340 CHUCK DAWLEY BLVD  
MT. PLEASANT   SC     GREGORIE LAND COMPANY, LLC   878   10105 HIGHWAY 17 NORTH
  MC CLELLANVILLE   SC     GREGORIE LAND COMPANY, LLC   879   2390 HIGHWAY 41  
MOUNT PLEASANT   SC     GREGORIE LAND COMPANY, LLC   880   1805 SAVANNAH HWY  
CHARLESTON   SC     GREGORIE LAND COMPANY, LLC   882   5154 N RHETT AVENUE  
NORTH CHARLESTON   SC     GREGORIE LAND COMPANY, LLC   883   6923 RIVERS AVE  
CHARLESTON   SC     GREGORIE LAND COMPANY, LLC   884   2802 MAYBANK HIGHWAY  
JOHNS ISLAND   SC     GREGORIE LAND COMPANY, LLC   885   503 MAIN ROAD   JOHNS
ISLAND   SC     GREGORIE LAND COMPANY, LLC   886   4315 SAVANNAH HIGHWAY  
RAVENEL   SC     GREGORIE LAND COMPANY, LLC   887   2895 W. 5TH NORTH ST  
SUMMERVILLE   SC     GREGORIE LAND COMPANY, LLC   2856   24282 NE HWY 315 (FT.
MCC   ORANGE SPRINGS   FL     GREGORY CHAPMAN   910   4700 HOLMESTOWN ROAD  
MYRTLE BEACH   SC     GRIER NEWELL PROPERTIES, LLC   3596   5067 HIGHWAY 64  
DUCKTOWN   TN     GRIFCO, LLC   938   2305 S. COLLEGE ROAD   WILMINGTON   NC    
GULLAH WAY, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3974   2106
N. CHESTER STREET   GASTONIA   NC     GULLICK TAYLOR INVESTMENT CO, LLC   174  
620 WEST STREET   PITTSBORO   NC     GWH DEVELOPMENT   267   1516 E 11TH STREET
  SILER CITY   NC   CLOSED   GWH DEVELOPMENT CO.   312   1924 NEWTON DRIVE  
STATESVILLE   NC   CLOSED   GWH DEVELOPMENT CO.   440   6306 CAROLINA BEACH RD  
WILMINGTON   NC   CLOSED   GWH DEVELOPMENT CO.   441   1013 SOUTH MAIN ST  
GRAHAM   NC     GWH DEVELOPMENT CO.   444   3053 CASTLE HAYNE RD   CASTLE HAYNE
  NC     GWH DEVELOPMENT CO.   3462   1 PASS RD   GULFPORT   MS     HARDY COURT
SHOPPING CENTER   806   5611 SR 54   PHILPOT   KY     HARDYCO, LLC   1591   7950
PENSACOLA BLVD   PENSACOLA   FL     HAROLD CHARLES FISHER FAMILY TRUST   1400  
SEC SR 44 & SR 415-LAND   NEW SMYRNA BEACH   FL     Hart Land & Cattle Co., Inc.
  3382   2995 BROAD STREET   SUMTER   SC     HARVIN PETROLEUM CO., INC.   909  
1695 HIGHWAY 501   MYRTLE BEACH   SC     HATTIE BOYETTE, LLC & OSCAR BOYETTE,
LLC   3776   5725 HEARNE AVE   SHREVEPORT   LA     HEARNE & HOLLYWOOD, LLC  
3172   419 S. MAIN STREET   GRAHAM   NC     HERSUT, LLC   6501   6935 HWY 17  
FLEMING ISLAND   FL     HIBERNIA DIRT S II, LLC   3738   1264 HIGH ST.   JACKSON
  MS     HIGH STREET JACKSON, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3314   506
JESSE JEWELL PKWY SW   GAINESVILLE   GA     HIGHLAND PARK/ATHENS-GAINESVILLE,
LLC   Sale lease back 3346   290 US HWY 29 N   ATHENS   GA     HIGHLAND
PARK/ATHENS-GAINESVILLE, LLC   Sale lease back 3766   2145 HIGHWAY 18   BRANDON
  MS     HIGHWAY 18, LLC   3746   549 HIGHWAY 80 WEST   CLINTON   MS     HIGHWAY
80 CLINTON, LLC   1107   3520 N WALDO RD   GAINESVILLE   FL     HIRAM L. GODWIN
TRUST UW   1110   551 W HWY 436   ALTAMONTE SPRINGS   FL     HIRAM L. GODWIN
TRUST UW   1156   3965 SILVER STAR RD   ORLANDO   FL   CLOSED   HIRAM L. GODWIN
TRUST UW   1167   14225 W NEWBERRY RD   NEWBERRY   FL     HIRSIG PROPERTIES, LLC
  3417   2000 WEDGEFIELD RD   SUMTER   SC     HODGE AUTO/TRUCK SERVICE CENTER,
INC.   3928   421 TYVOLA ROAD   CHARLOTTE   NC     HONEY PROPERTIES, INC.   1537
  100 HWY 72 EAST   CORINTH   MS     HOWELL CHARITABLE REMAINDER TRUST   6107  
6241 W CARDINAL ST   HOMOSASSA   FL     HUDSON PROPERTIES, INC.   351   328
SOUTH JEFFERSON   PRINCETON   KY     HUGHES LEASING COMPANY, INC.   670   700 N
JEFFERSON   PRINCETON   KY     HUGHES LEASING COMPANY, INC.   3756   70325
HIGHWAY 21   COVINGTON   LA     HWY 21N COVINGTON, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 672   830
MAIN ST   CALHOUN   KY     IDEAL PROPERTIES, LLC   3739   3060 INDIANA AVE.  
VICKSBURG   MS     INDIANA AVENUE VICKSBURG, LLC   6234   3137 CR 220  
MIDDLEBURG   FL     INEZ M. KENNEDY, TRUSTEE, INEZ M.KENNEDY LIVING TR   3367  
62 KELLY RD   FANCY GAP   VA     INTERSTATE DEVELOPMENT CORPORATION   912   2819
N OKATIE HWY   RIDGELAND   SC     INTERSTATE LAND COMPANY   913   130
INDEPENDENCE BLVD   HARDEEVILLE   SC     INTERSTATE LAND COMPANY   3754   725
HIGHWAY 61 SOUTH   VICKSBURG   MS     IOWA LAND, LLC & IOWA, LLC   3882   901
ISLAND PARK DRIVE   DANIEL ISLAND   SC     ISLAND MARKET, LLC   1234   2910
HOWLAND BLVD   DELTONA   FL     J. G. Miller   1030   4899 E IRLO BRONSON MEMOR
  ST CLOUD   FL     J. Harold Chastain   1210   1031 BEACH BLVD   JACKSONVILLE
BEACH   FL     J. Malcom Jones   486   6605 RAEFORD RD.   FAYETTEVILLE   NC    
J. MCNATT GILLIS   2427   23039 NW SR 16   STARKE   FL     J. Morgan Welch  
2485   303 E. 25TH STREET   SANFORD   FL   CLOSED   J.C.M. PARTNERSHIP LTD.  
2109   1205 S STATE ROAD 19   PALATKA   FL     J.C.M. PARTNERSHIP, LTD.   2428  
643 N. HIGHWAY 17   PALATKA   FL     J.C.M. PARTNERSHIP, LTD.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 2643   3300
CRILL AVENUE   PALATKA   FL     J.C.M. PARTNERSHIP, LTD.   2842   13138 NE STATE
ROAD 121   RAIFORD   FL     J.D. Griffis   1182   349 E NOBLE AVE   WILLISTON  
FL     J.H. Chastain Trustee   1255   2330 STATE ROAD 16   ST AUGUSTINE   FL    
James & Sarah Edmonds   2958   US 17 SR 40 VACANT LOT   BARBERVILLE   FL    
James D. Pennington   1297   5105 CR 218   MIDDLEBURG   FL     James Edmonds
Trust   872   1400 SOUTH CROATAN HWY   KILL DEVIL HILLS   NC     JAMES J.
HEAGERTY MARITAL TRUST A   Sale lease back 528   2015 STATE ST   CAYCE   SC  
CLOSED   JAMES M. BRUCE, III   258   3000 JEFFERSON DAVIS HWY   SANFORD   NC    
JAN BROOKS, WILLIAM C. COLE & SONYA C. SANDELL   3702   1146 N. MILITARY HWY  
NORFOLK   VA     JANAF SHOPPING CENTER, LLC   1001   3423 SE HAWTHORNE RD  
GAINESVILLE   FL     JANE S. LIVELY   1002   4310 SE HAWTHORNE RD   GAINESVILLE
  FL     JANE S. LIVELY   2051   909 NE 28TH STREET   OCALA   FL     JANET R.
EVARTS   621   101 SOUTH MAIN ST   CLOVER   SC     JANICE VARON HOLLOMAN   626  
2165 EBENEZER RD   ROCK HILL   SC     JANICE VARON HOLLOMAN   3650   1871 NORTH
HIGHWAY 27   CARROLLTON   GA     JARRETT E. SHADDAY   3651   808 SOUTH WALL ST  
CALHOUN   GA     JARRETT E. SHADDAY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3656   220
CONNECTOR 3   DALTON   GA     JARRETT E. SHADDAY   3662   15 DIETZ RD.  
RINGGOLD   GA     JARRETT E. SHADDAY   3684   540 JORDAN LANE NW   HUNTSVILLE  
AL     JARRETT E. SHADDAY   3696   11006 HIGHWAY 49 SOUTH   GULFPORT   MS    
JARRETT E. SHADDAY   3682   715 CAHABA VALLEY RD/I-65   PELHAM   AL     JARRETT
E. SHADDAY AND LARRY C. MARTIN   2577   1119 SR 100   FLORAHOME   FL     Jean M.
& Phillip F. Lafleur   3331   3420 JACKSON RD   GRIFFIN   GA     JEFFREY L.
REEDY   3337   5425 HWY 53 EAST   DAWSONVILLE   GA     JERRY D. & ELISE K.
JACKSON   1181   553 N MAIN ST   WILLISTON   FL     JEWELL C. CURTIS   908  
1500 HWY 544   CONWAY   SC     JIM WOOD CONSTRUCTION   2429   2600 N. DIXIE
FREEWAY   NEW SMYRNA BEACH   FL     Joan & Francis X. Brennan, Jr.   3602   6003
SHALLOWFORD ROAD   CHATTANOOGA   TN     JOANNE S. & HUGO J. NYKAMP   Sale lease
back 403   2005 SOUTH HWY 17   MURRELLS INLET   SC     JOANNE W. HERRING, AS
TRUSTEE   1169   351 A1A BEACH BLVD   ST AUGUSTINE   FL     JOHN D. BAILEY,
SR./R.H. PIER, LLC   3305   937 QUEEN CITY PARKWAY   GAINESVILLE   GA     JOHN
E. MANSFIELD, SR.   3310   1007 NORTH MAIN STREET   CORNELIA   GA     JOHN E.
MANSFIELD, SR.   3316   1333 LUMPKIN ST   ATHENS   GA     JOHN E. MANSFIELD, SR.
 



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3317   614
S BROAD ST   COMMERCE   GA     JOHN E. MANSFIELD, SR.   3319   301 N MAIN ST  
CLEVELAND   GA     JOHN E. MANSFIELD, SR.   3320   990 PRINCE AVE   ATHENS   GA
    JOHN E. MANSFIELD, SR.   3347   181 FAIRVIEW RD   STOCKBRIDGE   GA     JOHN
E. MANSFIELD, SR.   3349   18 HWY 72 E   COMER   GA     JOHN E. MANSFIELD, SR.  
3315   615 EAST SPRING ST   MONROE   GA     JOHN E. MANSFIELD, SR. & MICHAEL
MANSFIELD   3588   9652 E. BRAINERD RD.   CHATTANOOGA   TN     JOHN F. & DIANE
MULLIN, TRUSTEES   Sale lease back 336   5703 BRAGG BLVD.   FAYETTEVILLE   NC  
CLOSED   JOHN H. WELLONS FOUNDATION, INC.   3011   2820 LILLINGTON HWY   SPRING
LAKE   NC     JOHN I. LEWIS, JR.   1222   12453 PHILLIPS HWY   JACKSONVILLE   FL
    John Martin   3034   5201 RAEFORD ROAD   FAYETTEVILLE   NC     JOHN P. AND
MARGARET A. TAYLOR   6076   2733 STARRATT RD   JACKSONVILLE   FL     JOHNNY
DUDLEY   Sale lease back 3247   1173 AUGUSTA ROAD   WARRENVILLE   SC     JON
CHRISTIAN (CHRIS) CARMICHAEL   1295   14300 W NEWBERRY RD   NEWBERRY   FL    
JONESVILLE PARTNERS/SPRINT MANAGEMENT, INC.   6095   850378 U.S.HWY 17   YULEE  
FL     JOSEPH BROTHERS LLC   6101   13967 MOUNT PLEASANT RD   JACKSONVILLE   FL
    JOSEPH BROTHERS LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 6530   4429
BLANDING BLVD   JACKSONVILLE   FL   CLOSED   JSA REALTY HOLDINGS, LLC/SAM NEWEY
  3562   2493 SOUTH CHURCH STREET   MURFREESBORO   TN     J-STAR HOLDINGS, LLC  
Sale lease back 1174   9615 HECKSCHER DR   JACKSONVILLE   FL     Julian Jackson
Properties, Ltd.   1187   1601 PENMAN ROAD   JACKSONVILLE BEACH   FL     Julian
Jackson Properties, Ltd.   1246   10500 PHILLIPS HWY   JACKSONVILLE   FL    
Julian Jackson Properties, Ltd.   1269   312 DIRKSEN DRIVE   DEBARY   FL    
Julian Jackson Properties, Ltd.   1270   10100 GRANITE PLACE   JACKSONVILLE   FL
    Julian Jackson Properties, Ltd.   Sale lease back 1280   9001 SOUTHSIDE BLVD
  JACKSONVILLE   FL     Julian Jackson Properties, Ltd.   1282   11025 PHILLIPS
HWY   JACKSONVILLE   FL     Julian Jackson Properties, Ltd.   1283   191 CYPRESS
POINT PKY   PALM COAST   FL     Julian Jackson Properties, Ltd.   1287   14641
DUVAL ROAD   JACKSONVILLE   FL     Julian Jackson Properties, Ltd.   1288   1500
N WEKIWA SPRINGS RD   APOPKA   FL     Julian Jackson Properties, Ltd.   3356  
897 FOLLY ROAD   CHARLESTON   SC     K. MARTIN WATERS, JR.   Sale lease back
3357   349 COLEMAN BLVD   MT. PLEASANT   SC   CLOSED   K. MARTIN WATERS, JR.  
790   658 WACHESAW ROAD   MURRELLS INLET   SC     K. MARTIN WATERS, JR., ET AL  
3385   7060 HIGHWAY 49 NORTH   HATTIESBURG   MS     KDK OF MS, LP   3387   91933
HIGHWAY 98   MCLAIN   MS     KDK OF MS, LP   3393   1102 SOUTH MAIN STREET  
POPLARVILLE   MS     KDK OF MS, LP  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3395   4050
US HIGHWAY 11   HATTIESBURG   MS     KDK OF MS, LP   3397   121 PINOLA DRIVE SE
  MAGEE   MS     KDK OF MS, LP   3398   4607 HARDY STREET   HATTIESBURG   MS    
KDK OF MS, LP   3401   519 HIGHWAY 98 BYPASS   COLUMBIA   MS     KDK OF MS, LP  
1630   2190 N. Rock Rd.   Wichita   KS     KELLEN STORE KOMPANY, LLC   1635  
1030 N. 3rd St.   Lawrence   KS     KELLEN STORE KOMPANY, LLC   3025   1612
CONOVER BLVD EAST   CONOVER   NC     KENNETH F MCDONALD PROPERTIES LLC   3068  
3481 HWY 9 EAST   LITTLE RIVER   SC     KENNETH F MCDONALD PROPERTIES LLC   3070
  2301 DICK POND ROAD   MYRTLE BEACH   SC     KENNETH F MCDONALD PROPERTIES LLC
  3073   4481 SOCASTEE BLVD/   MYRTLE BEACH   SC     KENNETH F MCDONALD
PROPERTIES LLC   3074   1121 HYATT STREET   GAFFNEY   SC   CLOSED   KENNETH F
MCDONALD PROPERTIES LLC   6609   CORNER OF SR 207/SR 13   HASTINGS   FL    
KENNETH F. DEFORD, JR.   3048   9615 FAYETTEVILLE ROAD   RAEFORD   NC    
KENNETH F. MCDONALD PROPERTIES LLC   3069   4815 HWY 17 SOUTH   NORTH MYRTLE
BEACH   SC     KENNETH F. MCDONALD PROPERTIES LLC   3072   1708 HWY 17   LITTLE
RIVER   SC     KENNETH F. MCDONALD PROPERTIES LLC   408   31 ARROW RD   HILTON
HEAD ISLAND   SC     KEVIN RAYMOND  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3006   801
NORTH MAIN STREET   SPRING LAKE   NC     KIMBERLY M. DONALDSON & JENNIFER M.
DAVIS   3355   1968 MEETING STREET   CHARLESTON   SC     KINGFISHER INVESTMENTS,
LLC   Sale lease back 3487   16 OCEAN HIGHWAY WEST   SUPPLY   NC     KIRBY’S
FOOD CENTER, INC.   1554   1597 CENTRAL AVENUE   SUMMERVILLE   SC    
KNIGHSTVILLE FOUR 2010, LLC   1538   15528 US-61   ROBINSONVILLE   MS    
KWP-SAYLE, LLC   906   1501 LIVE OAK ST.   BEAUFORT   NC     L. FISHER/N.
CARR/G. HUNTLEY/J. HUNTLEY   3883   3746 LADSON RD   LADSON   SC     LADSON ROAD
PARTNERS, LLC   431   9701 N KINGS HWY   MYRTLE BEACH   SC     LAKONIA, LLC  
3001   2450 IRELAND DR   FAYETTEVILLE   NC     LAMAR INVESTMENTS LLC   3047  
7910 RAEFORD ROAD   FAYETTEVILLE   NC     LAMAR INVESTMENTS LLC   3050   327
CHICKEN FOOT ROAD   HOPE MILLS   NC     LAMAR INVESTMENTS LLC   3051   3319
MURPHY   FAYETTEVILLE   NC     LAMAR INVESTMENTS LLC   3054   6245 RAMSEY STREET
  FAYETTEVILLE   NC     LAMAR INVESTMENTS LLC   1148   4152 OLD MIDDLEBURG RD  
JACKSONVILLE   FL     Lance Ringhaver   853   2995 10TH AVE. NO. EXT.   MYRTLE
BEACH   SC     LAND LEASE HOLDINGS, LLC   3490   3791 OLEANDER DRIVE   MYRTLE
BEACH   SC     LAND LEASE HOLDINGS, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3619   1001
LAFAYETTE ROAD   CHICKAMAUGA   GA     LANDMARK EQUITIES & MARINE MGMNT, LLC  
Sale lease back 3647   1881 OLD CALHOUN RD.   ROME   GA     LARRY C. MARTIN  
3648   1407 KINGSTON HWY   ROME   GA     LARRY C. MARTIN   3649   1205 W.
MEIGHAN BLVD.   GADSDEN   AL     LARRY C. MARTIN   3654   2242 US HWY 431   BOAZ
  AL     LARRY C. MARTIN   3666   1050 PELHAM RD.   JACKSONVILLE   AL     LARRY
C. MARTIN   3679   5000 MEMORIAL PKWY. NW   HUNTSVILLE   AL     LARRY C. MARTIN
  3685   2525 AVALON AVE.   MUSCLE SHOALS   AL     LARRY C. MARTIN   3688   851
LAGARDE AVE   ANNISTON   AL     LARRY C. MARTIN   358   6428 CAMDEN ROAD  
FAYETTEVILLE   NC     LARRY T. EDWARDS   3361   110 SOUTH HIGHWAY 52   MONCKS
CORNER   SC     LAWRENCE K. GROOMS   3362   2276 N HWY 52   BONNEAU   SC    
LAWRENCE K. GROOMS   3363   3862 BYRNES DRIVE   ST STEPHEN   SC     LAWRENCE K.
GROOMS   911   6194 SOUTH OKATIE HWY   HARDEEVILLE   SC     LAWTON ENTERPRISES &
MALPRUS ENTERPRISES   2272   1140 CR 309   CRESCENT CITY   FL     LE
Schellenberg, SE Coley & DR Evarts   2501   42404 STATE ROAD 19   ALTOONA   FL  
  LE Schellenberg, SE Coley & DR Evarts  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3911  
16070 NW US HWY 441   ALACHUA   FL     LE STORE, LLC   3912   9260 NW 39TH AVE  
GAINESVILLE   FL     LE STORE, LLC   1177   10401 NORMANDY BLVD   JACKSONVILLE  
FL     Lease Investors,LLC   3128   10081 HWY 70 WEST   CLAYTON   NC     LEE
1996 FAMILY LTD. PARTNERSHIP   77   1807 DOUGLAS DRIVE   SANFORD   NC    
LEE-MOORE CAPITAL COMPANY   438   1007 SPRING LANE   SANFORD   NC     LEE-MOORE
CAPITAL COMPANY   3777   2062 HORNER BLVD.   SANFORD   NC     LEE-MOORE CAPITAL
COMPANY   Sale lease back 3778   2219 JEFFERSON DAVIS HWY   SANFORD   NC    
LEE-MOORE CAPITAL COMPANY   3780   3321 APEX HWY 55   DURHAM   NC     LEE-MOORE
CAPITAL COMPANY   3781   106 E NC 54   DURHAM   NC     LEE-MOORE CAPITAL COMPANY
  3782   3001 PLEASANT GARDEN RD   GREENSBORO   NC     LEE-MOORE CAPITAL COMPANY
  3785   337 W. WENDOVER AVE.   GREENSBORO   NC     LEE-MOORE CAPITAL COMPANY  
3787   6400 BURLINGTON RD.   WHITSETT   NC     LEE-MOORE CAPITAL COMPANY   3788
  820 N. MAIN ST.   HIGH POINT   NC     LEE-MOORE CAPITAL COMPANY   3790   2200
US HWY 421 SOUTH   BOONE   NC     LEE-MOORE CAPITAL COMPANY   3791   801 E.
HARDEN ST.   GRAHAM   NC     LEE-MOORE CAPITAL COMPANY   3792   2602 S. MEBANE
ST.   BURLINGTON   NC     LEE-MOORE CAPITAL COMPANY   3793   1237 N. MAIN ST.  
FUQUAY-VARINA   NC     LEE-MOORE CAPITAL COMPANY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3795   1410
W. WILLIAMS ST.   APEX   NC     LEE-MOORE CAPITAL COMPANY   Sale lease back 3797
  302 EAST WILLIAMS STREET   APEX   NC     LEE-MOORE CAPITAL COMPANY   3868  
14591 HWY 27 W   SANFORD   NC     LEE-MOORE CAPITAL COMPANY   Sale lease back
3886   3610 DAVIS DRIVE   MORRISVILLE   NC     LEE-MOORE CAPITAL COMPANY   Sale
lease back 2846   1380 W SR-40   PIERSON   FL   CLOSED   Leila Schellenberg &
Sybil Coley   3132   424 N. BROWN ST.   CHADBOURN   NC     LENNON FAMILY
PROPERTIES, LLC   3134   501 W. 3RD ST.   PEMBROKE   NC   CLOSED   LENNON FAMILY
PROPERTIES, LLC   3135   100 YAUPON DR.   OAK ISLAND   NC     LENNON FAMILY
PROPERTIES, LLC   3136   1135 S. MAIN ST.   LAURINBURG   NC     LENNON FAMILY
PROPERTIES, LLC   3138   2701 S. IRBY ST.   FLORENCE   SC     LENNON FAMILY
PROPERTIES, LLC   3144   6489 YADKIN RD.   FAYETTEVILLE   NC     LENNON FAMILY
PROPERTIES, LLC   3146   1720 NORTH MAIN ST.   FUQUAY-VARINA   NC     LENNON
FAMILY PROPERTIES, LLC   3151   6648 GORDON RD.   WILMINGTON   NC     LENNON
FAMILY PROPERTIES, LLC   3152   3114 E. PALMETTO ST.   FLORENCE   SC     LENNON
FAMILY PROPERTIES, LLC   3997   4747 MAXWELL ROAD   STEDMAN   NC     LENNON
FAMILY PROPERTIES, LLC   3998   2531 NC HWY 87 S   CAMERON   NC     LENNON
FAMILY PROPERTIES, LLC   3913   3424 SW WILLISTON RD   GAINESVILLE   FL    
LESTORE 2, LLC   164   1220 WEST KING ST.   BOONE   NC     LEVERNE S. & GENEVA
C. FOX  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3918  
17030 SE CR 234   MICANOPY   FL     LEWIS MICANOPY CHEVRON, LLC   2356   1701 S.
WATER STREET   STARKE   FL     LINCOLN TRUST CO.,CUSTODIAN FBO BARBARA REDDISH  
2112   101 WEST WALKER DRIVE   KEYSTONE HEIGHTS   FL     LINDA W. WHARTON   874
  404 W COLEMAN BVLD.   MT. PLEASANT   SC     LL&S 2007, LLC   593   201 W 5TH
ST NORTH   SUMMERVILLE   SC     LOMAR CORPORATION   714   1308 ATKINSON ST  
HENDERSON   KY     LOUIS B. AND WILMA D. HATCHETT   6016   1890 KINGSLEY AVE  
ORANGE PARK   FL     Louis Huntley Enterprises, Inc.   6211   8090 SR 100  
KEYSTONE HEIGHTS   FL     Louis Huntley Enterprises, Inc.   6265   15089 N.W. US
HIGHWAY 441   ALACHUA   FL     Louis Huntley Enterprises, Inc.   6268   5886 S
RIDGEWOOD AVE   PORT ORANGE   FL     Louis Huntley Enterprises, Inc.   6270  
4030 SW 13TH ST   GAINESVILLE   FL     Louis Huntley Enterprises, Inc.   6291  
3514 GRAND BLVD   NEW PORT RICHEY   FL     Louis Huntley Enterprises, Inc.  
6522   20 E MITCHELL HAMMOCK RD   OVIEDO   FL   CLOSED   Louis Huntley
Enterprises, Inc.   6075   158 A1A N   PONTE VEDRA BEACH   FL     LOUIS L.
HUNTLEY ENTERPRISES   6523   8840 PHILLIPS HWY   JACKSONVILLE   FL     LOUIS L.
HUNTLEY ENTERPRISES   6122   2682 BLANDING BLVD   MIDDLEBURG   FL     Louis L.
Huntley Enterprises, Inc.   6125   4036 S NOVA RD   PORT ORANGE   FL     Louis
L. Huntley Enterprises, Inc.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 6173   7911
BLANDING BLVD   JACKSONVILLE   FL     Louis L. Huntley Enterprises, Inc.   584  
1200 WHALEY ST   COLUMBIA   SC     LOUISA TOBIAS/JOHN TOBIAS, JR.   6078   4305
HIGHWAY 17   ORANGE PARK   FL     LOUISE HUNTLEY ENTERPRISES   1159   1765 JONES
ROAD   JACKSONVILLE   FL     LOUISE RHODES   3555   1301 LAFAYETTE ROAD  
ROSSVILLE   GA     LOUISE TAGGART, EXECUTOR   3990   8801 WEST TERRY ST   BONITA
SPRINGS   FL     LOVE’S PETROLEUM, INC.   862   290 ROBERT SMALLS PARKWAY  
BEAUFORT   SC     LOWCOUNTRY 24 7 LLC   3384   1501 BIENVILLE HWY   OCEAN
SPRINGS   MS     LSK, LP   3388   1408 ROEBUCK   MERIDIAN   MS     LSK, LP  
3391   101 SOUTH FRONT STREET   SANDERSVILLE   MS     LSK, LP   3392   905
CHANTILLY STREET   LAUREL   MS     LSK, LP   3396   2985 HIGHWAY 49   COLLINS  
MS     LSK, LP   3399   4904 HARDY STREET   HATTIESBURG   MS     LSK, LP   3402
  1911 S AZALEA DRIVE   WIGGINS   MS     LSK, LP   1518   4999 CAROLINA FOREST
BLVD   MYRTLE BEACH   SC     LTL, INC.   679   2175 RUSSELLVILLE RD  
HOPKINSVILLE   KY     LUCY T. CATLETT   3847   2194 BEACH BLVD.   BILOXI   MS  
  LYNDA LLOYD   3389   13490 HIGHWAY 49 N   GULFPORT   MS     MAK INVESTMENTS,
LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3768   4095
HWY. 59   MANDEVILLE   LA     MANDEVILLE BK, LLC   3764   4115 HIGHWAY 59  
MANDEVILLE   LA     MANDEVILLE, LLC   3870   605 N HIGHWAY 52   MONCKS CORNER  
SC     MANOR ENTERPRISES, INC.   3871   1571 NORTH MAIN STREET   SUMMERVILLE  
SC     MANOR ENTERPRISES, INC.   3873   1802 SOUTH ISLAND ROAD   GEORGETOWN   SC
    MANOR ENTERPRISES, INC.   3875   1003 FRENCH SANTEE ROAD   JAMESTOWN   SC  
  MANOR ENTERPRISES, INC.   3876   16273 ACE BASIN PKWY   ROUND O   SC     MANOR
ENTERPRISES, INC.   3321   3350 THOMPSON BRIDGE RD   GAINESVILLE   GA    
MANSFIELD HOLDINGS, LLC   3308   615 E.E. BUTLER PKWY. SE   GAINESVILLE   GA    
MANSFIELD OIL COMPANY   3610   989 INTERSTATE DRIVE   MANCHESTER   TN     MANTRY
VENTURE, LLC   Sale lease back 907   845 ROBERT SMALLS PARKWAY   BEAUFORT   SC  
  MARAND PROPERTIES   1582   4574 ORANGE BEACH BLVD   ORANGE BEACH   AL    
MARGARET L. HARKNESS   917   1553 FORDING ISLAND ROAD   HILTON HEAD ISLAND   SC
    MARION K. MARTIN   3693   1190 REMOUNT ROAD   NORTH CHARLESTON   SC     MARK
W. JORDAN, LLC   492   1206 PALM BLVD   ISLE OF PALMS   SC     MARSH OAK
INVESTMENT CO.   3328   5080 BILL GARDNER PKY   LOCUST GROVE   GA     MARY HART
WILHEIT   3709   74 INDIAN VILLAGE TRAIL   BASTIAN   VA     MARY JANE PENNINGTON
  301   3730 OCEAN HWY   MURRELLS INLET   SC     MARY KATHRYN MCLAURIN  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 6220  
14581 US HWY 27   LAKE WALES   FL     MARY L. KERR REVOCABLE TRUST   6086   1500
SINGLETON AVE N   TITUSVILLE   FL     Maviro Corporation   6087   2455 N WICKHAM
RD   MELBOURNE   FL     Maviro Corporation   6092   150 NEWFOUND HARBOR DR  
MERRITT ISLAND   FL     Maviro Corporation   6093   255 OCEAN BLVD   SATELLITE
BEACH   FL     Maviro Corporation   845   9195 UNIVERSITY BLVD   NORTH
CHARLESTON   SC     MAZYCK HOLDINGS, LLC   3038   500 BUNCE RD.   FAYETTEVILLE  
NC     MCCAULEY & MCDONALD INVESTMENTS   3063   6326 HWY 544   MYRTLE BEACH   SC
    MCCAULEY & MCDONALD INVESTMENTS   3071   4408 HWY 501   MYRTLE BEACH   SC  
  MCCAULEY & MCDONALD INVESTMENTS   3005   5617 ROCKFISH RD./HWY 59   HOPE MILLS
  NC     MCCAULEY AND MCDONALD INVESTMENTS, INC   3002   1764 IRELAND DR.  
FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3004   3931
ROSEHILL RD   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.  
3007   1302 ROBESON STREET   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3009   6454 ROCKFISH RD   HOPE MILLS   NC     MCCAULEY AND
MCDONALD INVESTMENTS, INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3010   1571
MCARTHUR ROAD   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.  
3014   2501 HOPE MILLS ROAD   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3015   3330 NATAL ST.   FAYETTEVILLE   NC     MCCAULEY AND
MCDONALD INVESTMENTS, INC.   3017   405 S. BRAGG BLVD.   SPRING LAKE   NC    
MCCAULEY AND MCDONALD INVESTMENTS, INC.   3019   400 ERWIN ROAD   DUNN   NC    
MCCAULEY AND MCDONALD INVESTMENTS, INC.   3021   903 N NC 16 HWY   CONOVER   NC
    MCCAULEY AND MCDONALD INVESTMENTS, INC.   3022   2326 OWEN DR.  
FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3023   598 NORTH
MAIN STREET   MOORESVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.  
3027   2001 SKIBO ROAD   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3029   300 MURCHISON RD   SPRING LAKE   NC     MCCAULEY AND
MCDONALD INVESTMENTS, INC.   3030   671 WEST MANCHESTER RD   SPRING LAKE   NC  
CLOSED   MCCAULEY AND MCDONALD INVESTMENTS, INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3033   1902
OWEN DRIVE   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.  
3036   2990 GILLESPIE STREET   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3037   3102 BRAGG BLVD   FAYETTEVILLE   NC     MCCAULEY AND
MCDONALD INVESTMENTS, INC.   3039   316 HWY 210 NORTH   SPRING LAKE   NC    
MCCAULEY AND MCDONALD INVESTMENTS, INC.   3040   2075 NORTH BRAGG BLVD.   SPRING
LAKE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3041   5762 RAMSEY ST  
FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3042   1135
PAMALEE DR   FAYETTEVILLE   NC     MCCAULEY AND MCDONALD INVESTMENTS, INC.  
3044   13719 HWY 74 W   INDIAN TRAIL   NC     MCCAULEY AND MCDONALD INVESTMENTS,
INC.   3045   4103 HWY 74   MONROE   NC     MCCAULEY AND MCDONALD INVESTMENTS,
INC.   3049   7095 OCEAN HWY W   OCEAN ISLE BEACH   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3056   3384 US 1 HWY   VASS   NC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3057   2101
HWY 17 SOUTH   NORTH MYRTLE BEACH   SC     MCCAULEY AND MCDONALD INVESTMENTS,
INC.   3058   10459 OCEAN HWY   PAWLEYS ISLAND   SC     MCCAULEY AND MCDONALD
INVESTMENTS, INC.   3060   4570 SOCASTEE BLVD.   MYRTLE BEACH   SC     MCCAULEY
AND MCDONALD INVESTMENTS, INC.   3061   400 SEA MOUNTAIN HWY   NORTH MYRTLE
BEACH   SC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3064   3710 HWY 501  
MYRTLE BEACH   SC     MCCAULEY AND MCDONALD INVESTMENTS, INC.   3013   144 CEDAR
CREEK RD   FAYETTEVILLE   NC     MCDONALD LUMBER COMPANY   930   1731 LEJEUNE
BLVD   JACKSONVILLE   NC     MCDONALD’S CORPORATION   3779   921 W BROAD STREET
  SAINT PAULS   NC     MCDONALD’S CORPORATION   3855   574 INDEPENDENCE BLVD  
HARDEEVILLE   SC     MCDONALD’S CORPORATION   3366   967-A E STUART DR   GALAX  
VA     MCKNIGHT OIL COMPANY, INC.   3368   2372 ZEPHYR RD   DOBSON   NC    
MCKNIGHT OIL COMPANY, INC.   3369   2662 OLD GALAX PIKE   HILLSVILLE   VA    
MCKNIGHT OIL COMPANY, INC.   3370   125 HOLSTON RD   WYTHEVILLE   VA    
MCKNIGHT OIL COMPANY, INC.   3373   5522 HWY 11   ATKINS   VA     MCKNIGHT OIL
COMPANY, INC.   3375   140 E STUART DR   HILLSVILLE   VA     MCKNIGHT OIL
COMPANY, INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3966   2434
S. NEW HOPE ROAD   GASTONIA   NC     MCLEAN HOMEPLACE #2, LLC   3436   1442 WEST
PEACE STREET   CANTON   MS     METRO PROPERTIES, LP   717   528 MAIN ST.  
CORYDON   KY     MICHAEL D. HALLYBURTON   711   20 CHARLESTON RD   DAWSON
SPRINGS   KY     MICHAEL LEWIS/JUDITH LEWIS HOLLIS   6536   12405 N MAIN ST  
JACKSONVILLE   FL     MICHAELANA NO. 2, LLC   3153   1100 E. MEMORIAL DRIVE  
AHOSKIE   NC   CLOSED   MID-STATE INVESTORS, LLC   3246   1107 YORK STREET NE  
AIKEN   SC     MIRIAM J. HALLMAN   3442   3406 HWY 70E & PAGE ROAD   DURHAM   NC
    MK, LLC   Sale lease back 2799   25615 SR 46   SORRENTO   FL     Monica
Wenzel Webster   2903   9985 N. US 301   WILDWOOD   FL     Monica Wenzel Webster
  3758   7100 HIGHWAY 63   MOSS POINT   MS     MOSS POINT, LLC   3062   1611 HWY
17 SOUTH   SURFSIDE BEACH   SC     MPR PARTNERSHIP   3478   9181 US HWY 29  
BLAIRS   VA     MR. & MRS. WILLIAM H. ROGERS, JR.   6231   926 W UNIVERSITY AVE
  GAINESVILLE   FL     MRCK Limited Partnership   791   315 CHURCH ST  
GEORGETOWN   SC     MRS. DIXIE B. PRICKETT, ET AL   659   422 EAST CENTER ST  
MADISONVILLE   KY   CLOSED   MRS. SHELLY DURHAM   3323   2550 LIMESTONE PKWY  
GAINESVILLE   GA     MT. VIEW ENTERPRISES, INC.   1560   3215 SOUTH HICKORY ST  
LOXLEY   AL     MUREL B. MOSLEY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3322   1260
CANDLER RD   GAINESVILLE   GA     MWH PROPERTIES, LLC   Sale lease back 3350  
4315 JODECO RD   MCDONOUGH   GA   CLOSED   MWH PROPERTIES, LLC   3808   2078-A
VALLEYDALE RD.   HOOVER   AL     MWT, LLC   3773   1901 NORTH MARKET  
SHREVEPORT   LA     N. MARKET SHREVEPORT, LLC   1268   1710 SR 207   ST
AUGUSTINE   FL     NADJAX, INC.   547   932 N E MAIN ST   SIMPSONVILLE   SC    
NAI EARLE FURMAN, LLC   763   545 SOUTH MAIN STREET   ASHLAND CITY   TN    
NANCY P. ADAMS   1010   5198 SE ABSHIER BLVD   BELLEVIEW   FL     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 1416   1515 N. MAIN STREET   GAINESVILLE
  FL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 1420   1137 STATE ROAD
20   INTERLACHEN   FL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 1422
  6820 MARICAMP ROAD   OCALA   FL     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 1551   14930 S US HIGHWAY 231   MIDLAND CITY   AL     NATIONAL RETAIL
PROPERTIES, LP   1552   302 ROSS CLARK CIRCLE   DOTHAN   AL     NATIONAL RETAIL
PROPERTIES, LP   3635   4402 TEN TEN ROAD   APEX   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3799   580 14TH ST. SOUTH   BESSEMER   AL    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3806   16725 HIGHWAY 280  
CHELSEA   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3809   2677
VALLEYDALE RD.   BIRMINGHAM   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3810   1503 11TH AVE. SOUTH   BIRMINGHAM   AL     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3813   3640
LORNA ROAD   HOOVER   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back
3817   701 KEY DR.   BIRMINGHAM   AL     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3819   400 GREEN SPRINGS HWY.   HOMEWOOD   AL     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3821   2501 JOHN HAWKINS PARKWAY   HOOVER   AL
    NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3823   724 SKYLAND BLVD.
EAST   TUSCALOOSA   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3824
  2400 MCFARLAND BLVD.   TUSCALOOSA   AL     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3825   615 UNIVERSITY BLVD.   TUSCALOOSA   AL     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3827   199 MAIN ST.   TRUSSVILLE   AL  
  NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3832   613 HWY 78 E   JASPER
  AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3835   2195 HWY 150  
HOOVER   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3839   1513 E.
11TH ST   SILER CITY   NC   CLOSED   NATIONAL RETAIL PROPERTIES, LP   3841  
2120 JUNIPER LAKE RD   WEST END   NC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3842   7249 US HWY 15-501   CARTHAGE   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3843   4470 NC HWY 87 S   SANFORD   NC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3844   2206 JEFFERSON DAVIS HWY
  SANFORD   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3848   2517
SOUTH 3RD STREET   JACKSONVILLE BEACH   FL     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3849   10550 SAN JOSE BLVD   JACKSONVILLE   FL     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3851   34920 EMERALD COAST PKWY   DESTIN
  FL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3852   4563
HWY 20 EAST   NICEVILLE   FL     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3853   1800 N. CROATAN HWY   KILL DEVIL HILLS   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3854   100 W. OCEAN BAY BLVD   KILL DEVIL HILLS
  NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3856   601 TINY TOWN
ROAD   CLARKSVILLE   TN     NATIONAL RETAIL PROPERTIES, LP   Sale lease back
3857   523 DOVER ROAD   CLARKSVILLE   TN     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3858   377 HANCOCK STREET   GALLATIN   TN   CLOSED   NATIONAL
RETAIL PROPERTIES, LP   3860   4025 PINE RIDGE RD. EXT.   NAPLES   FL    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3863   1700 BELK AVENUE  
OXFORD   MS     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3869   21195
HWY 25   COLUMBIANA   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back
3920   7020 HWY 90   LONGS   SC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3922   7208 E. INDEPENDENCE BLVD   CHARLOTTE   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3923   4500 RANDOLPH ROAD   CHARLOTTE   NC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3924   6500 FAIRVIEW ROAD  
CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3925   100
EAST JOHN STREET   MATTHEWS   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3926   4336 PARK ROAD   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3927   7035 E. W.T. HARRIS BLVD   CHARLOTTE   NC     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3929   605 CLANTON ROAD   CHARLOTTE   NC
    NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3930   4900 N. TRYON STREET
  CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3931   3800
WILKINSON BLVD.   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3932   2541 N. CHERRY ROAD   ROCK HILL   SC     NATIONAL RETAIL PROPERTIES,
LP   Sale lease back 3933   2230 E. MAIN STREET   LINCOLNTON   NC   CLOSED  
NATIONAL RETAIL PROPERTIES, LP   3934   2483 FRANKLIN BLVD.   GASTONIA   NC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3935   2200 S. TRYON ST.  
CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3938   6229
W. SUGAR CREEK ROAD   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3939   9716 SOUTH BLVD.   CHARLOTTE   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3940   10409 MALLARD CREEK ROAD   CHARLOTTE  
NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3941   8505 S. TRYON
STREET   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back
3943   249 CAROWINDS BLVD.   FORT MILL   SC     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3944   11640 PROVIDENCE ROAD   CHARLOTTE   NC     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3945   4718 N. GRAHAM STREET   CHARLOTTE
  NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3946   7405 HWY 73  
DENVER   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3947   20008 W.
CATAWBA AVE.   CORNELIUS   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3948   131 TURNERSBURG HWY.   STATESVILLE   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3949   910 LIBERTY STREET   YORK   SC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3951   8501 CONCORD MILLS BLVD.
  CONCORD   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3952   1420
CELANESE ROAD   ROCK HILL   SC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3953   618
TINSLEY WAY   ROCK HILL   SC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3955   1115 RANDOLPH ST.   THOMASVILLE   NC     NATIONAL RETAIL PROPERTIES,
LP   Sale lease back 3956   1627 E. MAIN STREET   LINCOLNTON   NC     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3957   6441 WILKINSON BLVD   BELMONT  
NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3958   2853 N. CENTER
ST.   HICKORY   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3960  
1529 CONCORD PARKWAY, NOR   CONCORD   NC     NATIONAL RETAIL PROPERTIES, LP  
Sale lease back 3962   4568 CHARLOTTE HWY   LAKE WYLIE   SC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3963   807 CONOVER BLVD.   CONOVER   NC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3965   4923 S. TRYON STREET  
CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3967   2001
N. CHESTER HWY 321   GASTONIA   NC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3968   4044 CHARLOTTE HWY   LAKE WYLIE   SC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3969   3473 HIGHWAY 21   FORT MILL   SC    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3970   225 CLEVELAND AVENUE  
KINGS MOUNTAIN   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3972  
516 COX ROAD   GASTONIA   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease
back 3973   3794 E. FRANKLIN BLVD.   GASTONIA   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3975   9424 S. TRYON STREET   CHARLOTTE   NC  
  NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3976   8910 ALBEMARLE ROAD  
CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3977   499
SOUTH HERLONG AVE.   ROCK HILL   SC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3978   8008
HARRIS STATION BLVD.   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3979   9620 REA RD.   CHARLOTTE   NC     NATIONAL RETAIL PROPERTIES,
LP   Sale lease back 3980   5905 WAXHAW HWY   MINERAL SPRINGS   NC     NATIONAL
RETAIL PROPERTIES, LP   Sale lease back 3981   1805 N. MORGAN MILL RD.   MONROE
  NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3982   3503 WEDDINGTON
RD.   MONROE   NC     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3984  
601 E. SOUTH MAIN STREET   WAXHAW   NC     NATIONAL RETAIL PROPERTIES, LP   Sale
lease back 3985   3006 OLD CHARLOTTE HWY.   MONROE   NC     NATIONAL RETAIL
PROPERTIES, LP   Sale lease back 3988   901 AVENUE G   KENTWOOD   LA    
NATIONAL RETAIL PROPERTIES, LP   Sale lease back 3996   7821 VAUGHN ROAD  
MONTGOMERY   AL     NATIONAL RETAIL PROPERTIES, LP   Sale lease back 303   100
RANKIN AVE   MT HOLLY   NC     NATVARLAL PATEL   3716   152 MAJOR GRAHAMS RD  
MAX MEADOWS   VA     NEW PISA PARTNERS   Sale lease back 3514   4806 HWY. 58
NORTH   CHATTANOOGA   TN     NICHOLAS G. PERAKIS FAMILY TRUST   Sale lease back
3605   5012 HIXSON PIKE   HIXSON   TN     NICHOLAS G. PERAKIS FAMILY TRUST  
Sale lease back 3919   1000 WHIPPOORWILL LANE   NAPLES   FL     NNN TRS, INC.  
Sale lease back 3995   2934 TAMIAMI TRAIL EAST   NAPLES   FL     NNN TRS, INC.  
Sale lease back 6196   8820 W 103RD ST   JACKSONVILLE   FL     NNN TRS, INC.  
Sale lease back 6080   7211 103RD ST   JACKSONVILLE   FL   CLOSED   NORMAN S.
HANDLER FAMILY PARTNERSHIP  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1311   9303
NW 39TH AVE   GAINESVILLE   FL     NRB DEVELOPMENT, INC.   3419   2200 SOUTH
EVANS STREET   GREENVILLE   NC     NYE LANDS, LLC   Sale lease back 3439   8998
S.C. HWY. 11   CAMPOBELLO   SC     OATES OIL COMPANY, INC.   Sale lease back
3403   2445 COUNTRY CLUB RD   SPARTANBURG   SC     OATES PROPERTIES, LP   3404  
908 S DUNCAN BYPASS   UNION   SC     OATES PROPERTIES, LP   3407   118 CEDAR
SPRINGS RD   SPARTANBURG   SC   CLOSED   OATES PROPERTIES, LP   3408   688 E
MAIN STREET   SPARTANBURG   SC     OATES PROPERTIES, LP   3409   1245 ASHEVILLE
HWY   SPARTANBURG   SC     OATES PROPERTIES, LP   3409   1245 ASHEVILLE HWY  
SPARTANBURG   SC     OATES PROPERTIES, LP   3410   3106 S CHURCH ST  
SPARTANBURG   SC     OATES PROPERTIES, LP   3411   2795 BOILING SPRINGS RD  
BOILING SPRINGS   SC     OATES PROPERTIES, LP   3412   2908 FURMAN FENDLEY HWY  
JONESVILLE   SC     OATES PROPERTIES, LP   3413   8999 SC HWY 11   CAMPOBELLO  
SC   CLOSED   OATES PROPERTIES, LP   3414   1605 EAST MAIN STREET   DUNCAN   SC
    OATES PROPERTIES, LP   3415   315 JOHN DODD RD   SPARTANBURG   SC     OATES
PROPERTIES, LP   3416   6200 HWY 221   ROEBUCK   SC     OATES PROPERTIES, LP  
3358   1301 SAM RITTENBERG RD   CHARLESTON   SC     O’HAIR LIMITED PARTNERSHIP  
Sale lease back 3443   3400 HALLS FERRY RD   VICKSBURG   MS     OLP LA-MS, LLC  
Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3447   4150
WASHINGTON ST   VICKSBURG   MS     OLP LA-MS, LLC   Sale lease back 3452   1514
E MADISON   BASTROP   LA     OLP LA-MS, LLC   Sale lease back 3454   1501 NORTH
18TH ST   MONROE   LA     OLP LA-MS, LLC   Sale lease back 3455   1471 GARRETT
RD   MONROE   LA     OLP LA-MS, LLC   Sale lease back 3456   2391 LAKELAND DRIVE
  FLOWOOD   MS     OLP LA-MS, LLC   Sale lease back 3459   10073 RODRIQUEZ ST  
DIBERVILLE   MS     OLP LA-MS, LLC   Sale lease back 3467   900 AVENUE G  
KENTWOOD   LA     OLP LA-MS, LLC   Sale lease back 819   4625 DICK POND RD  
MYRTLE BEACH   SC     ORCHARD HILL FARM   3691   5302 RIVERS AVE   NORTH
CHARLESTON   SC     PALMETTO OIL OF CHARLESTON II, LLC   3692   2957 WEST
MONTAGUE   NORTH CHARLESTON   SC     PALMETTO OIL OF CHARLESTON III, LLC   3278
  1001 WOODRUFF ROAD   GREENVILLE   SC     PALMETTO REAL ESTATE TRUST   837  
197 GARDEN MILE RD   HENDERSON   KY     PANHEN, LLC   3570   6708 RINGGOLD ROAD
  EAST RIDGE   TN     PATCO INVESTMENTS, GP   Sale lease back 3563   1401 RED
BUD ROAD   CALHOUN   GA     PATEL EDUCATION COMPANY, LLC   Sale lease back 3872
  485 NORTH MAIN STREET   HEMINGWAY   SC     PATRICIA C. MILLER/JIMMIE ANN C.
ELLIOTT   2005   4790 N US1   MIMS   FL     PATRICIA M. GALLOWAY   2006   1986
STATE ROAD 20   HAWTHORNE   FL     PATRICIA P. WHITEHEAD  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3748   461
SOUTH PEARSON RD.   PEARL   MS     PEARSON ROAD, LLC   1559   10 NORTH
UNIVERSITY BLVD   MOBILE   AL     PEGGY WHITE-SPRUNNER, ET AL   832   501 S.
MEMORIAL DRIVE   GREENVILLE   NC   CLOSED   PETER J. AND DEBORAH S. SCALES  
3877   7500 DORCHESTER ROAD   NORTH CHARLESTON   SC     PETRO LEASING, INC.  
3878   1111 SNIDERS HIGHWAY   WALTERBORO   SC     PETRO LEASING, LLC   3879  
2602 HIGH MARKET STREET   GEORGETOWN   SC     PETRO LEASING, LLC   3880   2800
HIGHWAY 52   MONCKS CORNER   SC     PETRO LEASING, LLC   2525   1805 S.
RIDGEWOOD AVE   EDGEWATER   FL     PETROLEUM REALTY VI, LLC   Sale lease back
3440   100 CROSS PARK DR   PEARL   MS     PETROLEUM REALTY VI, LLC   Sale lease
back 3444   3140 INDIANA AVE   VICKSBURG   MS     PETROLEUM REALTY VI, LLC  
Sale lease back 3445   574 HWY 61 N   VICKSBURG   MS     PETROLEUM REALTY VI,
LLC   Sale lease back 3446   4888 HWY 61 S   VICKSBURG   MS     PETROLEUM REALTY
VI, LLC   Sale lease back 3448   1501 JERRY CLOWER BLVD   YAZOO CITY   MS    
PETROLEUM REALTY VI, LLC   Sale lease back 3449   1541 HWY 1 S   GREENVILLE   MS
    PETROLEUM REALTY VI, LLC   Sale lease back 3450   1503 HWY 65 SOUTH  
TALLULAH   LA     PETROLEUM REALTY VI, LLC   Sale lease back 3453   200 BRIDGE
ST   WEST MONROE   LA     PETROLEUM REALTY VI, LLC   Sale lease back 3458   1000
CEDAR LAKE RD   BILOXI   MS     PETROLEUM REALTY VI, LLC   Sale lease back 3461
  1104 BIENVILLE BLVD   OCEAN SPRINGS   MS     PETROLEUM REALTY VI, LLC   Sale
lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3465  
11160 LORRAINE RD   GULFPORT   MS     PETROLEUM REALTY VI, LLC   Sale lease back
3468   46011 N PUMA DR   HAMMOND   LA     PETROLEUM REALTY VI, LLC   Sale lease
back 3846   124 EAST BEACH   LONG BEACH   MS     PETROLEUM REALTY VI, LLC   Sale
lease back 657   158 US 41 SOUTH   SEBREE   KY     PHELPS L. LAMBERT, TR.   3325
  634 CHRISTMAS AVE   BETHLEHEM   GA     PHILIP A. WILHEIT   3018   504 W MARTIN
LUTHER KING   MAXTON   NC     PHYLLIS S. SMITH   3861   100 HWY 51 NORTH  
BATESVILLE   MS     PINE LODGE, LLC   3862   201 WILSON DRIVE   SENATOBIA   MS  
  PINE LODGE, LLC   3864   625 HWY 51 SOUTH   BATESVILLE   MS     PINE LODGE,
LLC   3865   217 2ND ST   MARKS   MS     PINE LODGE, LLC   3866   696 HWY 6 EAST
  BATESVILLE   MS     PINE LODGE, LLC   3867   788 VETERAN’S MEMORIAL   EUPORA  
MS     PINE LODGE, LLC   848   1786 MAIN ROAD   JOHNS ISLAND   SC     PIONEER
LEASING, LLC   850   100 FACTORY SHOPS RD.   MORRISVILLE   NC     PIONEER
LEASING, LLC   858   1711 EASTWOOD RD.   WILMINGTON   NC     PIONEER LEASING,
LLC   859   1900 E FIRETOWER RD.   GREENVILLE   NC     PIONEER LEASING, LLC  
3892   2011 E. SHOTWELL ST.   BAINBRIDGE   GA     PRASA PROPERTIES, LLC   3906  
1315 PARK AVE.   ENTERPRISE   AL     PRASA PROPERTIES, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3909   1204
MARTIN LUTHER KING B   AMERICUS   GA     PRASA PROPERTIES, LLC   89   1608 EAST
US HWY 54   ANDOVER   KS     PRESTA OIL, INC.   1613   7935 W. US Hwy. 50  
Holcomb   KS   CLOSED   PRESTA OIL, INC.   1624   2615 E. Trail St.   Dodge City
  KS     PRESTA OIL, INC.   1632   610 W. 7th Ave.   Augusta   KS     PRESTA
OIL, INC.   3297   201 EAST 11TH ST HWY 64   SILER CITY   NC   CLOSED   PRIME
REALTY, INC.   3299   3106 S. HORNER BLVD   SANFORD   NC   CLOSED   PRIME
REALTY, INC.   3301   11495 HWY 15501   ABERDEEN   NC     PRIME REALTY, INC.  
3302   1414 E WILLIAMS ST HWY 55   APEX   NC     PRIME REALTY, INC.   Sale lease
back 737   720 N 3RD ST   BOONVILLE   IN     R & M PROPERTIES, INC.   3557  
4849 HIXSON PIKE   HIXSON   TN     R. GRAY CARRINGTON, JR. REVOCABLE LIVING
TRUST   Sale lease back 6179   4205 US 1, S   ST AUGUSTINE   FL     R. HOLDINGS
WILDWOOD, LLC   456   8191 CLIFFDALE RD   FAYETTEVILLE   NC     R. K. & BARBARA
J. HUGHES   1641   515 N. Seneca St.   Wichita   KS     R. LORENA BALL-TOMEY &
LAURA N. BALL   860   1145 COPPERFIELD BLVD.   CONCORD   NC     RACHEL, L.L.C.  
941   102 B HWY 54W   CARRBORO   NC     RACHEL, LLC   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 742   901 N
MAIN AND FACTORY   WINSLOW   IN     RADCLIFFE & ASSOCIATES   743   2039 E MAIN
ST   PETERSBURG   IN     RADCLIFFE & ASSOCIATES   3083   700 SOUTH MEMORIAL
DRIVE   GREENVILLE   NC     RALEIGH DURHAM INVESTORS   3086   2643 WARD BLVD  
WILSON   NC   CLOSED   RALEIGH DURHAM INVESTORS   3092   2101 MILLBROOK ROAD  
RALEIGH   NC     RALEIGH DURHAM INVESTORS   3094   4203 FAYETTEVILLE ROAD  
RALEIGH   NC   CLOSED   RALEIGH DURHAM INVESTORS   3980   5905 WAXHAW HWY  
MINERAL SPRINGS   NC     RANDAL & FRANCINE MCGUIRT   Sale lease back 499   1365
BOONE HILL RD   SUMMERVILLE   SC     REALTY INCOME CORPORATION   775   106 MAIN
RD   JOHNS ISLAND   SC     REALTY INCOME CORPORATION   797   2213 ASHLEY
PHOSPHATE RD   NORTH CHARLESTON   SC     REALTY INCOME CORPORATION   822   3416
LEESBURG RD   COLUMBIA   SC     REALTY INCOME CORPORATION   825   2561 ONSLOW
DRIVE   JACKSONVILLE   NC     REALTY INCOME CORPORATION   826   4000 S. MEMORIAL
DR.   WINTERVILLE   NC     REALTY INCOME CORPORATION   836   1816 TRIPLETT ST  
OWENSBORO   KY   CLOSED   REALTY INCOME CORPORATION   841   5022 MURFREESBORO RD
  LA VERGNE   TN     REALTY INCOME CORPORATION   842   5372 SUNSET BLVD  
LEXINGTON   SC     REALTY INCOME CORPORATION   1301   7501 W NEWBERRY ROAD  
GAINESVILLE   FL     REALTY INCOME CORPORATION   Sale lease back 1302   3901 SW
ARCHER RD   GAINESVILLE   FL     REALTY INCOME CORPORATION   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1303   2320
SW ARCHER RD   GAINESVILLE   FL     REALTY INCOME CORPORATION   Sale lease back
1304   5310 NW 13 ST   GAINESVILLE   FL     REALTY INCOME CORPORATION   Sale
lease back 1306   12771 SW STATE RD 45   ARCHER   FL     REALTY INCOME
CORPORATION   Sale lease back 1307   20 NE WALDO ROAD   GAINESVILLE   FL    
REALTY INCOME CORPORATION   Sale lease back 1310   4103 SW 43RD ST   GAINESVILLE
  FL     REALTY INCOME CORPORATION   Sale lease back 1320   300 BEACH BLVD  
JACKSONVILLE BEACH   FL   CLOSED   REALTY INCOME CORPORATION   Sale lease back
3243   3540 RICHLAND AVE WEST   AIKEN   SC     REALTY INCOME CORPORATION   Sale
lease back 3244   1850 WHISKEY ROAD   AIKEN   SC     REALTY INCOME CORPORATION  
Sale lease back 3245   349 EDGEFIELD DRIVE   BELVEDERE   SC     REALTY INCOME
CORPORATION   Sale lease back 3248   318 HAMPTON AVE   AIKEN   SC     REALTY
INCOME CORPORATION   Sale lease back 3249   421 W MARTINTOWN RD   NORTH AUGUSTA
  SC     REALTY INCOME CORPORATION   Sale lease back 3250   702 SILVER BLUFF RD
  AIKEN   SC     REALTY INCOME CORPORATION   Sale lease back 3252   1011 EAST
PINE LOG ROAD   AIKEN   SC     REALTY INCOME CORPORATION   Sale lease back 3253
  19439 ATOMIC ROAD   JACKSON   SC     REALTY INCOME CORPORATION   Sale lease
back 3254   1019 SOUTH LAKE DRIVE   LEXINGTON   SC     REALTY INCOME CORPORATION
  Sale lease back 3257   2981 WHISKEY ROAD   AIKEN   SC     REALTY INCOME
CORPORATION   Sale lease back 3261   3011 WASHINGTON ROAD   AUGUSTA   GA    
REALTY INCOME CORPORATION   Sale lease back 3262   3434 WRIGHTSBORO ROAD  
AUGUSTA   GA     REALTY INCOME CORPORATION   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3264   2822
PEACH ORCHARD RD   AUGUSTA   GA     REALTY INCOME CORPORATION   Sale lease back
3266   3003 DEANS BRIDGE ROAD   AUGUSTA   GA     REALTY INCOME CORPORATION  
Sale lease back 3267   5500 SUNSET BLVD   LEXINGTON   SC     REALTY INCOME
CORPORATION   Sale lease back 3270   1494 JONES STREET   AUGUSTA   GA     REALTY
INCOME CORPORATION   Sale lease back 3271   2655 COLUMBIA HWY NORTH   AIKEN   SC
    REALTY INCOME CORPORATION   Sale lease back 3272   4048 CHARLESTON HWY  
WEST COLUMBIA   SC     REALTY INCOME CORPORATION   Sale lease back 3273   1100
SOUTH LAKE DRIVE   LEXINGTON   SC     REALTY INCOME CORPORATION   Sale lease
back 3275   3333 WASHINGTON RD   MARTINEZ   GA     REALTY INCOME CORPORATION  
Sale lease back 3277   3713 EAST NORTH ST   GREENVILLE   SC     REALTY INCOME
CORPORATION   Sale lease back 3280   901 W WADE HAMPTON BLVD   GREER   SC    
REALTY INCOME CORPORATION   Sale lease back 3281   7901 WHITE HORSE RD  
GREENVILLE   SC     REALTY INCOME CORPORATION   Sale lease back 3282   820
CHURCH STREET   GREENVILLE   SC     REALTY INCOME CORPORATION   Sale lease back
3284   906 HAYWOOD ROAD   GREENVILLE   SC     REALTY INCOME CORPORATION   Sale
lease back 3286   1814 WOODRUFF ROAD   GREENVILLE   SC     REALTY INCOME
CORPORATION   Sale lease back 3289   2572 WOODRUFF RD   SIMPSONVILLE   SC    
REALTY INCOME CORPORATION   Sale lease back 3290   1460 W.O. EZELL BLVD  
SPARTANBURG   SC     REALTY INCOME CORPORATION   Sale lease back 3472   509 E
NEW BERN RD   KINSTON   NC     REALTY INCOME CORPORATION   3474   2035 HWY 70 W
  GOLDSBORO   NC     REALTY INCOME CORPORATION   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3476   3302
S HOLDEN RD   GREENSBORO   NC     REALTY INCOME CORPORATION   3480   1395 US HWY
1 S   SOUTHERN PINES   NC     REALTY INCOME CORPORATION   Sale lease back 6299  
8496 BLANDING BLVD   JACKSONVILLE   FL     REALTY INCOME CORPORATION   Sale
lease back 3294   2195 EAST MAIN STREET   DUNCAN   SC     REI, INC.   6066   101
NW US 441   MICANOPY   FL     RESOP FAMILY LIMITED PARTNERSHIP, LLP   3698  
5191 W. MILITARY HWY   CHESAPEAKE   VA     RI CS3, LLC   Sale lease back 3700  
2865 PRUDEN BLVD.   SUFFOLK   VA   CLOSED   RI CS3, LLC   3703   1643 ARMORY DR.
  FRANKLIN   VA     RI CS3, LLC   Sale lease back 3707   2765 LEE HWY  
TROUTVILLE   VA     RI CS3, LLC   Sale lease back 3708   117 READY MIX RD.  
WYTHEVILLE   VA     RI CS3, LLC   Sale lease back 3713   313 SPRING FIELD LANE  
STAUNTON   VA     RI CS3, LLC   Sale lease back 3718   7107 WILLIAMSON RD.  
ROANOKE   VA     RI CS3, LLC   Sale lease back 3499   2909 HWY. 76   CHATSWORTH
  GA   CLOSED   RI GA 1, LLC   3502   3608 CHATSWORTH HWY.   DALTON   GA     RI
GA 1, LLC   Sale lease back 3504   2622 CHATTANOOGA ROAD   ROCKY FACE   GA    
RI GA 1, LLC   Sale lease back 3505   2800 S. DIXIE HIGHWAY   DALTON   GA     RI
GA 1, LLC   Sale lease back 3506   CHATTANOOGA VALLEY ROAD   FLINTSTONE   GA    
RI GA 1, LLC   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3508   1897
MCFARLAND AVE   ROSSVILLE   GA     RI GA 1, LLC   Sale lease back 3510   400
WEST MAIN STREET   LA FAYETTE   GA     RI GA 1, LLC   Sale lease back 3511   209
LEE GORDON MILL RD.   CHICKAMAUGA   GA     RI GA 1, LLC   Sale lease back 3512  
2200 CLEVELAND HWY.   DALTON   GA     RI GA 1, LLC   Sale lease back 3516   3120
HWY. 52 ALT.   CHATSWORTH   GA     RI GA 1, LLC   Sale lease back 3518   1310
NORTH HWY. 41   CALHOUN   GA     RI GA 1, LLC   Sale lease back 3519   702 E.
HIGHWAY 53 SE   CALHOUN   GA     RI GA 1, LLC   Sale lease back 3521   406
LYLERLY HWY.   SUMMERVILLE   GA     RI GA 1, LLC   Sale lease back 3523   1010 E
WALNUT AVE   DALTON   GA     RI GA 1, LLC   Sale lease back 3526   102 E. FORT
STREET   CHATSWORTH   GA     RI GA 1, LLC   Sale lease back 3528   190 SOUTH
MAIN STREET   TRENTON   GA     RI GA 1, LLC   Sale lease back 3537   4350 MARTHA
BERRY HWY.   ROME   GA     RI GA 1, LLC   Sale lease back 3549   910 NORTH
BROAD, NE   ROME   GA     RI GA 1, LLC   Sale lease back 3551   6 SHORTER AVENUE
  ROME   GA     RI GA 1, LLC   Sale lease back 3553   5337 ALABAMA HWY.  
RINGGOLD   GA     RI GA 1, LLC   Sale lease back 3554   902 JOE FRANK HARRIS  
CARTERSVILLE   GA     RI GA 1, LLC   Sale lease back 3561   4257 CLOUD SPRINGS
RD.   RINGGOLD   GA     RI GA 1, LLC   Sale lease back 3564   3070 CEDARTOWN
HWY. SW   ROME   GA     RI GA 1, LLC   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3581   3390
AIRPORT ROAD   DALTON   GA     RI GA 1, LLC   Sale lease back 3590   2214 EAST
WALNUT AVE.   DALTON   GA     RI GA 1, LLC   Sale lease back 3604   1200
CLEVELAND HWY.   DALTON   GA     RI GA 1, LLC   Sale lease back 3612   3901
CLEVELAND HWY.   DALTON   GA     RI GA 1, LLC   Sale lease back 3615   6855
BATTLEFIELD PARKWAY   RINGGOLD   GA     RI GA 1, LLC   Sale lease back 3494  
11280 DAYTON PIKE   SODDY DAISY   TN     RI TN 1, LLC   Sale lease back 3495  
4011 RINGGOLD ROAD   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3496  
9300 LEE HIGHWAY   OOLTEWAH   TN     RI TN 1, LLC   Sale lease back 3497   8935
LEE HIGHWAY   OOLTEWAH   TN     RI TN 1, LLC   Sale lease back 3498   8229 MAHAN
GAP ROAD   OOLTEWAH   TN     RI TN 1, LLC   Sale lease back 3515   8701 E.
BRAINERDL   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3517   6960 LEE
HWY.   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3524   234 BROWNS
FERRY RD   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3527   2514
AMNICOLA HWY.   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3533   5501
HWY. 153   HIXSON   TN     RI TN 1, LLC   Sale lease back 3535   2300 SPRING
PLACE ROAD   CLEVELAND   TN     RI TN 1, LLC   Sale lease back 3539   6224
HIXSON PIKE   HIXSON   TN     RI TN 1, LLC   Sale lease back 3540   1182
MOUNTAIN CREEK ROAD   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3541   1005
HIXSON PIKE   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3546   3480
KEITH STREET NW   CLEVELAND   TN     RI TN 1, LLC   Sale lease back 3548   703
SOUTH WHITE STREET   ATHENS   TN     RI TN 1, LLC   Sale lease back 3550   712
SIGNAL MOUNTAIN ROAD   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3552
  3729 TENNESSEE AVE.   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3556
  4919 MAIN STREET   JASPER   TN     RI TN 1, LLC   Sale lease back 3558   17330
RANKIN AVE   DUNLAP   TN     RI TN 1, LLC   Sale lease back 3559   1200 MCARTHUR
STREET   MANCHESTER   TN     RI TN 1, LLC   Sale lease back 3565   1264
MCMINNVILLE HWY.   MANCHESTER   TN     RI TN 1, LLC   Sale lease back 3567  
2278 HILLSBORO BLVD.   MANCHESTER   TN     RI TN 1, LLC   Sale lease back 3568  
2695 APD 40 SE   CLEVELAND   TN     RI TN 1, LLC   Sale lease back 3569   8994
RHEA COUNTY HWY.   DAYTON   TN     RI TN 1, LLC   Sale lease back 3571   835
HWY. 411 NORTH   ETOWAH   TN     RI TN 1, LLC   Sale lease back 3573   8540
HIXSON PIKE   HIXSON   TN     RI TN 1, LLC   Sale lease back 3574   13424 DAYTON
PIKE   SODDY DAISY   TN     RI TN 1, LLC   Sale lease back 3575   8640 DAYTON
PIKE   SODDY DAISY   TN     RI TN 1, LLC   Sale lease back 3576   4026
SHALLOWFORD ROAD   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3578  
4300 NORCROSS RD.   HIXSON   TN   CLOSED   RI TN 1, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3580   1675
MAIN ST   MONTEAGLE   TN     RI TN 1, LLC   Sale lease back 3582   3743 CUMMINGS
HWY.   CHATTANOOGA   TN     RI TN 1, LLC   Sale lease back 3631   1880 ALMAVILLE
ROAD   SMYRNA   TN     RI TN 1, LLC   Sale lease back 3583   1702 SOUTH
RUTHERFORD BLV   MURFREESBORO   TN     RI TN 2, LLC   Sale lease back 3585  
8003 HORTON HWY.   ARRINGTON   TN     RI TN 2, LLC   Sale lease back 3586   4147
HWY. 411   OCOEE   TN     RI TN 2, LLC   Sale lease back 3589   210 25TH STREET,
NW   CLEVELAND   TN     RI TN 2, LLC   Sale lease back 3592   2280 SPRING PLACE
RD SE   CLEVELAND   TN     RI TN 2, LLC   Sale lease back 3593   2502 BLUE
SPRINGS RD.   CLEVELAND   TN     RI TN 2, LLC   Sale lease back 3594   410 EAST
NORTH STREET   SWEETWATER   TN     RI TN 2, LLC   Sale lease back 3595   16994
STATE HWY 58 SOUTH   DECATUR   TN     RI TN 2, LLC   Sale lease back 3597   6254
HWY. 411   BENTON   TN     RI TN 2, LLC   Sale lease back 3598   529 HWY 305  
ATHENS   TN     RI TN 2, LLC   Sale lease back 3599   1157 HIGHWAY 68  
SWEETWATER   TN     RI TN 2, LLC   Sale lease back 3601   708 SOUTH MAIN STREET
  SWEETWATER   TN     RI TN 2, LLC   Sale lease back 3607   6239 HIGHWAY 58  
HARRISON   TN     RI TN 2, LLC   Sale lease back 3608   796 NISSAN DRIVE  
SMYRNA   TN     RI TN 2, LLC   Sale lease back 3609   198 HAYWOOD LANE  
NASHVILLE   TN     RI TN 2, LLC   Sale lease back



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3613   5183
MURFREESBORO ROAD   LA VERGNE   TN     RI TN 2, LLC   Sale lease back 3614  
7020 E. BRAINERD ROAD   CHATTANOOGA   TN     RI TN 2, LLC   Sale lease back 3616
  4900 BRAINERD RD.   CHATTANOOGA   TN     RI TN 2, LLC   Sale lease back 3617  
2610 SOUTH CHURCH ST.   MURFREESBORO   TN     RI TN 2, LLC   Sale lease back
3618   1221 SOUTH WATER AVE.   GALLATIN   TN     RI TN 2, LLC   Sale lease back
3620   10576 LEBANON ROAD   MOUNT JULIET   TN     RI TN 2, LLC   Sale lease back
3621   2098 MADISON ST.   SHELBYVILLE   TN     RI TN 2, LLC   Sale lease back
3623   600 ASHLAND TERRACE   CHATTANOOGA   TN     RI TN 2, LLC   Sale lease back
3624   2300 JENKINS RD.   CHATTANOOGA   TN     RI TN 2, LLC   Sale lease back
3626   3401 MEMORIAL ROAD   MURFREESBORO   TN     RI TN 2, LLC   Sale lease back
3628   2890 WATERLEVEL HIGHWAY   CLEVELAND   TN     RI TN 2, LLC   Sale lease
back 3629   6917 MIDDLE VALLEY RD.   HIXSON   TN     RI TN 2, LLC   Sale lease
back 3481   5336 CLIFFDALE RD   FAYETTEVILLE   NC     RJPC II, LLC   3354   5255
RIVERS AVE   NORTH CHARLESTON   SC     RLB, INC.   Sale lease back 1430   13957
MAIN ST. N.   JACKSONVILLE   FL     RLK, LLC   Sale lease back 3420   2605
COURTHOUSE CIRCLE   JACKSON   MS   CLOSED   RMP PROPERTIES, LP   3421   1691 W.
GOVERNMENT STREET   BRANDON   MS     RMP PROPERTIES, LP   3424   1198 GLUCKSTADT
ROAD   MADISON   MS     RMP PROPERTIES, LP  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3429   1008
HWY 51 NORTH   MADISON   MS     RMP PROPERTIES, LP   3430   1157 NORTHSIDE DRIVE
  JACKSON   MS   CLOSED   RMP PROPERTIES, LP   3432   725 RICE ROAD   RIDGELAND
  MS     RMP PROPERTIES, LP   3434   320 W. GOVERNMENT STREET   BRANDON   MS    
RMP PROPERTIES, LP   3435   1963 HWY 43   CANTON   MS     RMP PROPERTIES, LP  
3437   3100 HWY 49 SOUTH   FLORENCE   MS     RMP PROPERTIES, LP   698   409
CRABTREE   OWENSBORO   KY     ROBERT A. PUCKETT ESTATE   1296   13697 BEACH BLVD
  JACKSONVILLE   FL     Robert M. Barnes   2432   585 SW 6TH STREET   LAKE
BUTLER   FL     Robert T. Ferris, D.D.S.   1051   5959 OLD KINGS RD  
JACKSONVILLE   FL   CLOSED   Robert V. Duss & John S. Duss IV   1170   1300
IDLEWILD AVE   GREEN COVE SPRINGS   FL     Robert V. Duss & John S. Duss IV  
3587   3095 BATTLEFIELD PKWY   FORT OGLETHROPE   GA     ROBINSON ONE, LLC   Sale
lease back 3622   11418 HIGHWAY 41   RINGGOLD   GA     ROBINSON TWO, LLC   Sale
lease back 3536   4818 ALABAMA HWY.   ROME   GA     ROME KANEX, LLC   Sale lease
back 6049   2511 NEW BERLIN RD   JACKSONVILLE   FL     Ron Tibbles   3171   1529
N. MAIN STREET   FUQUAY-VARINA   NC   CLOSED   RONALD & ELIZABETH CRUMPTON  
3020   3261 E. MAIN ST.   CLAREMONT   NC     RONALD D. HUNT   3386   2273 HWY 49
  BROOKLYN   MS     RONALD T. & KAREN ANN CHADWELL  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3914  
17025 SE CR 234   MICANOPY   FL     ROUSSEAU ENTERPRISES, INC.   838   2503 APEX
HWY   DURHAM   NC     RUDRA INVESTMENTS, LLC   1536   1185 HWY 6 EAST  
BATESVILLE   MS     RUSSELL PAULK ENTERPRISES, LLC   594   1210 CENTRAL AVE  
SUMMERVILLE   SC     RUTH THOMASON   6521   10870 HARTS RD   JACKSONVILLE   FL  
CLOSED   S & H INVESTMENTS OF THE SE, INC.   620   2201 WOODRUFF RD.  
SIMPSONVILLE   SC     S & H PROPERTIES   3660   1607 HWY 411 N.   CHATSWORTH  
GA     S & K FOOD MART   918   407 E. FORT MACON RD.   ATLANTIC BEACH   NC    
S. DILLON WOOTEN, JR   924   600 SPENCE AVENUE   GOLDSBORO   NC     S. DILLON
WOOTEN, JR.   928   453 BUCK SWAMP ROAD   GOLDSBORO   NC     S. DILLON WOOTEN,
JR.   929   559 QUEENS ST.   GRIFTON   NC     S. DILLON WOOTEN, JR.   931   402
SOUTH CHURCH STREET   KENLY   NC     S. DILLON WOOTEN, JR.   934   1211 SIMMONS
STREET   NEW BERN   NC     S. DILLON WOOTEN, JR.   935   3128 CAPITAL BLVD.  
RALEIGH   NC     S. DILLON WOOTEN, JR.   940   4934 RALEIGH ROAD PKWY W   WILSON
  NC     S. DILLON WOOTEN, JR.   6292   6375 MINTON ROAD, NE   PALM BAY   FL    
SABAS C. MURILLO & CHERIE V. MURILLO   314   101 N JOHN PRINE AVE   DRAKESBORO  
KY     SAM F. DURHAM  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 449   1350
NORTH MAIN & CHELSEA   MADISONVILLE   KY     SAM W. & SUZANNE L. WINSTEAD   3043
  100 REILLY ROAD   FAYETTEVILLE   NC     SANDHILLS PROPERTIES, INC.   22   192
W. COURTLAND DRIVE   SANFORD   NC     SANDHILLS STORAGES   620   2201 WOODRUFF
RD.   SIMPSONVILLE   SC     SANFORD TRAVIS BALLEW   1529   610 SOUTH STATE ST  
CLARKSDALE   MS     SAYLE OIL COMPANY, INC.   1530   314 HWY 82   WINONA   MS  
  SAYLE OIL COMPANY, INC.   1531   551 EAST LEE ST.   SARDIS   MS     SAYLE OIL
COMPANY, INC.   1532   280 HWY 7 NORTH   GRENADA   MS     SAYLE OIL COMPANY,
INC.   1533   1802 EAST UNIVERSITY   OXFORD   MS     SAYLE OIL COMPANY, INC.  
1534   9256 GOODMAN RD   OLIVE BRANCH   MS     SAYLE OIL COMPANY, INC.   1535  
1540 SOUTH COMMERCE   GRENADA   MS     SAYLE OIL COMPANY, INC.   1539   125 HWY
15   PONTOTOC   MS     SAYLE OIL COMPANY, INC.   1540   505 HWY 15 SOUTH   NEW
ALBANY   MS     SAYLE-CALLICUTT, LLC   1541   2525 HWY 15 NORTH   PONTOTOC   MS
    SAYLE-CALLICUTT, LLC   1542   485 HWY 6 WEST   OXFORD   MS    
SAYLE-CALLICUTT, LLC   1543   1724 UNIVERSITY AVE   OXFORD   MS    
SAYLE-CALLICUTT, LLC   1544   630 HWY 6 EAST   BATESVILLE   MS    
SAYLE-CALLICUTT, LLC   3378   1281 BROAD STREET   SUMTER   SC     SCOTT W.
RUMPH, JR.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3379   1 N.
WASHINGTON STREET   SUMTER   SC     SCOTT W. RUMPH, JR.   3381   484 PINEWOOD
ROAD   SUMTER   SC     SCOTT W. RUMPH, JR.   1522   1305 LONG GROVE DRIVE   MT.
PLEASANT   SC     SEASIDE SEA STORE, LLC   3712   8006 SOUTH SCENIC HWY.   BLAND
  VA     SELDON STOWERS   3714   6168 NORTH SCENIC HIGHWAY   BASTIAN   VA    
SELDON STOWERS   3298   196 SANFORD ROAD   PITTSBORO   NC     SHELLINGTON
PROPERTIES, INC.   3300   12457 HWY 421 SOUTH   BROADWAY   NC     SHELLINGTON
PROPERTIES, INC.   3303   2506 S. SAUNDERS AND I-40   RALEIGH   NC    
SHELLINGTON PROPERTIES, INC.   6198   6621 ARGYLE FOREST BLVD   JACKSONVILLE  
FL     SHIN T. SEO   815   1650 S KENTUCKY AVE   EVANSVILLE   IN     SHIRLEY
LEEDS   1257   721 CHAFFEE RD, S   JACKSONVILLE   FL     SHOPPING CENTER
DEVELOPERS   3845   103 CAMPBELL LOOP   HATTIESBURG   MS     SIDNEY MALONE   219
  1413 BROADWAY ROAD   SANFORD   NC     SIMPSON & SIMPSON   382   1204 US HWY 70
EAST   HILLSBOROUGH   NC     SIMPSON & SIMPSON   2   300 INDEPENDENT DR  
SANFORD   NC     SIMPSON FAMILY PARTNERSHIPS   79   200 INDEPENDENT DRIVE  
SANFORD   NC     SIMPSON FAMILY PARTNERSHIPS   3742   7442 SIWELL RD.   JACKSON
  MS     SIWELL ROAD BYRAM, LLC   3296   2171 N HWY 17   MT. PLEASANT   SC    
SIX MILE INVESTMENTS LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1284   1400
OSCEOLA PARKWAY   KISSIMMEE   FL   CLOSED   SLS INVESTMENTS OF CENTRAL FLORIDA,
LLLP   1546   1141 N HORNER BLVD   SANFORD   NC     SMITH SANFORD, LLC   3059  
5600 HWY 17   MYRTLE BEACH   SC     SMLP 5700 S KINGS HIGHWAY, LLC   877   2220
MIDDLE STREET   SULLIVANS ISLAND   SC     SOCRATES ASSOCIATES, INC.   1411   OLD
KINGS RD/PRITCHARD RD   JACKSONVILLE   FL     SONO PARTNERS, INC.   915   5717
CASTLE HAYNE ROAD   CASTLE HAYNE   NC     SOUTHBELT PROPERTIES, LLC   3606  
2631 DECATUR PIKE   ATHENS   TN     SOUTHEASTERN INCOME PROPERTIES, LLC   Sale
lease back 3274   959 OLD CHREOKEE RD   LEXINGTON   SC     SOUTHERN VISIONS  
3887   1134 W. JEFFERSON ST.   QUINCY   FL     SOUTHWEST GEORGIA OIL CO., INC.  
3888   208 SOUTH MAIN STREET   HAVANA   FL   CLOSED   SOUTHWEST GEORGIA OIL CO.,
INC.   3890   1520 JACKSON BLUFF RD.   TALLAHASSEE   FL     SOUTHWEST GEORGIA
OIL CO., INC.   3891   1541 MOCK RD.   ALBANY   GA     SOUTHWEST GEORGIA OIL
CO., INC.   3893   301 US 19 SOUTH   CAMILLA   GA     SOUTHWEST GEORGIA OIL CO.,
INC.   3894   1405 TALLAHASSEE HWY   BAINBRIDGE   GA     SOUTHWEST GEORGIA OIL
CO., INC.   3895   401 US 27 NORTH   BAINBRIDGE   GA     SOUTHWEST GEORGIA OIL
CO., INC.   3896   359 SOUTH FOURTH ST.   COLQUITT   GA     SOUTHWEST GEORGIA
OIL CO., INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3897  
10317 HWY 84 EAST   THOMASVILLE   GA     SOUTHWEST GEORGIA OIL CO., INC.   3898
  3180 COASTAL HWY   MEDART   FL     SOUTHWEST GEORGIA OIL CO., INC.   3899  
3500 NORTH MONROE ST.   TALLAHASSEE   FL     SOUTHWEST GEORGIA OIL CO., INC.  
3900   3433 CRAWFORDVILLE RD.   TALLAHASSEE   FL     SOUTHWEST GEORGIA OIL CO.,
INC.   3902   1000 FIRST AVE SE   MOULTRIE   GA   CLOSED   SOUTHWEST GEORGIA OIL
CO., INC.   3903   742 NORTH MAIN ST.   DAWSON   GA     SOUTHWEST GEORGIA OIL
CO., INC.   3904   3934 HWY 231 SOUTH   OZARK   AL     SOUTHWEST GEORGIA OIL
CO., INC.   3905   2357 REEVES ST.   DOTHAN   AL     SOUTHWEST GEORGIA OIL CO.,
INC.   3907   9160 WOODVILLE HWY   TALLAHASSEE   FL     SOUTHWEST GEORGIA OIL
CO., INC.   3910   1800 DOTHAN RD.   BAINBRIDGE   GA     SOUTHWEST GEORGIA OIL
CO., INC.   3908   979 WOODVILLE HWY   CRAWFORDVILLE   FL     SOUTHWEST GEORGIA
OIL COMPANY, INC.   787   1 GUMTREE RD   HILTON HEAD ISLAND   SC     SPIGENER
FAMILY LTD. PARTNERSHIP   3751   550 SPRINGRIDGE RD.   CLINTON   MS    
SPRINGRIDGE ROAD CLINTON, LLC   732   611 W HIGHWAY 62   BOONVILLE   IN    
STAGG INDUSTRIAL DEVELOPMENT CORP.   3076   700 E. NEW BERN ROAD   KINSTON   NC
    STALLINGS OIL COMPANY   3077   235 NORTH FAIRVIEW ROAD   ROCKY MOUNT   NC  
  STALLINGS OIL COMPANY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3078   7545
NC 48   BATTLEBORO   NC     STALLINGS OIL COMPANY   3079   5102 DORTCHES BLVD  
ROCKY MOUNT   NC     STALLINGS OIL COMPANY   3080   1228 N CHURCH ST   ROCKY
MOUNT   NC     STALLINGS OIL COMPANY   3081   3537 SUNSET AVENUE   ROCKY MOUNT  
NC     STALLINGS OIL COMPANY   3084   900 RALEIGH ROAD   ROCKY MOUNT   NC    
STALLINGS OIL COMPANY   3087   1830 N. WESLEYAN BLVD   ROCKY MOUNT   NC    
STALLINGS OIL COMPANY   3088   4830 HOPE VALLEY ROAD   DURHAM   NC     STALLINGS
OIL COMPANY   3089   1501 FRANKLIN STREET   CHAPEL HILL   NC     STALLINGS OIL
COMPANY   3090   425 W. THOMAS STREET   ROCKY MOUNT   NC     STALLINGS OIL
COMPANY   3091   3705 N. DUKE STREET   DURHAM   NC     STALLINGS OIL COMPANY  
3093   3223 APEX HWY   DURHAM   NC     STALLINGS OIL COMPANY   3095   4330
LOUISBURG ROAD   RALEIGH   NC     STALLINGS OIL COMPANY   3096   3601 SUNSET
AVENUE   ROCKY MOUNT   NC     STALLINGS OIL COMPANY   3098   4302 WAKE FOREST
ROAD   RALEIGH   NC     STALLINGS OIL COMPANY   3099   1531 GREENVILLE BLVD SE  
GREENVILLE   NC     STALLINGS OIL COMPANY   3100   6317 CREEDMOOR ROAD   RALEIGH
  NC     STALLINGS OIL COMPANY   3101   2229 RALEIGH RD   CHAPEL HILL   NC    
STALLINGS OIL COMPANY   3102   201 S ESTES DRIVE   CHAPEL HILL   NC    
STALLINGS OIL COMPANY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3105   367
W WASHINGTON STREET   NASHVILLE   NC     STALLINGS OIL COMPANY   3106   1630
SUNSET AVENUE   ROCKY MOUNT   NC     STALLINGS OIL COMPANY   3107   2744 S
CRATER ROAD   PETERSBURG   VA   CLOSED   STALLINGS OIL COMPANY   3109   891
TEMPLE AVENUE   COLONIAL HEIGHTS   VA     STALLINGS OIL COMPANY   3110   34
PROSPERITY LANE   STAFFORD   VA     STALLINGS OIL COMPANY   3112   610 ENGLAND
STREET   ASHLAND   VA     STALLINGS OIL COMPANY   3113   1013 NORTH BLVD  
RICHMOND   VA     STALLINGS OIL COMPANY   3114   1014 BILL TUCK HIGHWAY   SOUTH
BOSTON   VA     STALLINGS OIL COMPANY   3115   128 N MAIN STREET   EMPORIA   VA
    STALLINGS OIL COMPANY   3116   702 EAST ATLANTIC AVENUE   SOUTH HILL   VA  
  STALLINGS OIL COMPANY   3117   3653 US HWY 301 SOUTH   SHARPSBURG   NC    
STALLINGS OIL COMPANY   3383   683 J. CLYDE MORRIS BLVD.   NEWPORT NEWS   VA    
STALLINGS OIL COMPANY   3488   1032 N HARRISON AVE.   CARY   NC     STALLINGS
OIL COMPANY   Sale lease back 357   104 CHERAW RD   HAMLET   NC     STARLETT E.
BAINE   3330   32 EAST MAIN STREET SOUTH   HAMPTON   GA     STEPHEN M. MOBLEY  
3999   927 SEASIDE ROAD SW   OCEAN ISLE BEACH   NC     SUNSET COMMONS, LLC  
Sale lease back 1646   12728 E. Central Ave.   Wichita   KS     SUNSET HOLDINGS,
LLC   158   1803 SAFREIT RD   STATESVILLE   NC     SUPERIOR PROPERTIES OF
IREDELL LP  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3737   3539
WHEELER ROAD   AUGUSTA   GA     SWISHER INVESTMENT PROPERTIES, LLC   Sale lease
back 1179   11410 OLD ST AUGUSTINE RD   JACKSONVILLE   FL     T. F. COWART TRUST
DATED MAY 23, 1989   1180   8350 BAYMEADOWS RD   JACKSONVILLE   FL     T. F.
COWART TRUST DATED MAY 23, 1989   6508   6835 SR 21   KEYSTONE HEIGHTS   FL    
T. HANK BRUNING   1599   2968 HWY. 105   BOONE   NC     T.P. LAND HOLDINGS, LLC
  3318   78 HWY 9 NORTH   DAWSONVILLE   GA     TANNER TIMBER CO.   2407   933
HIGHWAY 448   TAVARES   FL     TAVARES INVESTMENT, INC.   9   514 CAROLINA
AVENUE   WASHINGTON   NC     TAYLOR DEVELOPMENT GROUP, LLC   3154   11315 N.
MAIN STREET   ARCHDALE   NC     TAYLOR DEVELOPMENT GROUP, LLC   3156   318 WEST
SEABOARD STREET   BLADENBORO   NC   CLOSED   TAYLOR DEVELOPMENT GROUP, LLC  
3157   302 W.B. MCLEAN DR.   CAPE CARTERET   NC     TAYLOR DEVELOPMENT GROUP,
LLC   3158   401 MONROE STREET   CARTHAGE   NC     TAYLOR DEVELOPMENT GROUP, LLC
  3159   1509 E. FRANKLIN STREET   CHAPEL HILL   NC     TAYLOR DEVELOPMENT
GROUP, LLC   3160   2471 LEWISVILLE-CLEMMONS   CLEMMONS   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3161   3301 GUESS ROAD   DURHAM   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3162   2301 HOLLOWAY STREET   DURHAM   NC     TAYLOR
DEVELOPMENT GROUP, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3163   2322
HIGHWAY 54   DURHAM   NC     TAYLOR DEVELOPMENT GROUP, LLC   3164   200 N BROAD
STREET   EDENTON   NC     TAYLOR DEVELOPMENT GROUP, LLC   3165   1313 W.
EHRINGHAUS ST.   ELIZABETH CITY   NC     TAYLOR DEVELOPMENT GROUP, LLC   3166  
340 S. POPLAR STREET   ELIZABETHTOWN   NC     TAYLOR DEVELOPMENT GROUP, LLC  
3167   310 WALNUT STREET   FAIRMONT   NC     TAYLOR DEVELOPMENT GROUP, LLC  
3168   400 GROVE STREET   FAYETTEVILLE   NC   CLOSED   TAYLOR DEVELOPMENT GROUP,
LLC   3170   2410 OWEN DRIVE   FAYETTEVILLE   NC     TAYLOR DEVELOPMENT GROUP,
LLC   3175   1901 WESTCHESTER DRIVE   HIGH POINT   NC     TAYLOR DEVELOPMENT
GROUP, LLC   3177   801 HWY 66 SOUTH   KERNERSVILLE   NC   CLOSED   TAYLOR
DEVELOPMENT GROUP, LLC   3178   583 S MAIN STREET   KING   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3179   2011 W. VERNON AVE.   KINSTON   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3180   2305 N. HERITAGE ST.   KINSTON   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3183   1401 WINSTON RD   LEXINGTON   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3184   905 S. TALBERT BLVD   LEXINGTON   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3186   737 RALEIGH RD   ROCKY MOUNT   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3188   1065 BETHANIA-RURAL HALL   RURAL HALL   NC    
TAYLOR DEVELOPMENT GROUP, LLC   3189   2270 STATESVILLE ROAD   SALISBURY   NC  
  TAYLOR DEVELOPMENT GROUP, LLC   3190   826 MAIN ST   SCOTLAND NECK   NC    
TAYLOR DEVELOPMENT GROUP, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3191   4401
KERNERSVILLE RD   KERNERSVILLE   NC     TAYLOR DEVELOPMENT GROUP, LLC   3192  
1740 E 11TH STREET   SILER CITY   NC     TAYLOR DEVELOPMENT GROUP, LLC   3193  
1331 BRIGHTLEAF BLVD   SMITHFIELD   NC     TAYLOR DEVELOPMENT GROUP, LLC   3197
  1330 N. NORWOOD STREET   WALLACE   NC     TAYLOR DEVELOPMENT GROUP, LLC   3198
  481 FIFTH & BRIDGES ST   WASHINGTON   NC     TAYLOR DEVELOPMENT GROUP, LLC  
3199   703 N. MADISON STREET   WHITEVILLE   NC     TAYLOR DEVELOPMENT GROUP, LLC
  3201   2877 WARD BLVD   WILSON   NC     TAYLOR DEVELOPMENT GROUP, LLC   3202  
289 S STRATFORD ROAD   WINSTON SALEM   NC     TAYLOR DEVELOPMENT GROUP, LLC  
3203   3499 ROBIN HOOD ROAD   WINSTON SALEM   NC     TAYLOR DEVELOPMENT GROUP,
LLC   3204   4843 COUNTRY CLUB RD.   WINSTON SALEM   NC     TAYLOR DEVELOPMENT
GROUP, LLC   3205   106 HICKORY TREE RD.   WINSTON SALEM   NC     TAYLOR
DEVELOPMENT GROUP, LLC   3206   1099 RIO ROAD   CHARLOTTESVILLE   VA     TAYLOR
DEVELOPMENT GROUP, LLC   3210   636 GREENVILLE AVE.   STAUNTON   VA     TAYLOR
DEVELOPMENT GROUP, LLC   3212   690 E. MAIN STREET   WYTHEVILLE   VA     TAYLOR
DEVELOPMENT GROUP, LLC   141   771 BLOWING ROCK RD.   BOONE   NC     TEMPLETON
PROPERTIES, LP   86   4420 OLEANDER DRIVE   MYRTLE BEACH   SC     TERRA
HOLDINGS, LLC   3139   1208 BRAGG BLVD.   FAYETTEVILLE   NC     THE BRYAN FAMILY
LIMITED PARTNERSHIP  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3141   1886
N. BRAGG BLVD   SPRING LAKE   NC     THE BRYAN FAMILY LIMITED PARTNERSHIP   3149
  1001 S GOVERNOR WILLIAMS   DARLINGTON   SC     THE BRYAN FAMILY LIMITED
PARTNERSHIP   3471   4940 RALEIGH ROAD PKWY W   WILSON   NC     THE CLOVELLY
CORPORATION   3475   3741 CAPITAL BLVD   RALEIGH   NC     THE CLOVELLY
CORPORATION   3418   11 HWY 17 NORTH   SURFSIDE BEACH   SC     THE JAMES A.
CALHOUN, III TRUST   3484   1501 HIGHWAY 17 NORTH   NORTH MYRTLE BEACH   SC    
THE MONARCH GROUP OF CONWAY, LLC   3672   1700 TALLAPOOSA ST.   BIRMINGHAM   AL
    THE TALLAPOOSA GROUP, LLC   3108   1912 LASKIN ROAD   VIRGINIA BEACH   VA  
  THE TMK FAMILY TRUST   3755   11305 THREE RIVERS RD.   GULFPORT   MS     THREE
RIVERS, LLC   574   2841 BROAD RIVER ROAD   COLUMBIA   SC     TOK CHIN KIM  
1414   1740 COUNTY ROAD 210 W   JACKSONVILLE   FL     TOM’S CHEVRON, INC.   Sale
lease back 3838   1747 RAINBOW DR.   GADSDEN   AL     TPJS, LLC   3757   8000
TUCKER RD   VANCLEAVE   MS     TUCKER ROAD OCEAN SPRINGS, LLC   3760   10406
HIGHWAY 49   GULFPORT   MS     TW, INC.   1314   1255 W UNIVERSITY AVE  
GAINESVILLE   FL     UNIVERSITY OF FLORIDA FOUNDATION, INC.  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3954   2350
HWY 70 SOUTHEAST   HICKORY   NC     V HUGS, LLC   3256   937 EDGE FIELD RD  
NORTH AUGUSTA   SC     VAN WAGNER PROPERTIES   Sale lease back 1413   715 STATE
ROAD 207   ST AUGUSTINE   FL     VENETIAN HOLDINGS, LLC   Sale lease back 3544  
902 DALLAS ROAD   CHATTANOOGA   TN     VERN W. MAGNUSON   3566   2374 OLD FORT
PKWY.   MURFREESBORO   TN     VINCENT J. CAPIZZI AND ANNE CAPIZZI   Sale lease
back 3150   1390 HWY 501 E.   CONWAY   SC     VINTON, MATTIE & INNELL JORDAN  
3805   1816 CRESTWOOD BLVD.   IRONDALE   AL     VIOLETTE L. COPELAND   1157  
1126 W UNIVERSITY AVENUE   GAINESVILLE   FL   CLOSED   VIRGINIA DUNCAN   3155  
321 CHURCH STREET   BLACKSTONE   VA     VIRGINIA PANTRY, LLC   3207   1106 S
MONROE STREET   COVINGTON   VA     VIRGINIA PANTRY, LLC   3208   750 MARKET
STREET   HARRISONBURG   VA   CLOSED   VIRGINIA PANTRY, LLC   3211   629 S. MAIN
STREET   WOODSTOCK   VA     VIRGINIA PANTRY, LLC   250   379 SHAWNEEHAW AVE  
BANNER ELK   NC     VONDEROSA PROPERTIES, LLC   3741   350 VOTERS RD.   SLIDELL
  LA     VOTERS ROAD SLIDELL, LLC   386   500 JONES FERRY ROAD   CARRBORO   NC  
  W. GLENN PLEASANT TRUST   1249   224 SAN MARCO AVE   ST AUGUSTINE   FL  
CLOSED   W.A. Jones III   3251   3533 AUGUSTA ROAD   WARRENVILLE   SC     W.A.
NORRIS   1060   465 STATE ROAD 16   ST AUGUSTINE   FL     W.B. Carr  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 3147   980
US 1 N.& WIREGRASS RD   ROCKINGHAM   NC     W.J. BARNHARDT   3775   3100 BERT
KOUNS   SHREVEPORT   LA     WALKER ROAD SHREVEPORT, LLC   1120   410 NW SANTA FE
BLVD   HIGH SPRINGS   FL     Walker Robinson Rental   146   123 NORTH MAIN
STREET   SHELBY   NC     WASHBURN BUILDING COMPANY   3491   49 BLACKGUM RD  
PAWLEYS ISLAND   SC     WATERS INVESTMENTS, INC.   3285   5010 PELHAM RD  
GREENVILLE   SC     WATERS, INC/DANAS INVESTMENTS LLC/WATERS INVESTMNT   Sale
lease back 3964   935 CHARLOTTETOWN AVENUE   CHARLOTTE   NC     WELLS PROPERTY
NUMBER TWO, LLC   2290   19516 E SR 44   EUSTIS   FL     Wenzel Business
Investments, LLC   2612   2495 TOMOKA FARMS RD   PORT ORANGE   FL     Wenzel
Business Investments, LLC   3859   2166 HWY 18   BRANDON   MS     WEST
CUNNINGHAM TERRY, LLC   Sale lease back 727   5625 STATE RT 144   OWENSBORO   KY
    WHITAKER & STAVIS CONSTRUCTION CO.   3917   861 EAST SR 44   WILDWOOD   FL  
  WILDWOOD MART, LLC   3485   927 ELMWOOD DRIVE   COLUMBIA   SC     WILKERSON
FUEL COMPANY, INC.   3486   5425 FOREST DRIVE   COLUMBIA   SC     WILKERSON FUEL
COMPANY, INC.   1501   691 NORTH PINE ST   SPARTANBURG   SC     WILLARD OIL
COMPANY, INC.   1508   14215 E WADE HAMPTON BLVD   GREER   SC     WILLARD OIL
COMPANY, INC.   1500   1505 JOHN B. WHITE SR.   SPARTANBURG   SC     WILLARD
REALTY ASSOCIATES, LLC  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 1502  
12020 ASHEVILLE HWY   INMAN   SC     WILLARD REALTY ASSOCIATES, LLC   1503   304
N MAIN ST   WOODRUFF   SC     WILLARD REALTY ASSOCIATES, LLC   1505   1475
FERNWOOD-GLENDALE RD   SPARTANBURG   SC     WILLARD REALTY ASSOCIATES, LLC  
1506   1315 LOCKHART HWY   UNION   SC     WILLARD REALTY ASSOCIATES, LLC   1507
  400 S MAIN ST   JONESVILLE   SC     WILLARD REALTY ASSOCIATES, LLC   1509  
2050 SOUTH PINE ST   SPARTANBURG   SC     WILLARD REALTY ASSOCIATES, LLC   6162
  7302 SW ARCHER RD   GAINESVILLE   FL     William B. McMillan   429   485
HAYWOOD RD   GREENVILLE   SC     WILLIAM GOLDSMITH CO.   3230   1401 E LIBERTY
ST   MARION   SC     WILLIAM H. CORNELIUS   1614   2035 N. Andover Rd.   Andover
  KS     WILLIAM R. KING   6525   5051 GATEWAY AVE   ORLANDO   FL    
WILLIAMSBURG PLAZA JOINT VENTURE   615   1551 JEFFRIES HWY   WALTERBORO   SC    
WINFIELD C. HARR, ET AL   3538   10086 DAYTON PIKE   SODDY DAISY   TN    
WLODZIMIERZ J & ELIZABETH SZPIKOWSKI   Sale lease back 937   2028 OLEANDER DRIVE
  WILMINGTON   NC     WOFO 1, LLC   919   1601 EAST ASH STREET   GOLDSBORO   NC
    WOOTEN OIL COMPANY   921   1908 U. S. HWY 117 S.   GOLDSBORO   NC     WOOTEN
OIL COMPANY   925   1818 N. BERKLEY BLVD.   GOLDSBORO   NC     WOOTEN OIL
COMPANY  



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   LESSOR   SALE LEASE BACK 927   901
W. GRANTHAM ST.   GOLDSBORO   NC     WOOTEN OIL COMPANY   932   701 WEST VERNON
AVENUE   KINSTON   NC   CLOSED   WOOTEN OIL COMPANY   939   2928 U.S. HWY 301 S.
  WILSON   NC     WOOTEN OIL COMPANY   131   513 NORTH MAIN STREET   CHINA GROVE
  NC     WORNOM & PERKINS, LLC   144   200 NORTH MAIN STREET   BROADWAY   NC    
WORNOM & PERKINS, LLC   320   3289 AVENT FERRY RD   RALEIGH   NC     WRI/RALEIGH
LP   1572   410 D OLIVE STREET   BAY MINETTE   AL     WRIGHTS MOTOR PARTS, INC.
  6015   7450 CRILL AVENUE   PALATKA   FL     WT & LL HUNTLEY INVESTMENTS   6186
  5111 BAYMEADOWS RD   JACKSONVILLE   FL     WT&LL Huntley Investment   601  
1006 WOODRUFF RD   GREENVILLE   SC     WWB, LLC #5/DENNON O. JONES TRUST   423  
507 COLLEGE AVE   CLEMSON   SC     WWB, LLC #5; JAMIE BRIDWELL; JAMES BRIDWELL  
3359   1406 SAVANNAH HWY   CHARLESTON   SC     YASCHIK DEVELOPMENT COMPANY, INC.
  Sale lease back 3774   7950 YOUREE DR.   SHREVEPORT   LA     YOUREE DRIVE
SHREVEPORT, LLC   2357   19499 NW SR 16   STARKE   FL     ZITA A. SHUFORD   3220
  1599 US HWY 17   LITTLE RIVER   SC     ZOE POURNARAS/DEMETRIOS
KALTSOUNIS/TASIA KALTSOUNI  



--------------------------------------------------------------------------------

Schedule 3.5(c)

LOCATIONS OF COLLATERAL

Schedule 3.5.(b) is incorporated herein by reference.

Pantry Technicians

 

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

2479 RIDGEWAY ROAD   RIDGEWAY   SC   29130 968 HWY 110 EAST   WAYNESVILLE   GA  
31566 638 GRASSY HILL ROAD   SUMMERVILLE   SC   29483 5851 HIGH BEE ROAD  
HOPKINS   SC   29061 356 SOUTHERN PINES DRIVE   MYRTLE BEACH   SC   29579 3351
STRAIT ROAD   ROCK HILL   SC   29730 750 DAVENTON ROAD   FOUNTAIN INN   SC  
29644 1960 MEADOWOOD LANE   LONGS   SC   29568 115 CHILES DRIVE   SUMMERVILLE  
SC   29483 143 WHITE SPRINGS DRIVE   SPARTANBURG   SC   29302 164 FINLEY ROAD  
BELTON   SC   29627 3621 MARYANN POINT ROAD- LOT B   JOHN’S ISLAND   SC   25455
2740 CANVASBACK TRAIL   MYRTLE BEACH   SC   29588 73 KIMPTON DRIVE   ELGIN   SC
  29045 2418 OLD WILLIAMSTON ROAD   ANDERSON   SC   29621



--------------------------------------------------------------------------------

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

167 CHESEPEAKE WAY   ROCKMART   GA   30153 1106 A LAUREL STREET   CONWAY   SC  
29526 182 CAROLINA LANE   LEESVILLE   SC   29070 130 PIN FEATHER TRAIL   MYRTLE
BEACH   SC   29588 615 MEDINAH DRIVE   AIKEN   SC   29803 740 LIGHTFOOT DRIVE  
CLAYTON   NC   27520 57 PATRIOTS WAY   CAMERON   NC   28326 476 ALEXIS HIGH
SHOALS ROAD   DALLAS   NC   28034 198 ROGERSVILLE ROAD   WILMINGTON   NC   28403
413 SPRING ST   MOUNT AIRY   NC   27030 1610 HOLLYBRIAR LANE   GREENVILLE   NC  
27858 411 SOUTH FRANKLIN DRIVE   SANFORD   NC   27330 1793 TATE ROAD   ROCK HILL
  SC   29732 6300 TERRA VERDE DR, APT 105   RALEIGH   NC   27609 89 DANDY LANE  
SANFORD   NC   27330 12209 BESSANT COURT   CHARLOTTE   NC   28262 267 HUNTER
LANE   ZEBULON   NC   27597 109 PEBBLESTONE COURT   KING   NC   27021 1457 EARL
STREET   HICKORY   NC   28602 2302 MAYWOOD LANE   ALBEMARLE   NC   28001 2756
WHEATFIELD PLACE   CONCORD   NC   28025 6520 UNIONVILLEBRIEF ROAD   MONROE   NC
  28110 4700 NC HWY 242 S   DUNN   NC   28334



--------------------------------------------------------------------------------

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

531 GREENRIDGE ROAD   SNOW HILL   NC   28580 2715 WATERFORD WAY 2B   MIDLOTHIAN
  VA   23112 3148 MT. VERNON CHURCH ROAD   RALEIGH   NC   27613 210 OAK CREST
DRIVE   FRANKLINTON   NC   27525 6200 LILLY STREAM COURT   WILLOW SPRING   NC  
27592 214 CHICKASAW LANE   MYRTLE BEACH   SC   29579 850 WILLEYTON ROAD   GATES
  NC   27937 4625 DEEP RIVER ROAD   SANFORD   NC   27330 202 S EASTWOOD DRIVE  
BENSON   NC   27504 8557 FAIRYSTONE PARK HIGHWAY   BASSETT   VA   24055 202
STERLING RIDGE DRIVE   ARCHDALE   NC   27263 201 BLACKCLOUD LANE   DAVENPORT  
FL   33837 630 CORAL GLEN LOOP #102   ALTAMONTE SPRINGS   FL   32714 13260 OLD
ST. AUGUSTINE ROAD   JACKSONVILLE   FL   32258 2037 DAVIS ROAD   JACKSONVILLE  
FL   32218 737 SW DALTON CIRCLE   PORT SAINT LUCIE   FL   34953 2464 WEST ERIC
DRIVE   CITRUS SPRINGS   FL   34434 118 N. 13TH STREET   FERNANDINA BEACH   FL  
32034 898 HWY 110 E   WAYNESVILLE   GA   31566 6750 CHENKIN ROAD UNIT 1   ZEPHYR
HILLS   FL   33542 801 CRESTVIEW CIRCLE WEST   WILDWOOD   FL   34785 1009
WHITTIER CIRCLE   OVIEDO   FL   32765 5706 BAY FOREST DRIVE   PENSACOLA   FL  
32526



--------------------------------------------------------------------------------

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

13223 WATERFORD CASTLE DRIVE   DADE CITY   FL   33525 14701 BARTRAM PARK BLVD,
APT 1111   JACKSONVILLE   FL   32258 15905 SE 258 AVENUE   UMATILLA   FL   32784
2038 ASHTON ST.   MIDDLEBURG   FL   32068 4360 SE 111 PLACE   BELLEVIEW   FL  
34420 1027 STERLING POINT PLACE   GULF BREEZE   FL   32563 1881 CALLE NARANJA  
DELAND   FL   32724 25131 SW 2ND AVENUE   NEWBERRY   FL   32669 2625 N.E. 45TH
STREET   OCALA   FL   34479 3920 SE 110TH STREET   BELLEVIEW   FL   34420 11089
DESERT SPARROW AVENUE   WEEKI WACHEE   FL   34613 2680 SE 148TH PLACE  
SUMMERFIELD   FL   34491 199 CHARLES STREET, APT #4   PETAL   MS   39465 86 RYAN
DRIVE   PALM COAST   FL   32164 412 WEST ASH AVE   MC CRACKEN   KS   67556 161
GREENWOOD DRIVE   DAPHNE   AL   36526 141 SOUTH CUSTER   WICHITA   KS   67213
6082 EAST OKTIBBEHA STREET   BAY ST LOUIS   MS   39520 506 LAKEVIEW CV#108  
RIDGELAND   MS   39157 11702 RUFUS KING DRIVE   COTTONDALE   AL   34543 2708
WESTVIEW ROAD   DODGE CITY   KS   67801 472 LEATHERWOOD LAKE ROAD   STEWART   TN
  37175 460 LAURA LANE   NEWTON   AL   36352



--------------------------------------------------------------------------------

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

346 ELLIOTT ROAD   WAYNESVILLE   GA   31566 9600 COOL WAY   SODDY DAISY   TN  
37379 5913 FRIDELL ROAD   HARRISON   TN   37341 259 S. EAGLE RIDGE ROAD  
FLORENCE   MS   39073 203 WEXFORD CT.   BRANDON   MS   39047 12812 COUNTY ROAD
24   VERBENA   AL   36091 319 WEST HILLS DRIVE   CHATTANOOGA   TN   37419 403
CHURCH STREET   LOUDON   TN   37774 4204 BLOSSOM HILL ROAD   MORTON   MS   39117
315 SWALLOW DRIVE   BRANDON   MS   39047 601 SOUTH BEVERLY   WICHITA   KS  
67218 6195 COUNTY ROAD 12   ODENVILLE   AL   35120 611 HILL STREET   WEAVER   AL
  36277 1016 EAST BELVEDERE CIRCLE   MOBILE   AL   36606 131 BRADFORD CIRCLE  
HENERSONVILLE   TN   37075 9348 MILLER ROAD   WARRIOR   AL   35180 261 CRANE
ROAD   GARDENDALE   AL   35071 217 COURT STREET   BATESVILLE   MS   38606 301 S
LOVELL AVENUE   CHATTANOOGA   TN   37411 125 OSCAR BOND ROAD   PURVIS   MS  
39475 557 N ABILENE   VALLEY CENTER   KS   67147 5038 BATES PIKE   CLEVELAND  
TN   37323 1476 BALM ROAD   WETUMPKA   AL   36092



--------------------------------------------------------------------------------

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

8644 WADING BRANCH COURT   OOLTEWAH   TN   37363 2822 HIGHWAY 828   FARMERVILLE
  LA   71241

Petroleum Contaminated Water Trailers

 

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

4330 LOUISBURG ROAD   RALEIGH   NC   27604 549 HIGHWAY 80 W   CLINTON   MS  
39056 4761 GULF BREEZE PARKWAY   GULF BREEZE   FL   32563 1110 WEST PINE STREET
  HATTIESBURG   MS   39401 4490 N. US1   BUNNELL   FL   32110 21195 HIGHWAY 25  
COLUMBIANA   AL   35051 2581 BROADVIEW DRIVE; LOT 848   KISSIMMEE   FL   34744
4512 COLLINS ROAD   JACKSONVILLE   FL   32244 3865 TRENTON DRIVE   CLARKSVILLE  
TN   37040 1010 AVONDALE ROAD- UNIT 4113   HENDERSONVILLE   TN   37075 6712
RINGGOLD ROAD   EAST RIDGE   TN   37412 1895 HIGHWAY 49 SOUTH   FLORENCE   SC  
39073 1608 EAST HIGHWAY 54   ANDOVER   KS   67002



--------------------------------------------------------------------------------

Vendor Warehouses

 

VENDOR

 

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

WINDROCK ENTERPRISE   1411 E. WEISGARBER ROAD   KNOXVILLE   TN   37909 SHAW
WAREHOUSE CO.   305 26TH AVENUE WEST BLDG 16   BIRMINGHAM   AL   35232 SMITH
DRAY, INC.   2830 ASHLEY PHOSPATE ROAD   NORTH CHARLESTON   SC   29418 JSI STORE
FIXTURES, INC   140 PARK STREET   MILO   ME   04463 COMPUCOM   1225 FOREST
PARKWAY, SUITE 500   PAULSBORO   NJ   08066 SOUTHERN PUMP & TANK   435 CASSATE
AVE.   JACKSONVILLE   FL   32254 SPATCO – CHARLOTTE   4800 N. GRAHAM STREET  
CHARLOTTE   NC   28269 SPATCO – JACKSONVILLE   435 CASSAT AVENUE   JACKSONVILLE
  FL   32254 JONES & FRANK – RALEIGH   4720 OLD POOLE ROAD   RALEIGH   NC  
27610 BURTON SIGNWORKS   609 JUNCTION STREET   MOUNT AIRY   NC   27030 FOUSHEE
DESIGNS   907 SPUR ROAD   GREENSBORO   NC   27406 PWM – HOUSTON   221 BARREN
SPRINGS DRIVE, SUITE 1   HOUSTON   TX   77090 SAGENET TECHNOLOGY SOLUTIONS  
7360 E. 38TH ST.   TULSA   OK   74145 SAGENET SERVICES   10205 E. 61ST. ST.  
TULSA   OK   74133

Miscellaneous

 

ADDRESS

 

CITY

 

STATE

 

ZIP CODE

404 E. PRESTON STREET (ETHANOL STORAGE TANK)   SELMA   NC   - 1824 DOUGLAS DRIVE
(WAREHOUSE AT THE PANTRY’S SANFORD FACILITY)   SANFORD   NC   27330



--------------------------------------------------------------------------------

Schedule 3.7

TAX ASSESSMENTS

None.



--------------------------------------------------------------------------------

Schedule 3.11

ERISA

None.



--------------------------------------------------------------------------------

Schedule 3.17

RELATED AGREEMENTS

Affiliate Agreements

 

1. Independent Director Compensation Program, Fourth Amendment September 2009

 

2. Independent Director Compensation Program, Fifth Amendment January 2010

 

3. The Pantry, Inc. 1999 Stock Option Plan, as amended and restated as of
October 17, 2007

 

4. Form of Incentive Stock Option Agreement to The Pantry, Inc. 1999 Stock
Option Plan

 

5. The Pantry, Inc. 2007 Omnibus Plan

 

6. The Pantry, Inc. Annual Incentive Program, as amended, under The Pantry, Inc.
2007 Omnibus Plan

 

7. Form of Award Agreement (Awarding Incentive Stock Option to Employee) for The
Pantry, Inc. 2007 Omnibus Plan

 

8. Form of Award Agreement (Awarding Nonqualified Stock Option to Non-Employee
Director) for The Pantry, Inc. 2007 Omnibus Plan

 

9. Form of Award Agreement (Awarding Nonqualified Stock Option to Employee) for
The Pantry, Inc. 2007 Omnibus Plan

 

10. Form of Award Agreement (Awarding Restricted Stock to Employee) for The
Pantry, Inc. 2007 Omnibus Plan

 

11. Form of Award Agreement (Awarding Nonqualified Stock Option to Non-Employee
Director) for The Pantry, Inc. 2007 Omnibus Plan

 

12. Form of Award Agreement (Awarding Restricted Stock to Non-Employee Director)
for The Pantry, Inc. 2007 Omnibus Plan

 

13. Form of Award Agreement (Awarding RSUs to Non-Employee Director) for The
Pantry, Inc. 2007 Omnibus Plan

 

14. Form of Award Agreement (Awarding Performance-Based Restricted Stock to
Employee for Multi-Year Performance Period)



--------------------------------------------------------------------------------

15. Form of Performance-Based Restricted Stock Award Agreement (Awarding
Performance-Based Restricted Stock to Employee)

 

16. Amended and Restated Form of Performance-Based Restricted Stock Award
Agreement (Awarding Performance-Based Restricted Stock to Employee)

 

17. Form of Performance-Based Restricted Stock Award Agreement (Awarding
Performance-Based Restricted Stock to New Employees Hired After Annual Grants)

 

18. Amended and Restated Form of Performance-Based Restricted Stock Award
Agreement (Awarding Performance-Based Restricted Stock to New Employees Hired
After Annual Grants)

 

19. Form of Award Agreement (Awarding Performance-Based Restricted Stock to Paul
Lemerise)

 

20. Form of Award Agreement (Awarding Restricted Stock to Employee) for The
Pantry, Inc. 2007 Omnibus Plan

 

21. Form of Award Agreement (Awarding Performance-Based Restricted Stock to
Employee for Multi-Year Performance Period)

 

22. Form of Indemnification Agreement (filed with The Pantry’s Registration
Statement on Form S-1, as amended (Registration No. 333-74221))

 

23. Form of Indemnification Agreement (filed with The Pantry’s Current Report on
Form 8-K filed with the Securities and Exchange Commission on September 19,
2011)

 

24. Form of Award Agreement (Awarding Restricted Stock to Employee for
Retention).

 

25. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between Keith A. Oreson and the Company.

 

26. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between Thomas D. Carney and the Company.

 

27. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between John J. Fisher and the Company.

 

28. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between Mark R. Bierley and the Company.

 

29. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between Keith S. Bell and the Company.



--------------------------------------------------------------------------------

30. Amended and Restated Employment Agreement made and entered into as of
January 10, 2012 by and between Paul M. Lemerise and the Company.

 

31. Employment Agreement effective as of March 5, 2012 by and between Dennis G.
Hatchell and the Company.

 

32. Form of Award Agreement (Awarding Nonqualified Stock Option to Dennis
Hatchell).

 

33. Form of Award Agreement (Awarding Initial Time Restricted Stock to Dennis
Hatchell).

 

34. Form of Award Agreement (Awarding Time Restricted Stock to Dennis Hatchell).

 

35. Form of Award Agreement (Awarding Performance-Based Restricted Stock to
Dennis Hatchell).

Modified Related Agreement

 

1. Supplemental Indenture dated as of the Closing Date between The Pantry and
U.S. Bank National Association (successor to Wachovia Bank, National
Association), as trustee



--------------------------------------------------------------------------------

Schedule 3.21

INTELLECTUAL PROPERTY

THE PANTRY, INC.

Trademark and Service Mark Summary

July 10, 2012

 

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

AUNT M’S & Design

LOGO [g391211stamp520.jpg]

 

  United States   The Pantry, Inc.   76/395,711   04/15/2002   2,683,350  
02/04/2003   43   02/04/2013 Renewal BEAN STREET COFFEE   United States   The
Pantry, Inc.   85/099,859   08/04/2010   3,943,686   04/12/2011   30  

04/12/2017 Affidavit of Use

 

04/12/2021 Renewal

BEAN STREET COFFEE COMPANY   United States   The Pantry, Inc.   74/711,867  
08/07/1995   2,348,885   05/09/2000   42   05/09/2020 Renewal BIG CHILL   United
States   The Pantry, Inc.   73/484,225   06/08/1984   1,331,174   04/16/1985  
32   04/16/2015 Renewal CELESTE   United States   The Pantry, Inc.   76/389,324
  03/28/2002   2,730,524   06/24/2003   32   06/24/2013 Renewal



--------------------------------------------------------------------------------

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

CELESTE   United States   The Pantry, Inc.   76/493,760   02/28/2003   2,897,851
  10/26/2004   32   10/26/2014 Renewal CELESTE E   United States   The Pantry,
Inc.   78/933,530   07/20/2006   3,244,834   05/22/2007   32  

05/22/2013 Affidavit of Use

 

05/22/2017 Renewal

CELESTE STARS & Design

 

LOGO [g391211stamp521_a.jpg]

  United States   The Pantry, Inc.   76/612,139   09/16/2004   3,083,324  
04/18/2006   30   04/18/2016 Renewal

COWBOYS & Design

 

LOGO [g391211stamp521_b.jpg]

  United States   The Pantry, Inc.   78/629,635   05/13/2005   3,123,104  
08/01/2006   35  

08/01/2012 Affidavit of Use

 

08/01/2016 Renewal

COWBOYS & Design with Desert Background

 

LOGO [g391211stamp521_c.jpg]

  United States   The Pantry, Inc.   77/076,140   01/04/2007   3,305,909  
10/09/2007   29  

10/09/2013 Affidavit of Use

 

10/09/2017 Renewal

ETNA & Design

 

LOGO [g391211stamp521_d.jpg]

  North Carolina   The Pantry, Inc.   N/A     T-19505   07/16/2008   101  

07/16/2013 Affidavit Due

 

07/16/2018 Renewal

FAST LANE   United States   The Pantry, Inc.   73/340,641   12/08/1981  
1,219,408   12/07/1982   37, 42   12/07/2022 Renewal FOOD CHIEF   United States
  The Pantry, Inc.   73/311,142   05/19/1981   1,213,614   10/19/1982   42  
10/19/2012 Renewal GOLDEN GALLON   United States   The Pantry, Inc.   78/831,897
  03/08/2006   3,201,508   01/23/2007   29   01/23/2017 Renewal



--------------------------------------------------------------------------------

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

GOLDEN GALLON   United States   The Pantry, Inc.   73/256,160   03/31/1980  
1,186,208   01/12/1982   42   01/12/2022 Renewal GRILL DEPOT   United States  
The Pantry, Inc.   77/401,065   02/20/2008   3,607,218   04/14/2009   35  

04/14/2015 Affidavit of Use

 

04/14/2019 Renewal

HANDY WAY & Design

 

LOGO [g391211stamp522_a.jpg]

  United States   The Pantry, Inc.   74/477,291   01/10/1994   1,875,705  
01/24/1995   42   01/24/2015 Renewal HOUSE OF KOLD   United States   The Pantry,
Inc.   85/608,927   04/26/2012       35  

K & Design

 

LOGO [g391211stamp522_b.jpg]

  United States   The Pantry, Inc.   75/568,384   10/09/1998   2,318,479  
02/15/2000   35   02/15/2020 Renewal

K & Jumping Kangaroo Design

 

LOGO [g391211stamp522_c.jpg]

  United States   The Pantry, Inc.   85/024,262   04/27/2010       29, 30, 32,
35  

06/05/2013 Statement of Use

 

or Extension of Time

K KANGAROO EXPRESS **   United States   The Pantry, Inc.   78/683,733  
08/02/2005   3,123,383   08/01/2006    

K KANGAROO & Design (in square)

 

LOGO [g391211stamp522_d.jpg]

  United States   The Pantry, Inc.   78/683,806   08/02/2005   3,123,385  
08/01/2006   01, 04   08/01/2016 Renewal



--------------------------------------------------------------------------------

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

K KANGAROO EXPRESS & Design (in rectangle)

 

LOGO [g391211stamp523_a.jpg]

  United States   The Pantry, Inc.   78/950,403   08/11/2006   3,244,998  
05/22/2007   35  

05/22/2013 Affidavit of Use

 

05/22/2017 Renewal

K KANGAROO EXPRESS & Design (in square)

 

LOGO [g391211stamp523_b.jpg]

  United States   The Pantry, Inc.   78/950,510   08/11/2006   3,244,999  
05/22/2007   35  

05/22/2013 Affidavit of Use

 

05/22/2017 Renewal

KANGAROO   United States   The Pantry, Inc.   73/448,632   10/19/1983  
1,354,632   08/13/1985   37, 42   08/13/2015 Renewal

LIL’ CHAMP FOOD STORE & Design

 

LOGO [g391211stamp523_c.jpg]

  United States   The Pantry, Inc.   73/531,975   04/12/1985   1,365,016  
10/08/1985   42   10/08/2015 Renewal ME MARKET EXPRESS **   United States   The
Pantry, Inc.   73/322,790   08/10/1981   1,199,163   06/22/1982     PETRO
EXPRESS   United States   The Pantry, Inc.   73/626,943   10/27/1986   1,462,247
  10/20/1987   37, 42   10/20/2017 Renewal

QUICK STOP & Design

 

LOGO [g391211stamp523_d.jpg]

  North Carolina   The Pantry, Inc.   N/A     T-19567   07/16/2008   101  

07/16/2013 Affidavit Due

 

07/16/2018 Renewal

RAPID-FUEL & Design

 

LOGO [g391211stamp523_e.jpg]

  United States   The Pantry, Inc.   78/835,578   03/13/2006   3,363,564  
01/01/2008   36  

01/01/2014 Affidavit of Use

 

01/01/2018 Renewal

RED CELESTE **

  United States   The Pantry, Inc.   76/544,455   09/03/2003   3,085,855  
04/25/2006    



--------------------------------------------------------------------------------

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

ROO JUICE   United States   The Pantry, Inc.   77/067,334   12/19/2006  
3,305,740   10/09/2007   32  

10/09/2013 Affidavit of Use

 

10/09/2017 Renewal

ROO JUICE & Design

 

LOGO [g391211stamp524_a.jpg]

  United States   The Pantry, Inc.   77/119,951   03/01/2007   3,323,639  
10/30/2007   32  

10/30/2013 Affidavit of Use

 

10/30/2017 Renewal

SALUTE OUR TROOPS & Design

 

LOGO [g391211stamp524_b.jpg]

  United States   The Pantry, Inc.   85/289,832   04/08/2011   4,144,090  
05/15/2012   36  

05/15/2018 Affidavit of Use

 

05/15/2022 Renewal

SMOKERS EXPRESS   Florida   The Pantry, Inc.   N/A     T98,000,001,423  
12/21/1998   35   12/21/2013 Renewal SPORT CELESTE **   United States   The
Pantry, Inc.   76/612,140   09/16/2004   3,066,461   03/07/2006     THE CHILL
ZONE   United States   The Pantry, Inc.   76/448,056   09/09/2002   3,038,822  
01/10/2006   35   01/10/2016 Renewal THE PANTRY   United States   The Pantry,
Inc.   73/117,915   03/04/1977   1,167,513   09/01/1981   42   09/01/2021
Renewal

THE PANTRY & Design

 

LOGO [g391211stamp524_c.jpg]

  United States   The Pantry, Inc.   73/761,980   11/04/1988   1,557,345  
09/19/1989   42   09/19/2019 Renewal THE ROO   United States   The Pantry, Inc.
  75/229,614   01/22/1997   2,237,356   04/06/1999   35   04/06/2019 Renewal
WASHAROO   United States   The Pantry, Inc.   85/162,753   10/27/2010  
3,974,669   06/07/2011   37  

06/07/2017 Affidavit of Use

 

06/07/2021 Renewal



--------------------------------------------------------------------------------

Mark

 

Country/State

 

Owner

 

Appl. No.

 

Appl. Date

 

Reg. No.

 

Reg. Date

 

Class(es)

 

Due Dates

WASHAROO CAR WASH & Design

 

LOGO [g391211stamp525_a.jpg]

  United States   The Pantry, Inc.   77/188,298   05/23/2007   3,372,564  
01/22/2008   37  

01/22/2014 Affidavit of Use

 

01/22/2018 Renewal

WE BREW IT. YOU DO IT.   United States   The Pantry, Inc.   85/120,018  
08/31/2010   4,027,037   09/13/2011   35, 43  

09/13/2017 Affidavit of Use

 

09/13/2021 Renewal

WORTH   United States   The Pantry, Inc.   77/342,130   12/03/2007   3,471,345  
07/22/2008   34  

07/22/2014 Affidavit of Use

 

07/22/2018 Renewal

WORTH & Design

 

LOGO [g391211stamp525_b.jpg]

  United States   The Pantry, Inc.   73/536,943   05/10/1985   1,372,925  
11/26/1985   34   11/26/2015 Renewal

WORTH & New Design

 

LOGO [g391211stamp525_c.jpg]

  United States   The Pantry, Inc.   77/342,162   12/03/2007   3,609,709  
04/21/2009   34  

04/21/2015 Affidavit of Use

 

04/21/2019 Renewal

 

** Indicates that the Borrower is no longer renewing the mark because it is no
longer used or useful or otherwise material in or to the Borrower’s business.



--------------------------------------------------------------------------------

Schedule 3.23

INSURANCE



--------------------------------------------------------------------------------

The Pantry

Insurance Schedule as of July 7, 2012

 

COVERAGE

 

CARRIER

 

POLICY #

 

POLICY PERIOD

 

COVERAGE

 

DEDUCTIBLES

            

Effective
Date

 

Expiration
Date

 

Description

 

Limit

 

Description

 

Dollar Amount

PROPERTY

                Property   Lloyds of London   B2AH1A013 B2AH1A024 B2AH1A022
B2AH1A023   5/15/2012   5/15/2013   Primary Layer   $10,000,000  

All Other

Perils

Named Windstorm Designated Wind Areas

All other wind

Flood

Earthquake

 

$100,000

5% of Values subject to $1,000,000 minimum

 

$100,000

5% within 100-yr plain - $1,000,000 minimum; 2% within 500-yr plain - $500,000
minimum;

$100,000 all other flood

 

2% Specified Counties in SC,

$250,000 Minimum;

$250,000 all other earthquake



--------------------------------------------------------------------------------

WORKER’S COMPENSATION

Worker’s Compensation   The Hartford Ins. Co. of the Midwest   20 WNR31701  
3/1/2012   3/1/2013  

By Accident By Disease

By Disease

 

$1,000,000 each accident

$1,000,000 policy limit

$1,000,000 each employee

  Per Occurrence  

$1,000,000 for one largest loss

$500,000 per occurrence

GENERAL LIABLITY

                General Liability   ARCH Specialty Insurance Company  
GLP0004767-07   3/1/2012   3/1/2013   General Aggregate Products/Completed Ops
Agg Personal and Advertising Injury Each Occurrence Fire Legal Liability Medical
Expense Employee Benefits Liability Occurrence Aggregate Liquor Liability
Occurrence Aggregate  

$2,000,000 $2,000,000 $ 800,000

$ 800,000

$ 400,000 Excluded $800,000

$2,000,000 $800,000 $2,000,000

  SIR  

$500,000



--------------------------------------------------------------------------------

AUTOMOBILE

Liability   Liberty Mutual Fire Ins. Co.   AS2-Z91458711-012   3/1/2012  
3/1/2013   Bodily Injury & Property Damage Personal Injury Protection Medical
Payments Uninsured/Underinsured Motorist   $1,000,000 Statutory $ 5,000 Rejected
where permitted; Statutory where required   Nil   Physical Damage   Liberty
Mutual Fire Ins. Co.   AS2-Z91458711-014   3/1/2012   3/1/2013      
Comprehensive Collision  

$1,000

$1,000

UMBRELLA

                Umbrella   Starr Indemnity & Liability Co.   SISCSEL01760412  
3/1/2012   3/1/2013   Primary Layer   $5,000,000    



--------------------------------------------------------------------------------

POLLUTION

                Underground Storage Tank Liability-Scheduled Tanks in the states
of FL, GA & NC   Ironshore Specialty Insurance Company   001195800   3/1/2012  
3/1/2013   Underground Storage Tank - Claims Made   $1,000,000 each incident
$2,000,000 aggregate 25% defense in addition to limit   Per Pollution Incident  

$250,000 for UST less than 20 years old;

$350,000 for any UST more than 20 years old and less than 25 years old;

$450,000 for any tank 25 yrs old and less than 30 yrs;

$600,000 for any tank more than 30 yrs old and less than 35 yrs; $750,000 for
any tank more than 35 yrs old as of the Inception Date

Underground Storage Tank Liability-Scheduled Tanks in the state KS   Great
American Alliance Insurance   KST4550266-01   11/1/2011   11/1/2012  
Underground Storage Tank - Claims Made - Retro Date-Varies by tank   $1,000,000
each incident $2,000,000 aggregate $100,000 defense per incident   Per Pollution
Incident   $2,500 Contingent Auto Pollution With Loading and Unloading on
Premises   Illinois Union (ACE)   PPLG2489373A001   12/15/2008   11/1/2014  
Premises and Contingent Auto Pollution   $25,000,000 each incident - aggregate  
Each Incident   $1,000,000



--------------------------------------------------------------------------------

Schedule 4.1-1

[FORM OF]

SECRETARY’S CERTIFICATE

[CREDIT PARTY]

Pursuant to Section 4.1(b) of the Fourth Amended and Restated Credit Agreement
dated as of August 3, 2012 (as amended, restated, amended and restated or
otherwise modified from time to time, the “Credit Agreement”) among The Pantry,
Inc. (the “Borrower”), the Domestic Subsidiaries of the Borrower from time to
time party thereto, as Guarantors, the Lenders from time to time party thereto,
Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”), the undersigned             of [CREDIT PARTY] (the
“Company”) hereby certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of the [certificate
of incorporation] [certificate of formation] [certificate of limited
partnership] of the Company and all amendments thereto as in effect on the date
hereof certified as a recent date by the appropriate Governmental Authorities of
the state of [incorporation] [organization] of the Company.

2. Attached hereto as Exhibit B is a true and complete copy of the [bylaws]
[operating agreement] [partnership agreement] of the Company and all amendments
thereto as in effect on the date hereof.

3. Attached hereto as Exhibit C is a true and complete copy of resolutions duly
adopted by the [board of directors] [members] [managers] [partners] of the
Company on                     ,         . Such resolutions have not in any way
been rescinded or modified and have been in full force and effect since their
adoption to and including the date hereof, and such resolutions are the only
corporate proceedings of the Company now in force relating to or affecting the
matters referred to therein.



--------------------------------------------------------------------------------

4. Attached hereto as Exhibit D is (A) a true and complete copy of the
certificates of good standing, existence or its equivalent of the Company
certified as a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company and each other state in
which the failure to so qualify and be in good standing could reasonably be
expected to have a Material Adverse Effect on the business or operations of the
Company (or, where such certification cannot be obtained because of delays at
the office of such Governmental Authority, confirmation of good standing,
existence or its equivalent in writing by CT Corporation or other third party in
a form reasonably acceptable to the Administrative Agent) and (B) to the extent
available, a certificate indicating payment of all corporate franchise taxes
certified as of a recent date by the appropriate governmental taxing
authorities.

5. The following persons are the duly elected and qualified officers of the
Company, holding the offices indicated next to the names below on the date
hereof, and the signatures appearing opposite the names of the officers below
are their true and genuine signatures, and each of such officers is duly
authorized to execute and deliver on behalf of the Company, the Credit
Agreement[, the Notes]1 and the other Credit Documents to be issued pursuant
thereto:

 

Name

  

Office

  

Signature

                 

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

1 

Include only for Borrower’s Secretary’s Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the     day of
            ,     .

 

 

Name:  

 

Title:  

 

I,                     , the                     of the Company, hereby certify
that                     is the duly elected and qualified
                    of the Company and that his/her true and genuine signature
is set forth above.

 

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule 4.1-2

[FORM OF]

SOLVENCY CERTIFICATE

The undersigned [Chief Financial Officer][Chief Accounting
Officer][Controller][Treasurer] of THE PANTRY, INC., a Delaware corporation (the
“Borrower”), in such capacity and not in his individual capacity, is familiar
with the properties, businesses, assets and liabilities of the Credit Parties
(as defined in the Credit Agreement referred to below) and is duly authorized to
execute this certificate on behalf of the Credit Parties.

Reference is made to that certain Fourth Amended and Restated Credit Agreement,
dated as of August 3, 2012, (as amended, restated, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the Domestic Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as administrative agent (the “Administrative
Agent”). All capitalized terms used and not defined herein have the meanings
stated in the Credit Agreement.

1. The undersigned certifies that he has made such investigation and inquiries
as to the financial condition of the Credit Parties as he deems necessary and
prudent for the purpose of providing this Certificate. The undersigned
acknowledges that the Administrative Agent and the Lenders are relying on the
truth and accuracy of this Certificate in connection with the making of Loans
under the Credit Agreement.

2. The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

BASED ON THE FOREGOING, the undersigned certifies that, both before and after
giving effect to the Loans and other Extensions of Credit:

 

  A. The Credit Parties, on a consolidated basis, are solvent and are able to
pay their debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business.



--------------------------------------------------------------------------------

  B. The Credit Parties, on a consolidated basis, do not intend to, and do not
believe that they will, incur debts or liabilities beyond their ability to pay
as such debts and liabilities mature in their ordinary course.

 

  C. The Credit Parties, on a consolidated basis, are not engaged in any
business or transaction, and are not about to engage in any business or
transaction, for which the assets of the Credit Parties, on a consolidated
basis, would constitute unreasonably small capital.

 

  D. The present fair saleable value of the consolidated assets of the Credit
Parties, measured on a going concern basis, is not less than the amount that
will be required to pay the liability on the debts of the Credit Parties, on a
consolidated basis, as they become absolute and matured.

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

THE PANTRY, INC. By:  

 

Name:  

 

Title: [Chief Financial Officer][Chief Accounting
Officer][Controller][Treasurer]



--------------------------------------------------------------------------------

Schedule 5.9

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of                     ,
        , is by and between                     , a                     (the
“Subsidiary Guarantor”), THE PANTRY, INC. (the “Borrower”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in its capacity as Administrative Agent under that certain
Fourth Amended and Restated Credit Agreement (as amended, restated, amended and
restated or otherwise modified from time to time, the “Credit Agreement”), dated
as of August 3, 2012, by and among the Borrower, the Domestic Subsidiaries of
the Borrower from time to time party thereto (individually a “Guarantor” and
collectively, the “Guarantors”), the Lenders from time to time party thereto and
Wells Fargo Bank, National Association, as administrative agent (the
“Administrative Agent”). All of the defined terms in the Credit Agreement are
incorporated herein by reference.

The Subsidiary Guarantor is an Additional Credit Party and, consequently, the
Credit Parties are required by Section 5.9 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Lenders:

1. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Credit Documents, including without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 1, the Subsidiary Guarantor hereby guarantees, jointly
and severally together with the other Guarantors, the prompt payment of the
Credit Party Obligations in accordance with Article X of the Credit Agreement.



--------------------------------------------------------------------------------

2. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an “Obligor” (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Subsidiary Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this Paragraph 2, the Subsidiary
Guarantor hereby grants to the Administrative Agent, for the benefit of the
Lenders, a continuing security interest in, and a right of set off against any
and all right, title and interest of the Subsidiary Guarantor in and to the
Collateral (as such term is defined in Section 2 of the Security Agreement) of
the Subsidiary Guarantor.

3. The Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Subsidiary Guarantor will be deemed to be a
party to the Pledge Agreement, and shall have all the rights and obligations of
a “Pledgor” thereunder as if it had executed the Pledge Agreement. The
Subsidiary Guarantor hereby ratifies, as of the date hereof, and agrees to be
bound by, all the terms, provisions and conditions contained in the Pledge
Agreement. Without limiting the generality of the foregoing terms of this
Paragraph 3, the Subsidiary Guarantor hereby pledges and assigns to the
Administrative Agent, for the benefit of the Lenders, and grants to the
Administrative Agent, for the benefit of the Lenders, a continuing security
interest in any and all right, title and interest of the Subsidiary Guarantor in
and to Pledged Capital Stock (as such term is defined in Section 2 of the Pledge
Agreement) and the other Pledged Collateral (as such term is defined in
Section 2 of the Pledge Agreement).

4. The Subsidiary Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Security Document and the schedules and exhibits thereto. The information on the
schedules to the Credit Agreement and the Security Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Security
Documents) to reflect the information shown on the attached Schedule A.

5. The Borrower confirms that the Credit Agreement is, and upon the Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that immediately upon the Subsidiary
Guarantor becoming a Guarantor the term “Credit Party Obligations,” as used in
the Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Credit Document.



--------------------------------------------------------------------------------

6. Each of the Borrower and the Subsidiary Guarantor agrees that at any time and
from time to time, upon the written request of the Administrative Agent, it will
execute and deliver such further documents and do such further acts as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.

7. This Agreement (a) may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.

8. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.

SUBSIDIARY GUARANTOR:                                    [SUBSIDIARY GUARANTOR]

 

  By:  

 

  Name:  

 

  Title:  

 

BORROWER:   THE PANTRY, INC.,   a Delaware corporation   By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Acknowledged, accepted and agreed: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Schedule A

Schedules to Credit Agreement and Security Documents

[TO BE COMPLETED BY BORROWER]



--------------------------------------------------------------------------------

Schedule 5.13

MORTGAGED PROPERTIES

 

* Indicates property is currently under contract for sale.

 

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3735   1706 BOILING SPRINGS RD
  SPARTANBURG   SC     THE PANTRY, INC. 1600   1310 S. Main St.   Scott City  
KS     THE PANTRY, INC. 1601   511 E. Kansas Ave.   Garden City   KS     THE
PANTRY, INC. 1602   1000 S. Main St.   Hugoton   KS     THE PANTRY, INC. 1603  
222 Main St.   Jetmore   KS     THE PANTRY, INC. 1604   501 E. Fulton St.  
Garden City   KS     THE PANTRY, INC. 1605   2337 Washington St.   Great Bend  
KS     THE PANTRY, INC. 1606   905 E. Santa Fe St.   Gardner   KS     THE
PANTRY, INC. 1607   809 W. La Lande Ave.   Sublette   KS     THE PANTRY, INC.
1608   516 N. Main St.   Lakin   KS     THE PANTRY, INC. 1609   111 E Avenue A  
Cimarron   KS     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1610   500 W Texcoco St  
Montezuma   KS     THE PANTRY, INC. 1611   410 Broadway St.   Leoti   KS     THE
PANTRY, INC. 1612   2510 Commerce Rd.   Goodland   KS     THE PANTRY, INC. 1615
  1201 E. 12th Ave.   Emporia   KS     THE PANTRY, INC. 1616   9500 Blue Ridge
Blvd.   Kansas City   MO     THE PANTRY, INC. 1617   3522 US Hwy. 24  
Grantville   KS     THE PANTRY, INC. 1618   230 S. Baltimore Ave.   Derby   KS  
  THE PANTRY, INC. 1620   2522 N. Taylor Ave.   Garden City   KS     THE PANTRY,
INC. 1621   440 S. Kansas Ave.   Liberal   KS     THE PANTRY, INC. 1622   602 W.
9th Street.   Lawrence   KS     THE PANTRY, INC. 1623   909 NW Chipman Rd.  
Lee’s Summit   MO     THE PANTRY, INC. 1625   609 S. 2nd Ave.   Dodge City   KS
    THE PANTRY, INC. 1626   649 E. Bannister Rd.   Kansas City   MO     THE
PANTRY, INC. 1627   1020 S. Harrison St.   Olathe   KS     THE PANTRY, INC. 1628
  1802 W. 23rd St.   Lawrence   KS     THE PANTRY, INC. 1629   3311 N. Rock Rd.
  Wichita   KS     THE PANTRY, INC. 1631   1250 S. Rock Rd.   Wichita   KS    
THE PANTRY, INC. 1633   1254 S. Tyler Rd.   Wichita   KS     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1636   4414 W. Maple St.  
Wichita   KS     THE PANTRY, INC. 1637   7136 W. Central Ave.   WICHITA   KS    
THE PANTRY, INC. 1638   2001 S. Oliver St.   Wichita   KS     THE PANTRY, INC.
1639   7236 W. 21st St. N   Wichita   KS     THE PANTRY, INC. 1640   4821 S.
Broadway St.   Wichita   KS     THE PANTRY, INC. 1642   2356 S. Seneca St.  
Wichita   KS     THE PANTRY, INC. 1643   1350 N. Oliver St.   Wichita   KS    
THE PANTRY, INC. 1644   6115 N. Air Cap Dr.   Park City   KS     THE PANTRY,
INC. 3717   4243 S. AMHERST HWY   MADISON HEIGHTS   VA     THE PANTRY, INC. 6065
  3895 OLD JENNINGS RD   MIDDLEBURG   FL     THE PANTRY, INC. 6100   1690 WELLS
RD   ORANGE PARK   FL     THE PANTRY, INC. 437   6759 CAROLINA BEACH RD.  
WILMINGTON   NC     THE PANTRY, INC. 3633   2105 TEN TEN ROAD   APEX   NC    
THE PANTRY, INC. 1   1801 DOUGLAS DR   SANFORD   NC     THE PANTRY, INC. 12  
2385 HURT ROAD   MARIETTA   GA   CLOSED   THE PANTRY, INC. 70   7428 HIXON PIKE
  HIXON   TN   CLOSED   THE PANTRY, INC. 74   5723 HIXSON PIKE   HIXSON   TN    
THE PANTRY, INC. 85   305 GREGSON DRIVE   CARY   NC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 105   809 CARTHAGE ST  
SANFORD   NC     THE PANTRY, INC. 112   110 W HAGGARD AVE   ELON   NC     THE
PANTRY, INC. 130   264 EAST MAIN STREET   ROCKWELL   NC     THE PANTRY, INC. 140
  1218 STATE FARM RD.   BOONE   NC     THE PANTRY, INC. 150   127 EAST SWANNANOA
  LIBERTY   NC     THE PANTRY, INC. 157   250 NORTH MAIN STREET   TROUTMAN   NC
    THE PANTRY, INC. 161   1031 N NC HIGHWAY 87   ELON   NC     THE PANTRY, INC.
170   3101 PLEASANT GARDEN RD   GREENSBORO   NC     THE PANTRY, INC. 172   354 S
MAIN ST   MOORESVILLE   NC     THE PANTRY, INC. 182   300 S SALISBURY AVE  
SPENCER   NC     THE PANTRY, INC. 192   700 JONESTOWN RD   WINSTON SALEM   NC  
  THE PANTRY, INC. 215   101 E KING ST   KING   NC     THE PANTRY, INC. 218  
1130 N HORNER BLVD   SANFORD   NC     THE PANTRY, INC. 239   1200 E MAIN ST  
MAIDEN   NC     THE PANTRY, INC. 240   334 EAST 20TH ST   NEWTON   NC     THE
PANTRY, INC. 247   1205 DICK POND RD   MYRTLE BEACH   SC     THE PANTRY, INC.
277   71 MATTHEWS DRIVE   HILTON HEAD ISLAND   SC     THE PANTRY, INC. 288  
2572 ASHLEY RIVER RD   CHARLESTON   SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 294   11399 US 15 501 HWY N  
CHAPEL HILL   NC     THE PANTRY, INC. 295   1810 RIBAUT RD   PORT ROYAL   SC    
THE PANTRY, INC. 302   736 S REILLY RD   FAYETTEVILLE   NC     THE PANTRY, INC.
305   1501 PAMALEE DR   FAYETTEVILLE   NC     THE PANTRY, INC. 315   2507 MAIN
STREET   ELGIN   SC     THE PANTRY, INC. 321   1044 REDBANK RD   GOOSE CREEK  
SC     THE PANTRY, INC. 323   317-B ROYAL TOWER RD   IRMO   SC     THE PANTRY,
INC. 326   550 SOUTH PIKE EAST   SUMTER   SC     THE PANTRY, INC. 328   1134 E
HOWE SPRINGS RD   FLORENCE   SC   CLOSED   THE PANTRY, INC. 330   215 RED BANK
RD.   GOOSE CREEK   SC     THE PANTRY, INC. 331   1612 TRAMWAY ROAD   SANFORD  
NC     THE PANTRY, INC. 332   3950 AUGUSTA RD   WEST COLUMBIA   SC     THE
PANTRY, INC. 334   1011 GLENN BAY RD   SURFSIDE BEACH   SC     THE PANTRY, INC.
340   1530 NE 72 BYPASS   GREENWOOD   SC     THE PANTRY, INC. 355   429 EAST
WEATHERSPOON ST   SANFORD   NC     THE PANTRY, INC. 366   812 SOUTH HORNER BLVD.
  SANFORD   NC     THE PANTRY, INC. 376   4000 SOUTH MAIN ST   HOPE MILLS   NC  
  THE PANTRY, INC. 391   3249 LAFAYETTE RD   HOPKINSVILLE   KY     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 394   932 NORTH MAIN ST  
HOPKINSVILLE   KY     THE PANTRY, INC. 395   3600 W DIXSON BLVD   SHELBY   NC  
  THE PANTRY, INC. 398   503 BROAD & MILLER ST   SUMTER   SC     THE PANTRY,
INC. 399   1190 SUNSET BLVD   WEST COLUMBIA   SC     THE PANTRY, INC. 402   560
DOVER RD   CLARKSVILLE   TN     THE PANTRY, INC. 405   3006 HAWKINS AVENUE  
SANFORD   NC     THE PANTRY, INC. 406   1404 S MAIN ST   LILLINGTON   NC     THE
PANTRY, INC. 407   1874 MEMORIAL DR   CLARKSVILLE   TN     THE PANTRY, INC. 410
  1996 BLOWING ROCK RD.   BOONE   NC     THE PANTRY, INC. 413   1010 N SECOND
AVE E   SILER CITY   NC   CLOSED   THE PANTRY, INC. 419   1034 N. MAIN STREET  
RUSSELLVILLE   KY     THE PANTRY, INC. 420   407 HOPKINSVILLE RD   RUSSELLVILLE
  KY     THE PANTRY, INC. 422   511 HWY 17 SOUTH   NORTH MYRTLE BEACH   SC    
THE PANTRY, INC. 427   HWY US 41A & 62   NORTONVILLE   KY     THE PANTRY, INC.
430   1610 FORDING ISLAND ROAD   HILTON HEAD ISLAND   SC     THE PANTRY, INC.
442   3504 CHARLESTON HWY   WEST COLUMBIA   SC     THE PANTRY, INC. 443   648 LA
FAYETTE RD   CLARKSVILLE   TN     THE PANTRY, INC. 445   806 BROAD RIVER RD  
COLUMBIA   SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 446   830 COLLEGE PARK ROAD  
LADSON   SC     THE PANTRY, INC. 448   1677 NORTH MAIN   SUMMERVILLE   SC    
THE PANTRY, INC. 450   2400 N. COLLEGE RD   WILMINGTON   NC     THE PANTRY, INC.
451   1801 MADISON STREET   CLARKSVILLE   TN     THE PANTRY, INC. 452   3516
BUSH RIVER RD   COLUMBIA   SC     THE PANTRY, INC. 453   3800 ROSEWOOD DRIVE  
COLUMBIA   SC     THE PANTRY, INC. 454   2522 RANDLEMAN RD   GREENSBORO   NC    
THE PANTRY, INC. 457   705 E. WILLIAMS STREET   APEX   NC     THE PANTRY, INC.
461   860 HIGHWAY 17   LITTLE RIVER   SC     THE PANTRY, INC. 462   101 PISGAH
CHURCH RD   GREENSBORO   NC     THE PANTRY, INC. 463   301 PROVIDENCE ROAD  
CLARKSVILLE   TN     THE PANTRY, INC. 464   2375 S 17TH STREET   WILMINGTON   NC
    THE PANTRY, INC. 467   1130 NORTH HOWE STREET   SOUTHPORT   NC     THE
PANTRY, INC. 470   4400 BETHEL CHURCH ROAD   COLUMBIA   SC     THE PANTRY, INC.
473   1791 WILMA RUDOLPH BLVD.   CLARKSVILLE   TN     THE PANTRY, INC. 474   302
W NORTHFIELD BLVD   MURFREESBORO   TN     THE PANTRY, INC. 475   10805 S US HWY
15 501   SOUTHERN PINES   NC     THE PANTRY, INC. 476   1259 CHAPIN RD   CHAPIN
  SC     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 477   702 S CANNON BLVD.  
SHELBYVILLE   TN     THE PANTRY, INC. 481   3458 N. MAIN ST.   HOPE MILLS   NC  
  THE PANTRY, INC. 482   13 HWY 90 EAST   LITTLE RIVER   SC     THE PANTRY, INC.
484   5800 CASTLE HAYNE RD   CASTLE HAYNE   NC     THE PANTRY, INC. 485   900 N
MAIN STREET   SHELBYVILLE   TN     THE PANTRY, INC. 489   7800 GARNERS FERRY RD
  COLUMBIA   SC     THE PANTRY, INC. 490   1301 RIBAUT ROAD   PORT ROYAL   SC  
  THE PANTRY, INC. 494   3586 SAVANNAH HWY   JOHNS ISLAND   SC     THE PANTRY,
INC. 497   2235 DECKER BLVD   COLUMBIA   SC     THE PANTRY, INC. 498   5098
DORCHESTER RD   CHARLESTON   SC     THE PANTRY, INC. 500   1300 HOPE MILLS RD  
FAYETTEVILLE   NC     THE PANTRY, INC. 702   2336 S GREEN ST   HENDERSON   KY  
  THE PANTRY, INC. 706   300 WATSON LANE   HENDERSON   KY     THE PANTRY, INC.
725   6059 US HWY 62 W   GRAHAM   KY     THE PANTRY, INC. 773   429 WADE HAMPTON
BLVD   GREENVILLE   SC     THE PANTRY, INC. 788   207 OLD TROLLEY RD  
SUMMERVILLE   SC     THE PANTRY, INC. 794   1595 TROLLEY RD   SUMMERVILLE   SC  
  THE PANTRY, INC. 812   325 S KENTUCKY AVE   EVANSVILLE   IN     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 820   906 FOLLY ROAD  
CHARLESTON   SC     THE PANTRY, INC. 833   521 HWY 601 S   LUGOFF   SC     THE
PANTRY, INC. 839   42 CENTER STREET   FOLLY BEACH   SC     THE PANTRY, INC. 840
  1402 BEN SAWYER BLVD   MT. PLEASANT   SC     THE PANTRY, INC. 843   2001 EAST
HWY 60   HENDERSON   KY     THE PANTRY, INC. 1013   2158 N TEMPLE AVENUE  
STARKE   FL     THE PANTRY, INC. 1041   392 N. HATHAWAY AVE   BRONSON   FL    
THE PANTRY, INC. 1042   8727 N US 301   WILDWOOD   FL   CLOSED   THE PANTRY,
INC. 1043   6929 A1A SOUTH   ST AUGUSTINE   FL     THE PANTRY, INC. 1054   7510
SW ARCHER ROAD   GAINESVILLE   FL   CLOSED   THE PANTRY, INC. 1066   1920 S.
FRENCH AVENUE   SANFORD   FL     THE PANTRY, INC. 1069   4760 US 1, N, SUITE A  
ST AUGUSTINE   FL   CLOSED   THE PANTRY, INC. 1080   8900 103RD ST  
JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 1084   11985 BEACH BLVD  
JACKSONVILLE   FL     THE PANTRY, INC. 1095   2810 STATE ROAD A1A   ATLANTIC
BEACH   FL     THE PANTRY, INC. 1101   511 ANASTASIA BLVD   ST AUGUSTINE   FL  
  THE PANTRY, INC. 1102   5708 NW 34TH ST   GAINESVILLE   FL     THE PANTRY,
INC. 1119   16130 NW US HWY 441 #10   ALACHUA   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1127   953 NEW BERLIN RD  
JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 1132   9750 OLD ST AUGUSTINE RD  
JACKSONVILLE   FL     THE PANTRY, INC. 1133   6655 OLD KINGS RD,N   JACKSONVILLE
  FL   CLOSED   THE PANTRY, INC. 1143   922 NE 16TH STREET   GAINESVILLE   FL  
CLOSED   THE PANTRY, INC. 1158   1005 EDGEWOOD AVE, S   JACKSONVILLE   FL    
THE PANTRY, INC. 1195   4525 SUNBEAM RD   JACKSONVILLE   FL     THE PANTRY, INC.
1202   14411 N.W. US HIGHWAY 441   ALACHUA   FL     THE PANTRY, INC. 1205   101
BUENAVENTURA BLVD   KISSIMMEE   FL     THE PANTRY, INC. 1208   5408 MAIN STREET
  JACKSONVILLE   FL     THE PANTRY, INC. 1219   3362 POWERS AVENUE  
JACKSONVILLE   FL   CLOSED   THE PANTRY, INC. 1220   7404 NE WALDO RD  
GAINESVILLE   FL     THE PANTRY, INC. 1223   5200 NE WALDO RD   GAINESVILLE   FL
    THE PANTRY, INC. 1226   7499 SR 427   SANFORD   FL     THE PANTRY, INC. 1227
  18359 E COLONIAL DR   ORLANDO   FL     THE PANTRY, INC. 1228   3075 HIGHWAY 17
  GREEN COVE SPRINGS   FL     THE PANTRY, INC. 1229   6125 E HIGHWAY 100  
FLAGLER BEACH   FL     THE PANTRY, INC. 1231   3605 ST JOHNS BLUFF RD S  
JACKSONVILLE   FL     THE PANTRY, INC. 1233   500 E MOODY STREET   BUNNELL   FL
    THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1236   4301 13TH STREET   ST
CLOUD   FL     THE PANTRY, INC. 1237   3232 W SILVER SPGS BLVD   OCALA   FL    
THE PANTRY, INC. 1238   14780 NE HWY 315   FT. MCCOY   FL     THE PANTRY, INC.
1239   1700 N THACKER AVENUE   KISSIMMEE   FL     THE PANTRY, INC. 1240   2438
SHADER ROAD   ORLANDO   FL     THE PANTRY, INC. 1242   17980 N US HWY 441  
REDDICK   FL     THE PANTRY, INC. 1245   202 EDGEWOOD AVE, S   JACKSONVILLE   FL
  CLOSED   THE PANTRY, INC. 1248   800 S PONCE DELEON BLVD   ST AUGUSTINE   FL  
  THE PANTRY, INC. 1250   5711 BOWDEN ROAD SUITE 1   JACKSONVILLE   FL   CLOSED
  THE PANTRY, INC. 1251   7676 N US HWY 441   OCALA   FL     THE PANTRY, INC.
1253   5001 HECKSCHER DR   JACKSONVILLE   FL     THE PANTRY, INC. 1256   1712
DOYLE ROAD   DELTONA   FL     THE PANTRY, INC. 1259   12995 N US HWY 441   CITRA
  FL     THE PANTRY, INC. 1262   551726 US HWY 1   HILLIARD   FL     THE PANTRY,
INC. 1263   1380 HOWLAND BLVD   DELTONA   FL     THE PANTRY, INC. 1265   1201
PALM HARBOR PKWY   PALM COAST   FL     THE PANTRY, INC. 1266   1297 SIMPSON RD  
KISSIMMEE   FL     THE PANTRY, INC. 1267   3 KINGSWOOD DR   PALM COAST   FL    
THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1273   2798 ELKCAM BLVD  
DELTONA   FL     THE PANTRY, INC. 1276   808 CHICKASAW TRAIL, N   ORLANDO   FL  
  THE PANTRY, INC. 1278   5484 N OCEANSHORE BLVD   PALM COAST   FL     THE
PANTRY, INC. 1279   2919 COASTAL HWY   ST AUGUSTINE   FL     THE PANTRY, INC.
1285   2816 HENLEY ROAD   GREEN COVE SPRINGS   FL     THE PANTRY, INC. 1286  
7985 NORTH CITRUS AVE   CRYSTAL RIVER   FL     THE PANTRY, INC. 1291   7290
GEORGE T.EDWARD DR   MELBOURNE   FL     THE PANTRY, INC. 1309   705 N MAIN ST  
TRENTON   FL     THE PANTRY, INC. 1313   4221 NW 16TH BLVD   GAINESVILLE   FL  
  THE PANTRY, INC. 1315   I-75 @ SR 236 EXIT 79   HIGH SPRINGS   FL   CLOSED  
THE PANTRY, INC. 1322   340 E MACCLENNY AVE   MACCLENNY   FL     THE PANTRY,
INC. 1323   205 S. LAWRENCE BLVD   KEYSTONE HEIGHTS   FL     THE PANTRY, INC.
1516   3505 KILDAIRE FARM ROAD   CARY   NC     THE PANTRY, INC. 1524   546
ASHDALE COURT   CONCORD   NC     THE PANTRY, INC. 1555   5550 GOVERNMENT BLVD  
THEODORE   AL     THE PANTRY, INC. 1556   6490 US HWY 90   SPANISH FORT   AL    
THE PANTRY, INC. 1558   2021 GULF SHORES PKWY   GULF SHORES   AL     THE PANTRY,
INC. 1561   35100 HWY 59   STAPLETON   AL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1563   24599 HWY 41   BREWTON
  AL     THE PANTRY, INC. 1564   303 S. HWY 31   BAY MINETTE   AL     THE
PANTRY, INC. 1565   325 N MAIN ST   ATMORE   AL     THE PANTRY, INC. 1567   5505
HWY 43   SATSUMA   AL     THE PANTRY, INC. 1568   315 WEST LEE STREET   CHICKSAW
  AL     THE PANTRY, INC. 1570   1 CREEL RD   GRAND BAY   AL     THE PANTRY,
INC. 1571   13400 HWY 113   BREWTON   AL     THE PANTRY, INC. 1575   400 FORREST
AVE   EAST BREWTON   AL     THE PANTRY, INC. 1576   745 SIDNEY E. MANNING  
FLOMATON   AL     THE PANTRY, INC. 1577   20 HWY 21 SOUTH   MONROEVILLE   AL    
THE PANTRY, INC. 1578   49980 STATE HWY 225   BAY MINETTE   AL     THE PANTRY,
INC. 1579   314 WEST LEE STREET   CHICKASAW   AL     THE PANTRY, INC. 1580   807
CELESTE RD   SARALAND   AL     THE PANTRY, INC. 1581   6225 THREE NOTCH ROAD  
MOBILE   AL     THE PANTRY, INC. 1583   8130 COTTAGE HILL ROAD   MOBILE   AL    
THE PANTRY, INC. 1584   22164 US HWY 98   FOLEY   AL     THE PANTRY, INC. 1585  
7102 COTTAGE HILL RD   MOBILE   AL     THE PANTRY, INC. 1586   3471 SPRING HILL
AVE   MOBILE   AL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1587   400 EAST GREGORY STREET
  PENSACOLA   FL     THE PANTRY, INC. 1588   4123 MOBILE HWY   PENSACOLA   FL  
  THE PANTRY, INC. 1589   7200 PENSACOLA BLVD   PENSACOLA   FL   CLOSED   THE
PANTRY, INC. 1592   3225 WEST NINE MILE RD   PENSACOLA   FL     THE PANTRY, INC.
1593   7600 TUCKER RD   OCEAN SPRINGS   MS     THE PANTRY, INC. 1594   368
VOTERS RD   SLIDELL   LA     THE PANTRY, INC. 2049   4140 E SR46   SANFORD   FL
    THE PANTRY, INC. 2050   1591 DUNLAWTON AVE   PORT ORANGE   FL     THE
PANTRY, INC. 2053   1171 HIGHWAY 17S   SATSUMA   FL     THE PANTRY, INC. 2072  
239 N. CENTER STREET   PIERSON   FL     THE PANTRY, INC. 2074   2123
INTERNATIONAL SPEEDW   DELAND   FL     THE PANTRY, INC. 2102   2185 W. STATE
ROAD 44   DELAND   FL     THE PANTRY, INC. 2103   10 E. SILVER STAR ROAD   OCOEE
  FL     THE PANTRY, INC. 2104   1058 N. US 1   ORMOND BEACH   FL     THE
PANTRY, INC. 2105   13873 S.E. HIGHWAY 42   WEIRSDALE   FL     THE PANTRY, INC.
2106   8299 SILVER STAR ROAD   ORLANDO   FL     THE PANTRY, INC. 2107   551 S.
SUMMIT STREET   CRESCENT CITY   FL     THE PANTRY, INC. 2110   5690 WEST SR 46  
SANFORD   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2111   6004 US HIGHWAY 1  
MIMS   FL     THE PANTRY, INC. 2114   810 US HWY 27   MINNEOLA   FL     THE
PANTRY, INC. 2115   1099 W INTERNATIONAL   DELAND   FL     THE PANTRY, INC. 2116
  17503 W COLONIAL DR   OAKLAND   FL     THE PANTRY, INC. 2117   241 S. HIGHWAY
17   EAST PALATKA   FL     THE PANTRY, INC. 2118   24425 SR 44   EUSTIS   FL    
THE PANTRY, INC. 2119   8486 N. CARL G. ROSE HWY   HERNANDO   FL     THE PANTRY,
INC. 2120   14870 S US HIGHWAY 441   SUMMERFIELD   FL     THE PANTRY, INC. 2122
  3550 N US HIGHWAY 441   OCALA   FL     THE PANTRY, INC. 2123   6155 SW HIGHWAY
200   OCALA   FL     THE PANTRY, INC. 2125   45489 US HWY 27   DAVENPORT   FL  
  THE PANTRY, INC. 2157   700 3RD AVENUE   WELAKA   FL     THE PANTRY, INC. 2184
  1022 E. NEW YORK AVE   DELAND   FL     THE PANTRY, INC. 2207   12390 E.
COLONIAL DR   ORLANDO   FL     THE PANTRY, INC. 2209   101 POLO PARK BLVD E  
DAVENPORT   FL     THE PANTRY, INC. 2234   1701 N. VOLUSIA AVE   ORANGE CITY  
FL     THE PANTRY, INC. 2235   624 STATE ROAD 19 N   PALATKA   FL     THE
PANTRY, INC. 2236   2498 TURPENTINE RD   MIMS   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2258   1717 S US HIGHWAY 17  
PIERSON   FL     THE PANTRY, INC. 2271   1695 N. US 17   SEVILLE   FL     THE
PANTRY, INC. 2291   6750 US1 SOUTH   ST AUGUSTINE   FL     THE PANTRY, INC. 2292
  7609 US HWY 441   LEESBURG   FL     THE PANTRY, INC. 2307   131 SR 207   EAST
PALATKA   FL   CLOSED   THE PANTRY, INC. 2314   10143 SE SUNSET HARBOR RD  
SUMMERFIELD   FL     THE PANTRY, INC. 2321   13002 NE JACKSONVILLE RD   CITRA  
FL     THE PANTRY, INC. 2322   15877 E HWY 40   SILVER SPRINGS   FL     THE
PANTRY, INC. 2326   12475 NW GAINESVILLE RD   REDDICK   FL     THE PANTRY, INC.
2328   1940 SE 58TH AVE   OCALA   FL     THE PANTRY, INC. 2329   901 STATE ROAD
20   INTERLACHEN   FL     THE PANTRY, INC. 2332   10030 CR 44   LEESBURG   FL  
  THE PANTRY, INC. 2334   4914 ROCK SPRINGS ROAD   APOPKA   FL     THE PANTRY,
INC. 2403   23932 STATE ROAD 46   SORRENTO   FL     THE PANTRY, INC. 2404   1252
S. APOPKA BLVD   APOPKA   FL     THE PANTRY, INC. 2405   245 NE 28TH AVE   OCALA
  FL     THE PANTRY, INC. 2406   4181 ORANGE BLVD   SANFORD   FL     THE PANTRY,
INC. 2408   3930 SR 44   NEW SMYRNA BEACH   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2416   6905 NE HWY 301  
HAWTHORNE   FL     THE PANTRY, INC. 2419   446 S LAKEVIEW DRIVE   LAKE HELEN  
FL     THE PANTRY, INC. 2426   519 N. SUMMIT STREET   CRESCENT CITY   FL     THE
PANTRY, INC. 2502   1000 LOCKWOOD BLVD   OVIEDO   FL     THE PANTRY, INC. 2503  
2101 STATE ROAD 19   TAVARES   FL     THE PANTRY, INC. 2504   10001 LAKE
UNDERHILL DR   ORLANDO   FL     THE PANTRY, INC. 2505   399 S US 17/92   DEBARY
  FL     THE PANTRY, INC. 2548   11735 SW SR 231   BROOKER   FL     THE PANTRY,
INC. 2574   1520 W GRANADA BLVD   ORMOND BEACH   FL     THE PANTRY, INC. 2575  
100 WEST MILLER STREET   FRUITLAND PARK   FL     THE PANTRY, INC. 2576   1115
A1A BEACH BLVD   ST AUGUSTINE   FL     THE PANTRY, INC. 2655   135 E. SR 46  
GENEVA   FL     THE PANTRY, INC. 2777   1777 HIGHWAY 17S   POMONA PARK   FL    
THE PANTRY, INC. 2802   2803 SILVER LAKE DRIVE   PALATKA   FL     THE PANTRY,
INC. 2804   391 N. CENTRAL AVENUE   UMATILLA   FL     THE PANTRY, INC. 2805  
400 FRANKLIN STREET   OCOEE   FL     THE PANTRY, INC. 2806   320 N. SR 415  
OSTEEN   FL     THE PANTRY, INC. 2904   2095 E. NEW YORK AVENUE   DELAND   FL  
  THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2908   8664 SW 103RD STREET RD
  OCALA   FL     THE PANTRY, INC. 2910   601 BEVILLE ROAD   SOUTH DAYTONA   FL  
  THE PANTRY, INC. 3012   901 MCARTHUR ROAD   FAYETTEVILLE   NC     THE PANTRY,
INC. 3216   3817 W. PALMETTO STREET   FLORENCE   SC     THE PANTRY, INC. 3255  
3477 WRIGHTSBORO RD   AUGUSTA   GA     THE PANTRY, INC. 3265   440 SOUTH BELAIR
RD   AUGUSTA   GA   CLOSED   THE PANTRY, INC. 3287   1609 WEST BLUE RIDGE  
GREENVILLE   SC     THE PANTRY, INC. 3291   2204 CHESNEE HWY   SPARTANBURG   SC
    THE PANTRY, INC. 3295   862 WINDSLOW AVE   GAFFNEY   SC     THE PANTRY, INC.
3313   3951 STATE HWY 365   ALTO   GA     THE PANTRY, INC. 3340   78 S. MAIN
STREET   CLEVELAND   GA     THE PANTRY, INC. 3353   1141 OLD TOWNE ROAD  
CHARLESTON   SC     THE PANTRY, INC. 3406   100 SHELBY HWY   GAFFNEY   SC    
THE PANTRY, INC. 3451   4320 DESIARD   MONROE   LA     THE PANTRY, INC. 3463  
455 HWY 90 W   BAY ST. LOUIS   MS   CLOSED   THE PANTRY, INC. 3493   3200
REDDING ROAD   RED BANK   TN     THE PANTRY, INC. 3503*   5703 ALABAMA HWY.  
RINGGOLD   GA   CLOSED   THE PANTRY, INC. 3507   118 KAY CONLEY ROAD   ROCK
SPRING   GA     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3509   728 PARK CITY RD.  
ROSSVILLE   GA     THE PANTRY, INC. 3520   11134 HWY. 27   SUMMERVILLE   GA    
THE PANTRY, INC. 3522   3129 MAPLE STREET   LINDALE   GA     THE PANTRY, INC.
3525   201 CARBONDALE RD. SW   DALTON   GA     THE PANTRY, INC. 3534   1111
NORTH MAIN ST.   LA FAYETTE   GA     THE PANTRY, INC. 3572   4858 HWY. 58  
CHATTANOOGA   TN     THE PANTRY, INC. 3579   1850 ALMAVILLE ROAD   SMYRNA   TN  
CLOSED   THE PANTRY, INC. 3591   1200 SOUTH CEDAR   SOUTH PITTSBURG   TN     THE
PANTRY, INC. 3600   230 TENNESSEE AVE.   ETOWAH   TN     THE PANTRY, INC. 3603  
1700 HARRISON PIKE   CLEVELAND   TN     THE PANTRY, INC. 3697   1001 GEORGE
WASHINGTON   CHESAPEAKE   VA     THE PANTRY, INC. 3699   1125 WILROY RD.  
SUFFOLK   VA     THE PANTRY, INC. 3701   819 W. WASHINGTON ST.   SUFFOLK   VA  
  THE PANTRY, INC. 3704   115 OTTIS ST.   YORKTOWN   VA     THE PANTRY, INC.
3705   2622 E LEE HWY   WYTHEVILLE   VA     THE PANTRY, INC. 3706   1020 PEPPERS
FERRY RD.   WYTHEVILLE   VA     THE PANTRY, INC. 3710   1682 LEAD MINE RD.  
AUSTINVILLE   VA     THE PANTRY, INC. 3711   5149 STATE PARK RD.   DUBLIN   VA  
  THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3719   1560 VIRGINIA AVE.  
MARTINSVILLE   VA     THE PANTRY, INC. 3783   501 TEAGUE ST.   GREENSBORO   NC  
CLOSED   THE PANTRY, INC. 3784   2214 MARTIN LUTHER KING D   GREENSBORO   NC  
CLOSED   THE PANTRY, INC. 3796   1971 CLEMENTS FERRY ROAD   CHARLESTON   SC    
THE PANTRY, INC. 3800   821 GREEN SPRINGS HWY.   HOMEWOOD   AL     THE PANTRY,
INC. 3803   6408 OLD SPRINGVILLE RD.   PINSON   AL     THE PANTRY, INC. 3804  
301 ROBERT JEMISON RD.   BIRMINGHAM   AL     THE PANTRY, INC. 3807   2112 BUTLER
RD   ALABASTER   AL     THE PANTRY, INC. 3812   232 ROEBUCK PLAZA DR.  
BIRMINGHAM   AL     THE PANTRY, INC. 3814   2803 PINSON VALLEY PARKWA  
BIRMINGHAM   AL     THE PANTRY, INC. 3815   7994 HELENA ROAD   PELHAM   AL    
THE PANTRY, INC. 3816   1107A TOWNHOUSE RD.   HELENA   AL     THE PANTRY, INC.
3818   1685 MONTCLAIR RD.   BIRMINGHAM   AL     THE PANTRY, INC. 3820   7701 1ST
AVE. NORTH   BIRMINGHAM   AL     THE PANTRY, INC. 3822   830 9TH AVE. NORTH  
BESSEMER   AL     THE PANTRY, INC. 3826   1139 MARTIN LUTHER KING E   ANDALUSIA
  AL     THE PANTRY, INC. 3828   9401 PARKWAY EAST   BIRMINGHAM   AL     THE
PANTRY, INC. 3829   4970 MONTGOMERY HWY   DOTHAN   AL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 3830   716 SOUTH MEMORIAL DR.
  PRATTVILLE   AL     THE PANTRY, INC. 3833   998 ACADEMY DR.   BESSEMER   AL  
  THE PANTRY, INC. 3834   603 BESSEMER RD.   MIDFIELD   AL     THE PANTRY, INC.
3836   1050 SOUTH MAIN ST   GRAYSVILLE   AL     THE PANTRY, INC. 3840   170
BEVERLY LANE   SOUTHERN PINES   NC     THE PANTRY, INC. 3850   4020 BESSEMER
ROAD   MT. PLEASANT   SC     THE PANTRY, INC. 3936   2701 N GRAHAM ST  
CHARLOTTE   NC     THE PANTRY, INC. 3937   2301 BEATIES FORD ROAD   CHARLOTTE  
NC     THE PANTRY, INC. 3942   100 S. POLK STREET   PINEVILLE   NC     THE
PANTRY, INC. 3959   1711 FLOYD BAKER BLVD.   GAFFNEY   SC     THE PANTRY, INC.
3971   1000 N TRYON ST   CHARLOTTE   NC     THE PANTRY, INC. 3983   1692 W.
FRANKLIN ST.   MONROE   NC     THE PANTRY, INC. 3986   2226 LANCASTER AVE.  
MONROE   NC     THE PANTRY, INC. 3987   2415 HWY. 160 WEST   TEGA CAY   SC    
THE PANTRY, INC. 6008   2568 BLANDING BLVD.   MIDDLEBURG   FL   CLOSED   THE
PANTRY, INC. 6009   400 SR 26   MELROSE   FL     THE PANTRY, INC. 6019   2000
STATE ROAD 16W   GREEN COVE SPRINGS   FL     THE PANTRY, INC. 6039   4024
SOUTHSIDE BLVD   JACKSONVILLE   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6045   5089 SR 218  
MIDDLEBURG   FL   CLOSED   THE PANTRY, INC. 6051   2652 S E STATE RD 21  
MELROSE   FL     THE PANTRY, INC. 6058   5420 W STATE ROAD 235   LACROSSE   FL  
  THE PANTRY, INC. 6061   14797 NORMANDY BLVD   JACKSONVILLE   FL   CLOSED   THE
PANTRY, INC. 6070   16991 EAST HIGHWAY 40   SILVER SPRINGS   FL     THE PANTRY,
INC. 6073   8181 103RD ST   JACKSONVILLE   FL     THE PANTRY, INC. 6079   24421
SR 40/BOX 336   ASTOR   FL     THE PANTRY, INC. 6081   4622 S CLYDE MORRIS BLVD
  PORT ORANGE   FL     THE PANTRY, INC. 6082   1379 BEVILLE RD   DAYTONA BEACH  
FL     THE PANTRY, INC. 6084   1790 SR 13   JACKSONVILLE   FL     THE PANTRY,
INC. 6094   3164 MAIN ST, W   MIMS   FL     THE PANTRY, INC. 6109   540251 US
HIGHWAY 1   CALLAHAN   FL     THE PANTRY, INC. 6112   5440 SR 218   MIDDLEBURG  
FL   CLOSED   THE PANTRY, INC. 6118   2800 US 1, S   ST AUGUSTINE   FL     THE
PANTRY, INC. 6128   6155 N COURTENAY   MERRITT ISLAND   FL     THE PANTRY, INC.
6131   4001 N WICKHAM RD   MELBOURNE   FL     THE PANTRY, INC. 6145   7175 HWY 1
N   COCOA   FL     THE PANTRY, INC. 6150   2460 OCEAN SHORE BLVD   ORMOND BEACH
  FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6152   1092 S MCDUFF AVENUE  
JACKSONVILLE   FL     THE PANTRY, INC. 6156   3990 LAKE DRIVE   COCOA   FL    
THE PANTRY, INC. 6157   808 S PARK AVENUE   APOPKA   FL     THE PANTRY, INC.
6158   1403 LEWIS STREET   FERNANDINA BEACH   FL     THE PANTRY, INC. 6160  
1310 S 3RD ST   JACKSONVILLE BEACH   FL     THE PANTRY, INC. 6161   45 SW 250TH
ST   NEWBERRY   FL     THE PANTRY, INC. 6163   1001 N LANE AVENUE   JACKSONVILLE
  FL     THE PANTRY, INC. 6167   1150 OCEAN SHORE BLVD   ORMOND BEACH   FL    
THE PANTRY, INC. 6168   2625 BEVILLE RD   DAYTONA BEACH   FL     THE PANTRY,
INC. 6169   14376 BEACH BLVD   JACKSONVILLE   FL     THE PANTRY, INC. 6175   584
S SIXTH ST   MACCLENNY   FL     THE PANTRY, INC. 6177   4750 S US HIGHWAY 41  
DUNNELLON   FL     THE PANTRY, INC. 6183   743 HIGHWAY 41 SOUTH   INVERNESS   FL
    THE PANTRY, INC. 6210   1060 EMERSON DR NE   PALM BAY   FL     THE PANTRY,
INC. 6229   2595 EMERSON DRIVE   PALM BAY   FL     THE PANTRY, INC. 6236   1209
MONUMENT RD   JACKSONVILLE   FL     THE PANTRY, INC. 6249   70 MASTERS DRIVE  
ST AUGUSTINE   FL     THE PANTRY, INC. 6267   338 COLLEGE DR   ORANGE PARK   FL
    THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6271   4815 SAN PABLO RD  
JACKSONVILLE   FL     THE PANTRY, INC. 6272   543 SOUTH HWY 17   SAN MATEO   FL
    THE PANTRY, INC. 6274   4 HIGHWAY 19 SOUTH   INGLIS   FL     THE PANTRY,
INC. 6279   6296 W GULF TO LAKE HWY   CRYSTAL RIVER   FL     THE PANTRY, INC.
6283   6618 EMBASSY BLVD   PORT RICHEY   FL     THE PANTRY, INC. 6284   941268
OLD NASSAUVILLE RD   FERNANDINA BEACH   FL     THE PANTRY, INC. 6285   2615 ST
JOHNS BLUFF S   JACKSONVILLE   FL     THE PANTRY, INC. 6286   4486 CR 218, W  
MIDDLEBURG   FL     THE PANTRY, INC. 6288   999 NORTH BROAD STREET   BROOKSVILLE
  FL     THE PANTRY, INC. 6289   744 S HWY 17   SATSUMA   FL     THE PANTRY,
INC. 6290   3128 BLANDING BLVD   MIDDLEBURG   FL     THE PANTRY, INC. 6294  
1515 WURST RD   OCOEE   FL     THE PANTRY, INC. 6295   1091 BLANDING BLVD  
ORANGE PARK   FL     THE PANTRY, INC. 6297   2256 MAYPORT RD   JACKSONVILLE   FL
  CLOSED   THE PANTRY, INC. 6298   451 W MYERS   MASCOTTE   FL     THE PANTRY,
INC. 6504   807 INDIAN RIVER BLVD   EDGEWATER   FL     THE PANTRY, INC. 6511  
799 BILL FRANCE DRIVE   DAYTONA BEACH   FL     THE PANTRY, INC. 6512   13075
SPRINGHILL DRIVE   SPRING HILL   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 6513   900 MALABAR ROAD, SW  
PALM BAY   FL     THE PANTRY, INC. 6513   900 MALABAR ROAD, SW   PALM BAY   FL  
  THE PANTRY, INC. 6516   13705 HWY 19   HUDSON   FL     THE PANTRY, INC. 6517  
3051 MONUMENT RD   JACKSONVILLE   FL     THE PANTRY, INC. 6518   8735 N KINGS RD
  JACKSONVILLE   FL     THE PANTRY, INC. 6519   804 BLANDING BLVD   ORANGE PARK
  FL     THE PANTRY, INC. 6524   3873 SW COLLEGE RD   OCALA   FL     THE PANTRY,
INC. 6527   9404 NW 39TH AVENUE   GAINESVILLE   FL     THE PANTRY, INC. 6528  
748 PALM BAY RD, NE   PALM BAY   FL     THE PANTRY, INC. 6532   9988 S ORANGE
AVE   ORLANDO   FL     THE PANTRY, INC. 6534   4856 PARK STREET   JACKSONVILLE  
FL     THE PANTRY, INC. 6535   2152 NW 39TH AVE   GAINESVILLE   FL     THE
PANTRY, INC. 6537   720 S STATE ROAD 19 (HWY   PALATKA   FL     THE PANTRY, INC.
6542   3088 HARBOR CITY BLVD N   MELBOURNE   FL     THE PANTRY, INC. 6549   2200
S FISKE BOULEVARD   ROCKLEDGE   FL     THE PANTRY, INC. 1060   465 STATE ROAD 16
  ST AUGUSTINE   FL     THE PANTRY, INC. 1573   901 W. NASHVILLE AVE   ATMORE  
AL     THE PANTRY, INC. 90   107 IOWA AVENUE   SCOTT CITY   KS     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 91   1441 W. OLD HWY. 40  
SALINA   KS     THE PANTRY, INC. 3881   3656 HIGHWAY 701 SOUTH   CONWAY   SC    
THE PANTRY, INC. 1315   I-75 @ SR 236 (EXIT 79)   HIGH SPRINGS   FL     THE
PANTRY, INC. 1324   D BERNARD PKWY & PERKINS RD   AUGUSTA   GA     THE PANTRY,
INC. 1325   MORRISON SPRINGS ROAD & MOUNTAIN VIEW   CHATTANOOGA   TN     THE
PANTRY, INC. 1327   HWY 27 @ DAUGHERTY FERRY   SALE CREEK   TN     THE PANTRY,
INC. 1328   S. RUTHERFORD BLVD & HWY 70 (MERCURY BLVD.)   MURFREESBORO   TN    
THE PANTRY, INC. 1329   3880 MANCHESTER HWY   MCMINNVILLE   TN     THE PANTRY,
INC. 1330   MT. VERD ROAD & I-75 NEC   ATHENS   TN     THE PANTRY, INC. 1331  
BLUE SPRINGS ROAD & HWY 64   CLEVELAND   TN     THE PANTRY, INC. 1332   I-75 @
CHARLESTON EXIT   CHARLESTON   TN     THE PANTRY, INC. 1334   I-75 @ LAUDERDALE
HWY; EXIT 341   TUNNELL HILL   GA     THE PANTRY, INC. 1335   I-75 @ HWY 41  
RINGGOLD   GA     THE PANTRY, INC. 1336*   HWY 70 @ NONAVILLE RD   MT. JULIET  
TN     THE PANTRY, INC. 1337   I-75 @ ALABAMA HWY; EXIT 348   RINGGOLD   GA    
THE PANTRY, INC. 1338   MIDDLE VALLEY @ BOY SCOUT   HIXSON   TN     THE PANTRY,
INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 1339   HWY 109 S @ AIRPORT
ROAD   GALLATIN   TN     THE PANTRY, INC. 1411   OLD KINGS RD/PRITCHARD RD  
JACKSONVILLE   FL     THE PANTRY, INC. 1427   NEC US 98 & TRANSMITTER RD  
SPRINGFIELD   FL     THE PANTRY, INC. 1428   5831 COLLEGE LANE   VERO BEACH   FL
    THE PANTRY, INC. 1433   10571 NORTH US 301   OXFORD   FL     THE PANTRY,
INC. 1445   4650 N US 1   ST. AUGUSTINE   FL     THE PANTRY, INC. 1446   SWC
SPORTSMAN CLUB ROAD   JACKSONVILLE   FL     THE PANTRY, INC. 1511   HWY 52 &
I-65   PELHAM   AL     THE PANTRY, INC. 1512   TAYLOR RD. & VAUGHN RD.  
MONTGOMERY   AL     THE PANTRY, INC. 1514   I-65 & HWY 87   CALERA   AL     THE
PANTRY, INC. 1515   GATEWAY & I-85 SWQ   OPELIKA   AL     THE PANTRY, INC. 1525
  LONGPOINT/WANDO PARK   MOUNT PLEASANT   SC     THE PANTRY, INC. 1526   RIVER
OAKS & INT’L DRIVE   MYRTLE BEACH   SC     THE PANTRY, INC. 1528*   I-77 & GOLD
HILL RD   FT. MILL   SC     THE PANTRY, INC. 1550   CITY BLVD   CHARLOTTE   NC  
  THE PANTRY, INC. 1553   7747 N. TRYON STREET   CHARLOTTE   NC     THE PANTRY,
INC. 1597   HWY 707   MYRTLE BEACH   SC     THE PANTRY, INC. 2258   US 17 & SR
40   BARBERVILLE   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

STORE #   ADDRESS   CITY   STATE   STATUS   OWNER 2332*   SR 44 & CR 473  
LEESBURG   FL     THE PANTRY, INC. 2902   US 301/CR 326E   OCALA   FL     THE
PANTRY, INC. 2923   SR 100 & CR 315   GRANDIN   FL     THE PANTRY, INC. 2969  
SR 20   INTERLACHEN   FL     THE PANTRY, INC. 2988   SR 121 & CR 16   RAIFORD  
FL     THE PANTRY, INC. 2989   SR16   STARKE   FL     THE PANTRY, INC. 2990  
6296 W GULF TO LAKE HWY   CRYSTAL RIVER   FL     THE PANTRY, INC. 3258   2459
WINDSOR SPRING ROAD   AUGUSTA   GA     THE PANTRY, INC. 3271   2655 COLUMBIA HWY
  NORTH AIKEN   SC     THE PANTRY, INC. 3272   4048 CHARLESTON HWY   WEST
COLUMBIA   SC     THE PANTRY, INC. 3295   862 WINSLOW AVENUE   GAFFNEY   SC    
THE PANTRY, INC. 3344   3148 JODECO ROAD   MCDONOUGH   GA     THE PANTRY, INC.
3450   1503 HWY 65   TALLULAH   LA     THE PANTRY, INC. 3487*   HWY 17 & HWY 211
  SUPPLY   NC     THE PANTRY, INC. 3597   US HWY 411   BENTON   TN     THE
PANTRY, INC. 4029   1706 BOILING SPRINGS ROAD   SPARTANBURG   SC     THE PANTRY,
INC. 6513   SEC MALABAR & JUPITER   PALM BAY   FL     THE PANTRY, INC. 6605  
AIRPARK EAST   GAINESVILLE   FL     THE PANTRY, INC. 6606   US HWY 441 & CR 235A
  ALACHUA   FL     THE PANTRY, INC.



--------------------------------------------------------------------------------

Schedule 6.1

INDEBTEDNESS

 

Description

  

Issuer

  

Payee

   Final
Payment
Date    Balance                       (000)  

3.00% Senior Subordinated Convertible Notes

  

The Pantry, Inc.

  

Various

   11/12    $ 61,301   

Lease Finance Obligations

  

The Pantry, Inc.

  

Various

   10/53    $ 452,348   

Note Payable re: Lease Termination

  

The Pantry, Inc.

  

Kenneth F. McDonald Properties LLC

   7/13    $ 65   

Lease Liability re: Acquisitions

  

The Pantry, Inc.

  

Various

   4/27    $ 10,486               

 

 

              $ 774,200               

 

 

 

Note: The lease liability from acquisitions relates to a liability recorded in
conjunction with acquisitions. This liability represents the present value of
the lease payments that is considered to be above market at the time of
acquisition (i.e. purchase price was included in the leases).



--------------------------------------------------------------------------------

Schedule 6.2

LIENS

 

Debtor

  

Secured Party

  

Collateral

  

Search
Through
Date

  

State

  

Jurisdiction

  

Original File Date

and Number

  

Related Filings

THE PANTRY, INC.

  

32 Financing Statements

 

No Federal Tax Liens

   6/27/2012    DE    Department
of State:
Division Of
Corporations      

THE PANTRY, INC.

   Diamond Lease U.S.A., Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    7/23/2002

 

#2197591 5

   Amendment
4/7/05;
Amendment
9/23/05;
Continuation
1/24/07;
Termination
7/10/07

THE PANTRY, INC.

   LEAF Funding Inc.    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    6/19/2003

 

#3186073 6

   Continuation
3/25/08



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Collateral

  

Search
Through
Date

  

State

  

Jurisdiction

  

Original File Date

and Number

  

Related

Filings

THE PANTRY, INC.

   LEAF Finnacnial Corporation    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    7/14/2003

 

#3200417 7

   Continuation
3/25/08

THE PANTRY, INC.

   FNF Capital, Inc.    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    9/2/2004

 

#4255012 9

   Continuation
6/25/09

THE PANTRY, INC.

   ATC Group Services Inc.    First Priority Security interest in all site owner
claims assigned, sold or transferred*    6/27/2012    DE    Department
of State:
Division Of
Corporations    12/9/2004

 

#4347121 8

   Continuation
11/12/09

THE PANTRY, INC.

   U.S. Bancorp Equipment Finance, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    1/6/2005

 

#5011984 3

   Assignment
4/13/05;
Continuation
9/18/09

THE PANTRY, INC.

   U.S. Bancorp Equipment Finance, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    3/29/2005

 

#5106876 7

   Assignment
4/13/05;
Continuation
11/23/09

THE PANTRY, INC.

   TCF Equipment Finance, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    10/4/2006

 

#6370264 4

  



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Collateral

  

Search
Through
Date

  

State

  

Jurisdiction

  

Original File Date
and Number

  

Related
Filings

THE PANTRY, INC.

   FNF Capital, Inc.    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    1/26/2007

 

#2007 0337542

  

THE PANTRY, INC.; KANGAROO EXPRESS #3904

   Interstate Scale Company, LLC    Equipment and Fixture Filing    6/27/2012   
DE    Department
of State:
Division Of
Corporations    2/22/2007

 

#2007 0705961

   Assignment
9/15/08

THE PANTRY, INC.; KANGAROO EXPRESS #3910

   Interstate Scale Company, LLC    Equipment and Fixture Filing    6/27/2012   
DE    Department
of State:
Division Of
Corporations    3/8/2007

 

#2007 0932193

   Assignment
4/16/08

THE PANTRY, INC.

   IBM Credit LLC    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    4/2/2007

 

#2007 1215473

  

THE PANTRY, INC.

   TCF Equipment Finance, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    5/2/2007

 

#2007 1658045

  

THE PANTRY, INC.

   Sun Trust Equipment Finance & Leasing Corp    Equipment Lease    6/27/2012   
DE    Department
of State:
Division Of
Corporations    4/29/2008

 

#2008 1478674

   Assignment
4/30/08



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Collateral

  

Search
Through
Date

  

State

  

Jurisdiction

  

Original File Date
and Number

  

Related
Filings

THE PANTRY, INC.

   Sun Trust Equipment Finance & Leasing Corp    Equipment Lease    6/27/2012   
DE    Department
of State:
Division Of
Corporations    5/2/2008

 

#2008 1522828

   Assignment
5/8/08

THE PANTRY, INC.

   Winthrop Resources Corporation    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    6/3/2008

 

#2008 1992674

  

THE PANTRY, INC.

   Winthrop Resources Corporation    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    12/11/2008

 

#2008 4117923

  

THE PANTRY, INC.

   Fidelity National Capital, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    12/18/2008

 

#2008 4214381

  

THE PANTRY, INC.

   IBM Credit LLC    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    4/22/2009

 

#2009 1277091

  

THE PANTRY, INC.

   Banc of America Leasing & Capital, LLC    Equipment Lease    6/27/2012    DE
   Department
of State:
Division Of
Corporations    5/27/2009

 

#2009 1660114

   Assignment
6/1/09;
Amendment
3/25/10



--------------------------------------------------------------------------------

Debtor

  

Secured Party

  

Collateral

  

Search
Through
Date

  

State

  

Jurisdiction

  

Original File Date
and Number

  

Related
Filings

THE PANTRY, INC.

   OFC Capital Corporation    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    5/27/2009

 

#2009 1660122

   Assignment
6/9/09;
Amendment
3/25/10

THE PANTRY, INC.

   Fidelity National Capital, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    5/27/2009

 

#2009 1663084

  

THE PANTRY, INC.

   Banc of America Leasing & Capital, LLC    Equipment Lease    6/27/2012    DE
   Department
of State:
Division Of
Corporations    7/13/2009

 

#2009 2244900

   Assignment
12/21/09;
Amendment
3/25/10

THE PANTRY, INC.

   IBM Credit LLC    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    11/18/2009

 

#2009 3709935

  

THE PANTRY, INC.

   AT&T Capital Services, Inc.    Equipment Lease    6/27/2012    DE   
Department
of State:
Division Of
Corporations    3/3/2010

 

#2010 0715924

  

THE PANTRY, INC.

   Winthrop Capital    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    3/10/2010

 

#2010 0814412

  

THE PANTRY, INC.

   Winthrop Capital    Equipment Lease    6/27/2012    DE    Department
of State:
Division Of
Corporations    3/29/2012

 

#2012 1218777

  



--------------------------------------------------------------------------------

Schedule 6.3

INVESTMENTS

Existing Hedging Agreements

Swaps Outstanding

     Expiration      Notional
Amount      Pay
Rate  

JP Morgan

     5/14/2014         30,000,000         0.945 % 

Wells Fargo

     5/14/2014         70,000,000         0.945 %       

 

 

    

 

 

 

Total

        100,000,000         0.00 % 



--------------------------------------------------------------------------------

Schedule 6.4

CONTINGENT OBLIGATIONS

 

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138953    In Effect    Berkley Regional Insurance Company    Athens Utility
Board    Utility Bond Stores #3548, 3598, 3606    $ 1,235.00       $ 100.00   
   The Pantry, Inc.    10/21/2009 0147962    In Effect    Berkley Regional
Insurance Company    Jefferson County Alabama Department of Revenue   
Supersedeas Bond    $ 106,408.50       $ 1,596.00       The Pantry, Inc.   
9/14/2010 0110172    In Effect    Berkley Regional Insurance Company    State of
Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond - Store #3667
   $ 1,000.00       $ 100.00       Dianne Parker    4/25/2012 0110173    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Store #3667    $ 1,000.00   
   $ 100.00       Amanda Smick    4/25/2012 0110174    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Store #3667    $ 1,000.00       $ 100.00   
   Anthony Brown    4/25/2012



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0110175    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond - Store #3667    $
1,000.00       $ 100.00       Heather Frady    4/25/2012 0110176    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Store #1571    $ 1,000.00       $ 100.00   
   Chris Baynard    4/25/2012 0110177    In Effect    Berkley Regional Insurance
Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond - Store #1571    $ 1,000.00       $ 100.00       Anita
Bradley    4/25/2012 0110178    In Effect    Berkley Regional Insurance Company
   J-Star Holdings. LLC    Bond for Stay - Satisfaction of Settlement    $
64,000.00       $ 816.00       The Pantry, Inc.    5/1/2012 0110179    In Effect
   Berkley Regional Insurance Company    Attorney General of the State of
Alabama    Professional Fundraiser - Salute Our Troop Hat Sales    $ 10,000.00
      $ 128.00       The Pantry, Inc.    6/22/2012 0138238    In Effect   
Berkley Regional Insurance Company    Florida Department of Revenue    Florida
Fuel Tax Bond    $ 5,000.00       $ 100.00       The Pantry, Inc.    6/24/2009
0138239    In Effect    Berkley Regional Insurance Company    State of
Mississippi, Dept. Agriculture & Commerce    Blanket Weighmaster’s Bond    $
5,000.00       $ 100.00       The Pantry, Inc.    6/30/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138240    In Effect    Berkley Regional Insurance Company    Broad River
Electric Cooperative, Inc    Utility Bond - Broad River Electric    $ 5,006.00
      $ 100.00       The Pantry, Inc.    6/23/2009 0138241    In Effect   
Berkley Regional Insurance Company    City of Rocky Mount    Financial Guarantee
Bond    $ 18,000.00       $ 230.00       The Pantry, Inc.    6/23/2009 0138242
   In Effect    Berkley Regional Insurance Company    Florida Power & Light
Company    Utility Bond    $ 575,540.00       $ 8,633.00       The Pantry, Inc.
   6/1/2009 0138245    In Effect    Berkley Regional Insurance Company   
Jefferson Energy Cooperative    Utility Bond - Store #3263    $ 4,200.00      
   The Pantry, Inc.    7/15/2009 0138246    In Effect    Berkley Regional
Insurance Company    South Carolina Department of Revenue    Fuel Tax Bond    $
1,000,000.00       $ 15,000.00       The Pantry, Inc.    7/13/2009 0138247    In
Effect    Berkley Regional Insurance Company    Orlando Utilities Commission   
Utility Bond - Stores #1240, 2106, 6155, 1156 and 6532    $ 2,050.00       $
100.00       The Pantry, Inc.    7/9/2009 0138249    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Deloris
Merritt    7/23/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138251    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00       $
100.00       Brenda Martin    7/23/2009 0138252    In Effect    Berkley Regional
Insurance Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond    $ 1,000.00       $ 100.00       Stephanie Everson   
7/23/2009 0138253    In Effect    Berkley Regional Insurance Company    State of
Mississippi, State Tax Commission, Petroleum Tax Division    Fuel Tax Bond    $
250,000.00       $ 3,750.00       The Pantry, Inc.    7/3/2009 0138254    In
Effect    Berkley Regional Insurance Company    Commonwealth of Kentucky, Office
of Insurance    KY Financial Responsibility Bond Form 99-3 Rev 6-05 (Insurance
Adjusters, Agents, Brokers, Surplus Lines, Third Party Admin)    $ 1,000.00   
   $ 100.00       Karla Rhone    7/28/2009 0138256    In Effect    Berkley
Regional Insurance Company    Commonwealth of Kentucky, Office of Insurance   
Insurance Adjuster’s License Bond    $ 1,000.00       $ 100.00       Julie Moore
   7/28/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138257    In Effect    Berkley Regional Insurance Company    Georgia Power
Company, Non Cash Securities    Utility Bond    $ 227,690.00       $ 3,415.00   
   The Pantry, Inc.    7/13/2009 0138258    In Effect    Berkley Regional
Insurance Company    Southern Pine Electric Power Association    Utility Bond   
$ 24,500.00       $ 368.00       The Pantry, Inc. Store #3385, #3396 & #3761   
7/3/2009 0138259    In Effect    Berkley Regional Insurance Company    Pearl
River Valley Electric Power Association    Utility Bond    $ 9,150.00       $
117.00       The Pantry, Inc.    6/21/2009 0138260    In Effect    Berkley
Regional Insurance Company    Mississippi Power Company    Utility Bond    $
151,800.00       $ 2,277.00       The Pantry, Inc.    8/3/2009 0138931    In
Effect    Berkley Regional Insurance Company    City of Bessemer Utilities
Department    Utility Deposit Bond    $ 12,000.00       $ 180.00       The
Pantry, Inc.    7/6/2009 0138932    In Effect    Berkley Regional Insurance
Company    Riviera Utilities    Utility Bond - Store #1556, #1560 & #1584    $
19,000.00       $ 242.00       The Pantry, Inc.    6/25/2009 0138933    In
Effect    Berkley Regional Insurance Company    State of North Carolina, DOT   
Encroachment Bond    $ 78,272.00       $ 1,174.00       The Pantry, Inc.   
6/4/2009 0138934    In Effect    Berkley Regional Insurance Company    State of
North Carolina, DOT    Encroachment Bond    $ 13,680.50       $ 205.00       The
Pantry, Inc.    6/4/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138935    In Effect    Berkley Regional Insurance Company    Baldwin County
Electric Membership Corporation    Utility Bond    $ 29,300.00       $ 374.00   
   The Pantry, Inc. Store #1558, 1561, 1578 & 1582    6/25/2009 0138936    In
Effect    Berkley Regional Insurance Company    Alabama Power Company    Utility
Bond    $ 474,682.10       $ 6,052.00       The Pantry, Inc.    6/25/2009
0138937    In Effect    Berkley Regional Insurance Company    Gulf Power Company
   FL Gulf Power Company Electric Service Bond (Utility Deposit Bonds)    $
47,790.00       $ 609.00       The Pantry, Inc.    6/25/2009 0138938    In
Effect    Berkley Regional Insurance Company    Mobile Area Water and Sewer   
Utility Bond    $ 7,300.00       $ 100.00       The Pantry, Inc.    6/25/2009
0138939    In Effect    Berkley Regional Insurance Company    Cleco Power   
Utility Bond    $ 53,038.00       $ 676.00       The Pantry, Inc.    6/25/2009
0138940    In Effect    Berkley Regional Insurance Company    Duck River
Electric Membership Corporation    Utility Bond    $ 19,500.00       $ 293.00   
   The Pantry, Inc.    9/26/2009 0138941    In Effect    Berkley Regional
Insurance Company    Choctawhatchee Electric Cooperative, Inc.    Utility Bond
   $ 6,000.00       $ 100.00       The Pantry, Inc.    9/19/2009 0138942    In
Effect    Berkley Regional Insurance Company    Canton Municipal Utilities   
Utility Bond    $ 9,000.00       $ 135.00       The Pantry, Inc.    10/21/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138943    In Effect    Berkley Regional Insurance Company    State of South
Carolina, Department of Natural Resources    Permit Bond - Fishing License
Vendor    $ 60,000.00       $ 900.00       The Pantry, Inc.    8/15/2009 0138945
   In Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00   
   Susan Fuller    6/16/2009 0138952    In Effect    Berkley Regional Insurance
Company    Alabama Department of Revenue, Motor Fuels Section    AL Gasoline Tax
Bond    $ 1,400,000.00       $ 21,000.00       The Pantry, Inc.    10/21/2009
0138954    In Effect    Berkley Regional Insurance Company    Cleveland
Utilities   

Utility Bond Stores #3535,3546,

3568,3589,

3592,3593,

3603,3628,

3547

   $ 38,000.00       $ 570.00       The Pantry, Inc.    10/21/2009 0138955    In
Effect    Berkley Regional Insurance Company    City of Calhoun   

Utility Bond Store #3519, 3513,3518,

3563,3561

   $ 4,340.00       $ 100.00       The Pantry, Inc.    10/15/2009 0138956    In
Effect    Berkley Regional Insurance Company    City of Lafayette   

Utility Bond Store #3534,3510,

3507

   $ 5,150.00       $ 100.00       The Pantry, Inc.    10/15/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138957    In Effect    Berkley Regional Insurance Company    Tri State Electric
Membership Corporation    Utility Bond Store #3596    $ 3,800.00       $ 100.00
      The Pantry, Inc.    10/15/2009 0138958    In Effect    Berkley Regional
Insurance Company    Piedmont Natural Gas    Utility Bond Store #3620    $
770.00       $ 100.00       The Pantry, Inc.    10/15/2009 0138959    In Effect
   Berkley Regional Insurance Company    Sweetwater Utilities Board    Utility
Bond Stores #3599,3594,3601    $ 10,000.00       $ 150.00       The Pantry, Inc.
   10/15/2009 0138960    In Effect    Berkley Regional Insurance Company    City
of Williston    Utility Bond Store #1181,1182    $ 11,050.00       $ 166.00   
   The Pantry, Inc.    10/5/2009 0138961    In Effect    Berkley Regional
Insurance Company    Alabama Dept of Agriculture & Industries    Petroleum
Products Inspection Fee Bond    $ 2,500.00       $ 100.00       The Pantry, Inc.
   10/21/2009 0138963    In Effect    Berkley Regional Insurance Company   
Commonwealth of Kentucky    Motor Fuels Bond    $ 539,900.00       $ 8,099.00   
   The Pantry, Inc.    10/22/2009 0138965    In Effect    Berkley Regional
Insurance Company    North Georgia Electric Membership Corporation    Utility
Deposit Bond    $ 70,000.00       $ 1,050.00       The Pantry, Inc.   
10/21/2009 0138966    In Effect    Berkley Regional Insurance Company   
Sequachee Valley Electric    Utility Deposit Bond    $ 20,000.00       $ 300.00
      The Pantry, Inc.    10/21/2009 0138967    In Effect    Berkley Regional
Insurance Company    Entergy Mississippi, Inc.    Utility Deposit Bond    $
288,602.00       $ 4,326.00       The Pantry, Inc.    10/21/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138968    In Effect    Berkley Regional Insurance Company    Electric Power
Board of Chattanooga    Utility Deposit Bond    $ 298,586.74       $ 4,479.00   
   The Pantry, Inc.    10/10/2009 0138969    In Effect    Berkley Regional
Insurance Company    Atmos Energy Corporation    Utility Deposit Bond    $
5,219.00       $ 100.00       The Pantry, Inc.    10/21/2009 0138970    In
Effect    Berkley Regional Insurance Company    City of Cookeville Electric
Department    Utility Deposit Bond - Store 3627    $ 5,600.00       $ 100.00   
   The Pantry, Inc.    10/21/2009 0138971    In Effect    Berkley Regional
Insurance Company    Commonwealth of Kentucky, Office of Insurance    Insurance
Adjusters Bond    $ 1,000.00       $ 100.00       The Pantry, Inc.    11/28/2009
0138972    In Effect    Berkley Regional Insurance Company    Monroe Water,
Light & Gas    Utility Deposit Bond Store #3315; 615 East Spring Street    $
3,300.00       $ 100.00       The Pantry, Inc.    11/11/2009 0138973    In
Effect    Berkley Regional Insurance Company    Santee Cooper    Utility Deposit
Bond    $ 120,000.00       $ 1,800.00       The Pantry, Inc.    10/9/2009
0138974    In Effect    Berkley Regional Insurance Company    Gallatin Public
Utilities    377 Hancock St., 601 Hartsville Pike & 1221 South Water Ave.    $
1,650.00       $ 100.00       The Pantry, Inc.    11/29/2009 0138975    In
Effect    Berkley Regional Insurance Company    Central Georgia EMC    Store
#3331, 3420 Jackson Rd.    $ 8,000.00       $ 120.00       The Pantry, Inc.   
11/21/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138976    In Effect    Berkley Regional Insurance Company    Progress Energy
Carolinas    Utility Deposit Bond    $ 610,046.00       $ 9,054.00       The
Pantry, Inc.    11/15/2009 0138977    In Effect    Berkley Regional Insurance
Company    Town of Decatur    Beverage Bond    $ 500.00       $ 100.00       The
Pantry, Inc.    11/21/2009 0138980    In Effect    Berkley Regional Insurance
Company    Commonwealth of Kentucky, Office of Insurance    Insurance Adjusters
Bond    $ 1,000.00       $ 100.00       Janette Byrd    12/21/2009 0143636    In
Effect    Berkley Regional Insurance Company    State of Louisiana    LA Special
Fuels Tax Bond    $ 10,000.00       $ 150.00       The Pantry, Inc.    1/7/2010
0143637    In Effect    Berkley Regional Insurance Company    Coast Electric
Power Association    Utility Bond Store #3465, #3466 & #3458    $ 28,000.00   
   $ 420.00       The Pantry, Inc.    11/23/2009 0143638    In Effect    Berkley
Regional Insurance Company    Entergy Louisiana, Inc., Credit & Collection   
Utility Deposit Bond    $ 62,290.00       $ 934.00       The Pantry, Inc.   
12/9/2004 0143639    In Effect    Berkley Regional Insurance Company    Progress
Power Corporation dba Progress Energy Florida, Inc,.    Utility Deposit Bond   
$ 468,500.00       $ 7,028.00       The Pantry, Inc.    11/17/2009 0143640    In
Effect    Berkley Regional Insurance Company    City of Leesburg    Utility
Deposit Bond    $ 16,200.00       $ 243.00       The Pantry, Inc.    12/2/2009



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0143641    In Effect    Berkley Regional Insurance Company    Public Service
Commission    Utility Deposit Bond    $ 6,000.00       $ 100.00       The
Pantry, Inc.    12/14/2009 0143642    In Effect    Berkley Regional Insurance
Company    City of Vicksburg Water and Gas Administration    Utility Deposit
Bond    $ 5,600.00       $ 100.00       The Pantry, Inc.    12/14/2009 0143643
   In Effect    Berkley Regional Insurance Company    City of Green Cove Springs
   Utility Deposit Bond    $ 6,210.00       $ 100.00       The Pantry, Inc.   
12/29/2009 0143645    In Effect    Berkley Regional Insurance Company    Florida
Department of Revenue    Fuel Tax Bond - Duval County    $ 100,000.00       $
1,500.00       The Pantry, Inc.    1/24/2010 0143646    In Effect    Berkley
Regional Insurance Company    Florida Department of Revenue    Fuel Tax Bond -
Duvall County    $ 100,000.00       $ 1,500.00       The Pantry, Inc.   
1/24/2010 0143647    In Effect    Berkley Regional Insurance Company    Clay
Electric Cooperative, Inc.    Utility Deposit Bond    $ 101,400.00       $
1,521.00       The Pantry, Inc.    1/24/2010 0143648    In Effect    Berkley
Regional Insurance Company    Withlacoochee River Electric Cooperative, Inc.   
Utility Deposit Bond    $ 26,000.00       $ 390.00       The Pantry, Inc.   
1/24/2010 0143649    In Effect    Berkley Regional Insurance Company   
Tennessee Department of Revenue, Commissioner    Petroleum Products Bond    $
4,000.00       $ 100.00       The Pantry, Inc.    1/1/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0143655    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00       $
100.00       Patricia Gibson    1/30/2010 0143656    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Heather
Greenwood    1/22/2010 0143659    In Effect    Berkley Regional Insurance
Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond    $ 1,000.00       $ 100.00       Kimberly Rhodes   
1/4/2010 0144966    In Effect    Berkley Regional Insurance Company    State of
Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00
      $ 100.00       Faye Watts    1/30/2010 0144967    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Mozetta Rose
   1/22/2010 0144982    In Effect    Berkley Regional Insurance Company   
Beaches Energy Service    Utility Deposit Bond    $ 52,000.00       $ 780.00   
   The Pantry, Inc.    1/24/2010 0144983    In Effect    Berkley Regional
Insurance Company    Sumter Electric Cooperative, Inc.    Utility Deposit Bond
   $ 5,000.00       $ 100.00       The Pantry, Inc.    1/24/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0144984    In Effect    Berkley Regional Insurance Company    Florida Public
Utilities Company    Utility Deposit Bond    $ 12,450.00       $ 187.00      
The Pantry, Inc.    1/24/2010 0144985    In Effect    Berkley Regional Insurance
Company    City of Newberry Utility Department    Utility Deposit Bond    $
6,500.00       $ 100.00       The Pantry, Inc.    1/24/2010 0144986    In Effect
   Berkley Regional Insurance Company    New Smyrna Beach Utility Commission   
Utility Deposit Bond    $ 9,000.00       $ 115.00       The Pantry, Inc.   
2/28/2010 0144987    In Effect    Berkley Regional Insurance Company    Singing
River Electric Power Association    Utility Deposit Bond    $ 10,000.00       $
150.00       The Pantry, Inc.    2/1/2010 0145571    In Effect    Berkley
Regional Insurance Company    Tampa Electric Company    Utility Deposit Bond   
$ 12,000.00       $ 180.00       The Pantry, Inc.    2/10/2010 0145572    In
Effect    Berkley Regional Insurance Company    Commonwealth of Virginia   
Fuels Tax Bond    $ 300,000.00       $ 4,500.00       The Pantry, Inc.   
2/10/2010 0145573    In Effect    Berkley Regional Insurance Company    St.
Cloud Utilities    Utility Deposit Bond    $ 7,000.00       $ 105.00       The
Pantry, Inc.    2/10/2010 0145574    In Effect    Berkley Regional Insurance
Company    American Electric Power/ SouthWestern Electric Power Company   
Utility Deposit Bond    $ 20,709.00       $ 264.00       The Pantry, Inc.   
2/23/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0145578    In Effect    Berkley Regional Insurance Company    State of Indiana,
Department of Revenue    Gasoline Distributors License Bond    $ 153,000.00   
   $ 1,951.00       The Pantry, Inc.    3/17/2010 0145579    In Effect   
Berkley Regional Insurance Company    Florida Department of Revenue, Fuel Unit
   Fuel Tax Bond    $ 100,000.00       $ 1,275.00       The Pantry, Inc.   
3/9/2010 0145581    In Effect    Berkley Regional Insurance Company    Houston
County    Motor Fuel Distributor    $ 10,000.00       $ 128.00       The Pantry,
Inc.    3/17/2010 0145582    In Effect    Berkley Regional Insurance Company   
Huntsville Utilities    Utility Deposit Bond    $ 25,106.81       $ 320.00      
The Pantry, Inc.    4/6/2010 0145583    In Effect    Berkley Regional Insurance
Company    Decatur Utilities    Utility Deposit Bond    $ 6,456.00       $
100.00       The Pantry, Inc.    4/6/2010 0145584    In Effect    Berkley
Regional Insurance Company    City of Tallahassee    Utility Deposit Bond    $
11,700.00       $ 149.00       The Pantry, Inc.    4/14/2010 0145585    In
Effect    Berkley Regional Insurance Company    State of Florida Dept of
Transportation    Motor Carrier Compliance Bond    $ 7,000.00       $ 100.00   
   The Pantry, Inc.    4/1/2010 0145586    In Effect    Berkley Regional
Insurance Company    Florida Department of Revenue    Fuel Tax Bond    $
10,000.00       $ 128.00       The Pantry, Inc.    4/3/2010 0145587    In Effect
   Berkley Regional Insurance Company    CITY OF CARTERSVILLE    Utility Deposit
Bond    $ 19,400.00       $ 247.00       The Pantry, Inc.    4/6/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0145588    In Effect    Berkley Regional Insurance Company    Birmingham Water
Works    Utility Deposit Bond    $ 14,200.00       $ 181.00       The Pantry,
Inc.    4/12/2010 0145589    In Effect    Berkley Regional Insurance Company   
Jefferson County    Gasoline Tax Bond    $ 74,000.00       $ 944.00       The
Pantry, Inc.    4/5/2010 0145592    In Effect    Berkley Regional Insurance
Company    Murfreesboro Electric Department    Utility Deposit Bond    $
26,000.00       $ 332.00       The Pantry, Inc.    5/24/2010 0145593    In
Effect    Berkley Regional Insurance Company    State of Georgia, Department of
Revenue    Motor Fuel Distributors Bond    $ 110,000.00       $ 1,403.00      
The Pantry, Inc.    5/22/2010 0145594    In Effect    Berkley Regional Insurance
Company    Florence Utilities, City of Florence, Alabama    Utility Deposit Bond
   $ 4,525.00       $ 100.00       The Pantry, Inc.    5/3/2010 0145595    In
Effect    Berkley Regional Insurance Company    State of Arkansas Department of
Finance and Administration    Motor Fuels Tax Bond    $ 20,000.00       $ 255.00
      The Pantry, Inc.    5/12/2010 0147956    In Effect    Berkley Regional
Insurance Company    Electric Plant Board of the City of Russellville, KY   
Utility Deposit Bond    $ 5,000.00       $ 100.00       The Pantry, Inc.   
5/24/2010 0147957    In Effect    Berkley Regional Insurance Company   
Louisiana Department of Revenue    Motor Fuels Tax Bond    $ 20,000.00       $
300.00       The Pantry, Inc.    5/31/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0147958    In Effect    Berkley Regional Insurance Company    North Carolina
Department of Revenue    Motor Fuels Tax Bond    $ 500,000.00       $ 6,375.00
      The Pantry, Inc.    5/11/2010 0147965    In Effect    Berkley Regional
Insurance Company    Kansas Department of Revenue, Customer Relations    Fuel
Manufacturer’s Bond    $ 5,000.00       $ 100.00       The Pantry, Inc.   
12/2/2010 0147966    In Effect    Berkley Regional Insurance Company    Kansas
Department of Revenue, Customer Relations    Fuel Distributor’s Bond    $
500,000.00       $ 7,500.00       The Pantry, Inc.    12/2/2010 0147967    In
Effect    Berkley Regional Insurance Company    Missouri Department of Revenue
   Sales and Use Tax Bond    $ 95,680.00       $ 1,435.00       The Pantry, Inc.
   12/2/2010 0147968    In Effect    Berkley Regional Insurance Company   
Wheatland Electric    Utility Deposit Bond    $ 6,800.00       $ 102.00      
The Pantry, Inc.    12/2/2010 0147969    In Effect    Berkley Regional Insurance
Company    Westar Energy, Inc.    Utility Deposit Bond - North    $ 29,940.00   
   $ 449.00       The Pantry, Inc.    12/2/2010 0147970    In Effect    Berkley
Regional Insurance Company    Westar Energy    Utility Deposit Bond - South    $
56,105.00       $ 842.00       The Pantry, Inc.    12/2/2010 0147972    In
Effect    Berkley Regional Insurance Company    City of Wichita Water Utilities
   Utility Deposit Bond    $ 2,250.00       $ 100.00       The Pantry, Inc.   
12/2/2010



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0147973    In Effect    Berkley Regional Insurance Company    Black Hills Energy
   Utility Deposit Bond    $ 7,306.00       $ 110.00       The Pantry, Inc.   
12/2/2010 0147974    In Effect    Berkley Regional Insurance Company    Kansas
Gas Service    Utility Deposit Bond    $ 9,265.00       $ 139.00       The
Pantry, Inc.    12/2/2010 0147975    In Effect    Berkley Regional Insurance
Company    Missouri Department of Revenue Taxation Division    Fuel Tax Bond   
$ 150,000.00       $ 2,250.00       The Pantry, Inc.    12/2/2010 0147976    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00   
   Lee Saffold    11/1/2010 0147977    In Effect    Berkley Regional Insurance
Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond    $ 1,000.00       $ 100.00       Shenna Character   
11/1/2010 0154283    In Effect    Berkley Regional Insurance Company    Westar
Energy South    Utility Deposit Bond - 1608E. US Hwy 54, Andover, KS    $
1,920.00       $ 100.00       The Pantry, Inc.    12/2/2010 0154286    In Effect
   Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture
and Industries    Weighmaster’s Bond - Demetrius Parker - Store #3682    $
1,000.00       $ 100.00       Demetrius Parker    3/3/2011



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0154287    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond - Raece Thomas - Store
#3682    $ 1,000.00       $ 100.00       Raece Thomas    3/3/2011 0154290    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Phyllis Bowens - Store #3682
   $ 1,000.00       $ 100.00       Phyllis Bowens    3/3/2011 0154291    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Debarah Martin - Store #3682
   $ 1,000.00       $ 100.00       Debarah Martin    3/3/2011 0154292    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - April Jones - Store #1571   
$ 1,000.00       $ 100.00       April Jones    3/3/2011 0154293    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - John Thompson - Store #1571    $ 1,000.00   
   $ 100.00       John Thompson    3/3/2011 0154296    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Mary Johnson - Store #1571    $ 1,000.00   
   $ 100.00       Mary Johnson    3/3/2011



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0154298    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond - Ainka Walton - Store
#1571    $ 1,000.00       $ 100.00       Ainka Walton    3/3/2011 0154299    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Linda Jefferson - Store #1571
   $ 1,000.00       $ 100.00       Linda Jefferson    3/3/2011 0154301    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Jason Mosley - Store #3667   
$ 1,000.00       $ 100.00       Jason Mosley    3/3/2011 0154303    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Brian McNeil - Store #3672    $ 1,000.00   
   $ 100.00       Brian McNeil    3/3/2011 0154304    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Teresa Sheppard - Store #3672    $ 1,000.00
      $ 100.00       Teresa Sheppard    3/3/2011 0156930    In Effect    Berkley
Regional Insurance Company    Westar Energy, Inc.    Utility Deposit Bond -
Store #1614    $ 5,785.00       $ 100.00       The Pantry, Inc.    6/3/2011



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0156932    In Effect    Berkley Regional Insurance Company    Food and Nutrition
Service, US Department of Agriculture    Food Stamp Program Bond    $ 1,000.00
      $ 100.00       The Pantry, Inc.    12/13/2011 0156934    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Roger
Blackstone    12/22/2011 0156935    In Effect    Berkley Regional Insurance
Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond    $ 1,000.00       $ 100.00       Shannon Phillips   
12/22/2011 0156936    In Effect    Berkley Regional Insurance Company    State
of Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond    $
1,000.00       $ 100.00       Kietra Smith    12/22/2011 0156937    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Katell Ward
   12/22/2011 0156938    In Effect    Berkley Regional Insurance Company   
State of Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond    $
1,000.00       $ 100.00       Demond McGlown    12/22/2011



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0156939    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond    $ 1,000.00       $
100.00       Tracey Matthews    12/22/2011 0156940    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Robert Dagel
   12/22/2011 0156941    In Effect    Berkley Regional Insurance Company   
State of Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond    $
1,000.00       $ 100.00       Vickie Bego    12/22/2011 0156942    In Effect   
Berkley Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond    $ 1,000.00       $ 100.00       Goya Davis
   12/22/2011 0156943    In Effect    Berkley Regional Insurance Company   
State of Alabama, Dept. of Agriculture and Industries    Weighmasters Bond -
Alyce Mann - Store #3682    $ 1,000.00       $ 100.00       Alyce Mann   
3/29/2012 0156944    In Effect    Berkley Regional Insurance Company    State of
Alabama, Dept. of Agriculture and Industries    Weighmasters Bond - Harry Lopez
- Store #3682    $ 1,000.00       $ 100.00       Harry Lopez    3/29/2012



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0156945    In Effect    Berkley Regional Insurance Company    State of Alabama,
Dept. of Agriculture and Industries    Weighmaster’s Bond - Rhonda Smith - Store
#3682    $ 1,000.00       $ 100.00       Rhonda Smith    3/29/2012 0156946    In
Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Harriett Panchoo - Store
#3682    $ 1,000.00       $ 100.00       Harriett Panchoo    3/29/2012 0156947
   In Effect    Berkley Regional Insurance Company    State of Alabama, Dept. of
Agriculture and Industries    Weighmaster’s Bond - Store 3667    $ 1,000.00   
   $ 100.00       Monica Green    4/25/2012 0156948    In Effect    Berkley
Regional Insurance Company    State of Alabama, Dept. of Agriculture and
Industries    Weighmaster’s Bond - Store #3667    $ 1,000.00       $ 100.00   
   Winneferd Leemaster    4/25/2012 0156949    In Effect    Berkley Regional
Insurance Company    State of Alabama, Dept. of Agriculture and Industries   
Weighmaster’s Bond - Store #3667    $ 1,000.00       $ 100.00       Jeffrey Owen
   4/25/2012 0156950    In Effect    Berkley Regional Insurance Company    State
of Alabama, Dept. of Agriculture and Industries    Weighmaster’s Bond - Store
#3667    $ 1,000.00       $ 100.00       Logan Owens    4/25/2012



--------------------------------------------------------------------------------

Bond
Number

  

Bond
Status

  

Issuing Carrier

  

Obligee

  

Bond
Description

   Bond
Amount      Premium     

Principal Name

  

Initial
Effective
Date

0138237    In Effect    Berkley Regional Insurance Company    Southern Pine
Electric Power Association    Utility Deposit Bond    $ 5,000.00       $ 100.00
      The Pantry, Inc.    6/4/2009 0156931    In Effect    Berkley Regional
Insurance Company    Orange County Utilities    Utility Deposit Bond    $
2,261.38          The Pantry, Inc.    7/14/2011

TOTAL: The Pantry, Inc. (158 Bonds)

                     

Bond

Amount

     Premium                   $ 10,149,715.03       $ 153,366.00         

Existing Hedging Agreements

Swaps Outstanding

 

     Expiration      Notional
Amount      Pay
Rate  

JP Morgan

     5/14/2014         30,000,000         0.945 % 

Wells Fargo

     5/14/2014         70,000,000         0.945 %       

 

 

    

 

 

 

Total

        100,000,000         0.00 % 



--------------------------------------------------------------------------------

Schedule 6.8-1

EXISTING SALE AND LEASE-BACK TRANSACTIONS

 

Store #

   Date     

Lessor

   Original
Amount  

855

     10/31/1997       Harold Chastain      650,000.00   

861

     11/14/1997       Harold Chastain      1,000,000.00   

872

     11/24/1997       Margaret Heagerty      633,109.00   

941

     8/22/2000       Rachel, LLC      1,382,054.00   

1010

     8/23/2006       Commerical Net Lease Realty      1,900,000.00   

1142

     11/1/2006       James and Shirley Andrews      1,800,000.00   

1212

     1/24/2007       Andrews Management Co      600,000.00   

1270

     3/27/2007       Julian Jackson Properties, Ltd      600,000.00   

1290

     8/8/2007       Chastain Holdings, LLC      2,700,000.00   

1301

     3/7/1999       Realty Income Corporation      1,359,977.50   

1302

     3/7/1999       Realty Income Corporation      1,054,957.63   

1303

     3/7/1999       Realty Income Corporation      1,016,559.99   

1304

     3/7/1999       Realty Income Corporation      972,897.77   

1306

     3/7/1999       Realty Income Corporation      850,435.12   

1307

     3/7/1999       Realty Income Corporation      880,231.92   

1310

     3/7/1999       Realty Income Corporation      1,321,662.70   

1320

     3/7/1999       Realty Income Corporation      869,930.62   

1413

     11/1/2003       Venetian Holdings, LLC      725,000.00   

1414

     12/15/2005       Toms’s Chevron, Inc      900,000.00   

1415

     12/22/2005       James and Shirley Andrews      875,000.00   

1416

     2/2/2007       Commerical Net Lease Realty      1,800,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

1420

     1/3/2008       National Retail Properties, LP      1,500,000.00   

1421

     6/30/2005       Andrews Enterprises, Inc      800,000.00   

1422

     5/10/2007       Commerical Net Lease Realty      1,563,500.00   

1423

     6/1/2006       C.L.D. Properties, Ltd.      800,000.00   

1426

     5/18/2007       CBSM II, LLC      2,500,000.00   

1430

     9/27/2007       RLK, LLC      2,300,000.00   

2525

     8/1/2006       Petroleum Realty VI, LLC      579,855.45   

3243

     7/22/1999       Realty Income Corporation      800,000.00   

3244

     7/22/1999       Realty Income Corporation      750,000.00   

3245

     7/22/1999       Realty Income Corporation      950,000.00   

3248

     7/22/1999       Realty Income Corporation      800,000.00   

3249

     7/22/1999       Realty Income Corporation      850,000.00   

3250

     7/22/1999       Realty Income Corporation      1,000,000.00   

3252

     7/22/1999       Realty Income Corporation      900,000.00   

3253

     7/22/1999       Realty Income Corporation      800,000.00   

3254

     7/22/1999       Realty Income Corporation      1,200,000.00   

3256

     7/22/1999       Santiago Villa      700,000.00   

3257

     7/22/1999       Realty Income Corporation      925,000.00   

3261

     7/22/1999       Realty Income Corporation      1,000,000.00   

3262

     7/22/1999       Realty Income Corporation      875,000.00   

3263

     7/22/1999       EPTA Properties VII, LLC      1,100,000.00   

3264

     7/22/1999       Realty Income Corporation      900,000.00   

3266

     7/22/1999       Realty Income Corporation      600,000.00   

3267

     7/22/1999       Realty Income Corporation      1,100,000.00   

3270

     7/22/1999       Realty Income Corporation      650,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3271

     7/22/1999       Realty Income Corporation      500,000.00   

3272

     7/22/1999       Realty Income Corporation      1,100,000.00   

3273

     7/22/1999       Realty Income Corporation      1,200,000.00   

3275

     7/22/1999       Realty Income Corporation      850,000.00   

3277

     7/22/1999       Realty Income Corporation      850,000.00   

3280

     7/22/1999       Realty Income Corporation      900,000.00   

3281

     7/22/1999       Realty Income Corporation      700,000.00   

3282

     7/22/1999       Realty Income Corporation      800,000.00   

3284

     7/22/1999       Realty Income Corporation      1,100,000.00   

3285

     7/22/1999       Waters Inc/ Dana Invest LLC      1,250,000.00   

3286

     7/22/1999       Realty Income Corporation      1,100,000.00   

3289

     7/22/1999       Realty Income Corporation      1,100,000.00   

3290

     7/22/1999       Realty Income Corporation      900,000.00   

3302

     10/1/2004       Prime Realty, Inc.      516,000.00   

3314

     5/8/2000       Highland Park/Athens-Gainesville, LLC      900,000.00   

3322

     6/1/2000       MWH Properties, LLC      1,200,000.00   

3322

     4/14/2004       MWH Properties, LLC      378,000.00   

3346

     5/8/2000       Highland Park/Athens-Gainesville, LLC      1,500,000.00   

3350

     6/1/2000       MWH Properties, LLC      1,000,000.00   

3354

     4/1/2000       RLB, Inc      1,200,000.00   

3355

     1/24/2002       LRD, LLC, Kingfisher Investments, LLC and Beach Brothers,
LLC      1,333,500.00   

3356

     2/1/2000       K. Martin Waters, Jr.      1,000,000.00   

3358

     2/1/2000       O’Hair Limited Patnership      585,957.00   

3359

     2/1/2000       Yaschik Development Co, Inc      546,260.00   

3377

     7/21/2000       1B Regency Parkway, LLC      800,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3419

     11/20/2000       Dr. Mary Jane Love NYE      500,000.00   

3438

     7/1/2001       Oates Oil Company      2,067,025.00   

3439

     8/21/2002       Oates Oil Company      1,465,173.00   

3440

     12/21/2000       Petroleum Realty VI, LLC      400,000.00   

3442

     12/21/2000       M.K., LLC      1,400,000.00   

3443

     12/21/2000       One Liberty Properties, Inc      1,050,000.00   

3444

     12/21/2000       Petroleum Realty VI, LLC      950,000.00   

3445

     12/21/2000       Petroleum Realty VI, LLC      1,280,000.00   

3446

     12/21/2000       Petroleum Realty VI, LLC      1,230,000.00   

3447

     12/21/2000       One Liberty Properties, Inc      1,280,000.00   

3448

     12/21/2000       Petroleum Realty VI, LLC      780,000.00   

3449

     12/21/2000       Petroleum Realty VI, LLC      750,000.00   

3450

     12/21/2000       Petroleum Realty VI, LLC      1,040,000.00   

3452

     12/21/2000       One Liberty Properties, Inc      1,110,000.00   

3453

     12/21/2000       Petroleum Realty VI, LLC      990,000.00   

3454

     12/21/2000       One Liberty Properties, Inc      1,110,000.00   

3455

     12/21/2000       One Liberty Properties, Inc      1,060,000.00   

3456

     12/21/2000       One Liberty Properties, Inc      1,150,000.00   

3458

     12/21/2000       Petroleum Realty VI, LLC      950,000.00   

3459

     12/21/2000       One Liberty Properties, Inc      1,080,000.00   

3461

     12/21/2000       Petroleum Realty VI, LLC      1,060,000.00   

3465

     12/21/2000       Petroleum Realty VI, LLC      1,180,000.00   

3467

     12/21/2000       One Liberty Properties, Inc      1,080,000.00   

3468

     12/21/2000       Petroleum Realty VI, LLC      1,660,000.00   

3469

     6/14/2001       Carolina Magee, LLC      1,400,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3474

     1/25/2001       Realty Income Corporation      1,200,000.00   

3480

     1/25/2001       Realty Income Corporation      900,000.00   

3488

     10/1/2003       Stallings      500,000.00   

3494

     10/16/2003       RITN 1, LLC      850,000.00   

3495

     10/16/2003       RI TN 1, LLC      519,230.00   

3496

     10/16/2003       RI TN 1, LLC      669,230.00   

3497

     10/16/2003       RI TN 1, LLC      2,000,000.00   

3498

     10/16/2003       RI TN 1, LLC      300,000.00   

3499

     10/16/2003       RI GA 1, LLC      400,000.00   

3501

     10/16/2003       Brammer Properties, LLC      541,920.00   

3502

     10/16/2003       RI GA 1, LLC      490,000.00   

3504

     10/16/2003       RI GA 1, LLC      469,230.00   

3505

     10/16/2003       RI GA 1, LLC      250,000.00   

3506

     10/16/2003       RI GA 1, LLC      450,000.00   

3508

     10/16/2003       RI GA 1, LLC      450,000.00   

3510

     10/16/2003       RI GA 1, LLC      350,000.00   

3511

     10/16/2003       RI GA 1, LLC      519,231.00   

3512

     10/16/2003       RI GA 1, LLC      1,387,570.00   

3514

     10/16/2003       Nicholas G Perakis Family Trust      897,704.00   

3515

     10/16/2003       RI TN 1, LLC      480,000.00   

3516

     10/16/2003       RI GA 1, LLC      400,000.00   

3517

     10/16/2003       RI TN 1, LLC      500,000.00   

3518

     10/16/2003       RI GA 1, LLC      350,000.00   

3519

     10/16/2003       RI GA 1, LLC      750,000.00   

3521

     10/16/2003       RI GA 1, LLC      189,231.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3523

     10/16/2003       RI GA 1, LLC      417,143.00   

3524

     10/16/2003       RI TN 1, LLC      457,083.00   

3526

     10/16/2003       RI GA 1, LLC      400,000.00   

3527

     10/16/2003       RI TN 1, LLC      300,000.00   

3528

     10/16/2003       RI GA 1, LLC      369,231.00   

3533

     10/16/2003       RI TN 1, LLC      1,000,000.00   

3535

     10/16/2003       RI TN 1, LLC      314,312.00   

3536

     10/16/2003       Avery Jerrell Autry      647,704.00   

3537

     10/16/2003       RI GA 1, LLC      600,000.00   

3538

     10/16/2003       Wlodzimierz & Elizabeth Szpikowski      847,704.00   

3539

     10/16/2003       RI TN 1, LLC      775,000.00   

3540

     10/16/2003       RI TN 1, LLC      700,000.00   

3541

     10/16/2003       RI TN 1, LLC      850,000.00   

3545

     10/16/2003       Cirignano Ltd Partnership      797,704.00   

3546

     10/16/2003       RI TN 1, LLC      650,000.00   

3548

     10/16/2003       RI TN 1, LLC      500,000.00   

3549

     10/16/2003       RI GA 1, LLC      569,140.00   

3550

     10/16/2003       RI TN 1, LLC      925,000.00   

3550

     3/24/2006       Realty Income      230,672.41   

3551

     10/16/2003       RI GA 1, LLC      576,547.00   

3552

     10/16/2003       RI TN 1, LLC      800,000.00   

3553

     10/16/2003       RI GA 1, LLC      670,000.00   

3553

     6/1/2005       RI GA 1, LLC (RECLASS ENTRY ONLY)      731,000.00   

3554

     10/16/2003       RI GA 1, LLC      750,000.00   

3556

     10/16/2003       RI TN 1, LLC      950,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3557

     10/16/2003       R Gray Carrington, Jr.      1,147,704.00   

3558

     10/16/2003       RI TN 1, LLC      900,000.00   

3559

     10/16/2003       RI TN 1, LLC      760,340.00   

3560

     10/16/2003       Brammer Properties, LLC      847,704.00   

3561

     10/16/2003       RI GA 1, LLC      1,100,000.00   

3562

     10/16/2003       J-Star Holdings, LLC      1,047,704.00   

3563

     10/16/2003       Patel Education Co      1,047,704.00   

3564

     10/16/2003       RI GA 1, LLC      900,000.00   

3565

     10/16/2003       RI TN 1, LLC      804,785.00   

3566

     10/16/2003       Capizzi Family Trust      1,172,704.00   

3567

     10/16/2003       RI TN 1, LLC      913,847.00   

3568

     10/16/2003       RI TN 1, LLC      800,000.00   

3569

     10/16/2003       RI TN 1, LLC      750,000.00   

3570

     10/16/2003       Patco Investment      697,704.00   

3571

     10/16/2003       RI TN 1, LLC      550,000.00   

3573

     10/16/2003       RI TN 1, LLC      1,466,328.00   

3574

     10/16/2003       RI TN 1, LLC      1,000,000.00   

3575

     10/16/2003       RI TN 1, LLC      700,000.00   

3576

     10/16/2003       RI TN 1, LLC      735,000.00   

3580

     10/16/2003       RI TN 1, LLC      774,780.00   

3581

     10/16/2003       RI GA 1, LLC      1,200,000.00   

3582

     10/16/2003       RI TN 1, LLC      809,168.00   

3583

     10/16/2003       RI TN 2, LLC      1,570,000.00   

3584

     10/16/2003       Don Breeding      1,147,704.00   

3585

     10/16/2003       RI TN 2, LLC      1,100,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3586

     10/16/2003       RI TN 2, LLC      342,263.00   

3587

     10/16/2003       Robinson One, LLC      681,313.00   

3588

     10/16/2003       Greenacres Trust II      1,547,704.00   

3589

     10/16/2003       RI TN 2, LLC      700,000.00   

3590

     10/16/2003       RI GA 1, LLC      600,000.00   

3592

     10/16/2003       RI TN 2, LLC      450,000.00   

3593

     10/16/2003       RI TN 2, LLC      350,000.00   

3594

     10/16/2003       RI TN 2, LLC      350,000.00   

3595

     10/16/2003       RI TN 2, LLC      519,231.00   

3597

     10/16/2003       RI TN 2, LLC      550,000.00   

3598

     10/16/2003       RI TN 2, LLC      354,797.00   

3599

     10/16/2003       RI TN 2, LLC      969,231.00   

3599

     9/27/2007       RI TN 2, LLC      500,000.00   

3601

     10/16/2003       RI TN 2, LLC      380,000.00   

3602

     10/16/2003       Joanne & Hugo Nykamp      1,047,704.00   

3604

     10/16/2003       RI GA 1, LLC      950,000.00   

3605

     10/16/2003       Nicholas G Perakis Family Trust      1,407,704.00   

3606

     10/16/2003       Southeastern Income Prop LLC      1,247,704.00   

3607

     10/16/2003       RI TN 2, LLC      1,383,751.00   

3608

     10/16/2003       RI TN 2, LLC      1,218,475.00   

3609

     10/16/2003       RI TN 2, LLC      1,424,650.00   

3610

     10/16/2003       P & A Investments, LLC      1,547,704.00   

3611

     10/16/2003       Darryl Krause      1,497,704.00   

3612

     10/16/2003       RI GA 1, LLC      1,250,000.00   

3613

     10/16/2003       RI TN 2, LLC      1,650,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3614

     10/16/2003       RI TN 2, LLC      1,550,000.00   

3615

     10/16/2003       RI GA 1, LLC      1,377,860.00   

3616

     10/16/2003       RI TN 2, LLC      950,000.00   

3617

     10/16/2003       RI TN 2, LLC      1,336,600.00   

3618

     10/16/2003       RI TN 2, LLC      1,500,000.00   

3619

     10/16/2003       Landmark Equitites & Marine Mgmt, LLC      1,597,704.00   

3620

     10/16/2003       RI TN 2, LLC      1,134,650.00   

3621

     10/16/2003       RI TN 2, LLC      914,940.00   

3622

     10/16/2003       Robinson Two, LLC      1,343,104.00   

3623

     10/16/2003       RI TN 2, LLC      858,208.00   

3624

     10/16/2003       RI TN 2, LLC      500,000.00   

3625

     10/16/2003       Elizabeth P Cook Family Partnership      578,294.00   

3626

     10/16/2003       RI TN 2, LLC      858,208.00   

3627

     10/16/2003       Barry II, LLC      1,173,917.00   

3628

     10/16/2003       RI TN 2, LLC      858,208.00   

3629

     10/16/2003       RI TN 2, LLC      858,208.00   

3631

     9/28/2006       Realty Income      1,800,000.00   

3635

     8/23/2007       National Retail Properties, LP      3,426,400.00   

3694

     3/19/2009       Mark W. Jordan, LLC      1,350,000.00   

3698

     8/21/2005       Realty Income      625,000.00   

3700

     8/21/2005       Realty Income      1,700,000.00   

3703

     8/21/2005       Realty Income      1,400,000.00   

3707

     8/21/2005       Realty Income      1,550,000.00   

3708

     8/21/2005       Realty Income      2,800,000.00   

3713

     8/21/2005       Realty Income      1,675,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3716

     8/21/2005       Realty Income      1,400,000.00   

3718

     8/21/2005       Realty Income      900,000.00   

3734

     8/15/2007       CBSM II, LLC      1,650,000.00   

3736

     11/17/2005       100 Colony Crossing Blvd, LLC      2,500,000.00   

3737

     12/15/2005       Waters Conv Stores, LLC      2,225,000.00   

3777

     4/26/2007       Lee-Moore Oil Co      1,266,000.00   

3795

     3/30/2007       Lee-Moore Oil Co      1,145,000.00   

3799

     5/11/2006       Commerical Net Lease Realty      1,285,097.69   

3806

     5/11/2006       Commerical Net Lease Realty      1,002,121.47   

3809

     5/18/2006       Commerical Net Lease Realty      1,237,462.51   

3810

     5/18/2006       Commerical Net Lease Realty      1,122,952.99   

3813

     5/18/2006       Commerical Net Lease Realty      1,098,810.71   

3817

     5/18/2006       Commerical Net Lease Realty      1,086,355.77   

3819

     5/18/2006       Commerical Net Lease Realty      1,104,308.09   

3821

     5/18/2006       Commerical Net Lease Realty      1,552,143.07   

3823

     5/18/2006       Commerical Net Lease Realty      971,006.99   

3824

     5/18/2006       Commerical Net Lease Realty      973,880.97   

3825

     5/18/2006       Commerical Net Lease Realty      1,100,316.40   

3827

     5/18/2006       Commerical Net Lease Realty      795,618.19   

3832

     5/11/2006       Commerical Net Lease Realty      1,277,732.51   

3835

     5/18/2006       Commerical Net Lease Realty      1,890,812.12   

3837

     8/8/2007       Chastain Holdings, LLC      2,000,000.00   

3839

     8/10/2006       Commerical Net Lease Realty      1,206,000.00   

3841

     8/10/2006       Commerical Net Lease Realty      922,500.00   

3842

     8/10/2006       Commerical Net Lease Realty      822,400.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3843

     8/10/2006       Commerical Net Lease Realty      1,300,000.00   

3844

     8/10/2006       Commerical Net Lease Realty      2,948,500.00   

3846

     4/3/2008       Petroleum Realty VI, LLC      1,083,844.88   

3848

     8/31/2006       Commerical Net Lease Realty      2,000,000.00   

3849

     8/31/2006       Commerical Net Lease Realty      2,000,000.00   

3851

     9/28/2006       Commerical Net Lease Realty      2,500,000.00   

3852

     9/28/2006       Commerical Net Lease Realty      2,500,000.00   

3853

     10/19/2006       National Retail Properties, LP      1,200,000.00   

3854

     10/19/2006       National Retail Properties, LP      1,200,000.00   

3856

     12/7/2006       National Retail Properties, LP      1,200,000.00   

3857

     12/7/2006       National Retail Properties, LP      1,200,000.00   

3858

     12/7/2006       National Retail Properties, LP      1,200,000.00   

3859

     7/17/2007       West Cunningham Terry, LLC      1,350,000.00   

3860

     11/27/2006       National Retail Properties, LP      4,500,000.00   

3863

     12/21/2006       National Retail Properties, LP      1,500,000.00   

3868

     1/11/2007       Lee-Moore Oil Co      2,000,000.00   

3869

     1/18/2007       National Retail Properties, LP      1,750,000.00   

3886

     9/12/2007       Lee-Moore Oil Co      1,450,000.00   

3919

     2/15/2007       National Retail Properties, LP      4,750,000.00   

3920

     3/1/2007       National Retail Properties, LP      1,500,000.00   

3922

     4/5/2007       National Retail Properties, LP      3,125,000.00   

3923

     5/17/2007       National Retail Properties, LP      2,441,707.00   

3924

     4/5/2007       National Retail Properties, LP      3,500,000.00   

3925

     4/5/2007       National Retail Properties, LP      2,937,500.00   

3926

     4/5/2007       National Retail Properties, LP      3,125,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3927

     4/5/2007       National Retail Properties, LP      3,750,000.00   

3929

     4/5/2007       National Retail Properties, LP      2,187,500.00   

3930

     4/5/2007       National Retail Properties, LP      1,200,000.00   

3931

     4/5/2007       National Retail Properties, LP      1,500,000.00   

3932

     4/5/2007       National Retail Properties, LP      4,000,000.00   

3933

     4/5/2007       National Retail Properties, LP      1,250,000.00   

3934

     4/5/2007       National Retail Properties, LP      2,187,500.00   

3935

     4/5/2007       National Retail Properties, LP      850,000.00   

3938

     4/5/2007       National Retail Properties, LP      4,375,000.00   

3939

     4/5/2007       National Retail Properties, LP      2,500,000.00   

3940

     4/5/2007       National Retail Properties, LP      4,125,000.00   

3941

     4/5/2007       National Retail Properties, LP      3,125,000.00   

3943

     4/5/2007       National Retail Properties, LP      6,375,000.00   

3944

     4/5/2007       National Retail Properties, LP      6,500,000.00   

3945

     4/5/2007       National Retail Properties, LP      3,500,000.00   

3946

     4/5/2007       National Retail Properties, LP      4,062,500.00   

3947

     4/5/2007       National Retail Properties, LP      4,312,500.00   

3948

     4/5/2007       National Retail Properties, LP      4,062,500.00   

3949

     4/5/2007       National Retail Properties, LP      3,750,000.00   

3951

     4/5/2007       National Retail Properties, LP      4,125,000.00   

3952

     5/17/2007       National Retail Properties, LP      5,250,000.00   

3953

     4/5/2007       National Retail Properties, LP      5,000,000.00   

3955

     4/5/2007       National Retail Properties, LP      2,750,000.00   

3956

     4/5/2007       National Retail Properties, LP      4,125,000.00   

3957

     4/5/2007       National Retail Properties, LP      3,125,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3958

     4/5/2007       National Retail Properties, LP      3,500,000.00   

3960

     4/5/2007       National Retail Properties, LP      3,500,000.00   

3962

     4/5/2007       National Retail Properties, LP      3,250,000.00   

3963

     4/5/2007       National Retail Properties, LP      2,187,500.00   

3965

     4/5/2007       National Retail Properties, LP      2,750,000.00   

3967

     4/5/2007       National Retail Properties, LP      875,000.00   

3968

     4/5/2007       National Retail Properties, LP      3,437,500.00   

3969

     4/5/2007       National Retail Properties, LP      3,437,500.00   

3970

     4/5/2007       National Retail Properties, LP      2,187,500.00   

3972

     4/5/2007       National Retail Properties, LP      2,250,000.00   

3973

     4/5/2007       National Retail Properties, LP      1,500,000.00   

3975

     4/5/2007       National Retail Properties, LP      4,375,000.00   

3976

     4/5/2007       National Retail Properties, LP      2,812,500.00   

3977

     4/5/2007       National Retail Properties, LP      1,500,000.00   

3978

     5/17/2007       National Retail Properties, LP      4,125,000.00   

3979

     4/5/2007       National Retail Properties, LP      4,110,850.00   

3980

     4/5/2007       National Retail Properties, LP      1,250,000.00   

3981

     4/5/2007       National Retail Properties, LP      1,250,000.00   

3982

     4/5/2007       National Retail Properties, LP      1,500,000.00   

3984

     4/5/2007       National Retail Properties, LP      1,250,000.00   

3985

     4/5/2007       National Retail Properties, LP      1,875,000.00   

3988

     3/15/2007       National Retail Properties, LP      1,875,000.00   

3991

     1/18/2008       Airport Road-Slidell, LLC      2,100,000.00   

3992

     9/11/2008       Mark W. Jordan, LLC      1,700,000.00   

3993

     1/18/2008       Fountain Bleau - Gautier      2,050,000.00   



--------------------------------------------------------------------------------

Store #

   Date     

Lessor

   Original
Amount  

3995

     5/17/2007       National Retail Properties, LP      4,000,000.00   

3996

     6/14/2007       National Retail Properties, LP      1,850,000.00   

3999

     3/14/2008       Sunset Commons, LLC      1,300,000.00   

4125

     2/1/2000       K. Martin Waters, Jr.      596,075.00   

4710

     10/16/2003       RI TN 1, LLC      270,000.00   

6076

     11/1/2007       Johnny L. Dudley      600,000.00   

6196

     9/25/2008       Commerical Net Lease Realty      2,950,000.00   

6278

     11/14/2002       Shirley & James Andrews      1,200,000.00   

6293

     6/1/2004       James and Shirley Andrews      1,800,000.00   

6299

     3/7/1999       Realty Income Corporation      818,346.75         

Total Amount:

     464,205,428.22   



--------------------------------------------------------------------------------

Schedule 6.8-2

PERMITTED SALE AND LEASE-BACK PROPERTIES

None.



--------------------------------------------------------------------------------

Schedule 9.6

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]5 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the][each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Letters of Credit and Swingline Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein

 

5  Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

collectively as [the][an] “Assigned Interest”). Each such sale and assignment is
without recourse to [the][any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower:    The Pantry, Inc., a Delaware corporation 4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement. 5.    Credit Agreement:    The
Fourth Amended and Restated Credit Agreement dated as of August 3, 2012 among
the Borrower, the Domestic Subsidiaries of the Borrower from time to time party
thereto, as Guarantors, the Lenders from time to time party thereto and Wells
Fargo Bank, National Association, as Administrative Agent.



--------------------------------------------------------------------------------

6.    Assigned Interest[s]:      

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment/
Loans for all
Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans     CUSIP
Number          $         $             %             $         $             % 
           $         $             %   

 

[7.    Trade Date:                        ]6    Effective Date:
                         , 20    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:  

 

  Title:  



--------------------------------------------------------------------------------

ASSIGNEE[S] [NAME OF ASSIGNEE] By:  

 

  Title:  



--------------------------------------------------------------------------------

[Consented to and] Accepted: WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent By  

 

  Title:  



--------------------------------------------------------------------------------

[Consented to:] [NAME OF RELEVANT PARTY] By  

 

  Title:  



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.6(b)(iii) and (vii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption



--------------------------------------------------------------------------------

and to purchase [the][such] Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.